



EXHIBIT 10.1


EXECUTION VERSION


______________________________________________________________________________________________________
Deal CUSIP Number: 39762JAL8
Term A-1 Loan CUSIP Number: 39762JAP9
Term A-2 Loan CUSIP Number: 39762JAQ7
Global Revolving Credit Facility CUSIP Number: 39762JAN4
U.S. Revolving Credit Facility CUSIP Number: 39762JAM6




AMENDED & RESTATED
CREDIT AGREEMENT


Dated as of February 11, 2019


among




GREIF, INC.,
GREIF PACKAGING LLC,
GREIF UK INTERNATIONAL HOLDING LTD.,
GREIF INTERNATIONAL HOLDING B.V.
and
GREIF LUXEMBOURG HOLDING S.À R.L.,
as Borrowers,




JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as Administrative Agent and
an L/C Issuer,
and
The Other Lenders Party Hereto


________________________________________________________




WELLS FARGO SECURITIES, LLC,
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
GOLDMAN SACHS BANK USA
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Lead Arrangers and Joint Bookrunners,


COBANK, ACB,
as the Term A-2 Facility Lead Arranger
______________________________________________________________________________________________________




--------------------------------------------------------------------------------



























________________________________________________________




WELLS FARGO BANK, NATIONAL ASSOCIATION,
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
GOLDMAN SACHS BANK USA
and
BANK OF AMERICA, N.A.,
as Co-Syndication Agents,


Citizens Bank, N.A.,
Coöperatieve Rabobank U.A., New York Branch,
ING Bank N.V., Dublin Branch,
MUFG Bank, Ltd.,
TD BANK, N.A.
and
U.S. Bank National Association,
as Co-Documentation Agents,


and


BANK OF THE WEST,
CAPITAL ONE, NATIONAL ASSOCIATION,
FIFTH THIRD BANK,
pnc bank, national association
and
SUNTRUST BANK,
as Co-Managing Agents


________________________________________________________












--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page




Article I DEFINITIONS AND ACCOUNTING TERMS
2

1.01
Defined Terms    2

1.02
Other Interpretive Provisions    40

1.03
Accounting Terms    41

1.04
Rounding    42

1.05
Times of Day    42

1.06
Letter of Credit Amounts    42

1.07
Exchange Rates; Currency Equivalents; etc    42

1.08
Additional Alternative Currencies    42

1.09
Change of Currency    43

1.10
Dutch Terms    43

1.11
Luxembourg Terms.    44



Article II THE COMMITMENTS AND CREDIT EXTENSIONS
44

2.01
The Loans    44

2.02
Borrowings, Conversions and Continuations of Loans    45

2.03
Letters of Credit    46

2.04
Swing Line Loans    53

2.05
Prepayments    55

2.06
Termination or Reduction of Commitments    57

2.07
Repayment of Loans    58

2.08
Interest    59

2.09
Fees    59

2.10
Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate    59

2.11
Evidence of Debt    60

2.12
Payments Generally; Administrative Agent’s Clawback    60

2.13
Sharing of Payments by Lenders    61

2.14
Incremental Facilities    62

2.15
New Borrowers    63

2.16
Cash Collateral    64

2.17
Defaulting Lenders    65

2.18
Assignment and Reallocation of Existing Commitment and Existing Loans    66



Article III TAXES, YIELD PROTECTION AND ILLEGALITY
67

3.01
Taxes    67

3.02
Illegality    70

3.03
Inability to Determine Rates    71

3.04
Increased Costs; Reserves on Eurodollar Rate Loans    72

3.05
Compensation for Losses    73

3.06
Mitigation Obligations; Replacement of Lenders    73

3.07
Survival.    74



Article IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
74

4.01
Conditions of Initial Credit Extension    74

4.02
Conditions to all Credit Extensions    76



Article V REPRESENTATIONS AND WARRANTIES
77

5.01
Corporate Status    77

5.02
Corporate Power and Authority    77

5.03
No Violation    77

5.04
Governmental and Other Approvals    78

5.05
Financial Statements; Etc    78

5.06
Litigation    78



i

--------------------------------------------------------------------------------





5.07
True and Complete Disclosure    78

5.08
Use of Proceeds; Margin Regulations    79

5.09
Taxes    79

5.10
Compliance With ERISA    79

5.11
Collateral Documents    80

5.12
Senior Note Documents    80

5.13
Ownership of Property    80

5.14
Capitalization of the Company    80

5.15
Subsidiaries    80

5.16
Compliance With Law, Etc    81

5.17
Investment Company Act    81

5.18
Environmental Matters    81

5.19
Labor Relations    81

5.20
Intellectual Property, Licenses, Franchises and Formulas    81

5.21
Anti-Corruption Laws; Sanctions; Beneficial Ownership Certification    82

5.22
EEA Financial Institutions    82



Article VI AFFIRMATIVE COVENANTS
82

6.01
Financial Statements    82

6.02
Certificates; Other Information    82

6.03
Notices    84

6.04
Conduct of Business and Maintenance of Existence    84

6.05
Payment of Obligations    84

6.06
Inspection of Property, Books and Records    85

6.07
ERISA    85

6.08
Maintenance of Property, Insurance    85

6.09
Environmental Laws    85

6.10
Use of Proceeds    85

6.11
Guarantee Obligations and Security; Further Assurances    85

6.12
End of Fiscal Years; Fiscal Quarters    87

6.13
Foreign Pension Plan Compliance    87

6.14
Currency and Commodity Hedging Transactions    87

6.15
Limitations on Activities of Subsidiaries    87

6.16
Lien Searches    87

6.17
Anti-Corruption Laws and Sanctions    87

6.18
Centre of Main Interest    88



Article VII NEGATIVE COVENANTS
88

7.01
Liens    88

7.02
Indebtedness    89

7.03
Fundamental Changes    90

7.04
Asset Sales    90

7.05
Dividends or Other Distributions    91

7.06
Issuance of Stock    92

7.07
Loans, Investments and Acquisitions    92

7.08
Transactions with Affiliates    93

7.09
Insurance Subsidiary    94

7.10
Sale or Discount of Receivables    94

7.11
Fiscal Year    94

7.12
Limitation on Voluntary Payments and Modifications, Etc    94

7.13
Limitation on Certain Restrictions on Subsidiaries    94

7.14
Accounting Changes    95

7.15
Financial Covenants    95

7.16
Senior Notes Guarantees    95

7.17
Use of Proceeds    95



Article VIII EVENTS OF DEFAULT AND REMEDIES
96

8.01
Events of Default    96

8.02
Application of Funds    97



ii

--------------------------------------------------------------------------------





8.03
Collateral Allocation Mechanism    98



Article IX ADMINISTRATIVE AGENT
99

9.01
Appointment and Authority    99

9.02
Rights as a Lender    99

9.03
Exculpatory Provisions    99

9.04
Reliance by Administrative Agent    100

9.05
Delegation of Duties    100

9.06
Resignation of Administrative Agent    100

9.07
Non-Reliance on Administrative Agent and Other Lenders    101

9.08
No Other Duties, Etc    101

9.09
Administrative Agent May File Proofs of Claim    101

9.10
Collateral and Guaranty Matters    102

9.11
Existing Guaranties and Secured Lender Arrangements    102

9.12
Credit Bidding    103

9.13
Certain ERISA Matters.    103



Article X MISCELLANEOUS
104

10.01
No Waiver; Modifications in Writing    104

10.02
Notices; Effectiveness; Electronic Communications    106

10.03
No Waiver; Cumulative Remedies; Enforcement    107

10.04
Expenses; Indemnity; Damage Waiver    107

10.05
Payments Set Aside    109

10.06
Successors and Assigns    109

10.07
Treatment of Certain Information; Confidentiality    114

10.08
Right of Setoff    114

10.09
Interest Rate Limitation    115

10.10
Counterparts; Integration; Effectiveness    115

10.11
Survival of Representations and Warranties    115

10.12
Severability    115

10.13
Replacement of Lenders    115

10.14
Governing Law; Jurisdiction; Etc    116

10.15
WAIVER OF JURY TRIAL    116

10.16
No Advisory or Fiduciary Responsibility    116

10.17
Electronic Execution of Assignments and Certain Other Documents    117

10.18
USA PATRIOT Act    117

10.19
Judgment Currency    117

10.20
Special Provisions in relation to Dutch Collateral    117

10.21
CoBank Equities, etc.    118

10.22
Acknowledgement and Consent to Bail-In of EEA Financial Institutions    119

10.23
Effectiveness of Amendment and Restatement    119

10.24
Affirmation of Obligations    119

10.25
Dutch Attorney    119



Article XI COMPANY GUARANTY
120

11.01
Continuing Guaranty    120

11.02
Payments Set Aside    120

11.03
Guaranty Absolute, etc    120

11.04
Waiver    121

11.05
Payments; Application    121









iii

--------------------------------------------------------------------------------





SIGNATURES    S-1
SCHEDULES
2.01    Commitments and Applicable Percentages
2.03    Existing Letters of Credit
10.02    Administrative Agent’s Office, Certain Addresses for Notices
10.06(g)    Voting Participants


iv

--------------------------------------------------------------------------------





EXHIBITS
Form of
A    Loan Notice
B    Swing Line Loan Notice
C-1    Term Note
C-2    Revolving Credit Note
D    Compliance Certificate
E    Assignment and Assumption
F    New Borrower Request and Assumption Agreement
G    New Borrower Notice
H    U.S. Tax Compliance Certificates
I    Solvency Certificate








v

--------------------------------------------------------------------------------






AMENDED & RESTATED
CREDIT AGREEMENT
This AMENDED & RESTATED CREDIT AGREEMENT is entered into as of February 11, 2019
(this “Agreement”), among GREIF, INC., a Delaware corporation (the “Company”),
GREIF PACKAGING LLC, a Delaware limited liability company (“Greif Packaging”),
GREIF UK INTERNATIONAL HOLDING LTD., a private limited liability company
incorporated and existing under the laws of the United Kingdom (“Greif UK”),
GREIF INTERNATIONAL HOLDING B.V., a private limited liability company (besloten
vennootschap met beperkte aansprakelijkheid) incorporated and existing under the
laws of The Netherlands with statutory seat in Amstelveen, The Netherlands and
registered with the Dutch trade register under number 33065401 (“Greif
International Holding”), GREIF LUXEMBOURG HOLDING S.À R.L., a Luxembourg private
limited liability company (société à responsabilité limitée), organized under
the laws of the Grand Duchy of Luxembourg, having its registered office at 12C,
rue Guillaume Kroll, L-1882 Luxembourg, Grand Duchy of Luxembourg, and
registered with the Luxembourg Register of Commerce and Companies (R.C.S.
Luxembourg) under number B 206851 (“Greif Luxembourg Holding”) and certain other
Wholly-Owned Subsidiaries of the Company party hereto pursuant to Section 2.15
(each such Wholly-Owned Subsidiary of the Company together with the Company,
Greif Packaging, Greif UK, Greif International Holding and Greif Luxembourg
Holding, the “Borrowers” and each, a “Borrower”), each lender from time to time
party hereto (collectively, the “Lenders” and individually, a “Lender”), and
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent and an L/C
Issuer.
PRELIMINARY STATEMENTS:
WHEREAS, the Company, the other Loan Parties party thereto, the lenders party
thereto and the Administrative Agent were, immediately prior to the Restatement
Effective Date, party to that certain Credit Agreement, dated as of November 3,
2016 (as amended, restated or otherwise modified prior to the date hereof, the
“Existing Credit Agreement”) pursuant to which the lenders party thereto (such
lenders, the “Existing Lenders”) provided a credit facility to the Company and
each Designated Borrower (as defined therein) in an initial aggregate principal
amount of $1,100,000,000, pursuant to which the Existing Lenders made extensions
of credit (including loans (the “Existing Loans”)) to the Borrowers (as defined
therein) on the terms and conditions set forth therein;
WHEREAS, the Company has requested that the Existing Credit Agreement be amended
and restated in its entirety to become effective and binding on the Borrowers
pursuant to the terms of this Agreement, and the Lenders (including certain of
the Existing Lenders) have agreed (subject to the terms of this Agreement) to
amend and restate the Existing Credit Agreement in its entirety to read as set
forth in this Agreement, and it has been agreed by the parties to the Existing
Credit Agreement that (a) the commitments which the Existing Lenders have agreed
to extend to the Borrowers under the Existing Credit Agreement shall be extended
or advanced upon the amended and restated terms and conditions contained in this
Agreement; and (b) the Existing Loans and other Obligations (as defined in the
Existing Credit Agreement) outstanding under the Existing Credit Agreement shall
be governed by and deemed to be outstanding under the amended and restated terms
and conditions contained in this Agreement, with the intent that the terms of
this Agreement shall supersede the terms of the Existing Credit Agreement (each
of which shall hereafter have no further effect upon the parties thereto, other
than for accrued fees and expenses, and indemnification provisions accrued and
owing, under the terms of the Existing Credit Agreement prior to the Restatement
Effective Date or arising (in the case of indemnification) under the terms of
the Existing Credit Agreement).
WHEREAS, without limiting any of the foregoing, it is the intent of the parties
hereto that this Agreement not constitute a novation of the “Obligations” under
and as defined in the Existing Credit Agreement;
WHEREAS, it is the intent of the Loan Parties to confirm that all Obligations
shall continue in full force and effect and that, from and after the Restatement
Effective Date, all references to the “Credit Agreement” contained in the Loan
Documents shall be deemed to refer to this Agreement; and
WHEREAS, the Lenders have indicated their willingness to extend, or continue to
extend, as applicable, credit and the L/C Issuers have indicated their
willingness to issue, or continue to issue, as applicable, Letters of Credit, in
each case, subject to the terms and conditions set forth herein.
NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:








1

--------------------------------------------------------------------------------





ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS


1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:


“2019 Senior Notes” means the Company’s 7-¾% Senior Notes due 2019, as evidenced
by the 2019 Senior Notes Indenture.
“2019 Senior Notes Indenture” means the Indenture, dated as of July 28, 2009,
between the Company, as Issuer, and U.S. Bank, National Association, as Trustee.
“2019 Senior Notes Redemption” means the redemption of the 2019 Senior Notes
with the proceeds of the Term Loans and the proceeds of the issuance of the 2027
Senior Notes.
“2021 Senior Notes” means GNH’s 7.375% Senior Notes due 2021, as evidenced by
the 2021 Senior Notes Indenture.
“2021 Senior Notes Indenture” means the Indenture, dated as of July 15, 2011,
among GNH, as Issuer, the Company, as Guarantor, The Bank of New York Mellon, as
Trustee and Principal Paying Agent, and The Bank of New York Mellon (Luxembourg)
S.A., as Transfer Agent, Registrar and Luxembourg Paying Agent.
“2027 Senior Notes” means the Company’s 6.50% Senior Notes due 2027, as
evidenced by the 2027 Senior Notes Indenture.
“2027 Senior Notes Indenture” means the Indenture, dated as of February 11,
2019, among the Company, as Issuer, certain Domestic Subsidiaries of the
Company, as Guarantors, and U.S. Bank National Association, as Trustee.
“Acquisition” means (a) the purchase by a Person of all or a significant part of
a business or business unit conducted by another Person; or (b) the merger,
consolidation or amalgamation of any Person with any other Person.
“Administrative Agent” means JPMorgan in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent, as
applicable, or such Affiliates thereof as it shall from time to time designate
solely for the purpose of performing its obligations hereunder in such capacity,
including with respect to any Loan denominated in an Alternative Currency, and
(subject to, and without limiting the rights of the Administrative Agent under,
Section 9.05) not for purposes of giving consent, receiving notices (other than
any Loan Notice or Swing Line Loan Notice) or for any other reason, J.P. Morgan
Europe Limited.
“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied or otherwise approved by the Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Agency Site” means the Electronic System established by the Administrative
Agent to administer this Agreement and the other Loan Documents.
“Aggregate Commitments” means the Commitments of all the Lenders.
“Agreement” has the meaning specified in the preamble hereto.
“Alternative Currency” means Euro and each other currency (other than Dollars)
that is approved in accordance with Section 1.08.
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case


2

--------------------------------------------------------------------------------





may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of such Alternative Currency with
Dollars.
“Alternative Currency Swing Line Lender” means ING.
“Alternative Currency Swing Line Sublimit” means the Dollar Equivalent of
€75,000,000 as of the most recent Revaluation Date for Swing Line Loans
denominated in an Alternative Currency. As of the Restatement Effective Date,
ING has agreed to make all of the Swing Line Loans under the Alternative
Currency Swing Line Sublimit. The Alternative Currency Swing Line Sublimit is
part of, and not in addition to, the Swing Line Sublimit.
“Ancillary Obligations” means, collectively, obligations arising under any of
the Existing Guaranties or Secured Lender Arrangements.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.
“Applicable Percentage” means:
(a)in respect of the Term A-1 Facility, with respect to any Term A-1 Lender at
any time, the percentage (carried out to the ninth decimal place) of the Term
A-1 Facility represented by (i) on the Restatement Effective Date, such Term A-1
Lender’s Term A-1 Commitment at such time, subject to adjustment as provided in
Section 2.17, and (ii) thereafter, the principal amount of such Term A-1
Lender’s Term A-1 Loans at such time;


(b)in respect of the Term A-2 Facility, with respect to any Term A-2 Lender at
any time, the percentage (carried out to the ninth decimal place) of the Term
A-2 Facility represented by (i) on the Restatement Effective Date, such Term A-2
Lender’s Term A-2 Commitment at such time, subject to adjustment as provided in
Section 2.17, and (ii) thereafter, the principal amount of such Term A-2
Lender’s Term A--2 Loans at such time;


(c)in respect of the U.S. Revolving Credit Facility, with respect to any U.S.
Revolving Credit Lender at any time, the percentage (carried out to the ninth
decimal place) of the U.S. Revolving Credit Facility represented by such U.S.
Revolving Credit Lender’s U.S. Revolving Credit Commitment at such time, subject
to adjustment as provided in Section 2.17; and
(d)in respect of the Global Revolving Credit Facility, with respect to any
Global Revolving Credit Lender at any time, the percentage (carried out to the
ninth decimal place) of the Global Revolving Credit Facility represented by such
Global Revolving Credit Lender’s Global Revolving Credit Commitment at such
time, subject to adjustment as provided in Section 2.17.


If the commitment of each Revolving Credit Lender to make Revolving Credit Loans
and the obligation of the L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.01, or if the Revolving Credit Commitments have
expired, then the Applicable Percentage of each Revolving Credit Lender in
respect of the U.S. Revolving Credit Facility or the Global Revolving Credit
Facility, as the case may be, shall be determined based on the Applicable
Percentage of such Revolving Credit Lender in respect of the U.S. Revolving
Credit Facility or the Global Revolving Credit Facility, as the case may be,
most recently in effect, giving effect to any subsequent assignments. The
initial Applicable Percentage of each Lender in respect of each Facility is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
“Applicable Rate” means the following percentages per annum, based upon the
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 6.02(a):


3

--------------------------------------------------------------------------------





Pricing Level
Leverage Ratio
Applicable Rate for
Term A-1 Loans


Applicable Rate for
Term A-2 Loans
Applicable Rate for
Revolving Credit Loans and Letters of Credit
Facility Fee
Eurodollar Rate Loans
Base Rate Loans
Eurodollar Rate Loans
Base Rate Loans
Eurodollar Rate Loans
& Letter of Credit Fees
Base Rate Loans
1
> 4.00:1
2.000%
1.000%
2.250%
1.250%
1.600%
0.600%
0.400%
2
< 4.00:1 but
> 3.50:1
1.750%
0.750%
2.000%
1.000%
1.400%
0.400%
0.350%
3
< 3.50:1 but
> 3.00:1
1.500%
0.500%
1.750%
0.750%
1.200%
0.200%
0.300%
4
< 3.00:1 but
> 2.50:1
1.250%
0.250%
1.500%
0.500%
1.000%
0.000%
0.250%
5
< 2.50:1 but
> 2.00:1
1.000%
0.000%
1.500%
0.500%
0.775%
0.000%
0.225%
6
< 2.00:1
0.750%
0.000%
1.500%
0.500%
0.550%
0.000%
0.200%



Any increase or decrease in the Applicable Rate resulting from a change in the
Leverage Ratio shall become effective as of the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to Section
6.02(a); provided that if a Compliance Certificate is not delivered when due in
accordance with such Section, then, upon the request of the Required Lenders,
Pricing Level 1 shall apply as of the first Business Day after the date on which
such Compliance Certificate was required to have been delivered and in each case
shall remain in effect until the date on which such Compliance Certificate is
delivered. The Applicable Rate in effect from the Restatement Effective Date
through the date on which the Administrative Agent receives a Compliance
Certificate pursuant to Section 6.02(a) for the first full Fiscal Quarter ending
after the Restatement Effective Date shall be Pricing Level 2.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).
“Applicable Time” means, with respect to any Borrowings and payments in any
Alternative Currency, 3:00 p.m. London time or such later time as may be
determined by the Administrative Agent, the Swing Line Lender or the L/C Issuer,
as the case may be, to be necessary for timely settlement on the relevant date
in accordance with normal banking procedures in the place of payment.
“Applicant Borrower” has the meaning specified in Section 2.15.
“Applicant Borrower Documents” has the meaning specified in Section 2.15.
“Appropriate Lender” means, at any time`, (a) with respect to either Term
Facility, the U.S. Revolving Credit Facility or the Global Revolving Credit
Facility, a Lender that has a Commitment with respect to such Facility or holds
a Term Loan, a U.S. Revolving Credit Loan or a Global Revolving Credit Loan,
respectively, at such time; (b) with respect to the Letter of Credit Sublimit,
(i) the L/C Issuer and (ii) if any Letters of Credit have been issued pursuant
to Section 2.03(a), the Global Revolving Credit Lenders; and (c) with respect to
the Swing Line Sublimit (including the Dollar Swing Line Sublimit and the
Alternative Currency Swing Line Sublimit), (i) the Swing Line Lenders and
(ii) if any Swing Line Loans are outstanding pursuant to Section 2.04(a), the
U.S. Revolving Credit Lenders.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means, collectively, WFS, JPMorgan, GS, MLPFSI, and, with respect to
the Term A-2 Facility, CoBank, in their respective capacities as joint lead
arrangers and joint bookrunners.
“Asset Disposition” means any sale, lease, transfer or other disposition (or
series of related sales, leases, transfers or dispositions) of all or any part
of an interest in shares of Equity Interests of a Subsidiary of the Company
(other than directors’ qualifying shares) and similar arrangements required by
Law, property or other assets (each referred to for the purposes of this
definition as a “disposition”) by the Company or any of its Subsidiaries;
provided that a Recovery Event shall not be considered an Asset Disposition.


4

--------------------------------------------------------------------------------





“Assignee Group” means two (2) or more Eligible Assignees that are Affiliates of
one another or two or more Approved Funds managed by the same investment
advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form (including electronic
documentation generated by MarkitClear or another electronic platform) approved
by the Administrative Agent.
“Attributable Debt” means as of the date of determination thereof, without
duplication, (a) in connection with a Sale and Leaseback Transaction, the net
present value (discounted according to GAAP at the cost of debt implied in the
lease) of the obligations of the lessee for rental payments during the then
remaining term of any applicable lease; (b) Receivables Facility Attributable
Debt; provided that, for purposes of the definition of “Leverage Ratio”,
Receivables Facility Attributable Debt in an amount not to exceed $350,000,000
(less the aggregate principal amount of Indebtedness outstanding under the
Specified Euro Securitization Facility, to the extent and for so long as such
Indebtedness is excluded from Consolidated Debt) in the aggregate for all such
Receivables Facility Attributable Debt shall not be considered “Attributable
Debt” to the extent the Permitted Accounts Receivable Securitization giving rise
to such Receivables Facility Attributable Debt constitutes a “true sale” under
GAAP; and (c) the principal balance outstanding under any synthetic lease, tax
retention operating lease, off-balance sheet loan or similar off-balance sheet
financing product to which such Person is a party, where such transaction is
considered borrowed money indebtedness for tax purposes but is classified as an
operating lease in accordance with GAAP.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the Fiscal Year ended October 31, 2018, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such Fiscal Year of the Company and its Subsidiaries,
including the notes thereto.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank of America” means Bank of America, N.A. and its successors.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the NYFRB Rate plus ½ of 1%, (b) the Prime Rate in effect on such day,
and (c) the Eurodollar Rate plus 1%; provided that the Eurodollar Rate for any
day shall be based on the Eurodollar Rate at approximately 11:00 a.m. London
time on such day. Any change in the Base Rate due to a change in the NYFRB Rate,
the Prime Rate or the Eurodollar Rate shall be effective from and including the
effective date of such change in the NYFRB Rate, the Prime Rate or the
Eurodollar Rate, respectively. For the avoidance of doubt, if the Base Rate as
determined pursuant to the foregoing would be less than 1.00%, such rate shall
be deemed to be 1.00% for purposes of this Agreement.
“Base Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest based on the Base Rate. All Base Rate Loans shall be denominated in
Dollars.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“Borrower” and “Borrowers” each has the meaning specified in the preamble
hereto.
“Borrower DTTP Filing” means an HM Revenue & Customs’ Form DTTP2, duly completed
and filed by the relevant Borrower within the applicable time limit, which
contains the scheme reference number and jurisdiction of tax residence provided
by the applicable Lender to the Company and the Administrative Agent.


5

--------------------------------------------------------------------------------





“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means a Term Borrowing, a U.S. Revolving Credit Borrowing, a Global
Revolving Credit Borrowing or a Swing Line Borrowing, as the context may
require.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by applicable Law
to close, or are in fact closed and:
(a)if such day relates to any interest rate settings as to a Eurodollar Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurodollar Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurodollar Rate Loan, means any such day that is also a London Banking
Day;


(b)if such day relates to any interest rate settings as to a Eurodollar Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurodollar Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurodollar Rate Loan, means a TARGET Day;


(c)if such day relates to any interest rate settings as to a Eurodollar Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and


(d)if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurodollar Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurodollar Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.


“CAM Exchange” means the exchange of the Lenders’ interests provided for in
Section 8.03.
“CAM Exchange Date” means the date on which any Event of Default referred to in
Section 8.01(e) shall occur or the date on which the Company receives written
notice from the Administrative Agent that any Event of Default referred to in
Section 8.01(f) has occurred.
“CAM Percentage” means, as to each Lender, a fraction, expressed as a decimal,
of which (a) the numerator shall be the aggregate Dollar amount of the
Designated Obligations owed to such Lender (whether or not at the time due and
payable) immediately prior to the CAM Exchange Date and (b) the denominator
shall be the aggregate amount of the Designated Obligations owed to all the
Lenders (whether or not at the time due and payable) immediately prior to the
CAM Exchange Date.
“Capitalized Lease” means, at the time any determination thereof is to be made,
any lease of property, real or personal, in respect of which the present value
of the minimum rental commitment is capitalized on the balance sheet of the
lessee in accordance with GAAP.
“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease which
would at such time be so required to be capitalized on the balance sheet of the
lessee in accordance with GAAP.
“Caraustar” means Caraustar Industries, Inc., a Delaware corporation.
“Caraustar Entities” means Paperboard Parent, Caraustar and each of their
Subsidiaries.
“Caraustar Credit Agreements” means, collectively, (a) that certain credit
agreement, dated as of May 1 2013, by and among Caraustar, Paperboard Parent,
Paperboard Acquisition, Inc., the guarantors and lenders party thereto, and
Credit Suisse AG, Cayman Islands Branch, as Administrative Agent and Collateral
Agent, and (b) that certain ABL credit agreement, dated as of May 1, 2013, by
and among Caraustar, Paperboard Parent, the guarantors and lenders party
thereto, Credit Suisse AG, Cayman Islands Branch, as Administrative Agent, and
Wells Fargo Bank, National Association as Collateral Agent, each as amended
through the Restatement Effective Date.
“Caraustar Material Adverse Effect” means a “Material Adverse Effect” as defined
in the Project Peach Acquisition Agreement.


6

--------------------------------------------------------------------------------





“Cash” means money, currency or the available credit balance in a Deposit
Account.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuer or Swing Line
Lender benefitting from such collateral shall agree in its reasonable
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to (a) the Administrative Agent and (b)
the L/C Issuer or the Swing Line Lender (as applicable). “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.
“Cash Equivalents” means (a) Dollars, Canadian dollars, Japanese yen, pounds
sterling, euros and the national currency of any participating member of the
European Union, (b) any security, maturing not more than one year after the date
of acquisition, issued by the United States or an instrumentality or agency
thereof and guaranteed in full as to principal, premium, if any, and interest by
the United States; (c) any certificate of deposit, time deposit or bankers’
acceptance (or, with respect to non-U.S. banking institutions, similar
instruments), maturing not more than one year after the day of acquisition,
issued by any commercial banking institution that is a member of the U.S.
Federal Reserve System or a commercial banking institution organized and located
in a country recognized by the United States, in each case, having combined
capital and surplus and undivided profits of not less than $500,000,000 (or the
foreign currency equivalent thereof), whose short-term debt has a rating, at the
time as of which any investment therein is made, of “P-1” (or higher) according
to Moody’s or “A-1” (or higher) according to S&P; (d) commercial paper maturing
not more than one year after the date of acquisition issued by a corporation
(other than an Affiliate or Subsidiary of the Company or any Borrower) with a
rating, at the time as of which any investment therein is made, of “P-1” (or
higher) according to Moody’s or “A-1” (or higher) according to S&P; (e) any
money market deposit accounts issued or offered by a commercial banking
institution that is a member of the U.S. Federal Reserve System or a commercial
institution organized and located in a country recognized by the United States,
in each case, having combined capital and surplus in excess of $500,000,000 (or
the foreign currency equivalent thereof); and (f) other short-term investments
utilized by Foreign Subsidiaries in accordance with normal investment practices
for cash management not exceeding a Dollar Equivalent amount of $35,000,000 in
aggregate principal amount outstanding at any time.
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
“Cash Management Bank” means any Person that (a) has entered into a Cash
Management Agreement with the Company or any Subsidiary of the Company prior to
the Restatement Effective Date (which, for the avoidance of doubt, includes only
those Subsidiaries of the Company that were Subsidiaries prior to the
Restatement Effective Date), if (i) such Person is a Lender or an Affiliate of a
Lender as of the Restatement Effective Date and (ii) the obligations under such
Cash Management Agreement were secured pursuant to the Existing Credit
Agreement; and (b) enters into a Cash Management Agreement with the Company or
any Subsidiary of the Company on or after the Restatement Effective Date, if
such Person is a Lender or an Affiliate of a Lender at the time it enters into
such Cash Management Agreement.
“CFC” means a Person that is a controlled foreign corporation as defined in
Section 957 of the Code.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority: provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.
“Change of Control” means the occurrence at any time of any of the following
events:
(a)any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act) (other than the Permitted Investors) is or becomes (as a
result of the acquisition or issuance of securities, by merger or otherwise) the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934), directly or indirectly, of more than 35% of the voting
power with respect to the election of directors of all then outstanding voting
Equity Interests of the Company (other than as a result of a public primary
registered equity offering by the Company of new shares issued by the Company in
such offering), whether as a result of the issuance of securities of the
Company, any merger, consolidation, liquidation


7

--------------------------------------------------------------------------------





or dissolution of the Company, any direct or indirect transfer of securities by
the Permitted Investors or otherwise (for purposes of this clause (a), the
Permitted Investors will be deemed to beneficially own any voting Equity
Interests of a specified corporation held by a parent corporation so long as the
Permitted Investors beneficially own, directly or indirectly, in the aggregate a
majority of the total voting power of the voting Equity Interests of such parent
corporation);


(b)during any period of two (2) consecutive years, individuals who at the
beginning of such period constituted the Board of Directors of the Company
(together with any new directors whose election or appointment by such Board or
whose nomination for election by the stockholders of the Company was approved by
a vote of not less than a majority of the directors then still in office who
were either directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the Board of Directors of the Company then in office;
or
(c)the sale, transfer, assignment, lease, conveyance or other disposition,
directly or indirectly, of all or substantially all the assets of the Company
and its Subsidiaries (other than Soterra LLC), considered as a whole (other than
a disposition of such assets as an entirety or virtually as an entirety to a
wholly owned Subsidiary or one or more Permitted Investors or a Person of which
one or more of the Permitted Investors own more than 50% of the voting power)
shall have occurred, or the Company merges, consolidates or amalgamates with or
into any other Person (other than one or more Permitted Investors; provided that
the Company is the surviving entity) or any other Person (other than one or more
Permitted Investors or a Person of which one or more of the Permitted Investors
own more than 50% of the voting power; and provided, further, that the Company
is the surviving entity) merges, consolidates or amalgamates with or into the
Company, in any such event pursuant to a transaction in which the outstanding
voting Equity Interests of the Company are reclassified into or exchanged for
cash, securities or other property, other than any such transaction where:


i.the outstanding voting Equity Interests of the Company are reclassified into
or exchanged for other voting Equity Interests of the Company or for voting
Equity Interests of the surviving corporation, and


ii.the holders of the voting Equity Interests of the Company immediately prior
to such transaction own, directly or indirectly, not less than a majority of the
voting Equity Interests of the Company or the surviving corporation immediately
after such transaction and in substantially the same proportion as before the
transaction.


“CoBank” means CoBank, ACB, a federally chartered instrumentality of the United
States.
“CoBank Equities” has the meaning specified in Section 10.21(a).
“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property that is or is intended under the terms
of the Collateral Documents to be subject to Liens in favor of the
Administrative Agent for the benefit of the Secured Parties.
“Collateral Documents” means, collectively, the Security Agreement and any
joinders or other supplements thereto, the Foreign Security Agreement and any
joinders or other supplements thereto, and any other similar agreements
delivered to the Administrative Agent pursuant to Section 6.11, and each of the
other agreements, instruments or documents that creates or purports to create a
Lien in favor of the Administrative Agent for the benefit of the Secured
Parties.
“Collateral Release Period” means any period during which the Company has
obtained an Investment Grade Rating and the Administrative Agent (on behalf of
the Secured Parties) has released its security interests in the Collateral at
the request of the Company pursuant to Section 6.11(e).
“Commitment” means a Term A-1 Commitment, a Term A-2 Commitment, a U.S.
Revolving Credit Commitment or a Global Revolving Credit Commitment, as the
context may require.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Common Stock” means the Class A Common Stock and Class B Common Stock of the
Company, in each case without par value.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is


8

--------------------------------------------------------------------------------





distributed by the Administrative Agent, any Lender or any L/C Issuer by means
of electronic communications pursuant to Section 10.02, including through an
Electronic System.
“Company” has the meaning specified in the preamble hereto.
“Company Guaranty” means the continuing guarantee made by the Company under
Article XI in favor of the Administrative Agent and the other Secured Parties.
“Company Owned Life Insurance Program” means a life insurance program in which
the Company is a participant, pursuant to which the Company is the owner of
whole life policies insuring the lives of certain of its employees.
“Compliance Certificate” has the meaning specified in Section 6.02(a).
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes, backup
withholding Taxes or branch profits Taxes.
“Consolidated Debt” means, at any time, (a) all Indebtedness of the Company and
its Subsidiaries determined on a consolidated basis in accordance with GAAP
(less, the aggregate principal amount outstanding under the Specified Euro
Securitization Facility, to the extent and for so long as the Specified Euro
Securitization Facility is, solely for accounting reasons (not resulting from
any changes or other modifications to the structure or documentation of the
Specified Euro Securitization Facility), reflected as “indebtedness” on a
balance sheet of the Company and its Subsidiaries prepared in accordance with
GAAP) and (b) the aggregate outstanding amount, without duplication, of
Attributable Debt of the Company and its Subsidiaries determined on a
consolidated basis.
“Consolidated EBITDA” means, for any period, on a consolidated basis for the
Company and its Subsidiaries, the sum of the amounts for such period, without
duplication, of:
(a)    Consolidated Net Income;
plus
(b)    Consolidated Interest Expense, to the extent deducted in computing
Consolidated Net Income;

plus
(c)    charges against income for foreign, Federal, state and local taxes and
capital taxes in each case based on income, to the extent deducted in computing
Consolidated Net Income;

plus
(d)    depreciation and depletion expense, to the extent deducted in computing
Consolidated Net Income;

plus
(e)    amortization expense, including, without limitation, amortization of
goodwill and other intangible assets, fees, costs and expenses in connection
with the execution, delivery and performance of any of the Loan Documents, and
other fees, costs and expenses in connection with Permitted Acquisitions, in
each case, to the extent deducted in computing Consolidated Net Income;

minus
(f)    the gain (or plus the loss) resulting from the sale of any assets other
than in the ordinary course of business to the extent added (deducted) in
computing Consolidated Net Income;

minus
(g)    any amount of gains from the sale of Timber Lands in excess of the Dollar
Equivalent of $40,000,000 for any such period;

minus
(h)    extraordinary or non-cash nonrecurring gains (or plus extraordinary or
non-cash nonrecurring losses) to the extent added (deducted) in computing
Consolidated Net Income;

minus
(i)    any gain resulting from any write-up of assets (other than with respect
to any Company Owned Life Insurance Program) to the extent added (deducted) in
computing Consolidated Net Income;

plus
(j)    any non-cash charge resulting from any write-down of assets to the extent
deducted in computing Consolidated Net Income, and any deferred financing costs
for such period written off, or premiums paid, in either case, in connection
with the early extinguishment of Indebtedness, in each case, to the extent
deducted in computing Consolidated Net Income;



9

--------------------------------------------------------------------------------





plus
(k)    any non-cash restructuring charge to the extent deducted in computing
Consolidated Net Income;

plus
(l)    cash restructuring charges that, in the aggregate, do not exceed (i)
$50,000,000 for any Fiscal Year and (ii) $200,000,000 over the term of this
Agreement, in each case, to the extent deducted in computing Consolidated Net
Income;

plus
(m)    any non-cash losses (or minus any non-cash gains) realized in connection
with adjustments to any Plan due to changes in actuarial assumptions, valuations
or studies, in any case, to the extent deducted (added) in computing
Consolidated Net Income; and

plus
(n)    (i) the amount of “run-rate” cost savings, operating expense reductions
and synergies (in each case, net of amounts actually realized) related to the
Transactions that are projected by the Company in good faith to result within
eighteen (18) months after the consummation of the Transactions from actions
that have been taken or with respect to which substantial steps have been taken
or are expected to be taken (in the good faith determination of the Company)
(including from any actions taken in whole or in part prior to the consummation
of the Transactions) (calculated on a Pro Forma Basis as though such cost
savings, operating expense reductions and synergies had been realized on the
first day of such period) and (ii) the amount of “run-rate” cost savings,
operating expense reductions and synergies (in each case, net of amounts
actually realized) related to mergers and other business combinations,
acquisitions, investments, dispositions, divestitures, restructurings, operating
improvements, cost savings initiatives and other similar initiatives (including
the modification and renegotiation of contracts and other arrangements) and
other similar transactions that are projected by the Company in good faith to
result within eighteen (18) months after any such transaction, initiative or
event from actions that have been taken or with respect to which substantial
steps have been taken (including prior to the date of any such transactions) or
are expected to be taken (in the good faith determination of the Company)
(calculated on a Pro Forma Basis as though such cost savings, operating expense
reductions and synergies had been realized on the first day of such period);
provided that such cost savings, operating expense reductions and synergies
under this clause (n) (A) shall be certified by a Responsible Financial Officer
in a notice to the Administrative Agent and the Lenders at the time of any
calculation of Consolidated EBITDA pursuant to the terms of this Agreement as
being reasonably identifiable, reasonably attributable to the actions specified
and factually supportable and (B) shall not, in the aggregate during any
applicable Test Period, account for more than twenty percent (20.0%) of
Consolidated EBITDA in such Test Period (calculated prior to giving effect to
any adjustment pursuant to this clause (n));

in each case calculated for the applicable period in conformity with GAAP;
provided that Consolidated EBITDA shall be decreased by the amount of any cash
expenditures in such period related to non-cash charges added back to
Consolidated EBITDA during any prior periods.
Without limiting the foregoing, in the event that the joint ventures of the
Company constituting consolidated Subsidiaries (including Pinwheel) are at any
time accountable for aggregate amounts in excess of either 25% of Consolidated
Operating Profits or 25% of Consolidated Total Assets, then the Company shall,
for purposes of determining compliance with financial covenants hereunder,
reduce the Consolidated EBITDA by the aggregate EBITDA of such joint ventures
(as determined by the Company in good faith and consistent with calculations of
Consolidated EBITDA and past business practice) by the amount that exceeds 25%
of Consolidated EBITDA.
“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four prior fiscal
quarters ending on such date to (b) Consolidated Interest Expense for such
period, to the extent deducted in computing Consolidated Net Income.
“Consolidated Interest Expense” means, for any period, without duplication, the
sum of the total interest expense (including that attributable to Capitalized
Leases in accordance with GAAP) of the Company and its Subsidiaries on a
consolidated basis with respect to all outstanding Indebtedness of the Company
and its Subsidiaries, including, without limitation, all commissions, discounts
and other fees and charges owed with respect to letters of credit and bankers’
acceptance financing, but excluding any amortization of deferred financing
costs, all as determined on a consolidated basis for the Company and its
consolidated Subsidiaries in accordance with GAAP, plus the interest component
of any lease payment under Attributable Debt transactions paid by the Company
and its Subsidiaries on a consolidated basis, plus expenses and any discount
and/or interest component in respect of a


10

--------------------------------------------------------------------------------





sale of Receivables by the Company and its Subsidiaries permitted under this
Agreement regardless of whether such expenses, discount or interest would
constitute interest under GAAP, plus interest expense on deferred compensation
or customer deposits; provided that gross interest expense shall be determined
after giving effect to any net payments made or received by the Company and its
Subsidiaries with respect to Swap Contracts or other derivative instruments
entered into for the purpose of hedging interest rate, currency or commodities
risk.
“Consolidated Net Income” and “Consolidated Net Loss” mean, respectively, with
respect to any period, the aggregate of the net income (loss) of the Person in
question for such period, determined in accordance with GAAP on a consolidated
basis; provided that there shall be excluded (a) the income or loss of any
unconsolidated Subsidiary to the extent included therein, except to the extent
of the amount of dividends or other distributions actually paid to the Company
or any of its Wholly-Owned Subsidiaries by such unconsolidated Subsidiary during
such period; (b) unrealized gains or losses in respect of Swap Contracts to the
extent that there is not an underlying and offsetting unrealized gain or loss in
net income; and (c) the cumulative effect of a change in accounting principles.
“Consolidated Operating Profits” means the amount set forth as “Consolidated
Operating Profits” on the internal, unaudited financial reports of the Company,
as determined by the Company in good faith, in a manner consistent with the
Company’s past business practice.
“Consolidated Secured Debt” means Consolidated Debt of the Company and its
Subsidiaries that is secured by a Lien on any asset of the Company or any of its
Subsidiaries.
“Consolidated Tangible Assets” means, for any Person, the total assets of such
Person and its Subsidiaries, as determined from a consolidated balance sheet of
such Person and its consolidated Subsidiaries prepared in accordance with GAAP,
but excluding therefrom all items that are treated as goodwill and other
intangible assets under GAAP.
“Consolidated Total Assets” means the aggregate amount of all current and
long-term assets of the Company and its Subsidiaries, on a consolidated basis.
“Contaminant” means any material with respect to which any Environmental Law
imposes a duty, obligation or standard of conduct, including without limitation
any pollutant, contaminant (as those terms are defined in 42 U.S.C. § 9601(33)),
toxic pollutant (as that term is defined in 33 U.S.C. § 1362(13)), hazardous
substance (as that term is defined in 42 U.S.C. §9601(14)), hazardous chemical
(as that term is defined by 29 CFR § 1910.1200(c)), hazardous waste (as that
term is defined in 42 U.S.C. § 6903(5)), or any state, local or other equivalent
of such laws and regulations, including, without limitation, radioactive
material, special waste, polychlorinated biphenyls, asbestos, petroleum,
including crude oil or any petroleum-derived substance, (or any fraction
thereof), waste, or breakdown or decomposition product thereof, mold, bacteria
or any constituent of any such substance or waste, including but not limited to
polychlorinated biphenyls and asbestos.
“Contractual Obligation” means, as to any Person, any provision of any
Securities issued by such Person or of any indenture or credit agreement or any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound or to which it may be subject.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. A Person
shall be deemed to Control a corporation if such Person possesses, directly or
indirectly, the power to vote ten percent (10%) or more of the Equity Interests
having ordinary voting power for the election of directors of such corporation.
“Controlling” and “Controlled” have meanings correlative thereto.
“Controlled Subsidiary” of any Person means a Subsidiary of such Person (a)
ninety percent (90%) or more of the Equity Interests of which (other than
directors’ qualifying shares) shall at the time be owned by such Person or by
one or more Wholly-Owned Subsidiaries of such Person and (b) of which such
Person possesses, directly or indirectly, the power to direct or cause the
direction of the management or policies, whether through the ownership of voting
securities, by agreement or otherwise.
“Credit Extension” means each of (a) a Borrowing and (b) an L/C Credit
Extension.
“CTA” means the Corporation Tax Act 2009.
“Customary Permitted Liens” means, for any Person:


11

--------------------------------------------------------------------------------





(a)Liens for taxes, fees, assessments or other governmental charges not yet
delinquent, or can thereafter be paid without penalty or which are being
contested in good faith by appropriate proceedings diligently pursued; provided
that adequate provision for the payment of all such taxes, assessments or
governmental charges known to such Person has been made on the books of such
Person to the extent required by GAAP;
(b)mechanics’, suppliers’, processor’s, materialmen’s, carriers’,
warehousemen’s, workmen’s, landlord’s, repairmen’s and similar Liens arising by
operation of law and arising or created in the ordinary course of business and
securing obligations of such Person that are not overdue for a period of more
than sixty (60) days or are being contested in good faith by appropriate
proceedings diligently pursued which proceedings have the effect of preventing
the forfeiture or sale of the property or asset subject to such Lien;
(c)Liens arising in connection with worker’s compensation, unemployment
insurance, old age pensions and social security benefits or other similar
benefits which are not delinquent or are being contested in good faith by
appropriate proceedings diligently pursued; provided that adequate provision for
the payment of such Liens known to such Person has been made on the books of
such Person to the extent required by GAAP;
(d)(i) Liens incurred or deposits made in the ordinary course of business to
secure the performance of bids, tenders, statutory obligations, fee and expense
arrangements with trustees and fiscal agents (exclusive of obligations incurred
in connection with the borrowing of money or the payment of the deferred
purchase price of property) and customary deposits granted in the ordinary
course of business under Operating Leases, (ii) Liens securing surety,
indemnity, performance, appeal, customs and release bonds and (iii) other
non-delinquent obligations of a like nature; provided that all such Liens
individually or in the aggregate do not impair in any material respect the use
of the property of the Company and its Subsidiaries or the operation of the
business of the Company and its Subsidiaries taken as a whole;
(e)Permitted Real Property Encumbrances;
(f)consignment arrangements (whether as consignor or as consignee) or similar
arrangements for the sale or purchase of goods in the ordinary course of
business;
(g)attachment, judgment, writs or warrants of attachment or other similar Liens
arising in connection with court or arbitration proceedings; provided that the
enforcement of such Liens are stayed, payment is covered in full by insurance or
which do not constitute an Event of Default under Section 8.01(i);
(h)licenses of patents, trademarks, or other intellectual property rights
granted in the ordinary course of business;
(i)Liens in respect of an agreement to dispose of any asset, to the extent such
disposal is permitted by Section 7.04 or 7.10;
(j)Liens arising due to any cash pooling, netting or composite accounting
arrangements between any one or more of the Borrowers and any of their
Subsidiaries or between any one or more of such entities and one or more banks
or other financial institutions where any such entity maintains deposits.
(k)leases or subleases granted to others not interfering in any material respect
with the business of the Company or any of its Subsidiaries and any interest or
title of a lessor, licensor or subleasor under any lease or license permitted by
this Agreement or the Collateral Documents;
(l)contract easements and other contract rights on Timber Assets in connection
with an arrangement under which the Company or any of its Subsidiaries permits,
in the ordinary course of business, a Person to cut or pay for timber, however
determined;
(m)Liens to secure Indebtedness of joint ventures in which the Company or a
Subsidiary has an interest, to the extent that such Liens are on property or
assets of, or Equity Interests in, such joint ventures;
(n)Liens resulting from the deposit of funds or evidences of Indebtedness in
trust for the purpose of defeasing funded Indebtedness of the Company or any of
its Subsidiaries, and legal or equitable encumbrances deemed to exist by reason
of negative pledges as they relate to such funds or evidences of Indebtedness
entered into in connection with such defeasances;
(o)customary rights of set off, banker’s lien, revocation, refund or chargeback
or similar rights under deposit disbursement, concentration account agreements
or under the UCC (or comparable foreign law) or arising by operation of law of
banks or other financial institutions where any Borrower or any of its
Subsidiaries maintains deposit, disbursement or concentration accounts in the
ordinary course of business that is not prohibited by this Agreement;
(p)Liens granted in the ordinary course of business securing obligations that do
not constitute Indebtedness; and
(q)statutory liens in favor of CoBank pursuant to the Farm Credit Act of 1971 on
the CoBank Equities that Greif Packaging may now own or hereafter acquire, which
statutory lien shall be for CoBank’s sole and exclusive benefit.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.


12

--------------------------------------------------------------------------------





“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than Loans
and Letter of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii)
the Applicable Rate, if any, applicable to Base Rate Loans under the Term A-1
Facility plus (iii) 2% per annum; (b) with respect to any Loan, an interest rate
equal to the interest rate (including any Applicable Rate) otherwise applicable
to such Loan plus 2% per annum, and (c) when used with respect to Letter of
Credit Fees, a rate equal to the Applicable Rate therefor plus 2% per annum.
“Defaulting Lender” means, subject to Section 2.17(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to (i) fund all or any
portion of its Loans within two Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies the Administrative
Agent and the Company in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, the L/C Issuers, the Swing Line Lenders or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swing Line Loans) within
two Business Days of the date when due; (b) has notified the Company, the
Administrative Agent, the L/C Issuers or the Swing Line Lenders in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied); (c) has failed, within three Business Days after reasonable request
by the Administrative Agent or the Company, to confirm in writing to the
Administrative Agent and the Company that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Company); or (d) has, or has a
direct or indirect parent company that has (other than in connection with an
Undisclosed Administration), (i) become the subject of a proceeding under any
Debtor Relief Law, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it,
(iii) taken any action in furtherance of, or indicated its consent to, approval
of or acquiescence in any such proceeding or appointment, or (iv) become the
subject of a Bail-In Action; provided that, for the avoidance of doubt, a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest or appointment does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.17(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Company, the L/C
Issuers, the Swing Line Lenders and each other Lender promptly following such
determination.
“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.
“Designated Borrower” means (a) as of the Restatement Effective Date, Greif UK,
Greif International Holding, Greif Luxembourg Holding and (b) from time to time
after the Restatement Effective Date, each other Wholly-Owned Foreign Subsidiary
of the Company designated as a Borrower pursuant to Section 2.15(b).
“Designated Borrower Sublimit” means an amount equal to the lesser of (a) the
Revolving Credit Facility and (b) $400,000,000. The Designated Borrower Sublimit
is part of, and not in addition to, the Revolving Credit Facility.
“Designated Obligations” means all obligations of the Borrowers with respect to
(a) principal of and interest on the Loans and (b) accrued and unpaid fees under
the Loan Documents.
“Disclosure Letter” means the letter of even date herewith delivered by the
Company to the Administrative Agent and the Lenders.
“Disqualified Lender” means, on any date, (a) Persons that are specifically
identified by the Company by written notice to the Administrative Agent prior to
such date, (b) Persons that are determined by the Company to be competitors of
the Company or its Subsidiaries and which are specifically identified by the
Company by written notice to the Administrative Agent (“Competitors”) prior to
such date, (c) in the case of the foregoing clauses (a) and (b), any of such
Persons’ Affiliates to the extent


13

--------------------------------------------------------------------------------





such Affiliates (i)(A) are clearly identifiable as Affiliates based solely on
the similarity of such Affiliates’ names and (B) are not bona fide debt
investment funds, or (ii)(A) upon reasonable written notice to the
Administrative Agent, are specifically identified as Affiliates in a written
supplement to the list of “Disqualified Lenders” and (B) are not bona fide debt
investment funds; provided that (x) the initial Disqualified Lenders shall be
specifically identified as such in a written notice delivered to the
Administrative Agent not less than five (5) Business Days prior to the
Restatement Effective Date and (y) any supplements or other updates made thereto
from time to time after the Restatement Effective Date shall become effective
five (5) Business Days after delivery to the Administrative Agent and the
Lenders (but which shall not apply retroactively to disqualify any parties that
have previously acquired an interest in the Loans, whether by assignment or
participation).
“Dividend” has the meaning specified in Section 7.05.
“Dollar” and “$” mean lawful money of the United States.
“Dollar Equivalent” means, for any amount, at the time of determination thereof,
(a) if such amount is expressed in Dollars, such amount, (b) if such amount is
expressed in an Alternative Currency, the equivalent of such amount in Dollars
determined by using the Spot Rate on the Business Day (New York City time)
immediately preceding the date of determination and (c) if such amount is
denominated in any other currency, the equivalent of such amount in Dollars as
determined by the Administrative Agent using any method of determination it
deems appropriate in its reasonable discretion.
“Dollar Swing Line Sublimit” means $110,000,000. As of the Restatement Effective
Date, Bank of America has agreed to make up to $50,000,000 in Swing Line Loans
under the Dollar Swing Line Sublimit, U.S. Bank has agreed to make up to
$50,000,000 in Swing Line Loans under the Dollar Swing Line Sublimit, and
JPMorgan has agreed to make up to $10,000,000 in Swing Line Loans under the
Dollar Swing Line Sublimit, with each such agreed amount subject to change upon
the mutual agreement of the Company, the Administrative Agent and the Swing Line
Lenders. The Dollar Swing Line Sublimit is part of, and not in addition to, the
Swing Line Sublimit.
“Domestic Receivables Securitization” means any securitization transaction or
series of securitization transactions that may be entered into by the Company or
any of its Domestic Subsidiaries whereby the Company or any of its Domestic
Subsidiaries sells, conveys or otherwise transfers any Receivables Facility
Assets of the Company and its Domestic Subsidiaries to a Receivables Subsidiary
or to any unaffiliated Person, on terms customary for securitizations of
Receivables Facility Assets in the United States; provided that any such
transaction entered into by the Company and/or any of its Domestic Subsidiaries
after the Restatement Effective Date shall be consummated on terms reasonably
acceptable to the Administrative Agent, and pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent, as evidenced
by its written approval thereof.
“Domestic Loan Party” means any Loan Party that is a Domestic Subsidiary.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
“DQ List” has the meaning specified in Section 10.06(h)(iv).
“Dual Investment Grade Status” exists at any time when the Company has obtained
Investment Grade Ratings from both S&P and Moody’s; provided that if either S&P
or Moody’s shall change its system of classifications after the date of this
Agreement, Dual Investment Grade Status shall exist at any time when the
Company’s applicable corporate family rating is at or above the new rating which
most closely corresponds to the applicable Investment Grade Rating under the
previous rating system.
“Dutch CIT Fiscal Unity” means the fiscal unity (fiscale eenheid) for Dutch
corporate income tax (vennootschapsbelasting) purposes between Greif
International Holding (as parent company), and Greif Nederland B.V., Paauw
Holdings B.V. and Greif Beheer B.V. (as subsidiaries).
“Dutch Law Credit Party” has the meaning specified in Section 10.20(a).
“Dutch Loan Party” means any Loan Party that is resident in the Netherlands for
tax purposes and, for the purpose of Section 10.20(i), includes any Loan Party
that carries on a business in the Netherlands through a permanent establishment
or deemed permanent establishment.
“Dutch Person” means a Person incorporated or existing under the Laws of The
Netherlands.


14

--------------------------------------------------------------------------------





“Earnout Obligations” means those payment obligations of the Company and its
Subsidiaries to former owners of businesses which were acquired by the Company
or one of its Subsidiaries pursuant to an acquisition which are in the nature of
deferred purchase price to the extent such obligations are required to be set
forth with respect to such payment obligations on a balance sheet prepared in
accordance with GAAP applied in a manner consistent with past practices.
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a), or (c) any institution established in
an EEA Member Country which is a subsidiary of an institution described in
clause (a) or (b) and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.
“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent or any L/C Issuer and any of its respective Related
Parties or any other Person, providing for access to data protected by passcodes
or other security system.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)). For the avoidance of doubt, any
Disqualified Lender is subject to Section 10.06(h).
“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.
“EMU Legislation” means the legislative measures of the EMU for the introduction
of, changeover to or operation of a single or unified European currency.
“Environmental Claim” means any notice of violation, claim, suit, demand,
abatement order, or other lawful order by any Governmental Authority or any
Person for any damage, personal injury (including sickness, disease or death),
property damage, contribution, cost recovery, or any other common law claims,
indemnity, indirect or consequential damages, damage to the environment,
nuisance, cost recovery, or any other common law claims, pollution,
contamination or other adverse effects on the environment, human health, or
natural resources, or for fines, penalties, restrictions or injunctive relief,
resulting from or based upon (a) the occurrence or existence of a Release or
substantial threat of a material Release (whether sudden or non-sudden or
accidental or non-accidental) of, or exposure to, any Contaminant in, into or
onto the environment at, in, by, from or related to any Premises or (b) the
violation, or alleged violation, of any Environmental Laws relating to
environmental matters connected with any Borrower’s operations or any Premises.
“Environmental Laws” means any and all applicable foreign, Federal, state or
local laws, statutes, ordinances, codes, rules, regulations, orders, decrees,
judgments, directives, or Environmental Permits relating to the protection of
health, safety or the environment, including, but not limited to, the following
statutes as now written and hereafter amended: the Water Pollution Control Act,
as codified in 33 U.S.C. § 1251 et seq., the Clean Air Act, as codified in 42
U.S.C. § 7401 et seq., the Toxic Substances Control Act, as codified in 15
U.S.C. § 2601 et seq., the Solid Waste Disposal Act, as codified in 42 U.S.C. §
6901 et seq., the Comprehensive Environmental Response, Compensation and
Liability Act, as codified in 42 U.S.C. § 9601 et seq., the Emergency Planning
and Community Right-to-Know Act of 1986, as codified in 42 U.S.C. § 11001 et
seq., and the Safe Drinking Water Act, as codified in 42 U.S.C. § 300f et seq.,
and any related regulations, as well as all state, local or other equivalents.
“Environmental Permit” means any and all permits, licenses, certificates,
authorizations or approvals of any Governmental Authority required by
Environmental Laws and necessary or reasonably required for the current and
anticipated future operation of the business of the Company or any Subsidiary.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of


15

--------------------------------------------------------------------------------





capital stock of (or other ownership or profit interests in) such Person, all of
the securities convertible into or exchangeable for shares of capital stock of
(or other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or acquisition from such Person of such shares (or such
other interests), and all of the other ownership or profit interests in such
Person (including partnership, member or trust interests therein), whether
voting or nonvoting, and whether or not such shares, warrants, options, rights
or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Company or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Company or any ERISA Affiliate.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.
“Eurodollar Rate” means:
(a)for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) (“LIBOR”) for the relevant currency for a period equal in length
to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters
screen that displays such rate (or, in the event such rate does not appear on a
Reuters page or screen, on any successor or substitute page on such screen that
displays such rate, or on the appropriate page of such other information service
that publishes such rate from time to time as selected by the Administrative
Agent in its reasonable discretion; in each case the “LIBOR Screen Rate”) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period; provided that if the Eurodollar Rate shall
be less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement; and
(b)for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to the LIBOR Screen Rate, at approximately 11:00 a.m.,
London time determined two London Banking Days prior to such date for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day.
“Eurodollar Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest at a rate based on clause (a) of the definition of “Eurodollar Rate”.
Eurodollar Rate Loans may be denominated in Dollars or in an Alternative
Currency. All Loans denominated in an Alternative Currency must be Eurodollar
Rate Loans.
“Event of Default” has the meaning specified in Section 8.01.
“Exchange Act” means the Securities Exchange Act of 1934, as amended and as
codified in 15 U.S.C. 78a et m., and as hereafter amended.
“Excluded Domestic Joint Venture Subsidiary” means, collectively, (a) the
non-Wholly-Owned Domestic Subsidiaries of the Company described on Schedule
1.01(b) to the Disclosure Letter; and (b) as of any date, any other
non-Wholly-Owned Domestic Subsidiary of the Company designated as an “Excluded
Domestic Joint Venture Subsidiary” by the Company to the Administrative Agent.


16

--------------------------------------------------------------------------------





“Excluded Foreign Issuer” means (a) any Specified Foreign Issuer that (i) is a
special purpose, Wholly-Owned Subsidiary of the Company which has been or may be
formed for the sole and exclusive purpose of engaging in activities in
connection with the issuance of Specified Foreign Indebtedness; or (ii) has
incurred Specified Foreign Indebtedness in an aggregate principal amount not
exceeding the Dollar Equivalent of €35,000,000, (b) Pinwheel (so long as the
only Indebtedness of Pinwheel outstanding is Indebtedness under Section
7.02(s)(i)) and (c) GNH (solely as to the Indebtedness of GNH in respect of the
2021 Senior Notes); provided that, in either case, the terms of, and the
definitive debt documentation with respect to, any Specified Foreign
Indebtedness incurred by such Specified Foreign Issuer shall otherwise comply
with the requirements of the Loan Documents, including as set forth in Section
7.13.
“Excluded Swap Obligation” means, with respect to any Subsidiary Guarantor, any
Swap Obligation if, and to the extent that, all or a portion of the Guaranty of
such Subsidiary Guarantor of, or the grant by such Subsidiary Guarantor of a
security interest to secure, such Swap Obligation (or any Guaranty thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Subsidiary Guarantor’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act (determined after giving effect to any
“keepwell, support or other agreement” for the benefit of such Subsidiary
Guarantor and any and all guarantees of such Subsidiary Guarantor’s Swap
Obligations by other Loan Parties) at the time the Guaranty of such Subsidiary
Guarantor, or a grant by such Guarantor of a security interest, becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Guaranty or security interest is or becomes excluded in
accordance with the first sentence of this definition.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, backup withholding Taxes and branch profits Taxes (or any
similar Tax), in each case, (i) imposed as a result of such Recipient being
organized under the laws of, or having its principal office or, in the case of
any Lender, its Lending Office located in, the jurisdiction imposing such Tax
(or any political subdivision thereof) or (ii) that are Other Connection Taxes,
(b) in the case of a Lender, U.S. federal, Dutch and Luxembourg withholding
Taxes imposed on amounts payable to or for the account of such Lender with
respect to an applicable interest in a Loan or Commitment pursuant to a law in
effect on the date on which (i) such Lender acquires such interest in the Loan
or Commitment (other than pursuant to an assignment request by the Company under
Section 10.13) or (ii) such Lender changes its Lending Office, except in each
case to the extent that amounts with respect to such Taxes were payable pursuant
to clause (a)(ii), (a)(iii) or (c) of Section 3.01 either to such Lender’s
assignor, if any, immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with clause (e) or (f) of
Section 3.01, (d) in the case of a Lender, any United Kingdom withholding Taxes
(i) with respect to which the applicable Lender is a Qualifying Lender and
entitled to claim a reduction or exemption from UK withholding Taxes (provided
that the circumstances set out in clauses (f)(iii)(A) and (f)(iii)(B) of Section
3.01 do not apply) or (ii) that would not have been payable if the Lender has
been a Qualifying Lender but is not or has ceased to be a Qualifying Lender
other than as a result of any change after the date it became a Lender under
this Agreement in (or in the interpretation, administration, or application of)
any law or Treaty or published practice of any Governmental Authority, and (e)
any U.S. federal withholding Taxes imposed pursuant to FATCA.
“Existing Credit Agreement” has the meaning specified in the recitals hereto.
“Existing Guaranties” means, collectively, guaranties with respect to the
Indebtedness set forth on Schedule 7.02(a) to the Disclosure Letter that are
designated as being subject to a guaranty from a Subsidiary of the Company to a
Person that is a Lender or an Affiliate of a Lender as of the Restatement
Effective Date.
“Existing Guaranty Bank” means any Person that has received an Existing
Guaranty.
“Existing Issuers” means, collectively, the issuers of the Existing Letters of
Credit.
“Existing Lenders” has the meaning specified in the recitals hereto.
“Existing Letters of Credit” means each of the letters of credit listed on
Schedule 2.03.
“Existing Loans” has the meaning specified in the recitals hereto.
“Existing Payment Jurisdiction” means the United States, The Netherlands,
Luxembourg and the United Kingdom.


17

--------------------------------------------------------------------------------





“Existing Swing Line Loans” means certain Existing Loans that are Swing Line
Loans that are outstanding under the Existing Credit Agreement immediately prior
to the Restatement Effective Date.
“Facility” means the Term A-1 Facility, the Term A-2 Facility, the U.S.
Revolving Credit Facility or the Global Revolving Credit Facility, as the
context may require.
“Farm Credit System Institution” means any farm credit bank, any Federal land
bank association, any production credit association, the banks for cooperatives
and such other institutions as may be a part of the Farm Credit System and
chartered by and subject to regulation by the Farm Credit Administration.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471 (b) (1) of the Code.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate.
“Fee Letters” means, collectively, the letter agreements (including any amended
and restated letter agreements), each dated as of January 14, 2019, among the
Company and each of the Arrangers.
“Fiscal Quarter” has the meaning specified in Section 6.12.
“Fiscal Year” has the meaning specified in Section 6.12.
“Foreign Borrower” means any Borrower that is a Foreign Subsidiary.
“Foreign Lender” means, with respect to any Borrower, any Lender that is
organized under the Laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes (including such a Lender when acting in
the capacity of the L/C Issuer). For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.
“Foreign Pension Plan” means any plan, fund (including, without limitation, any
superannuation fund) or other similar program established or maintained outside
of the United States of America by the Company or one or more of its
Subsidiaries primarily for the benefit of employees of the Company or such
Subsidiaries residing outside the United States of America, which plan, fund, or
similar program provides or results in, retirement income, a deferral of income
in contemplation of retirement or payments to be made upon termination of
employment, and which is not subject to ERISA or the Code.
“Foreign Receivables Securitization” means any securitization transaction or
series of securitization transactions that may be entered into by any Foreign
Subsidiary of the Company whereby such Foreign Subsidiary of the Company sells,
conveys or otherwise transfers any Receivables Facility Assets of such Foreign
Subsidiary to a Receivables Subsidiary or to any unaffiliated Person, on terms
customary for securitizations of Receivables Facility Assets in the jurisdiction
of organization of such Foreign Subsidiary; provided that any such transaction
entered into by Foreign Subsidiaries after the Restatement Effective Date shall
be consummated on terms reasonably acceptable to the Administrative Agent, and
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent, as evidenced by its written approval thereof.
“Foreign Security Agreement” means a Foreign Security Agreement among the
Foreign Subsidiaries party thereto and the Administrative Agent, in form and
substance reasonably satisfactory to the Administrative Agent, pursuant to which
Equity Interests only are pledged, including, as to any Foreign Security
Agreement in existence on the Restatement Effective Date, as reaffirmed pursuant
to the Reaffirmation Agreement.
“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.
“Foreign Subsidiary Guarantors” means, collectively, each Foreign Subsidiary
that is required under the terms of Section 6.11 to execute and deliver a
Foreign Subsidiary Guaranty.


18

--------------------------------------------------------------------------------





“Foreign Subsidiary Guaranty” means a Foreign Subsidiary Guaranty made by the
Foreign Subsidiary Guarantors in favor of the Administrative Agent and the
Lenders, in form and substance reasonably satisfactory to the Administrative
Agent, including, as to any Foreign Subsidiary Guaranty in existence on the
Restatement Effective Date, as reaffirmed pursuant to the Reaffirmation
Agreement.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Global Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Global Revolving Credit Loans of the same Type and, in the case of Eurodollar
Rate Loans, having the same Interest Period made by each of the Global Revolving
Credit Lenders pursuant to Section 2.01(c)(ii).
“Global Revolving Credit Commitment” means, as to each Lender, its obligation to
make Global Revolving Credit Loans to the Borrowers pursuant to Section
2.01(c)(ii), in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 under
the caption “Global Revolving Credit Commitment” or opposite such caption in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.
“Global Revolving Credit Exposure” means, as to any Global Revolving Credit
Lender at any time, the aggregate Outstanding Amount at such time of the Global
Revolving Credit Loans of such Global Revolving Credit Lender, plus such Global
Revolving Credit Lender’s Applicable Percentage of the Outstanding Amount of all
L/C Obligations at such time.
“Global Revolving Credit Facility” means, at any time, the aggregate amount of
the Global Revolving Credit Lenders’ Global Revolving Credit Commitments at such
time. As of the Restatement Effective Date, the Global Revolving Credit Facility
is $600,000,000.
“Global Revolving Credit Lender” means, at any time, any Lender that has a
Global Revolving Credit Commitment at such time.
“Global Revolving Credit Loan” has the meaning specified in Section 2.01(c)(ii).
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“GNH” means Greif Nevada Holdings, Inc. S.C.S., a limited partnership (société
en commandite simple) organized and existing under the laws of Luxembourg
(formerly known as and successor upon conversion to Greif Luxembourg Finance
S.C.A.), a corporate partnership limited by shares incorporated under the laws
of Luxembourg).
“Greif International Holding” has the meaning specified in the preamble hereto.
“Greif Luxembourg Holding” has the meaning specified in the preamble hereto.
“Greif Packaging” has the meaning specified in the preamble hereto.


19

--------------------------------------------------------------------------------





“Greif UK” has the meaning specified in the preamble hereto.
“GS” means Goldman Sachs Bank USA.
“Guarantee Obligations” means, as to any Person, without duplication, any direct
or indirect contractual obligation of such Person guaranteeing or intended to
guarantee any Indebtedness or Operating Lease, dividend or other obligation
(“primary obligations”) of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, including, without limitation, any
obligation of such Person, whether or not contingent, (a) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor; (b) to advance or supply funds (i) for the purchase or payment of any
such primary obligation, or (ii) to maintain working capital or equity capital
of the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor; (c) to purchase property, securities or services primarily for
the purpose of assuring the owner of any such primary obligation of the ability
of the primary obligor to make payment of such primary obligation; or (d)
otherwise to assure or hold harmless the owner of such primary obligation
against loss in respect thereof; provided that the term Guarantee Obligations
shall not include any endorsements of instruments for deposit or collection in
the ordinary course of business. The amount of any Guarantee Obligation at any
time shall be deemed to be an amount equal to the lesser at such time of (x) the
stated or determinable amount of the primary obligation in respect of which such
Guarantee Obligation is made or (y) the maximum amount for which such Person may
be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation; or, if not stated or determinable, the maximum reasonably
anticipated liability (assuming full performance) in respect thereof.
“Guaranties” means, collectively, the Company Guaranty, the U.S. Subsidiary
Guaranty and the Foreign Subsidiary Guaranty (each individually, a “Guaranty”).
“Guarantors” means, collectively, the Company, the U.S. Subsidiary Guarantors,
the Foreign Subsidiary Guarantors and each other Subsidiary of the Company that
shall be required to execute and deliver a guaranty or guaranty supplement
pursuant to Section 6.11.
“Hazardous Materials” means (a) any petrochemical or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls and radon gas;
(b) any chemicals, materials or substances defined as or included in the
definition of “hazardous substances,” “hazardous wastes,” “hazardous materials,”
“restricted hazardous materials,” “extremely hazardous wastes,” “restrictive
hazardous wastes,” “toxic substances,” “toxic pollutants,” “contaminants” or
“pollutants,” or words of similar meaning and regulatory effect; or (c) any
other chemical, material or substance, exposure to which is prohibited, limited
or regulated by any Governmental Authority.
“Hedge Bank” means any Person that (a) has entered into a Swap Contract with the
Company or any Subsidiary of the Company prior to the Restatement Effective Date
(which, for the avoidance of doubt, includes only those Subsidiaries of the
Company that were Subsidiaries prior to the Restatement Effective Date), if (i)
such Person is a Lender or an Affiliate of a Lender as of the Restatement
Effective Date and (ii) the obligations under such Swap Contract were secured
pursuant to the Existing Credit Agreement; or (b) enters into a Swap Contract
with the Company or any Subsidiary of the Company on or after the Restatement
Effective Date, if such Person is a Lender or an Affiliate of a Lender at the
time it enters into such Swap Contract.
“HMRC DT Treaty Passport scheme” means the H.M. Revenue and Customs Double
Taxation Treaty Passport scheme.
“IBA” has the meaning specified in Section 1.07(c).
“Impacted Loans” has the meaning specified in Section 3.03.
“Incremental Facilities” has the meaning specified in Section 2.14(a).
“Indebtedness” means, as applied to any Person (without duplication):
(a)all indebtedness of such Person for borrowed money;
(b)the deferred and unpaid balance of the purchase price of assets or services
(other than trade payables and other accrued liabilities incurred in the
ordinary course of business);
(c)all Capitalized Lease Obligations;
(d)all indebtedness secured by any Lien on any property owned by such Person,
whether or not such indebtedness has been assumed by such Person or is
nonrecourse to such Person;


20

--------------------------------------------------------------------------------





(e)notes payable and drafts accepted representing extensions of credit whether
or not representing obligations for borrowed money (other than such notes or
drafts for the deferred purchase price of assets or services which does not
constitute Indebtedness pursuant to clause (b) above);
(f)indebtedness or obligations of such Person, in each case, evidenced by bonds,
notes or similar written instruments;
(g)the amount available to be drawn of all letters of credit and bankers’
acceptances issued for the account of such Person, and without duplication, all
drafts drawn thereunder other than, in each case, commercial or standby letters
of credit or the functional equivalent thereof issued in connection with
performance, bid or advance payment obligations incurred in the ordinary course
of business, including, without limitation, performance requirements under
workers compensation or similar laws;
(h)the net obligations of such Person under Swap Contracts (valued as set forth
in the last paragraph of this definition);
(i)Earnout Obligations;
(j)Attributable Debt of such Person; and
(k)all Guarantee Obligations of such Person with respect to outstanding primary
obligations that constitute Indebtedness of the types specified in clauses (a)
through (j) above of Persons other than such Person.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless in any case such Indebtedness
is expressly made non-recourse to such Person, whether in such Person’s
Organizational Documents, in the documents relating to such Indebtedness, by
operation of law or otherwise. The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
“Indemnitees” has the meaning specified in Section 10.04(b).
“Information” has the meaning specified in Section 10.07.
“ING” means ING Bank N.V.
“Insurance Subsidiary” means Greif Insurance Company Limited, a Bermuda company
and Wholly-Owned Subsidiary of the Company.
“Insurance Subsidiary Holdco” means Greif Nevada Holdings, Inc., a Nevada
corporation.
“Intercompany Indebtedness” means Indebtedness of Company or any of its
Subsidiaries which is owing to Company or any of its Subsidiaries.
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided that if any
Interest Period for a Eurodollar Rate Loan exceeds three months, the respective
dates that fall every three months after the beginning of such Interest Period
shall also be Interest Payment Dates; and (b) as to any Base Rate Loan or Swing
Line Loan, the last Business Day of each January, April, July and October and
the Maturity Date of the Facility under which such Loan was made (with Swing
Line Loans being deemed made under the Revolving Credit Facility for purposes of
this definition).
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter (in each case, subject to availability), as selected by the Company
in its Loan Notice or such other period that is twelve months or less requested
by the Company and consented to by all the Appropriate Lenders; provided that:
(a)any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;
(b)any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and


21

--------------------------------------------------------------------------------





(c)no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.
“Inventory” means, inclusively, all inventory as defined in the UCC from time to
time and all goods, merchandise and other personal property wherever located,
now owned or hereafter acquired (including Timber (but not Timber Lands) by the
Company or any of its Subsidiaries of every kind or description which are held
for sale or lease or are furnished or to be furnished under a contract of
service or are raw materials, work-in-process or materials used or consumed or
to be used or consumed in Company’s or any of its Subsidiaries’ business.
“Investment” means, as applied to any Person, (a) any direct or indirect
purchase or other acquisition by that Person of, or a beneficial interest in,
Securities of any other Person, or a capital contribution by that Person to any
other Person (b) any direct or indirect loan or advance to any other Person
(other than prepaid expenses or Receivables created or acquired in the ordinary
course of business), including all Indebtedness to such Person arising from a
sale of property by such person other than in the ordinary course of its
business or (c) any purchase by that Person of a futures contract or such person
otherwise becoming liable for the purchase or sale of currency or other
commodity at a future date in the nature of a futures contract. The amount of
any Investment by any Person on any date of determination shall be the sum of
the value of the gross assets transferred to or acquired by such Person
(including the amount of any liability assumed in connection with such transfer
or acquisition by such Person to the extent such liability would be reflected on
a balance sheet prepared in accordance with GAAP) plus the cost of all additions
thereto, without any adjustments for increases or decreases in value, or
write-ups, write-downs or write-offs with respect to such Investment, minus the
amount of all cash returns of principal or capital thereon, cash dividends
thereon and other cash returns on investment thereon or liabilities expressly
assumed by another Person (other than the Company or another Subsidiary of the
Company) in connection with the sale of such Investment. Whenever the term
“outstanding” is used in this Agreement with reference to an Investment, it
shall take into account the matters referred to in the preceding sentence.
“Investment Grade Rating” means (a) in the case of S&P, a corporate family
rating of the Company of BBB- (stable) or higher; and (b) in the case of
Moody’s, a corporate family rating of the Company of Baa3 (stable) or higher.
“Investment Purpose” means the financing (or refinancing) of investments by any
Loan Party that satisfy both of the following criteria: (a) such investments are
(or were) made in order to allow existing mills of Greif Packaging to utilize
waste and waste products (including mixed paper post-consumer materials and old
corrugated containers) as inputs for their operations and (b) such investments
are (or were) made in mills that are located in rural areas with populations of
no more than 20,000.
“IP Rights” has the meaning specified in Section 5.20.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Company (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.
“ITA” means the Income Tax Act 2007.
“JPMorgan” means JPMorgan Chase Bank, National Association.
“KeyBank” means KeyBank National Association.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C Advance” means, with respect to each Global Revolving Credit Lender, such
Global Revolving Credit Lender’s funding of its participation in any L/C
Borrowing in accordance with its Applicable Percentage. All L/C Advances shall
be denominated in Dollars.


22

--------------------------------------------------------------------------------





“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Global Revolving Credit Borrowing. All L/C Borrowings shall be
denominated in Dollars.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means each of WFB, JPMorgan, GS, Bank of America, KeyBank and U.S.
Bank, each in its capacity as an issuer of Letters of Credit hereunder, or any
successor issuer of Letters of Credit hereunder; provided that any additional
Lender may be designated as an “L/C Issuer” and issue Letters of Credit
hereunder upon the approval of each of (a) the Administrative Agent, (b) the
Company and (c) such Lender.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of any rule of law or uniform practices to
which any Letter of Credit is subject (including Rules 3.13 and 3.14 of the ISP)
or similar terms in the Letter of Credit itself, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.
“LCA Election” has the meaning specified in Section 1.02(e).
“LCA Test Date” has the meaning specified in Section 1.02(e).
“Lead Lenders” means WFB, JPMorgan, GS and Bank of America.
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes each Term A-1 Lender, each Term A-2 Lender, each
U.S. Revolving Credit Lender, each Global Revolving Credit Lender and each Swing
Line Lender.
“Lending Office” means, as to any Lender or L/C Issuer, the office or offices
(including any branch) of such Lender (or any Affiliate of such Lender or L/C
Issuer) described as such in such Person’s Administrative Questionnaire, or such
other office or offices as a Lender or L/C Issuer may from time to time notify
the Company and the Administrative Agent, which office may include any Affiliate
of such Lender or L/C Issuer or any domestic or foreign branch of such Lender or
L/C Issuer or such Affiliate. Unless the context otherwise requires, each
reference to a Lender or L/C Issuer shall include its applicable Lending Office.
“Letter of Credit” means any letter of credit issued hereunder providing for the
payment of cash upon the honoring of a presentation of documents thereunder and
shall include the Existing Letters of Credit. A Letter of Credit may be a
commercial letter of credit or a standby letter of credit. Letters of Credit may
be issued in Dollars or in an Alternative Currency.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
“Letter of Credit Facility Expiration Date” means the day that is seven days
prior to the Maturity Date then in effect for the Revolving Credit Facility (or,
if such day is not a Business Day, the next preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(j).
“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$80,000,000 and (b) the Global Revolving Credit Facility. As of the Restatement
Effective Date,
(i)WFB (including in respect of the Existing Letters of Credit issued by it and
any replacements thereof) has agreed to issue up to an amount equal to
$32,960,000,
(ii)KeyBank has agreed to issue (including in respect of the Existing Letters of
Credit issued by it and any replacements thereof) up to an amount equal to
$15,000,000,
(iii)JPMorgan has agreed to issue up to an amount equal to $11,520,000,
(iv)GS has agreed to issue up to an amount equal to $11,520,000 (provided that
GS shall only issue Letters of Credit that are standby letters of credit),
(v)Bank of America has agreed to issue up to an amount equal to $8,000,000, and


23

--------------------------------------------------------------------------------





(vi)U.S. Bank has agreed to issue (including in respect of the Existing Letters
of Credit issued by it and any replacements thereof) up to an amount equal to
$1,000,000,
in each case, in Letters of Credit under the Letter of Credit Sublimit; provided
that (x) subject in any event to the Letter of Credit Sublimit, any L/C Issuer
may agree with the Company to increase its individual allocation of such
sublimit (which, automatically upon such agreement and increase, will cause an
equal and ratable decrease in each other L/C Issuer’s allocation such that the
Letter of Credit Sublimit remains unchanged) and (y) the Letter of Credit
Sublimit may be increased from time to time upon agreement between the
Administrative Agent and the Company, so long as any such increase has been
appropriately committed to by a Lender (that is or shall be an L/C Issuer), on
terms and conditions satisfactory to the Administrative Agent. The Letter of
Credit Sublimit is part of, and not in addition to, the Global Revolving Credit
Facility.
“Leverage Ratio” means, for any period, the ratio of (a)(i) Consolidated Debt as
of the last day of such period minus (ii) the aggregate amount of unrestricted
Cash and Cash Equivalents of the Loan Parties, to (b) Consolidated EBITDA for
such period.
“LIBOR” has the meaning specified in the definition of Eurodollar Rate.
“LIBOR Screen Rate” has the meaning specified in the definition of Eurodollar
Rate.
“Lien” means (a) any judgment lien or execution, attachment, levy, distraint or
similar legal process; and (b) any mortgage, pledge, hypothecation, collateral
assignment, security interest, encumbrance, lien (statutory or otherwise),
charge or deposit arrangement (other than a deposit to a Deposit Account not
intended as security) of any kind or other arrangement of similar effect
(including, without limitation, any conditional sale or other title retention
agreement or lease in the nature thereof, any agreement to give any of the
foregoing, or any sale of receivables with recourse against the seller or any
Affiliate of the seller).
“Limited Condition Acquisition” any Permitted Acquisition, the consummation of
which is not conditioned on the availability of, or on obtaining, third party
financing.
“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Term A-1 Loan, a Term A-2 Loan, a U.S. Revolving Credit Loan, a
Global Revolving Credit Loan or a Swing Line Loan.
“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranties, (d) the Collateral Documents, (e) the Fee Letters, (f) each Issuer
Document, (g) the Reaffirmation Agreement and (h) any agreement creating or
perfecting rights in Cash Collateral pursuant to the provisions of Section 2.16.
“Loan Notice” means a notice of a (a) Term A-1 Borrowing, (b) Term A-2
Borrowing, (c) U.S. Revolving Credit Borrowing, (d) Global Revolving Credit
Borrowing, (e) conversion of Loans from one Type to the other, or (f)
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A.
“Loan Parties” means, collectively, the Company, each other Borrower and each
Subsidiary Guarantor.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Luxembourg” means the Grand Duchy of Luxembourg.
“Luxembourg Loan Parties” means each Loan Party incorporated or existing under
the Laws of Luxembourg.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities,
or financial condition of the Company and its Subsidiaries taken as a whole; (b)
a material impairment of the rights and remedies of the Administrative Agent or
any Lender under any Loan Document, or of the ability of any Loan Party to
perform its obligations under any Loan Document to which it is a party; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.
“Material Subsidiary” means any Subsidiary of the Company (a) the Consolidated
Tangible Assets of which were more than 5% of the Company’s Consolidated
Tangible Assets as of the end of the most recently completed Fiscal Year of the
Company for which audited financial statements are available or (b) the
consolidated revenues of which were more than 5% of the Company’s consolidated
total revenues for such period.


24

--------------------------------------------------------------------------------





“Maturity Date” means (a) with respect to the Revolving Credit Facility,
February 11, 2024, (b) with respect to the Term A-1 Facility, February 11, 2024,
and (c) with respect to the Term A-2 Facility, February 11, 2026; provided that,
in each case, if such date is not a Business Day, the Maturity Date shall be the
next preceding Business Day.
“MLPFSI” means Merrill Lynch, Pierce, Fenner & Smith, Incorporated (or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement).
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” “means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.
“Net Offering Proceeds” means the proceeds received from (a) the issuance of any
Equity Interests (or capital contribution with respect to Equity Interests) or
(b) the incurrence of any Indebtedness, in each case net of the liabilities for
reasonably anticipated cash taxes in connection with such issuance or
incurrence, if any, any underwriting, brokerage and other customary selling
commissions incurred in connection with such issuance or incurrence, and
reasonable legal, advisory and other fees and expenses, including, without
limitation, title and recording tax expenses, if any, incurred in connection
with such issuance or incurrence.
“Net Sale Proceeds” means, with respect to any Asset Disposition the aggregate
cash payments received by the Company or any Subsidiary from such Asset
Disposition (including, without limitation, cash received by way of deferred
payment pursuant to a note receivable, conversion of non-cash consideration,
cash payments in respect of purchase price adjustments or otherwise, but only as
and when such cash is received) minus the direct costs and expenses incurred in
connection therewith (including in the case of any Asset Disposition, the
payment of the outstanding principal amount of, premium, if any, and interest on
any Indebtedness (other than hereunder) required to be repaid as a result of
such Asset Disposition); and any provision for taxes in respect thereof made in
accordance with GAAP. Any proceeds received in a currency other than Dollars
shall, for purposes of the calculation of the amount of Net Sale Proceeds, be in
an amount equal to the Dollar Equivalent thereof as of the date of receipt
thereof by the Company or any Subsidiary of the Company.
“New Borrower Notice” has the meaning specified in Section 2.15.
“New Borrower Request and Assumption Agreement” has the meaning specified in
Section 2.15.
“Non-Consenting Lender” has the meaning specified in Section 10.01(b).
“Note” means a Term A-1 Note, a Term A-2 Note or a Revolving Credit Note, as the
context may require.
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received to the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided further that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party (and, with respect to any Secured Lender
Arrangement, any Subsidiary of any Loan Party) arising under any Loan Document
or otherwise with respect to any Loan, Letter of Credit, Secured Lender
Arrangement or Existing Guaranty, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding; provided that the Obligations of any Loan
Party shall exclude any Excluded Swap Obligations of such Loan Party.


25

--------------------------------------------------------------------------------





“Operating Lease” of any Person, means any lease (including, without limitation,
leases which may be terminated by the lessee at any time) of any property
(whether real, personal or mixed) by such Person, as lessee, which is not a
Capitalized Lease.
“Original Closing Date” means November 3, 2016.
“Organizational Documents” means, with respect to any Person, such Person’s
articles or certificate of incorporation, certificate of amalgamation,
memorandum or articles of association, bylaws, partnership agreement, limited
liability company agreement, joint venture agreement or other similar governing
documents and any document setting forth the designation, amount and/or relative
rights, limitations and preferences of any class or series of such Person’s
Equity Interests.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except (a) any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06) and (b) any Luxembourg registration duties
(droits d’enregistrement) payable in the case of voluntary registration of a
Loan Document by the Lenders and the L/C Issuer with the Administration de
l'Enregistrement et des Domaines in Luxembourg, or registration of a Loan
Document in Luxembourg when such registration is not required to create,
maintain or enforce the rights of any such Lender or L/C Issuer under a Loan
Document.
“Outstanding Amount” means (a) with respect to Term A-1 Loans, Term A-2 Loans,
U.S. Revolving Credit Loans, Global Revolving Credit Loans and Swing Line Loans
on any date, the Dollar Equivalent amount of the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Term A-1 Loans, Term A-2 Loans, U.S. Revolving Credit Loans,
Global Revolving Credit Loans and Swing Line Loans, as the case may be,
occurring on such date; and (b) with respect to any L/C Obligations on any date,
the Dollar Equivalent amount of the aggregate outstanding amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Company of Unreimbursed Amounts.
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).
“Paperboard Parent” means Paperboard Parent, Inc., a Delaware corporation.
“Parallel Debt” has the meaning specified in Section 10.20(a).
“Participant” has the meaning specified in Section 10.06(d).
“Participant Register” has the meaning specified in Section 10.06(d).
“Participating Member State” means each state so described in any EMU
Legislation.
“PBGC” means the Pension Benefit Guaranty Corporation created by Section 4002(a)
of ERISA.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.


26

--------------------------------------------------------------------------------





“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Company and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.
“Permitted Accounts Receivable Securitization” means (a) any Domestic
Receivables Securitization and (b) any Foreign Receivables Securitization, in
each case, together with any amendments, restatements or other modifications or
refinancings permitted by this Agreement.
“Permitted Acquired IRB Debt” means Indebtedness consisting of industrial
revenue bonds of a Subsidiary of the Company issued and outstanding prior to the
date on which such Person becomes a Subsidiary or is merged, amalgamated or
consolidated with or into a Subsidiary.
“Permitted Acquisition” means (a) the Project Peach Acquisition and (b) from and
after the Restatement Effective Date, any Acquisition by the Company or any of
its Subsidiaries if all of the following conditions are met on the date such
Acquisition is consummated:
(a)no Default or Event of Default has occurred and is continuing or would result
therefrom;
(b)such acquisition has not been preceded by an unsolicited tender offer for
such Person by the Company or any of its Affiliates;
(c)all transactions related thereto are consummated in compliance, in all
material respects, with applicable Law;
(d)in the case of any acquisition of any Equity Interest in any Person, after
giving effect to such acquisition such Person becomes a Wholly-Owned Subsidiary
of the Company (or with respect to any such Person that does not become a
Wholly-Owned Subsidiary of the Company, such Person becomes a Subsidiary of the
Company, and, to the extent required by Section 6.11, (i) guarantees the
Obligations hereunder and (ii) grants the security interest contemplated by such
Section 6.11);
(e)all actions, if any, required to be taken under Section 6.11 with respect to
any acquired or newly formed Subsidiary and its property are taken as and when
required under Section 6.11; and
(f)the Leverage Ratio, immediately after giving effect to such Acquisition on a
Pro Forma Basis, shall not exceed 0.25:1 less than the otherwise applicable
maximum Leverage Ratio covenant contained in Section 7.15(a).
“Permitted Additional Indebtedness” means Indebtedness of the Company; provided
that (a) the covenants, defaults and similar provisions applicable to such
Indebtedness, taken as a whole, are no more restrictive in any material respect
than the provisions contained in this Agreement and do not conflict in any
material respect with this Agreement and are, taken as a whole, otherwise on
market terms and conditions; and (b) after giving effect to the incurrence of
such Indebtedness on a pro forma basis for the period of four (4) Fiscal
Quarters ending with the Fiscal Quarter for which financial statements have most
recently been delivered (or were required to be delivered) pursuant to Section
6.01, no Default or Event of Default would exist hereunder and any refinancings
of such Indebtedness that satisfies the foregoing.
“Permitted Covenant” means (a) any periodic reporting covenant; (b) any covenant
restricting payments by the Company with respect to any securities of the
Company which are junior to the Permitted Preferred Stock; (c) any covenant the
default of which can only result in an increase in the amount of any redemption
price, repayment amount, dividend rate or interest rate; (d) any covenant
providing board observance rights with respect to the Company’s board of
directors; and (e) any other covenant that does not adversely affect the
interests of the Lenders (as reasonably determined by Administrative Agent).
“Permitted Debt Documents” means, collectively, (a) the Senior Note Documents;
(b) any documents evidencing, guaranteeing or otherwise governing any Permitted
Accounts Receivable Securitization; (c) any documents evidencing, guaranteeing
or otherwise governing Permitted Additional Indebtedness; or (d) Permitted
Refinancing Indebtedness of any of the foregoing.
“Permitted Guarantee Obligations” means (a) Guarantee Obligations of the Company
or any of its Subsidiaries of obligations of any Person under leases, supply
contracts and other contracts or warranties and indemnities, in each case, not
constituting Indebtedness of such Person, which have been or are undertaken or
made in the ordinary course of business by the Company or any of its
Subsidiaries (including, without limitation, guarantees of leases and supply
contracts entered into in the ordinary course of business); (b) Guarantee
Obligations arising under the Loan Documents; (c) Guarantee Obligations arising
under the Existing Guaranties; (d) Guarantee Obligations of Greif International
Holding or any other Dutch Person that may become a party to this Agreement for
any obligations of any of its Affiliates in respect of Taxes, which obligations
result solely by reason of Greif International Holding or such other Dutch
Person that may become a party to this Agreement being or having been included
in a fiscal unity (fiscale eenheid) for Dutch corporate income tax
(vennootschapsbelasting) or Dutch value-added tax (omzetbelasting) purposes with
such Affiliate; (e) Guarantee Obligations of Greif International Holding or any
other Dutch Person that may become a party to this Agreement by virtue of
declarations made under Section 403 of Book 2 of the Dutch Civil


27

--------------------------------------------------------------------------------





Code (Burgerlijk Wetboek); (f) Guarantee Obligations of any Loan Party with
respect to Indebtedness permitted under Section 7.02 (other than clauses (b),
(f), (g) and (j) of such Section) of any other Loan Party; provided that, to the
extent that such Indebtedness is subordinated to the Obligations, such Guarantee
Obligations shall be subordinated to the Obligations on terms reasonably
acceptable to Administrative Agent; (g) Guarantee Obligations of any Subsidiary
that is not a Loan Party with respect to Indebtedness permitted under Section
7.02 (other than clauses (b), (f), (g) and (j) of such Section) of any other
Subsidiary that is not a Loan Party (other than a Receivables Subsidiary, or
Subsidiary involved in a Permitted Accounts Receivable Securitization, Insurance
Subsidiary or Timber SPV); (h) Guarantee Obligations with respect to surety,
appeal and performance bonds obtained by the Company or any of its Subsidiaries
in the ordinary course of business; (i) any guarantee for the performance of
Contractual Obligations (other than obligations to pay money) of other Persons
that are not Affiliates or Subsidiaries so long as such guarantee arises in
connection with a project in which the Company or any Subsidiary is otherwise
involved in the ordinary course of business, not to exceed in the aggregate for
all Permitted Guarantee Obligations pursuant to this clause (i), the Dollar
Equivalent of $77,000,000; (j) additional Guarantee Obligations which (other
than Guarantee Obligations of Indebtedness permitted under Section 7.02(b)) do
not exceed the Dollar Equivalent of $35,000,000 in the aggregate at any time;
and (k) additional Guarantee Obligations in respect of obligations of any
Subsidiary, Affiliate or any other Person in which the Company or any Subsidiary
owns a minority interest which (other than Guarantee Obligations of Indebtedness
permitted under Section 7.02(b)) do not exceed the Dollar Equivalent of
$42,000,000 (as such amount may be increased pursuant to the proviso to this
clause (k), the “Additional Guarantee Basket”) in the aggregate at any time
(provided that the Additional Guarantee Basket may be increased, for any Fiscal
Year following the first anniversary of the Restatement Effective Date, in an
amount equal to the excess, if any, of (i) $15,000,000 over (ii) the difference
between (A) the Additional Guarantee Basket in effect for the prior Fiscal Year,
minus (B) the highest amount of Guarantee Obligations utilized under this clause
(k) at any time during the prior Fiscal Year).
“Permitted Investors” means (a) All Life Foundation, Michael H. Dempsey Trust,
Shannon J. Diener (formerly known as Shannon J. Dempsey), the Article 4(c) Trust
held under the Naomi C. Dempsey Declaration of Trust, Henry Coyle Dempsey Trust,
Patricia M. Dempsey, Patricia M. Dempsey Living Trust, Judith D. Hook, Judith D.
Hook Living Trust, Mary T. McAlpin, Mary T. McAlpin Living Trust, Mary T.
McAlpin Charitable Remainder Annuity Trust, John W. McNamara, Virginia D. Ragan
and Virginia D. Ragan Living Trust; (b) the spouses, heirs, legatees,
descendants and blood relatives to the third degree of consanguinity of any
person in clause (a) and any adopted children and blood relative thereof; (c)
the executors and administrators of the estate of any such person, and any court
appointed guardian of any person in clause (a) or (b); (d) any trust,
custodianship, voting trust, family partnership or similar investment entity or
a fiduciary entity for the benefit of any such person referred to in the
foregoing clause (a) or (b) or any other Persons (including for charitable
purposes), so long as one or more members of the group consisting of the
Permitted Investors have the exclusive ownership of such investment or fiduciary
entity or the exclusive or a joint right to control the voting and disposition
of securities held by such investment or fiduciary entity; and (e) any employee
or retiree benefit plan sponsored by the Company.
“Permitted Lender Facilities” means guarantee, trade, letter of credit,
short-term working capital or similar facilities, in an aggregate principal
amount at any time outstanding for all such guarantee, trade, letter of credit,
short-term working capital or similar facilities not to exceed $250,000,000 but
only if and for so long as the documentation evidencing such guarantee, trade,
letter of credit, short-term working capital or similar facility specifically
references this Agreement and provides that it is intended to be a Permitted
Lender Facility hereunder.
“Permitted Lien” has the meaning specified in Section 7.01.
“Permitted Preferred Stock” means any preferred stock of the Company (or any
equity security of the Company that is convertible or exchangeable into any
preferred stock of the Company), so long as the terms of any such preferred
stock or equity security of the Company (a) do not provide any collateral
security; (b) do not provide any guarantee or other support by any Borrower or
any Subsidiaries of any Borrower; (c) do not contain any mandatory put,
redemption, repayment, sinking fund or other similar provision occurring before
the fourth anniversary of the Original Closing Date; (d) do not require the cash
payment of dividends or interest; (e) do not contain any covenants other than
any Permitted Covenant; (f) do not grant the holders thereof any voting rights
except for (i) voting rights required to be granted to such holders under
applicable law, (ii) limited customary voting rights on fundamental matters such
as mergers, consolidations, sales of substantial assets, or liquidations
involving the Company, (iii) voting rights with respect to the election of
directors arising from dividends in arrears, and (iv) other voting rights to the
extent not greater than or superior to those allocated to the Company’s Common
Stock on a per share basis; and (g) are otherwise reasonably satisfactory to the
Administrative Agent.
“Permitted Real Property Encumbrances” means (a) as to any particular real
property at any time, such easements, encroachments, covenants, servitudes,
rights of way, subdivisions, parcelizations, minor defects, irregularities,
encumbrances on title (including leasehold title) or other similar charges or
encumbrances which individually or in the aggregate do not materially interfere
with the ordinary conduct of the business of the Company or Subsidiary in
question or materially impair the use of such real property for the purpose for
which it is held by the owner thereof; (b) municipal and zoning ordinances and
other land use


28

--------------------------------------------------------------------------------





and environmental regulations, which are not violated in any material respect by
the existing improvements and the present use made by the owner thereof of the
premises; (c) general real estate taxes and assessments not yet delinquent or
the amount or validity of which are being contested in good faith by appropriate
proceedings diligently pursued; provided that adequate provision for the payment
of all such taxes known to such Person has been made on the books of such Person
to the extent required by GAAP; (d) Liens disclosed by the title insurance
policies delivered on or subsequent to the Restatement Effective Date for any
mortgaged property and any replacement, extension or renewal of any such Liens
(so long as the Indebtedness and other obligations secured by such replacement,
extension or renewal Liens are permitted by this Agreement); provided that such
replacement, extension or renewal liens do not cover any property other than the
property that was subject to such Liens prior to such replacement, extension or
renewal; and (e) such other items to which the Administrative Agent may consent.
“Permitted Refinancing Indebtedness” means a replacement, renewal, refinancing
or extension of any Indebtedness by the Person that originally incurred such
Indebtedness (or any successive replacement, renewal, refinancing or extension);
provided that:
(a)the principal amount of such Indebtedness (as determined as of the date of
the incurrence of the Indebtedness in accordance with GAAP) does not exceed the
principal amount of the Indebtedness refinanced thereby on such date plus the
amount of premiums, penalties (including prepayment penalties) and accrued and
unpaid fees and expenses incurred in connection with such replacement, renewal,
refinancing or extension;
(b)the Weighted Average Life to Maturity of such Indebtedness is not less than
the Weighted Average Life to Maturity of the Indebtedness being refinanced;
(c)such Indebtedness is not secured by any assets other than those securing such
Indebtedness being so refinanced and is not guaranteed by any Loan Party or any
Subsidiary of any Loan Party except to the extent such Person guaranteed such
Indebtedness being so refinanced; and
(d)the covenants, defaults and similar provisions applicable to such
Indebtedness, taken as a whole, are no more restrictive in any material respect
than the provisions contained in the original documentation for such
Indebtedness or in this Agreement and do not conflict in any material respect
with the provisions of this Agreement and is otherwise on market terms and
conditions.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Pinwheel” means, collectively, Pinwheel General Partnership, a Bermuda general
partnership, and its Subsidiaries.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Company or any
ERISA Affiliate or any such Plan to which the Company or any ERISA Affiliate is
required to contribute on behalf of any of its employees.
“Plan of Reorganization” has the meaning specified in Section 10.06(h)(iii).
“Platform” has the meaning specified in Section 6.02.
“Pledged Equity” has the meaning specified in Section 4.1.2 of the Security
Agreement.
“Premises” means, at any time any real estate then owned, leased or operated by
the Company or any of its Subsidiaries.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan as its prime rate in effect at its office located at 270
Park Avenue, New York, New York; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
“Pro Forma Basis” means (a) with respect to the preparation of pro forma
financial statements for purposes of the tests set forth in the definition of
Permitted Acquisitions and for any other purpose relating to a Permitted
Acquisition, pro forma on the basis that (i) any Indebtedness incurred or
assumed in connection with such Acquisition was incurred or assumed on the first
day of the applicable period, (ii) if such Indebtedness bears a floating
interest rate, such interest shall be paid over the pro forma period at the rate
in effect on the date of such Acquisition, and (iii) all income and expense
associated with the assets or entity acquired in connection with such
Acquisition (other than the fees, costs and expenses associated with the
consummation of such Acquisition) for the most recently ended four fiscal
quarter period for which such income and expense amounts are available shall be
treated as being earned or incurred by the Company over the applicable period on
a pro forma basis, (b) with respect to the preparation of a pro forma financial
statement for any purpose relating to an Asset Disposition, pro forma on the
basis that (i) any Indebtedness prepaid out of the proceeds of such Asset
Disposition shall be deemed to have been prepaid as of the first day of the
applicable Test Period, and (ii) all income and expense (other than such
expenses as the Company, in good faith, estimates will


29

--------------------------------------------------------------------------------





not be reduced or eliminated as a consequence of such Asset Disposition)
associated with the assets or entity disposed of in connection with such Asset
Disposition shall be deemed to have been eliminated as of the first day of the
applicable Test Period and (c) with respect to the preparation of pro forma
financial statements for any purpose relating to an incurrence of Indebtedness,
pro forma on the basis that (i) any Indebtedness incurred or assumed in
connection with such incurrence of Indebtedness was incurred or assumed on the
first day of the applicable period, (ii) if such incurrence of Indebtedness
bears a floating interest rate, such interest shall be paid over the pro forma
period at the rate in effect on the date of the incurrence of such Indebtedness,
and (iii) all income and expense associated with the assets or entity acquired
in connection with the incurrence of Indebtedness (other than the fees, costs
and expenses associated with the consummation of such incurrence of
Indebtedness) for the most recently ended four fiscal quarter period for which
such income and expense amounts are available shall be treated as being earned
or incurred by the Company over the applicable period on a pro forma basis. Any
pro forma increase or decrease to Consolidated EBITDA in accordance with the
foregoing for any Test Period shall be without duplication of any “run-rate”
cost savings, operating expense reductions and synergies already included in
Consolidated EBITDA for such Test Period.
“Project Peach Acquisition” means the acquisition, on the Restatement Effective
Date, of all of the Equity Interests of Caraustar from the Seller pursuant to
and in accordance with the Project Peach Acquisition Agreement.
“Project Peach Acquisition Agreement” means that certain Agreement and Plan of
Merger, dated December 20, 2018, by and among Paperboard Parent, Greif
Packaging, Greif USA II LLC, a Delaware limited liability company, and Seller’s
representative party thereto, together with all exhibits, schedules and
disclosure letters thereto, and as amended, supplemented or otherwise modified
in accordance with Section 4.01(e)).
“Project Peach Acquisition Agreement Representations” means those
representations and warranties made by Caraustar and/or the Seller or its
Subsidiaries or Affiliates or with respect to Caraustar, its Subsidiaries or
their respective businesses in the Project Peach Acquisition Agreement as are
material to the interests of the Lead Lenders, but only to the extent that the
Company or its Affiliates has the right to terminate its or its Affiliates’
respective obligations under the Project Peach Acquisition Agreement or
otherwise decline to close the Project Peach Acquisition as a result of a breach
of any such representations and warranties in the Project Peach Acquisition
Agreement or any such representations and warranties not being accurate (in each
case, determined without regard to any notice requirement).
“Projections” has the meaning specified in Section 5.05(e).
“Public Lender” has the meaning specified in Section 6.02.
“Qualifying Lender” means:
(a)    a Lender which is beneficially entitled to interest payable to that
Lender in respect of any Credit Extension under this Agreement and is:
(i)    a Lender (A) which is a bank (as defined for the purpose of section 879
of the ITA) making a Credit Extension under this Agreement and is within the
charge to United Kingdom corporation tax as respects any payments of interest
made in respect of that advance or would be within such charge as respects such
payments apart from section 18 of the CTA, or (B) in respect of a Credit
Extension made under this Agreement by a Person that was a bank (as defined for
the purpose of section 879 of the ITA) at the time that such Credit Extension
was made and which is within the charge to United Kingdom corporation tax as
respects any payments of interest made in respect of that advance;
(ii)    a Lender which is (A) a company resident in the United Kingdom for
United Kingdom tax purposes, (B) a partnership each member of which is (I) a
company resident in the United Kingdom or (II) a company not so resident in the
United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account in computing its
chargeable profits (within the meaning of section 19 of the CTA) the whole of
any share of interest payable in respect of that advance that falls to it by
reason of Part 17 of the CTA, or (C) a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account interest payable in respect of that
advance in computing the chargeable profits (within the meaning of section 19 of
the CTA) of that company; or
(iii)    a Treaty Lender; or
(b)    a Lender which is a building society (as defined for the purpose of
section 880 of the ITA) making a Credit Extension under this Agreement.


30

--------------------------------------------------------------------------------





“Reaffirmation Agreement” means, as applicable, (a) the Reaffirmation Agreement,
dated as of the Restatement Effective Date, executed and delivered by the
Company and each of the other applicable Loan Parties, in favor of the
Administrative Agent and (b) any confirmation, reaffirmation or similar
agreement or instrument, executed and delivered by any Loan Party that is a
Foreign Subsidiary, pursuant to the laws of the jurisdiction governing the
applicable Loan Documents to which such Foreign Subsidiary is a party.
“Receivable(s)” means and includes all of the Company’s and its Subsidiaries’
presently existing and hereafter arising or acquired accounts, accounts
receivable, and all present and future rights of the Company and its
Subsidiaries to payment for goods sold or leased or for services rendered
(except those evidenced by instruments or chattel paper), whether or not they
have been earned by performance, and all rights in any merchandise or goods
which any of the same may represent, and all rights, title, security and
guarantees with respect to each of the foregoing, including, without limitation,
any right of stoppage in transit.
“Receivables Documents” shall mean all documentation relating to any Permitted
Accounts Receivable Securitization.
“Receivables Facility Assets” shall mean all Receivables (whether now existing
or arising in the future) of the Company or any of its Subsidiaries which are
transferred pursuant to a Permitted Accounts Receivable Securitization, and any
assets related thereto, including without limitation (a) all collateral given by
the respective account debtor or on its behalf (but not by the Company or any of
its Subsidiaries) securing such Receivables, (b) all contracts and all
guarantees (but not by the Company or any of its Subsidiaries) or other
obligations directly related to such Receivables, (c) other related assets
including those set forth in the Receivables Documents, and (d) proceeds of all
of the foregoing.
“Receivables Facility Attributable Debt” means at any date of determination
thereof in connection with any Receivables Documents, the aggregate net
outstanding amount theretofore paid to the applicable seller of Receivables in
respect of the Receivables and related assets sold or transferred by it to an
unaffiliated Person or Receivables Subsidiary in connection with such documents
(it being the intent of the parties that the amount of Receivables Facility
Attributable Debt at any time outstanding approximate as closely as possible the
principal amount of Indebtedness which would be outstanding at such time under
any Receivables Documents if the same were structured as a secured lending
agreement rather than a purchase agreement).
“Receivables Subsidiary” means a special purpose, bankruptcy remote Wholly-Owned
Subsidiary of the Company which has been or may be formed for the sole and
exclusive purpose of engaging in activities in connection with the purchase,
sale and financing of Receivables in connection with and pursuant to a Permitted
Accounts Receivable Securitization.
“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.
“Recovery Event” means the receipt by the Company (or any of its Subsidiaries)
of any insurance or condemnation proceeds payable (a) by reason of any theft,
physical destruction or damage or any other similar event with respect to any
properties or assets of the Company or any of its Subsidiaries, (b) by reason of
any condemnation, taking, seizing or similar event with respect to any
properties or assets of the Company or any of its Subsidiaries or (c) under any
policy of insurance required to be maintained under Section 6.08(b); provided
that in no event shall payments made under business interruption insurance
constitute a Recovery Event.
“Reduction Amount” has the meaning specified in Section 2.05(b)(vi).
“Refinancing” means, collectively, the repayment, prepayment or other
refinancing of certain existing Indebtedness of the Loan Parties, including the
2019 Senior Notes Redemption, and/or of the Caraustar Entities, including the
Caraustar Credit Agreements.
“Register” has the meaning specified in Section 10.06(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Release” means any release, spill, emission, leaking, pumping, pouring,
emptying, dumping, injection, deposit, disposal, discharge, dispersal, escape,
leaching or migration into the environment or into or out of any property of the
Company or its Subsidiaries, or at any other location, including any location to
which the Company or any Subsidiary has transported or arranged for the
transportation of any Contaminant, including the movement of Contaminants
through or in the air, soil, surface water, groundwater or property of the
Company or its Subsidiaries or at any other location, including any location to
which the Company or any Subsidiary has transported or arranged for the
transportation of any Contaminant.


31

--------------------------------------------------------------------------------





“Remedial Action” means actions legally required to (a) clean up, remove, treat
or in any other way address Contaminants in the environment or (b) perform
pre-response or post-response studies and investigations and post-response
monitoring and care or any other studies, reports or investigations relating to
Contaminants.
“Removal Effective Date” has the meaning specified in Section 9.06(b).
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.
“Required Global Revolving Lenders” means, as of any date of determination,
Global Revolving Credit Lenders holding more than 50% of the sum of the
(a) Total Global Revolving Credit Outstandings (with the aggregate amount of
each Global Revolving Credit Lender’s risk participation and funded
participation in L/C Obligations being deemed “held” by such Global Revolving
Credit Lender for purposes of this definition) and (b) aggregate unused Global
Revolving Credit Commitments; provided that the unused Global Revolving Credit
Commitment of, and the portion of the Total Global Revolving Credit Outstandings
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Global Revolving Lenders.
“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Revolving
Credit Lender for purposes of this definition) and (b) aggregate unused
Revolving Credit Commitments; provided that the unused Revolving Credit
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.
“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of the (a) Total Revolving
Credit Outstandings (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Revolving Credit Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments; provided that
the unused Revolving Credit Commitment of, and the portion of the Total
Revolving Credit Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Lenders.
“Required Term A-1 Lenders” means, as of any date of determination, Term A-1
Lenders holding more than 50% of the sum of the Term A-1 Facility on such date;
provided that the portion of the Term A-1 Facility held by any Defaulting Lender
shall be excluded for purposes of making a determination of Required Term A-1
Lenders.
“Required Term A-2 Lenders” means, as of any date of determination, Term A-2
Lenders holding more than 50% of the sum of the Term A-2 Facility on such date;
provided that the portion of the Term A-2 Facility held by any Defaulting Lender
shall be excluded for purposes of making a determination of Required Term A-2
Lenders.
“Required U.S. Revolving Lenders” means, as of any date of determination, U.S.
Revolving Credit Lenders holding more than 50% of the sum of the (a) Total U.S.
Revolving Credit Outstandings (with the aggregate amount of each U.S. Revolving
Credit Lender’s risk participation and funded participation in Swing Line Loans
being deemed “held” by such U.S. Revolving Credit Lender for purposes of this
definition) and (b) aggregate unused U.S. Revolving Credit Commitments; provided
that the unused U.S. Revolving Credit Commitment of, and the portion of the
Total U.S. Revolving Credit Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required U.S.
Revolving Lenders.
“Resignation Effective Date” has the meaning specified in Section 9.06(a).
“Responsible Officer” means (a) with respect to a Person other than a Dutch
Person, any of the Chairman or Vice Chairman of the Board of Directors, the
President, any Executive Vice President, any Senior Vice President, the Chief
Financial Officer, any Vice President, the Corporate Financial Controller, the
Treasurer or the Assistant Treasurer of the Company or, if applicable, any
Subsidiary, and solely for purposes of the delivery of incumbency certificates
pursuant to Section 4.01, a director or manager of any Luxembourg Loan Party or
the Secretary or any Assistant Secretary of any other Loan Party and (b) with
respect to a Dutch Person, a managing director or any other person who is
authorized to represent such Dutch Person.


32

--------------------------------------------------------------------------------





“Responsible Financial Officer” means the Chief Financial Officer, the
Treasurer, or any other Responsible Officer of the Company employed in the
finance or accounting divisions of the Company.
“Restatement Effective Date” means the first date all the conditions precedent
in Section 4.01 are satisfied or waived in accordance with Section 10.01.
“Restricted Payment” has the meaning specified in Section 7.05.
“Revaluation Date” means (a) with respect to any Loan denominated in any
Alternative Currency (other than a Swing Line Loan denominated in any
Alternative Currency), each of the following: (i) the date of the Borrowing of
such Loan and (ii) each date of a conversion into or continuation of such Loan
pursuant to the terms of this Agreement; (b) with respect to any Letter of
Credit denominated in an Alternative Currency, each of the following: (i) the
date on which such Letter of Credit is issued, (ii) the first Business Day of
each calendar month and (iii) the date of any amendment of such Letter of Credit
that has the effect of increasing the face amount thereof; (c) with respect to
Swing Line Loans denominated in an Alternative Currency, the last Business Day
of each Fiscal Quarter; and (d) any additional date as the Administrative Agent
may determine at any time when an Event of Default exists.
“Revolving Credit Borrowing” means a U.S. Revolving Credit Borrowing or a Global
Revolving Credit Borrowing, as applicable.
“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
U.S. Revolving Credit Commitment and its Global Revolving Credit Commitment, if
any.
“Revolving Credit Facility” means the aggregate amount of the U.S. Revolving
Credit Facility and the Global Revolving Credit Facility.
“Revolving Credit Facility Availability Period” means, in respect of the
Revolving Credit Facility, the period from and including the Restatement
Effective Date to the earliest of (a) the Maturity Date for the Revolving Credit
Facility, (b) the date of termination of the Revolving Credit Commitments
pursuant to Section 2.06, and (c) the date of termination of the commitment of
each Revolving Credit Lender to make Revolving Credit Loans and of the
obligation of the L/C Issuer to make L/C Credit Extensions pursuant to Section
8.01.
“Revolving Credit Lender” means, at any time, any Lender that has a U.S.
Revolving Credit Commitment or a Global Revolving Credit Commitment at such
time.
“Revolving Credit Loan” means a U.S. Revolving Credit Loan or a Global Revolving
Credit Loan, as the context may require.
“Revolving Credit Note” means a promissory note made by a Borrower in favor of a
Revolving Credit Lender evidencing U.S. Revolving Credit Loans, Global Revolving
Credit Loans or Swing Line Loans, as the case may be, made by such Revolving
Credit Lender, each such note substantially in the form of Exhibit C-2.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.
“Sale and Leaseback Transaction” means any arrangement, directly or indirectly,
whereby a seller or transferor shall sell or otherwise transfer any real or
personal property and then or thereafter within 180 days lease, or repurchase
under an extended purchase contract, conditional sales or other title retention
agreement, the same or similar property, but excluding the sale of an asset and
the subsequent lease of such asset for a term of less than two years; provided
that such transaction is not for the purpose of financing such asset.
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds; and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions.


33

--------------------------------------------------------------------------------





“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons that is published publicly and
maintained by the Office of Foreign Assets Control of the U.S. Department of the
Treasury, the U.S. Department of State, or by the United Nations Security
Council, the European Union, any European Union member state, Her Majesty’s
Treasury of the United Kingdom, or other relevant sanctions authority of a
jurisdiction in which a Loan Party is organized, (b) any Person operating,
organized or resident in a Sanctioned Country or (c) any Person owned more than
50%, or otherwise controlled, by any such Person or Persons described in the
foregoing clause (a) or (b).
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom, or other relevant sanctions
authority of a jurisdiction in which a Subsidiary is organized.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between the Company or any Subsidiary of the Company and any
Cash Management Bank.
“Secured Facility Bank” means any Person that entered (or will) enter into a
Permitted Lender Facility with the Company or any Subsidiary of the Company on
or after the Original Closing Date, if such Person is a Lender or an Affiliate
of a Lender at the time it enters into such Permitted Lender Facility.
“Secured Hedge Agreement” means any Swap Contract permitted under Article VI or
VII that is entered into by and between the Company or any Subsidiary of the
Company and any Hedge Bank.
“Secured Lender Arrangements” means (a) Secured Cash Management Agreements, (b)
Secured Hedge Agreements and (c) Secured Other Facilities.
“Secured Leverage Ratio” means, for any period, the ratio of (a)(i) Consolidated
Secured Debt as of the last day of such period minus (ii) the aggregate amount
of unrestricted cash and Cash Equivalents of the Loan Parties, to (b)
Consolidated EBITDA for such period.
“Secured Other Facilities” means any Permitted Lender Facility that is entered
into by and between the Company or any Subsidiary of the Company and any Secured
Facility Bank; provided that (a) no Permitted Lender Facility shall be a Secured
Other Facility unless the Administrative Agent has received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request; and (b) any such Permitted Lender Facility shall cease to be a
Secured Other Facility if the Administrative Agent receives written notice
thereof, in each case such notice to be provided by the Company and the
applicable Secured Facility Bank in accordance with Section 8.02.
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, the Secured Facility
Banks, each co-agent or sub-agent appointed by the Administrative Agent from
time to time pursuant to Section 9.05, the Existing Guaranty Banks and the other
Persons the Obligations owing to which are or are purported to be secured by the
Collateral under the terms of the Collateral Documents.
“Securities” means any stock, shares, voting trust certificates, bonds,
debentures, options, warrants, notes, or other evidences of indebtedness,
secured or unsecured, convertible, subordinated or otherwise, or in general any
instruments commonly known as “securities” or any certificates of interest,
shares or participations in temporary or interim certificates for the purchase
or acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing.
“Security Agreement” means that certain U.S. Pledge and Security Agreement,
dated as of Original Closing Date, by and among the Company, each Loan Party
from time to time party thereto and the Administrative Agent, as reaffirmed
pursuant to the Reaffirmation Agreement.
“Security Agreement Supplement” means a Supplement to the Security Agreement
delivered pursuant to Section 7.6 of the Security Agreement.
“Seller” means, collectively, each Stockholder and each Optionholder (as each
such term is defined in the Project Peach Acquisition Agreement).


34

--------------------------------------------------------------------------------





“Senior Note Documents” means, collectively, (a) the 2019 Senior Notes
Indenture; (b) the 2021 Senior Notes Indenture; (c) the 2027 Senior Notes
Indenture; (d) the Senior Notes; and (e) all other agreements, instruments and
other documents pursuant to which the Senior Notes have been or will be issued
or otherwise setting forth the terms of the Senior Notes.
“Senior Notes” means, collectively, (a) the 2019 Senior Notes, (b) the 2021
Senior Notes and (c) the 2027 Senior Notes.
“Solvent” and “Solvency” mean, for any Person on a particular date, that on such
date (a) the fair value and present fair saleable of the property of such Person
is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay as such debts or
liabilities mature, (d) such Person is not engaged in business or a transaction,
and is not about to engage in business or a transaction, for which such Person’s
property would constitute an unreasonably small capital, and (e) such Person is
able to pay its debts as they become payable. In computing the amount of
contingent or unliquidated liabilities at any time, such liabilities shall be
computed at the amount that, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.
“Soterra LLC” means Soterra LLC, a Delaware limited liability company and a
Wholly-Owned Subsidiary of the Company.
“Soterra Disposition” means (a) the sale or other disposition of any of the
assets and properties of Soterra LLC, (b) the sale or other disposition of all
or substantially all of the Equity Interests (whether by way of dividend to the
shareholders of the Company, the sale of the Equity Interests of Soterra LLC or
the sale of all or substantially all of the assets and properties of Soterra LLC
in one or more series of transactions); provided that any distribution of Equity
Interests to the shareholders of the Company is accomplished pursuant to a
transaction which qualifies as a tax free corporate division with respect to the
Company and its Subsidiaries, or (c) the sale of any assets and properties of
Soterra LLC in connection with a Timberland Installment Note Transaction.
“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.
“Specified Euro Securitization Facility” means the Foreign Receivables
Securitization evidenced by and outstanding under (i) that certain Amendment
Agreement dated as of April 18, 2017 by and among Coöperative Centrale
Raiffeisen-Boerenleenbank B.A. Trading as Rabobank London, Coöperative Centrale
Raiffeisen-Boerenleenbank B.A., Nieuw Amsterdam Receivables Corporation
S.Á.R.L., Cooperage Receivables Finance B.V., Stichting Cooperage Receivables
Finance Holding, Greif Services Belgium BVBA, the Company, the Originators as
described therein and Trust International Management (T.I.M.) B.V. (in
connection with the Master Definitions Agreement dated April 27, 2012 and as
amended and restated April 20, 2015), and (ii) that certain Amended and Restated
Master Definition Agreement dated as of April 18, 2017 by and among Coöperative
Centrale Raiffeisen-Boerenleenbank B.A. Trading as Rabobank London, Coöperative
Centrale Raiffeisen-Boerenleenbank B.A., Nieuw Amsterdam Receivables Corporation
S.Á.R.L., Cooperage Receivables Finance B.V., Stichting Cooperage Receivables
Finance Holding, Greif Services Belgium BVBA, the Company, the Originators as
described therein and Trust International Management (T.I.M.) B.V.
“Specified Foreign Indebtedness” means Indebtedness of a Foreign Subsidiary of
the Company having a maturity not earlier than the date that is six months
following the Maturity Date then in effect for the Revolving Credit Facility,
the Term A-1 Facility or the Term A-2 Facility, whichever occurs later; provided
that Specified Foreign Indebtedness shall not include Intercompany Indebtedness.
“Specified Foreign Issuer” means, individually or collectively as the context
may require, any Foreign Subsidiary of the Company (other than any Designated
Borrower) that issues Specified Foreign Indebtedness.
“Specified Representations” means the representations and warranties of the Loan
Parties set forth in Sections 5.01, 5.02, 5.03(a), 5.03(c), 5.05(b), 5.08, 5.11
and 5.17, and the last sentence of Section 5.21(b) (but, in the case of Section
5.11, subject to the last paragraph of Section 4.01).
“Spot Rate” for a currency means the rate determined by the Administrative
Agent, the L/C Issuer or the Alternative Currency Swing Line Lender, as
applicable, to be the rate of exchange for the purchase of Dollars with the
Alternative Currency last provided (either by publication or otherwise provided
to the Administrative Agent) by the applicable Thompson Reuters Corp.
(“Reuters”) source on the Business Day (New York City time) immediately
preceding the date of determination or if such service


35

--------------------------------------------------------------------------------





ceases to be available or ceases to provide a rate of exchange for the purchase
of dollars with the Alternative Currency, as provided by such other publicly
available information service which provides that rate of exchange at such time
in place of Reuters chosen by the Administrative Agent in its reasonable
discretion (or if such service ceases to be available or ceases to provide such
rate of exchange, the equivalent of such amount in dollars as determined by the
Administrative Agent using any method of determination it deems appropriate in
its reasonable discretion); provided that the L/C Issuer may use the rate quoted
on the date as of which the foreign exchange computation is made in the case of
any Letter of Credit denominated in an Alternative Currency.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person; provided that in no event shall the term “Subsidiary” include
any Person unless and until its financial results are required to be
consolidated with the Company’s financial results under GAAP. Unless otherwise
specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of the Company.
“Subsidiary Guarantors” means, as applicable, the U.S. Subsidiary Guarantors
and/or the Foreign Subsidiary Guarantors.
“Subsidiary Guaranty” means, as applicable, the U.S. Subsidiary Guaranty and/or
the Foreign Subsidiary Guaranty.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement; and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Obligations” means with respect to any Subsidiary Guarantor any obligation
to pay or perform under any agreement, contract or transaction that constitutes
a “swap” (including, to the extent applicable, a Swap Contract) within the
meaning of Section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Lender” means each of ING, Bank of America, U.S. Bank and JPMorgan,
in its capacity as provider of Swing Line Loans, or any successor swing line
lender hereunder; provided that additional Lenders may be designated as a “Swing
Line Lender” and provide Swing Line Loans hereunder upon the approval of each of
(a) the Administrative Agent and (b) the Company.
“Swing Line Loan” has the meaning specified in Section 2.04(a) and shall include
the Existing Swing Line Loans.
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.
“Swing Line Sublimit” means an amount equal to the lesser of (a) the sum of (i)
the Alternative Currency Swing Line Sublimit and (ii) the Dollar Swing Line
Sublimit and (b) the U.S. Revolving Credit Facility. The Swing Line Sublimit is
part of, and not in addition to, the U.S. Revolving Credit Facility.


36

--------------------------------------------------------------------------------





“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term A-1 Borrowing” means a borrowing consisting of simultaneous Term A-1 Loans
of the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Term A-1 Lenders pursuant to Section
2.01(a).
“Term A-1 Commitment” means, as to each Term A-1 Lender, its obligation to make
Term A-1 Loans to the Company pursuant to Section 2.01(a) in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Term A-1 Lender’s name on Schedule 2.01 under the caption “Term
A-1 Commitment” or opposite such caption in the Assignment and Assumption
pursuant to which such Term A-1 Lender becomes a party hereto, as applicable, as
such amount may be adjusted from time to time in accordance with this Agreement.
“Term A-1 Facility” means, at any time, (a) on the Restatement Effective Date,
the aggregate amount of the Term A-1 Commitments at such time and
(b) thereafter, the aggregate principal amount of the Term A-1 Loans of all
Term A-1 Lenders outstanding at such time. As of the Restatement Effective Date,
the Term A-1 Facility is $1,275,000,000.
“Term A-1 Lender” means, at any time, (a) on the Restatement Effective Date, any
Lender that has a Term A-1 Commitment at such time and (b) thereafter, any
Lender that holds Term A-1 Loans at such time.
“Term A-1 Loan” means an advance made by any Term A-1 Lender under the Term A-1
Facility.
“Term A-1 Note” means a promissory note made by the Company in favor of a
Term A-1 Lender evidencing the Term A-1 Loans made by such Term A-1 Lender,
substantially in the form of Exhibit C‑1.
“Term A-2 Borrowing” means a borrowing consisting of simultaneous Term A-2 Loans
of the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Term A-2 Lenders pursuant to Section
2.01(b).
“Term A-2 Commitment” means, as to each Term A-2 Lender, its obligation to make
Term A-2 Loans to Greif Packaging pursuant to Section 2.01(b) in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Term A-2 Lender’s name on Schedule 2.01 under the caption “Term
A-2 Commitment” or opposite such caption in the Assignment and Assumption
pursuant to which such Term A-2 Lender becomes a party hereto, as applicable, as
such amount may be adjusted from time to time in accordance with this Agreement.
“Term A-2 Facility” means, at any time, (a) on the Restatement Effective Date,
the aggregate amount of the Term A-2 Commitments at such time and
(b) thereafter, the aggregate principal amount of the Term A-2 Loans of all
Term A-2 Lenders outstanding at such time. As of the Restatement Effective Date,
the Term A-2 Facility is $400,000,000.
“Term A-2 Lender” means, at any time, (a) on the Restatement Effective Date, any
Lender that has a Term A-2 Commitment at such time and (b) thereafter, any
Lender that holds Term A-2 Loans at such time.
“Term A-2 Loan” means an advance made by any Term A-2 Lender under the Term A-2
Facility.
“Term A-2 Note” means a promissory note made by the Company in favor of a
Term A-2 Lender evidencing the Term A-2 Loans made by such Term A-2 Lender,
substantially in the form of Exhibit C‑1.
“Term Borrowing” means either a Term A-1 Borrowing or a Term A-2 Borrowing.
“Term Commitment” means either a Term A-1 Commitment or a Term A-2 Commitment.
“Term Facilities” means, at any time, the Term A-1 Facility and the Term A-2
Facility.
“Term Lender” means, at any time, a Term A-1 Lender or a Term A-2 Lender.
“Term Loan” means a Term A-1 Loan or a Term A-2 Loan.


37

--------------------------------------------------------------------------------





“Termination Date” means the date on which all Obligations (including any then
due and owing indemnity obligations under this Agreement but excluding Ancillary
Obligations) have been indefeasibly paid in full in cash (or cash collateralized
on reasonably satisfactory terms), and the Aggregate Commitments have been
terminated (all of which shall occur in accordance with the terms of the Loan
Documents and whether or not any Ancillary Obligations remain outstanding).
“Test Period” means the four consecutive Fiscal Quarters of Company then last
ended; provided that the first Test Period shall end on or about April 30, 2019.
“Threshold Amount” means $90,000,000.
“Timber” means timber grown on Timber Lands or the sale, disposition or granting
of rights to harvest such timber.
“Timber Assets” means, collectively, the Timber and the Timber Lands.
“Timber Lands” means the real property on which Timber is grown, all of which
real property is owned by Soterra LLC and Greif Bros. Canada, Inc.
“Timberland Installment Note Transaction” means the sale or series of sales by
Soterra LLC of any or all of its Timber Assets whereby the consideration
received from the purchaser or purchasers of the Timber Assets on account of
such sale is a combination of Cash and one or more installment notes and Soterra
LLC and/or the Timber SPV involved in such Timberland Installment Note
Transaction (a) pledges, in the case of Timber SPV, such installment note and
related assets in connection with the Timber SPV’s issuance of notes or other
incurrence of Indebtedness, (b) enters into other transactions reasonably
related to and in furtherance of the foregoing and (c) dividends or distributes
substantially all of the Net Offering Proceeds of the Indebtedness issued by
such Timber SPV to the Company or any of its Domestic Subsidiaries (other than a
Receivables Subsidiary, Timber SPV or Insurance Subsidiary); provided that the
sale of the Timber Assets is treated as a “true sale” in accordance with GAAP;
and provided, further, that there is no recourse to the Company or any of its
Subsidiaries (other than the Timber SPV) for any of the obligations under the
installment note or of the Timber SPV. The form and substance of each Timberland
Installment Note Transaction shall be reasonably acceptable to the
Administrative Agent.
“Timber SPV” means a Wholly-Owned Subsidiary of the Company which is a
bankruptcy remote special purpose vehicle organized for the sole purpose of
conducting a Timberland Installment Note Transaction, including STA Timber LLC,
a Delaware limited liability company.
“Total Global Revolving Credit Outstandings” means the aggregate Outstanding
Amount of all Global Revolving Credit Loans.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.
“Total U.S. Revolving Credit Outstandings” means the aggregate Outstanding
Amount of all U.S. Revolving Credit Loans, all Swing Line Loans and all L/C
Obligations.
“Trade Date” has the meaning specified in Section 10.06(h)(i).
“Transactions” means, collectively, the Project Peach Acquisition, the
Refinancing, the continuation of, and the making of, Credit Extensions on the
Restatement Effective Date, the issuance on the Restatement Effective Date (or
release from escrow on the Restatement Effective Date of the cash proceeds from
the prior issuance) of the 2027 Senior Notes, and the payment of fees,
commissions and expenses in connection with each of the foregoing.
“Treaty” has the meaning specified in the definition of “Treaty State”.
“Treaty Lender” means a Lender which (a) is treated as a resident of a Treaty
State for the purposes of a Treaty and (b) does not carry on a business in the
United Kingdom through a permanent establishment with which that Lender’s
participation in any Loan is effectively connected.
“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for reduction of or
exemption from tax imposed by the United Kingdom on interest.


38

--------------------------------------------------------------------------------





“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).
“UK Borrower” means any Borrower (i) that is organized or formed under the laws
of the United Kingdom (including, as of the Restatement Effective Date, Greif
UK) or (ii) payments from which under this Agreement or any other Loan Document
are subject to withholding Taxes imposed by the laws of the United Kingdom.
“Undisclosed Administration” means, in relation to any Lender organized under
the laws of the Netherlands or its parent company, the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official by a supervisory authority or regulator under or based
on the law in the country where such Lender or such parent company is subject to
home jurisdiction supervision if applicable Law requires that such appointment
is not to be publicly disclosed.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“U.S. Bank” means U.S. Bank National Association.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).
“U.S. Revolving Credit Borrowing” means a borrowing consisting of simultaneous
U.S. Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the U.S. Revolving Credit
Lenders pursuant to Section 2.01(c)(i).
“U.S. Revolving Credit Commitment” means, as to each Lender, its obligation to
(a) make U.S. Revolving Credit Loans to the Borrowers pursuant to Section
2.01(c)(i), and (b) purchase participations in Swing Line Loans, in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule 2.01 under the caption “U.S. Revolving
Credit Commitment” or opposite such caption in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.
“U.S. Revolving Credit Exposure” means, as to any U.S. Revolving Credit Lender
at any time, the aggregate Outstanding Amount at such time of the U.S. Revolving
Credit Loans of such U.S. Revolving Credit Lender, plus such U.S. Revolving
Credit Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans at such time.
“U.S. Revolving Credit Facility” means, at any time, the aggregate amount of the
U.S. Revolving Credit Lenders’ U.S. Revolving Credit Commitments at such time.
As of the Restatement Effective Date, the U.S. Revolving Credit Facility is
$200,000,000.
“U.S. Revolving Credit Lender” means, at any time, any Lender that has a U.S.
Revolving Credit Commitment at such time.
“U.S. Revolving Credit Loan” has the meaning specified in Section 2.01(c)(i).
“U.S. Subsidiary Guarantors” means, collectively, each of the Domestic
Subsidiaries of the Company that are parties to the U.S. Subsidiary Guaranty as
of the Restatement Effective Date and each other Domestic Subsidiary of the
Company that becomes a U.S. Subsidiary Guarantor pursuant to the terms hereof.


39

--------------------------------------------------------------------------------





“U.S. Subsidiary Guaranty” means the U.S. Subsidiary Guaranty made by the U.S.
Subsidiary Guarantors in favor of the Administrative Agent and the Lenders, in
form and substance reasonably satisfactory to the Administrative Agent,
including, as to any U.S. Subsidiary Guaranty in existence on the Restatement
Effective Date, as reaffirmed pursuant to the Reaffirmation Agreement.
“Voting Participant” has the meaning specified in Section 10.06(g).
“Voting Participant Notification” has the meaning specified in Section 10.06(g).
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (a) the then outstanding
principal amount of such Indebtedness into (b) the total of the product obtained
by multiplying (i) the amount of each then remaining installment, sinking fund,
serial maturity or other required payments of principal, including payment at
final maturity, in respect thereof times (ii) the number of years (calculated to
the nearest one-twelfth) that will elapse between such date and the making of
such payment.
“WFB” means Wells Fargo Bank, National Association.
“WFS” means Wells Fargo Securities, LLC.
“Wholly-Owned Subsidiary” means, with respect to any Person, any Subsidiary of
such Person, all of the outstanding shares of capital stock of which (other than
qualifying shares required to be owned by directors) are at the time owned
directly or indirectly by such Person and/or one or more Wholly-Owned
Subsidiaries of such Person.
“Wholly-Owned Foreign Subsidiary” means any Wholly-Owned Subsidiary that is
organized under the laws of a jurisdiction other than the United States, a State
thereof or the District of Columbia.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organizational Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
(d)Any reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, as applicable, to, of or with a separate Person. Any
division of a limited liability company shall constitute a separate Person
hereunder (and each division of any limited liability company that is a
Subsidiary, joint venture or any other like term shall also constitute such a
Person


40

--------------------------------------------------------------------------------





or entity), and such Person shall be deemed to have been formed on the first
date of its existence by the holders of its Equity Interests at such time.
(e)Notwithstanding anything to the contrary herein, to the extent that the terms
of this Agreement require, in connection with any Limited Condition Acquisition,
(i) compliance with the Leverage Ratio or Consolidated Interest Coverage Ratio,
(ii) a determination as to whether the representations and warranties contained
in Article V or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, are true and
correct in all material respects (or, if qualified by materiality or reference
to Material Adverse Effect, in all respects) (subject to a “bring down” of the
Specified Representations on and as of the date of any Borrowing made in
connection with such Limited Condition Acquisition), (iii) the absence of a
Default or Event of Default (or any type of Default or Event of Default) as a
condition to the consummation of any Limited Condition Acquisition or incurrence
of Indebtedness in connection therewith or (iv) testing the availability of
baskets set forth in this Agreement (including baskets measured as a percentage
of total assets or Consolidated EBITDA), in each case, the determination of
whether the relevant condition is satisfied may be made, at the election of the
Company (the Company’s election to exercise such option in connection with any
Limited Condition Acquisition, an “LCA Election”), as of the date the definitive
agreement with respect to such Limited Condition Acquisition is entered into
(the “LCA Test Date”), and if, after giving effect to the relevant Limited
Condition Acquisition and the other transactions to be entered into in
connection therewith as if they had occurred at the beginning of the most
recently completed four fiscal quarter period for which financial statements
have been delivered and ended on or prior to the LCA Test Date, the Company
could have taken such action on the relevant LCA Test Date in compliance with
such ratio, representation, warranty, absence of Default or Event of Default or
basket, such ratio, representation, warranty, absence of Default or Event of
Default or basket shall be deemed to have been complied with.
For the avoidance of doubt, if the Company has made an LCA Election and any of
such ratios or baskets for which compliance was determined or tested as of the
LCA Test Date are exceeded as a result of fluctuations in such ratio or basket
(including due to fluctuations of the target of any Limited Condition
Acquisition), at or prior to the consummation of the relevant Limited Condition
Acquisition, such ratios or basket will not be deemed to have been exceeded as a
result of such fluctuations. If the Company has made an LCA Election for any
Limited Condition Acquisition, then in connection with any subsequent
calculation of any ratio or basket on or following the relevant LCA Test Date
and prior to the earlier of (a) the date on which such Limited Condition
Acquisition is consummated or (b) the date that the definitive agreement for
such Limited Condition Acquisition is terminated or expires without consummation
of such Limited Condition Acquisition, any such ratio or basket shall be
calculated on a pro forma basis assuming such Limited Condition Acquisition and
other transactions in connection therewith (including any incurrence of
Indebtedness and the use of proceeds thereof) had been consummated.
1.03    Accounting Terms


(a)Generally. All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Company and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.
(b)Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Company shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Notwithstanding the foregoing, with respect to the accounting for leases as
either operating leases or capital leases, the impact of FASB ASC 840 and FASB
ASC 842 or any subsequent pronouncement having similar effect shall be
disregarded.
(c)Pro Forma Basis. For purposes of computing the Leverage Ratio and the
Consolidated Interest Coverage Ratio in the financial covenants in Section 7.15
as of the end of any Test Period, all components of such ratio for the
applicable Test Period shall include or exclude, as the case may be, without
duplication, such components of such ratio attributable to any business or
assets that have been acquired or disposed of by the Company or any of its
Subsidiaries (including through mergers or consolidations) after the first day
of such Test Period and prior to the end of such Test Period on a Pro Forma
Basis as determined in good faith by the Company and certified to by a
Responsible Financial Officer to the Administrative Agent.






41

--------------------------------------------------------------------------------





1.04    Rounding. Any financial ratios required to be maintained by the Company
and its Subsidiaries pursuant to this Agreement shall be calculated by dividing
the appropriate component by the other component, carrying the result to one
place more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).


1.05    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).


1.06    Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the amount of such Letter of Credit available to be drawn at such time; provided
that with respect to any Letter of Credit that, by its terms or the terms of any
Issuer Document related thereto, provides for one or more automatic increases in
the stated amount thereof, the amount of such Letter of Credit shall be deemed
to be the Dollar Equivalent of the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount may be drawn immediately at such time.


1.07    Exchange Rates; Currency Equivalents; etc.


(a)(i) The Administrative Agent or the L/C Issuer, as applicable, shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of Credit Extensions and Outstanding Amounts
denominated in Alternative Currencies and (ii) the Alternative Currency Swing
Line Lender shall determine the Spot Rates as of each Revaluation Date to be
used for calculating the Dollar Equivalent amount of the Alternative Currency
Swing Line Sublimit. Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur.
Except for purposes of financial statements delivered by Loan Parties hereunder
or calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent, the L/C Issuer or the Swing Line Lender, as
applicable.
(b)Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurodollar Rate Loan or the issuance, amendment
or extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Borrowing, Eurodollar Rate
Loan or Letter of Credit is denominated in an Alternative Currency, such amount
shall be the relevant Alternative Currency Equivalent of such Dollar amount
(rounded to the nearest unit of such Alternative Currency, with 0.5 of a unit
being rounded upward), as determined by the Administrative Agent or the L/C
Issuer, as the case may be.
(c)The interest rate on Eurodollar Rate Loans is determined by reference to the
LIBOR, which is derived from the London interbank offered rate. The London
interbank offered rate is intended to represent the rate at which contributing
banks may obtain short-term borrowings from each other in the London interbank
market. In July 2017, the U.K. Financial Conduct Authority announced that, after
the end of 2021, it would no longer persuade or compel contributing banks to
make rate submissions to the ICE Benchmark Administration (together with any
successor to the ICE Benchmark Administrator, the “IBA”) for purposes of the IBA
setting the London interbank offered rate. As a result, it is possible that
commencing in 2022, the London interbank offered rate may no longer be available
or may no longer be deemed an appropriate reference rate upon which to determine
the interest rate on Eurodollar Rate Loans. In light of this eventuality, public
and private sector industry initiatives are currently underway to identify new
or alternative reference rates to be used in place of the London interbank
offered rate. In the event that the London interbank offered rate is no longer
available or in certain other circumstances as set forth in Section 3.03,
Section 3.03 provides a mechanism for determining an alternative rate of
interest. However, the Administrative Agent does not warrant or accept any
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the London interbank
offered rate or other rates in the definition of “Eurodollar Rate” or with
respect to any alternative or successor rate thereto, or replacement rate
thereof, including whether the composition or characteristics of any such
alternative, successor or replacement reference rate, as it may or may not be
adjusted pursuant to Section 3.03, will be similar to, or produce the same value
or economic equivalence of, the Eurodollar Rate or have the same volume or
liquidity as did the London interbank offered rate prior to its discontinuance
or unavailability.


1.08    Additional Alternative Currencies.


The Company may from time to time request that Eurodollar Rate Loans be made
and/or Letters of Credit be issued in a currency other than those specifically
listed in the definition of “Alternative Currency”; provided that such requested
currency is a lawful currency (other than Dollars) that is readily available and
freely transferable and convertible into Dollars. In the case of any such
request with respect to the making of Eurodollar Rate Loans, such request shall
be subject to the approval of the Administrative Agent and the Lenders; and in
the case of any such request with respect to the issuance of Letters of Credit,
such request shall be subject to the approval of the Administrative Agent and
the L/C Issuer.


42

--------------------------------------------------------------------------------





Any such request shall be made to the Administrative Agent not later than 11:00
a.m., twenty (20) Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and, in the case of any such request pertaining to Letters of Credit, the
L/C Issuer, in its or their sole discretion). In the case of any such request
pertaining to Eurodollar Rate Loans, the Administrative Agent shall promptly
notify each Lender thereof; and in the case of any such request pertaining to
Letters of Credit, the Administrative Agent shall promptly notify the L/C Issuer
thereof. Each Lender (in the case of any such request pertaining to Eurodollar
Rate Loans) or the L/C Issuer (in the case of a request pertaining to Letters of
Credit) shall notify the Administrative Agent, not later than 11:00 a.m., ten
(10) Business Days after receipt of such request whether it consents, in its
sole discretion, to the making of Eurodollar Rate Loans or the issuance of
Letters of Credit, as the case may be, in such requested currency.
Any failure by a Lender or the L/C Issuer, as the case may be, to respond to
such request within the time period specified in the preceding sentence shall be
deemed to be a refusal by such Lender or the L/C Issuer, as the case may be, to
permit Eurodollar Rate Loans to be made or Letters of Credit to be issued in
such requested currency. If the Administrative Agent and all the Lenders consent
to making Eurodollar Rate Loans in such requested currency, the Administrative
Agent shall so notify the Company and such currency shall thereupon be deemed
for all purposes to be an Alternative Currency hereunder for purposes of any
Borrowings of Eurodollar Rate Loans; and if the Administrative Agent and the L/C
Issuer consent to the issuance of Letters of Credit in such requested currency,
the Administrative Agent shall so notify the Company and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Letter of Credit issuances. If the Administrative Agent shall
fail to obtain consent to any request for an additional currency under this
Section 1.08, the Administrative Agent shall promptly so notify the Company.
1.09    Change of Currency.


Each obligation of the Borrowers to make a payment denominated in the national
currency unit of any member state of the European Union that adopts the Euro as
its lawful currency after the Original Closing Date shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.
Each provision of this Agreement shall be subject to such reasonable changes of
construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.
Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.
1.10    Dutch Terms.


In this Agreement, where it relates to a Dutch Person, a reference to:
(a)“The Netherlands” means the European part of the Kingdom of the Netherlands
and “Dutch” means in or of The Netherlands.
(b)“Works council” means each works council (ondernemingsraad) or central group
works council (centrale of gropes ondernemingsraad) having jurisdiction over
that person.
(c)A necessary action to authorize where applicable, includes:
i.any action required to comply with the Works Councils Act of the Netherlands
(Wet op de ondernemingsraden); and
ii.obtaining an unconditional positive advice (advies) from the competent works
council(s).
(d)A Lien includes any mortgage (hypotheek), pledge (pandrecht), retention of
title arrangement (eigendomsvoorbehoud), privilege (voorrecht), right of
retention (recht van retentie), right to reclaim goods (recht van reclame), and,
in general, any right in rem (beperkt recht), created for the purpose of
granting security (goederenrechtelijk zekerheidsrecht).
(e)A winding-up, administration or dissolution (and any of those terms) includes
a Dutch Person being declared bankrupt (failliet verklaard) or dissolved
(ontbonden).
(f)A moratorium includes surséance van betaling and granted a moratorium
includes surséance verleend.


43

--------------------------------------------------------------------------------





(g)Any step or procedure taken in connection with insolvency proceedings or any
proceedings under any Debtor Relief Law includes a Dutch Person having filed a
notice under Section 36 of the Dutch Tax Collection Act (Invorderingswet 1990).
(h)An administrative receiver includes a curator or a beoogd curator.
(i)An administrator includes a bewindvoerder or a beoogd bewindvoerder.
(j)An attachment includes a beslag.
    
1.11    Luxembourg Terms.


In this Agreement, where it relates to a Luxembourg Person, a reference to:
(a)A liquidator, trustee in bankruptcy, judicial custodian, compulsory manager,
receiver, administrator receiver, administrator or similar officer includes any:
i.juge-commissaire or insolvency receiver (curateur) appointed under the
Luxembourg Commercial Code;
ii.liquidateur appointed under Articles 1100-1 to 1100-15 (inclusive) of the
Luxembourg act dated 10 August 1915 on commercial companies, as amended;
iii.juge-commissaire or liquidateur appointed under Article 1200-1 of the
Luxembourg act dated 10 August 1915 on commercial companies, as amended;
iv.commissaire appointed under the Grand-Ducal decree of 24 May 1935 on the
controlled management regime or under Articles 593 to 614 (inclusive) of the
Luxembourg Commercial Code; and
v.juge délégué appointed under the Luxembourg act of 14 April 1886 on the
composition to avoid bankruptcy, as amended.
(b)A winding-up, administration or dissolution includes bankruptcy (faillite),
liquidation, composition with creditors (concordat préventif de faillite),
moratorium or reprieve from payment (sursis de paiement) and controlled
management (gestion contrôlée).
(c)A moratorium includes a reprieve from payment (sursis de paiement) or a
composition with creditors (concordat préventif de faillite).
(d)An attachment includes a saisie.
(e)A Person being unable to pay its debts includes that Person being in a state
of cessation of payments (cessation de paiements).
(f)A lien or security interest includes any hypothéque, nantissement, gage,
privilège, sûreté réelle, droit de rétention, and any type of security in rem
(sûreté réelle) or agreement or arrangement having a similar effect and any
transfer of title by way of security.




ARTICLE II


THE COMMITMENTS AND CREDIT EXTENSIONS


2.01    The Loans.


(a)The Term A-1 Borrowing. Subject to the terms and conditions set forth herein,
each Term A-1 Lender severally agrees to make a single loan to the Company in
Dollars, on the Restatement Effective Date, in an amount not to exceed such Term
A-1 Lender’s Term A-1 Commitment. The Term A-1 Borrowing shall consist of Term
A-1 Loans made simultaneously by the Term A-1 Lenders in accordance with their
respective Applicable Percentages of the Term A-1 Facility. Amounts borrowed
under this clause (a) and repaid or prepaid may not be reborrowed. Term A-1
Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided
herein.
(b)The Term A-2 Borrowing. Subject to the terms and conditions set forth herein,
each Term A-2 Lender severally agrees to make a single loan to Greif Packaging
in Dollars, on the Restatement Effective Date, in an amount not to exceed such
Term A-2 Lender’s Term A-2 Commitment. The Term A-2 Borrowing shall consist of
Term A-2 Loans made simultaneously by the Term A-2 Lenders in accordance with
their respective Applicable Percentages of the Term A-2 Facility. Amounts
borrowed under this clause (b) and repaid or prepaid may not be reborrowed. Term
A-2 Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided
herein.
(c)The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, (i) each U.S. Revolving Credit Lender severally agrees to make
loans (each such loan, a “U.S. Revolving Credit Loan”) to the Borrowers in
Dollars, from time to time on any Business Day during the Revolving Credit
Facility Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such U.S. Revolving Credit Lender’s U.S. Revolving
Credit Commitment;


44

--------------------------------------------------------------------------------





and (ii) each Global Revolving Credit Lender severally agrees to make loans
(each such loan, a “Global Revolving Credit Loan”) to the Borrowers in Dollars
or in one or more Alternative Currencies, from time to time on any Business Day
during the Revolving Credit Facility Availability Period, in an aggregate amount
not to exceed at any time outstanding the amount of such Global Revolving Credit
Lender’s Global Revolving Credit Commitment; provided that, after giving effect
to any Revolving Credit Borrowing:
1.(1) the Total U.S. Revolving Credit Outstandings shall not exceed the U.S.
Revolving Credit Facility and (2) the Total Global Revolving Credit Outstandings
shall not exceed the Global Revolving Credit Facility;
2.(1) the U.S. Revolving Credit Exposure of any U.S. Revolving Credit Lender
shall not exceed such U.S. Revolving Credit Lender’s U.S. Revolving Credit
Commitment; and (2) the Global Revolving Credit Exposure of any Global Revolving
Credit Lender shall not exceed such Global Revolving Credit Lender’s Global
Revolving Credit Commitment; and
3.the aggregate Outstanding Amount of all Revolving Credit Loans made to the
Designated Borrowers shall not exceed the Designated Borrower Sublimit.
Within the limits of each Revolving Credit Lender’s Revolving Credit Commitment,
and subject to the other terms and conditions hereof, the Borrowers may borrow
under this clause (c), prepay under Section 2.05, and reborrow under this clause
(c). Revolving Credit Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein.
2.02    Borrowings, Conversions and Continuations of Loans.


(a)Each Term Borrowing, each Revolving Credit Borrowing, each conversion of Term
Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the relevant Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone
or by using Electronic Systems in accordance with Section 10.02(b). Each such
notice must be received by the Administrative Agent not later than 12:00 noon
(or, in the case of any Borrowings in an Alternative Currency, the Applicable
Time) (i) three (3) Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurodollar Rate Loans denominated in
Dollars or of any conversion of Eurodollar Rate Loans denominated in Dollars to
Base Rate Loans; (ii) three (3) Business Days (or five (5) Business Days in the
case of a Special Notice Currency), or such later time as the Administrative
Agent deems acceptable in its reasonable discretion, prior to the requested date
of any Borrowing or continuation of Eurodollar Rate Loans denominated in
Alternative Currencies; and (iii) on the requested date of any Borrowing of Base
Rate Loans; provided that if the relevant Borrower wishes to request Eurodollar
Rate Loans having an Interest Period other than one, two, three or six months in
duration as provided in the definition of “Interest Period,” the applicable
notice must be received by the Administrative Agent not later than 12:00 noon
(or, in the case of any Borrowings in an Alternative Currency, the Applicable
Time) (i) four (4) Business Days prior to the requested date of such Borrowing,
conversion or continuation of Eurodollar Rate Loans denominated in Dollars; or
(ii) five (5) Business Days (or six (6) Business days in the case of a Special
Notice Currency) prior to the requested date of such Borrowing, conversion or
continuation of Eurodollar Rate Loans denominated in Alternative Currencies,
whereupon the Administrative Agent shall give prompt notice to the Appropriate
Lenders of such request and determine whether the requested Interest Period is
acceptable to all of them. Not later than 12:00 noon (or, in the case of any
Borrowings in an Alternative Currency, the Applicable Time) (i) three (3)
Business Days before the requested date of such Borrowing, conversion or
continuation of Eurodollar Rate Loans denominated in Dollars; or (ii) three (3)
Business Days (or five (5) Business days in the case of a Special Notice
Currency), or such later time as the Administrative Agent deems acceptable in
its reasonable discretion, prior to the requested date of such Borrowing,
conversion or continuation of Eurodollar Rate Loans denominated in Alternative
Currencies, the Administrative Agent shall notify the relevant Borrower (which
notice may be by telephone) whether or not the requested Interest Period has
been consented to by all the Lenders. Each telephonic notice by a Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Loan Notice, appropriately completed and
signed by a Responsible Officer of such Borrower. Each Borrowing of, conversion
to or continuation of Eurodollar Rate Loans shall be in a principal amount of
(i) in the case of Eurodollar Rate Loans denominated in Dollars, $5,000,000 or a
whole multiple of $1,000,000 in excess thereof, (ii) in the case of Eurodollar
Rate Loans denominated in Euro, €5,000,000 or a whole multiple of €1,000,000 in
excess thereof or (iii) in the case of Eurodollar Rate Loans designated in any
other Alternative Currency, the applicable Alternative Currency Equivalent of
$1,000,000 or a whole multiple of the applicable Alternative Currency Equivalent
of $1,000,000 in excess thereof. Except as provided in Sections 2.03(c) and
2.04(c), each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $1,000,000 in excess
thereof. Each Loan Notice (whether telephonic or written) shall specify (i)
whether such Borrower is requesting a Term Borrowing, a U.S. Revolving Credit
Borrowing, a Global Revolving Credit Borrowing, a conversion of Term Loans or
Revolving Credit Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans; (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day); (iii) the
principal amount of Loans to be borrowed, converted or continued; (iv) the Type
of Loans to be borrowed or to which existing Term Loans or Revolving Credit
Loans are to be converted; (v) if applicable, the duration of the Interest
Period with respect thereto; (vi) the currency of the Loans to be borrowed; and
(vii) the applicable Borrower. If a Borrower fails to specify a currency in a
Loan Notice requesting a Borrowing, then the Loans so requested shall be made in
Dollars. If a Borrower fails to specify a Type of Loan in a Loan Notice


45

--------------------------------------------------------------------------------





or if a Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Term Loans or Revolving Credit Loans shall be
made as, or converted to, Base Rate Loans; provided that in the case of a
failure to timely request a continuation of Loans denominated in an Alternative
Currency, such Loans shall be continued as Eurodollar Rate Loans in their
original currency with an Interest Period of one month. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans. If a Borrower requests a Borrowing of, conversion to, or continuation of
Eurodollar Rate Loans in any such Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month. No
Loan may be converted into or continued as a Loan denominated in a different
currency, but instead must be prepaid in the original currency of such Loan and
reborrowed in the other currency. Notwithstanding anything to the contrary
herein, a Swing Line Loan may not be converted to a Eurodollar Rate Loan.
(b)Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount (and currency) of its Applicable Percentage
under the applicable Facility of the applicable Term A-1 Loans, Term A-2 Loans,
U.S. Revolving Credit Loans or Global Revolving Credit Loans, and if no timely
notice of a conversion or continuation is provided by the relevant Borrower or
the Company, the Administrative Agent shall notify each Lender of the details of
any automatic conversion to Base Rate Loans or continuation of Loans denominated
in a currency other than Dollars, in each case as described in the preceding
clause. In the case of a Term A-1 Borrowing, Term A-2 Borrowing, a U.S.
Revolving Credit Borrowing or a Global Revolving Credit Borrowing, each
Appropriate Lender shall make the amount of its Loan available to the
Administrative Agent in Same Day Funds at the Administrative Agent’s Office for
the applicable currency not later than 1:00 p.m., in the case of any Loan
denominated in Dollars, and not later than the Applicable Time specified by the
Administrative Agent in the case of any Loan denominated in an Alternative
Currency, in each case on the Business Day specified in the applicable Loan
Notice. Upon satisfaction of the applicable conditions set forth in Section 4.02
(and, if such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Company
or the other applicable Borrower in like funds as received by the Administrative
Agent either by (i) crediting the account of such Borrower on the books of
JPMorgan with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by such Borrower; provided that if, on the date a
Loan Notice with respect to a Revolving Credit Borrowing denominated in Dollars
is given by a Borrower, there are L/C Borrowings outstanding, then the proceeds
of such Revolving Credit Borrowing, first, shall be applied to the payment in
full of any such L/C Borrowings, and second, shall be made available to the
applicable Borrower as provided above.
(c)Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans (whether in Dollars or any Alternative
Currency) without the consent of the Required Lenders, and the Required Lenders
may demand that any or all of the then outstanding Eurodollar Rate Loans
denominated in an Alternative Currency be prepaid, or redenominated into Dollars
in the amount of the Dollar Equivalent thereof, on the last day of the then
current Interest Period with respect thereto.
(d)The Administrative Agent shall promptly notify the Company, the relevant
Borrower and the Lenders of the interest rate applicable to any Interest Period
for Eurodollar Rate Loans upon determination of such interest rate.
(e)After giving effect to each Term Borrowing, all conversions of Term Loans
from one Type to the other, and all continuations of Term Loans as the same
Type, there shall not be more than four (4) Interest Periods in effect in
respect of the Term Facilities. After giving effect to all Revolving Credit
Borrowings, all conversions of Revolving Credit Loans from one Type to the
other, and all continuations of Revolving Credit Loans as the same Type, there
shall not be more than sixteen (16) Interest Periods in effect in respect of the
Revolving Credit Facility.
(f)Anything in this Section 2.02 to the contrary notwithstanding, no Borrower
may select the Eurodollar Rate for the initial Credit Extension unless such
Borrower has delivered a eurodollar funding indemnity letter to the
Administrative Agent at least three (3) Business Days prior to the initial
Credit Extension.
(g)Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or rollover all of the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Company, the Administrative Agent, and such Lender.


2.03    Letters of Credit.


(a)The Letter of Credit Commitment.
(i)Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon, among other things, the agreements of the Global
Revolving Credit Lenders set forth in this Section 2.03, (1) from time to time
on any Business Day during the period from the Original Closing Date until the
Letter of Credit Facility Expiration Date, to issue Letters of Credit
denominated in Dollars or one or more Alternative Currencies for the account of
the Company or any other Borrower, and to amend or extend Letters of Credit
previously issued by it, in accordance with Section 2.03(b), and (2) to honor
drawings under the Letters of Credit; and (B) the Global Revolving Credit
Lenders severally agree to participate in Letters of Credit issued for the


46

--------------------------------------------------------------------------------





account of the Company or any other Borrower and any drawings thereunder;
provided that, after giving effect to any L/C Credit Extension with respect to
any Letter of Credit:
(I)the Total Revolving Credit Outstandings shall not exceed the Revolving Credit
Facility at such time;
(II)the Total Global Revolving Credit Outstandings shall not exceed the Global
Revolving Credit Facility at such time;
(III)the Global Revolving Credit Exposure of any Global Revolving Credit Lender
shall not exceed such Global Revolving Credit Lender’s Global Revolving Credit
Commitment;
(IV)the aggregate Outstanding Amount of all Credit Extensions to Designated
Borrowers shall not exceed the Designated Borrower Sublimit; and
(V)the Outstanding Amount of the L/C Obligations shall not exceed the Letter of
Credit Sublimit.
Each request by the relevant Borrower for the issuance or amendment of a Letter
of Credit shall be deemed to be a representation by such Borrower that the L/C
Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, each Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly such Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Original Closing Date shall be subject to and governed by the terms
and conditions hereof.
(ii)The L/C Issuer shall not issue any Letter of Credit if:
(A)subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Global Revolving Lenders have approved such
expiry date; or
(B)the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Facility Expiration Date, unless all the Global Revolving
Credit Lenders have approved such expiry date.
(iii)The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:
(A)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Original Closing Date, or shall impose upon the L/C Issuer any unreimbursed
loss, cost or expense which was not applicable on the Original Closing Date and
which the L/C Issuer in good faith deems material to it;
(B)the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;
(C)except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $100,000 (or the
Alternative Currency Equivalent thereof, if denominated in an Alternative
Currency), in the case of a commercial Letter of Credit, or $100,000 (or the
Alternative Currency Equivalent thereof, if denominated in an Alternative
Currency) in the case of a standby Letter of Credit;
(D)except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is to be denominated in a currency other than Dollars or
an Alternative Currency;
(E)the L/C Issuer does not as of the issuance date of such requested Letter of
Credit issue Letters of Credit in the requested currency (other than Dollars or
Euro);
(F)such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or
(G)any Global Revolving Credit Lender is at that time a Defaulting Lender,
unless the L/C Issuer has entered into arrangements, including the delivery of
Cash Collateral, satisfactory to the L/C Issuer (in its reasonable discretion)
with the relevant Borrower or such Global Revolving Credit Lender to eliminate
the L/C Issuer’s actual or potential Fronting Exposure (after giving effect to
Section 2.17(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which the L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its reasonable discretion.


47

--------------------------------------------------------------------------------





(iv)The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.
(v)The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.
(vi)The L/C Issuer shall act on behalf of the Global Revolving Credit Lenders
with respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.
Notwithstanding anything herein to the contrary, the L/C Issuer shall have no
obligation hereunder to issue, and shall not issue, any Letter of Credit the
proceeds of which would be made available to any Person (i) to fund any activity
or business of or with any Sanctioned Person, or in any country or territory
that, at the time of such funding, is the subject of any Sanctions or (ii) in
any manner that would result in a violation of any Sanctions in any material
respect by any party to this Agreement.
(b)Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.
(i)Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Company or any other Borrower delivered to the L/C Issuer
(with a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of such
Borrower. Such Letter of Credit Application may be sent by facsimile, by United
States mail, by overnight courier, by electronic transmission using the system
provided by the L/C Issuer, by personal delivery or by any other means
acceptable to the L/C Issuer. Such Letter of Credit Application must be received
by the L/C Issuer and the Administrative Agent not later than 11:00 a.m. at
least two (2) Business Days (or such later date and time as the Administrative
Agent and the L/C Issuer may agree in a particular instance in their sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be. In the case of a request for the issuance of a Letter of Credit,
such Letter of Credit Application shall specify in form and detail satisfactory
to the L/C Issuer: (A) the proposed issuance date of the requested Letter of
Credit (which shall be a Business Day); (B) the amount and currency thereof; (C)
the expiry date thereof; (D) the name and address of the beneficiary thereof;
(E) the documents to be presented by such beneficiary in case of any drawing
thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (G) the purpose and nature of the
requested Letter of Credit; and (H) such other matters as the L/C Issuer may
reasonably require. In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Application shall specify in form and
detail satisfactory to the L/C Issuer (1) the Letter of Credit to be amended;
(2) the proposed date of amendment thereof (which shall be a Business Day); (3)
the nature of the proposed amendment; and (4) such other matters as the L/C
Issuer may reasonably require. Additionally, the relevant Borrower shall furnish
to the L/C Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as the L/C Issuer or the Administrative Agent
may require.
(ii)Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Company or another Borrower and, if not, the L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Global Revolving Credit Lender, the Administrative Agent
or any Loan Party, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Company (or the
applicable Borrower) or enter into the applicable amendment, as the case may be,
in each case in accordance with the L/C Issuer’s usual and customary business
practices. Immediately upon the issuance of each Letter of Credit, each Global
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to such Global Revolving Credit
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Global Revolving Credit Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent in Dollars, for the
account of the L/C Issuer, such Global Revolving Credit Lender’s Applicable
Percentage of (A) each payment made by the L/C Issuer under any Letter of Credit
in Dollars and (B) the Dollar Equivalent of each payment made by the L/C Issuer
under any Letter of Credit in an Alternative Currency and, in each case, not
reimbursed by the relevant Borrower on the date due as provided in Section
2.03(c)(i), or of any reimbursement payment required to be


48

--------------------------------------------------------------------------------





refunded to such Borrower for any reason (or, if such reimbursement payment was
refunded in an Alternative Currency, the Dollar Equivalent thereof).
(iii)If the relevant Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the relevant Borrower shall not be required to make
a specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Global Revolving Credit
Lenders shall be deemed to have authorized (but may not require) the L/C Issuer
to permit the extension of such Letter of Credit at any time to an expiry date
not later than the Letter of Credit Facility Expiration Date; provided that the
L/C Issuer shall not permit any such extension if (A) the L/C Issuer has
determined that it would not be permitted, or would have no obligation at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of clause (ii) or (iii) of Section
2.03(a) or otherwise), or (B) it has received notice (which may be by telephone
or in writing) on or before the day that is seven (7) Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Global Revolving Lenders have elected not to permit such extension or (2) from
the Administrative Agent, any Global Revolving Credit Lender or the relevant
Borrower that one or more of the applicable conditions specified in Section 4.02
is not then satisfied, and in each such case directing the L/C Issuer not to
permit such extension.
(iv)Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the relevant Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.


(c)Drawings and Reimbursements; Funding of Participations.
(i)Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit or, if no such notice is required under the
applicable Letter of Credit (or any related Issuer Documents), upon a compliant
drawing, the L/C Issuer shall notify the relevant Borrower and the
Administrative Agent thereof. Without limiting or waiving any rights that the
Borrowers may have pursuant to the second proviso of Section 2.03(f), the
relevant Borrower shall reimburse the L/C Issuer, in Dollars, in the amount of
such drawing, plus any interim interest incurred in accordance with this Section
2.03(c). In the case of any such reimbursement in Dollars of a drawing under a
Letter of Credit denominated in an Alternative Currency, the L/C Issuer shall
notify the Company of the Dollar Equivalent of the amount of the drawing
promptly following the determination thereof. Not later than 11:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), the relevant Borrower shall reimburse the L/C Issuer through
the Administrative Agent in an amount equal to the amount of such drawing in
Dollars. If the relevant Borrower fails to so reimburse the L/C Issuer by such
time, the Administrative Agent shall promptly notify each Global Revolving
Credit Lender of the Honor Date, the amount of the unreimbursed drawing
(expressed in Dollars in the amount of the Dollar Equivalent thereof in the case
of a Letter of Credit denominated in an Alternative Currency) (the “Unreimbursed
Amount”), and the amount of such Global Revolving Credit Lender’s Applicable
Percentage thereof. In such event, the relevant Borrower shall be deemed to have
requested a Global Revolving Credit Borrowing of Base Rate Loans to be disbursed
on the Honor Date in an amount equal to the Unreimbursed Amount, without regard
to the minimum and multiples specified in Section 2.02 for the principal amount
of Base Rate Loans, but subject to the amount of the unutilized portion of the
Global Revolving Credit Commitments and the conditions set forth in Section 4.02
(other than the delivery of a Loan Notice). Any notice given by the L/C Issuer
or the Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
(ii)Each Global Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the L/C Issuer, in
Dollars, at the Administrative Agent’s Office for Dollar-denominated payments in
an amount equal to its Applicable Percentage of the Unreimbursed Amount not
later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of Section
2.03(c)(iii), each Global Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the relevant Borrower in such
amount. The Administrative Agent shall remit the funds so received to the L/C
Issuer in Dollars.
(iii)With respect to any Unreimbursed Amount that is not fully refinanced by a
Global Revolving Credit Borrowing of Base Rate Loans because the conditions set
forth in Section 4.02 cannot be satisfied or for


49

--------------------------------------------------------------------------------





any other reason, the relevant Borrower shall be deemed to have incurred from
the L/C Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is
not so refinanced, which L/C Borrowing shall be due and payable on demand
(together with interest) and shall bear interest at the Default Rate. In such
event, each Global Revolving Credit Lender’s payment to the Administrative Agent
for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.
(iv)Until each Global Revolving Credit Lender funds its Global Revolving Credit
Loan or L/C Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Global Revolving Credit Lender’s Applicable Percentage of such amount shall be
solely for the account of the L/C Issuer.
(v)Each Global Revolving Credit Lender’s obligation to make Global Revolving
Credit Loans or L/C Advances to reimburse the L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including (A)
any setoff, counterclaim, recoupment, defense or other right which such Global
Revolving Credit Lender may have against the L/C Issuer, the Company or any
other Loan Party, any Subsidiary or any other Person for any reason whatsoever;
(B) the occurrence or continuance of a Default, or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided
that each Global Revolving Credit Lender’s obligation to make Global Revolving
Credit Loans pursuant to this Section 2.03(c) is subject to the conditions set
forth in Section 4.02 (other than delivery by the relevant Borrower of a Loan
Notice). No such making of an L/C Advance shall relieve or otherwise impair the
obligation of any Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.
(vi)If any Global Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Global Revolving Credit Lender pursuant to the foregoing provisions
of this Section 2.03(c) by the time specified in Section 2.03(c)(ii), then,
without limiting the other provisions of this Agreement, the L/C Issuer shall be
entitled to recover from such Global Revolving Credit Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the L/C Issuer at a rate per annum equal to the
applicable Federal Funds Effective Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the L/C Issuer
in connection with the foregoing. If such Global Revolving Credit Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Global Revolving Credit Lender’s Loan included in the relevant
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of the L/C Issuer submitted to any Global Revolving Credit
Lender (through the Administrative Agent) with respect to any amounts owing
under this Section 2.03(c)(vi) shall be conclusive absent manifest error.
(d)Repayment of Participations.
(i)At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Global Revolving Credit Lender such Global
Revolving Credit Lender’s L/C Advance in respect of such payment in accordance
with Section 2.03(c), if the Administrative Agent receives for the account of
the L/C Issuer any payment in respect of the related Unreimbursed Amount or
interest thereon (whether directly from the relevant Borrower or otherwise,
including proceeds of Cash Collateral applied thereto by the Administrative
Agent), the Administrative Agent will distribute to such Global Revolving Credit
Lender its Applicable Percentage thereof in Dollars and in the same funds as
those received by the Administrative Agent.
(ii)If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Global
Revolving Credit Lender shall pay to the Administrative Agent, for the account
of the L/C Issuer, its Applicable Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
applicable Federal Funds Effective Rate from time to time in effect. The
obligations of the Global Revolving Credit Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.
(e)Obligations Absolute. The obligation of the Borrowers to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be, without limiting or waiving any rights the Borrowers may
have pursuant to the second proviso of Section 2.03(f), absolute, unconditional
and irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:
(i)any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;


50

--------------------------------------------------------------------------------





(ii)the existence of any claim, counterclaim, setoff, defense or other right
that the Company, any other Borrower, any other Loan Party or any of their
respective Subsidiaries may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the L/C Issuer or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction;
(iii)any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;
(v)any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;
(vi)any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to the Company, any other Borrower or any of
their respective Subsidiaries or in the relevant currency markets generally; or
(vii)any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company, any other
Borrower or any of their respective Subsidiaries.
The relevant Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with such Borrower’s instructions or other irregularity, such
Borrower will promptly notify the L/C Issuer. The relevant Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
(f)Role of L/C Issuer. Each Global Revolving Credit Lender and each Borrower
agree that, in paying any drawing under a Letter of Credit, the L/C Issuer shall
not have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
to any Global Revolving Credit Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Global Revolving
Credit Lenders or the Required Global Revolving Lenders, as applicable; (ii) any
action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrowers hereby assume all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided that this assumption is not intended to, and shall not,
preclude the Borrowers’ pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement. None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
or responsible for any of the matters described in clauses (i) through (vii) of
Section 2.03(e); provided that anything in such clauses to the contrary
notwithstanding, the Borrowers may have a claim against the L/C Issuer, and the
L/C Issuer may be liable to the Borrowers, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrowers which the Borrowers prove were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of documents strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, the L/C
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.
(g)Conversion. In the event that the Loans become immediately due and payable on
any date pursuant to Article VIII, all amounts (i) that a Borrower is at the
time or thereafter becomes required to reimburse or otherwise pay to the
Administrative Agent in respect of payments under Letters of Credit denominated
in Alternative Currencies (other than amounts


51

--------------------------------------------------------------------------------





in respect of which such Borrower has deposited cash collateral pursuant to
Section 2.16, if such cash collateral was deposited in the applicable
Alternative Currency to the extent so deposited or applied), (ii) that the
Global Revolving Credit Lenders are at the time or thereafter become required to
pay to the Administrative Agent, and the Administrative Agent is at the time or
thereafter becomes required to distribute to the L/C Issuer pursuant to Section
2.03(c), in respect of Unreimbursed Amounts under Letters of Credit denominated
in Alternative Currencies, and (iii) of each Global Revolving Credit Lender’s
participation in any Letter of Credit denominated in an Alternative Currency
under which a payment has been made shall in each case, automatically and with
no further action required, be converted into the Dollar Equivalent of such
amounts. On and after such conversion, all amounts accruing and owed to the
Administrative Agent, the L/C Issuer or any Global Revolving Credit Lender in
respect of the Obligations described above shall accrue and be payable in
Dollars at the rates otherwise applicable hereunder.
(h)Reporting. Each Existing Issuer will report in writing to the Administrative
Agent (i) on or prior to each Business Day on which such Existing Issuer expects
to issue, amend or extend any Letter of Credit, the date of such issuance or
amendment, and the aggregate amount of Letters of Credit to be issued, amended
or extended by it and outstanding after giving effect to such issuance,
amendment or extension (and such Existing Issuer shall advise the Administrative
Agent on such Business Day whether such issuance, amendment or extension
occurred and whether the amount thereof changed), (ii) on each Business Day on
which such Existing Issuer make any payment under an Existing Letter of Credit,
the date of such payment and the amount of such payment and (iii) on any
Business Day on which any Borrower fails to reimburse a payment required to be
reimbursed to such Existing Issuer on such day, the date of such failure, the
relevant Borrower and the amount of such payment.
(i)Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the L/C Issuer and the relevant Borrower when a Letter of
Credit is issued (including any such agreement applicable to an Existing Letter
of Credit), (i) the rules of the ISP shall be stated therein to apply to each
standby Letter of Credit, and (ii) the rules of the UCP shall be stated therein
to apply to each commercial Letter of Credit.
(j)Letter of Credit Fees. The Company shall pay to the Administrative Agent for
the account of each Global Revolving Credit Lender in accordance with its
Applicable Percentage, in Dollars, a Letter of Credit fee (the “Letter of Credit
Fee”) for each Letter of Credit equal to the Applicable Rate times the Dollar
Equivalent of the daily amount available to be drawn under such Letter of
Credit; provided that any Letter of Credit Fees otherwise payable for the
account of a Defaulting Lender with respect to any Letter of Credit as to which
such Defaulting Lender has not provided Cash Collateral satisfactory to the L/C
Issuer pursuant to this Section 2.03 shall be payable, to the maximum extent
permitted by applicable Law, to the other Global Revolving Credit Lenders in
accordance with the upward adjustments in their respective Applicable
Percentages allocable to such Letter of Credit pursuant to Section 2.17(a)(iv),
with the balance of such fee, if any, payable to the L/C Issuer for its own
account. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. Letter of Credit Fees shall be (i) due and payable
on the first Business Day after the end of each April, July, October and
January, commencing with the first such date to occur after the issuance of such
Letter of Credit, on the Letter of Credit Facility Expiration Date and
thereafter on demand and (ii) computed on a quarterly basis in arrears. If there
is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Global Revolving
Lenders, while any Event of Default exists, all Letter of Credit Fees shall
accrue at the Default Rate.
(k)Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Company shall pay directly to the L/C Issuer for its own account, in
Dollars, a fronting fee equal to (i) with respect to each commercial Letter of
Credit, at the rate agreed from time to time between the applicable L/C Issuer
and the Company, computed on the Dollar Equivalent of the amount of such Letter
of Credit, and payable upon the issuance thereof, (ii) with respect to any
amendment of a commercial Letter of Credit increasing the amount of such Letter
of Credit, at a rate separately agreed between the Company and the L/C Issuer,
computed on the Dollar Equivalent of the amount of such increase, and payable
upon the effectiveness of such amendment, and (iii) with respect to each standby
Letter of Credit, at the rate agreed from time to time between the applicable
L/C Issuer and the Company, computed on the Dollar Equivalent of the daily
amount available to be drawn under such Letter of Credit on a quarterly basis in
arrears. Such fronting fee shall be due and payable on the tenth Business Day
after the end of each April, July, October and January in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Facility Expiration Date and
thereafter on demand. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. In addition, the Company shall pay
directly to the L/C Issuer for its own account, in Dollars, the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of the L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.
(l)Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(m)Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder (including any Existing Letter of Credit)
is in support of any obligations of, or is for the account of, a Subsidiary, the
relevant Borrower shall be obligated to reimburse the L/C Issuer hereunder for
any and all drawings under such Letter of Credit.


52

--------------------------------------------------------------------------------





Each Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of Subsidiaries inures to the benefit of such Borrower, and that such
Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.


2.04    Swing Line Loans.
(a)The Swing Line. Subject to the terms and conditions set forth herein, each
Swing Line Lender may, in reliance upon the agreements of the other U.S.
Revolving Credit Lenders set forth in this Section 2.04 but nonetheless in its
sole and absolute discretion, make loans denominated in Dollars or one or more
Alternative Currencies (each such loan, a “Swing Line Loan”) to the Company or
any other Borrower from time to time on any Business Day during the Revolving
Credit Facility Availability Period in an aggregate amount not to exceed at any
time outstanding the amount of the Swing Line Sublimit, notwithstanding the fact
that such Swing Line Loans, when aggregated with the Applicable Percentage of
the Outstanding Amount of U.S. Revolving Credit Loans of the Lender acting as
Swing Line Lender, may exceed the amount of such Lender’s U.S. Revolving Credit
Commitment; provided that (I) to the extent a Swing Line Lender shall determine
(which determination shall be conclusive and binding absent manifest error) that
it has, or by a Credit Extension may have, Fronting Exposure, such Swing Line
Lender shall be under no obligation to make any Swing Line Loan to the extent of
such Fronting Exposure and (II) after giving effect to any Swing Line Loan:
(i)the Total Revolving Credit Outstandings shall not exceed the Revolving Credit
Facility at such time;
(ii)the Total U.S. Revolving Credit Outstandings shall not exceed the U.S.
Revolving Credit Facility at such time;
(iii)the aggregate Outstanding Amount of all Swing Line Loans shall not exceed
the Swing Line Sublimit;
(iv)the aggregate Outstanding Amount of Swing Line Loans denominated in Dollars
shall not exceed the Dollar Swing Line Sublimit;
(v)the aggregate Outstanding Amount of Swing Line Loans denominated in
Alternative Currencies shall not exceed the Alternative Currency Swing Line
Sublimit;
(vi)the aggregate Outstanding Amount of all Credit Extensions to Designated
Borrowers shall not exceed the Designated Borrower Sublimit; and
(vii)the U.S. Revolving Credit Exposure of any U.S. Revolving Credit Lender
shall not exceed such U.S. Revolving Credit Lender’s U.S. Revolving Credit
Commitment; and
provided, further, that no Borrower shall use the proceeds of any Swing Line
Loan to refinance any outstanding Swing Line Loan. Within the foregoing limits,
and subject to the other terms and conditions hereof, the Company or any other
Borrower may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04. Each Swing Line Loan shall bear interest at a
rate to be mutually agreed by the Company and the Swing Line Lender. Immediately
upon the making of a Swing Line Loan, each U.S. Revolving Credit Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swing Line Lender making such Swing Line Loan a risk participation in such
Swing Line Loan in an amount equal to the product of such U.S. Revolving Credit
Lender’s Applicable Percentage times (i) for Swing Line Loans denominated in
Dollars, the amount of such Swing Line Loans and (ii) for Swing Line Loans
denominated in Alternative Currencies, the Dollar Equivalent of such Swing Line
Loans. All Existing Swing Line Loans shall be deemed to have been made pursuant
hereto, and from and after the Restatement Effective Date shall be subject to
and governed by the terms and conditions hereof.
(b)Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
relevant Borrower’s irrevocable notice to the applicable Swing Line Lender and
the Administrative Agent, which may be given by telephone or other means agreed
upon by the relevant Borrower, the Administrative Agent and the Swing Line
Lender. Each such notice must be received by such Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of (A)
in the case of Swing Line Loans denominated in Dollars, $100,000, (B) in the
case of Swing Line Loans denominated in Euro, €100,000, or (C) in the case of
Swing Line Loans designated in any other Alternative Currency, the applicable
Alternative Currency Equivalent of $1,000,000, and (ii) the requested borrowing
date, which shall be a Business Day. Each such telephonic notice must be
confirmed promptly by delivery to the applicable Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the relevant Borrower. Promptly
after receipt by such Swing Line Lender of any telephonic Swing Line Loan
Notice, such Swing Line Lender will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has also received such
Swing Line Loan Notice and, if not, such Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the applicable Swing Line Lender has received notice (by telephone or in
writing) from the Administrative Agent (including at the request of any U.S.
Revolving Credit Lender) (prior to (x) 2:00 p.m., in the case of any Swing Line
Loan denominated in Dollars and (y) the Applicable Time specified by the Swing
Line Lender, in the case of any Swing Line Loan denominated in an Alternative
Currency, in each case, on the Business Day specified in the applicable Swing
Line Loan Notice) on the date of the proposed Swing Line Borrowing (A) directing
such Swing Line Lender not to make such Swing Line Loan as a result of the
limitations set forth in the first proviso to the first sentence of Section
2.04(a), or (B) that one or more of the applicable conditions specified in
Article IV is not then satisfied, then, subject


53

--------------------------------------------------------------------------------





to the terms and conditions hereof, the applicable Swing Line Lender will, not
later than 3:00 p.m., in the case of any Swing Line Loan denominated in Dollars
and (y) the Applicable Time specified by the Swing Line Lender, in the case of
any Swing Line Loan denominated in an Alternative Currency, in each case, on the
borrowing date specified in such Swing Line Loan Notice, make the amount of its
Swing Line Loan available to the relevant Borrower by wire transfer or by
crediting the account of such Borrower on the books of such Swing Line Lender in
Same Day Funds.
(c)Refinancing of Swing Line Loans.
(i)Any Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrowers (which hereby irrevocably authorize each
Swing Line Lender to so request on its behalf), that each U.S. Revolving Credit
Lender make a Base Rate Loan in an amount equal to such U.S. Revolving Credit
Lender’s Applicable Percentage of (A) the amount of Swing Line Loans denominated
in Dollars or (B) the Dollar Equivalent of Swing Line Loans denominated in
Alternative Currencies made by such Swing Line Lender then outstanding. Such
request shall be made in writing (which written request shall be deemed to be a
Loan Notice for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Loans, but subject to the unutilized portion
of the U.S. Revolving Credit Facility and the conditions set forth in Section
4.02. The applicable Swing Line Lender shall furnish the relevant Borrower with
a copy of the applicable Loan Notice promptly after delivering such notice to
the Administrative Agent. Each U.S. Revolving Credit Lender shall make an amount
equal to its Applicable Percentage of the amount specified in such Loan Notice
available to the Administrative Agent, in Same Day Funds and in such currency as
the applicable Lender and the applicable Swing Line Lender may agree (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan), for the account of the applicable Swing Line Lender
at the Administrative Agent’s Office for Dollar-denominated payments not later
than 1:00 p.m. on the day specified in such Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each U.S. Revolving Credit Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the relevant Borrower
in such amount. The Administrative Agent shall remit the funds so received to
the applicable Swing Line Lender.
(ii)If for any reason any Swing Line Loan cannot be refinanced by such a U.S.
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the applicable Swing Line Lender as set forth
herein shall be deemed to be a request by such Swing Line Lender that each of
the U.S. Revolving Credit Lenders fund its risk participation in the relevant
Swing Line Loan, and each U.S. Revolving Credit Lender’s payment to the
Administrative Agent for the account of such Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.
(iii)If any U.S. Revolving Credit Lender fails to make available to the
Administrative Agent for the account of any Swing Line Lender any amount
required to be paid by such U.S. Revolving Credit Lender pursuant to the
foregoing provisions of this Section 2.04(c) by the time specified in Section
2.04(c)(i), such Swing Line Lender shall be entitled to recover from such U.S.
Revolving Credit Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to such
Swing Line Lender at a rate per annum equal to the applicable Federal Funds
Effective Rate from time to time in effect, plus any administrative, processing
or similar fees customarily charged by such Swing Line Lender in connection with
the foregoing. If such U.S. Revolving Credit Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such U.S.
Revolving Credit Lender’s Loan included in the relevant Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be. A certificate
of any Swing Line Lender submitted to any U.S. Revolving Credit Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.
(iv)Each U.S. Revolving Credit Lender’s obligation to make U.S. Revolving Credit
Loans or to purchase and fund risk participations in Swing Line Loans pursuant
to this Section 2.04(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such U.S. Revolving Credit Lender may
have against any Swing Line Lender, the Company or any other Borrower, or any
other Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided that each U.S. Revolving Credit Lender’s
obligation to make U.S. Revolving Credit Loans pursuant to this Section 2.04(c)
is subject to the conditions set forth in Section 4.02. No such funding of risk
participations shall relieve or otherwise impair the obligation of any Borrower
to repay Swing Line Loans, together with interest as provided herein.
(d)Repayment of Participations.
(i)At any time after any U.S. Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender making such
Swing Line Loan receives any payment on account of such Swing Line Loan, such
Swing Line Lender will distribute to such U.S. Revolving


54

--------------------------------------------------------------------------------





Credit Lender its Applicable Percentage thereof in such currency as the
applicable U.S. Revolving Credit Lender and the applicable Swing Line Lender
shall agree.
(ii)If any payment received by any Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by such Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by such Swing Line Lender in its
discretion), each U.S. Revolving Credit Lender shall pay to such Swing Line
Lender its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Federal Funds Effective
Rate. The Administrative Agent will make such demand upon the request of such
Swing Line Lender. The obligations of the U.S. Revolving Credit Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
(e)Interest for Account of Swing Line Lender. Each Swing Line Lender shall be
responsible for invoicing the Company or any other Borrower for interest on its
Swing Line Loans. Until each U.S. Revolving Credit Lender funds its Base Rate
Loan or risk participation pursuant to this Section 2.04 to refinance such U.S.
Revolving Credit Lender’s Applicable Percentage of any Swing Line Loan, interest
in respect of such Applicable Percentage shall be solely for the account of the
Swing Line Lender making such Swing Line Loan.
(f)Payments Directly to Swing Line Lender. The relevant Borrower shall make all
payments of principal and interest in respect of each Swing Line Loan, in the
applicable currency in which such Swing Line Loan was made, directly to the
Swing Line Lender that made such Swing Line Loan, in the amount of such Swing
Line Loan.
(g)Conversion. In the event that the Loans become immediately due and payable on
any date pursuant to Article VIII, all amounts (i) that a Borrower is at the
time or thereafter becomes required to reimburse or otherwise pay to the Swing
Line Lender in respect of Swing Line Loans denominated in Alternative
Currencies, (ii) that the U.S. Revolving Credit Lenders are at the time or
thereafter become required to pay to the Swing Line Lender in respect of Swing
Line Loans denominated in Alternative Currencies, and (iii) of each U.S.
Revolving Credit Lender’s participation in any Swing Line Loan denominated in an
Alternative Currency under which a payment has been made shall in each case,
automatically and with no further action required, be converted into the Dollar
Equivalent of such amounts. On and after such conversion, all amounts accruing
and owed to the Swing Line Lender or any U.S. Revolving Credit Lender in respect
of the Obligations described above shall accrue and be payable in Dollars at the
rates otherwise applicable hereunder.
(h)Updates. The Swing Line Lenders shall provide the Administrative Agent with
written updates, on a weekly basis and otherwise (including more frequently) at
the reasonable request of the Administrative Agent, setting forth the aggregate
Outstanding Amount of all Swing Line Loans and the currencies in which such
Swing Line Loans are denominated.


2.05    Prepayments.
(a)Optional.
(i)Subject to the last sentence of this Section 2.05(a)(i), the Borrowers may,
upon notice to the Administrative Agent, at any time or from time to time
voluntarily prepay Term Loans, U.S. Revolving Credit Loans and Global Revolving
Credit Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Administrative Agent not later than 1:00
p.m. (1) three (3) Business Days prior to any date of prepayment of Eurodollar
Rate Loans denominated in Dollars; (2) three (3) Business Days (or five (5)
Business Days, in the case of prepayment of Loans denominated in Special Notice
Currencies) prior to any date of prepayment of Eurodollar Rate Loans denominated
in Alternative Currencies; and (3) on the date of prepayment of Base Rate Loans;
(B) any prepayment of Eurodollar Rate Loans denominated in Dollars shall be in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof; (C) any prepayment of Eurodollar Rate Loans denominated in Euro shall
be in a minimum principal amount of €5,000,000 or a whole multiple of €1,000,000
in excess thereof; (D) any prepayment of Eurodollar Rate Loans denominated in
any other Alternative Currency shall be in a principal amount of the applicable
Alternative Currency Equivalent of $1,000,000 or a whole multiple of the
applicable Alternative Currency Equivalent of $1,000,000 in excess thereof; and
(E) any prepayment of Base Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $1,000,000 in excess thereof or, in each case,
if less, the entire principal amount thereof then outstanding. Each such notice
shall specify the date and amount of such prepayment and the Type(s) of Loans to
be prepaid and, if Eurodollar Rate Loans are to be prepaid, the Interest
Period(s) of such Loans. The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
ratable portion of such prepayment (based on such Lender’s Applicable Percentage
in respect of the relevant Facility). If such notice is given by the Company,
the Company shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurodollar Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Each prepayment of the outstanding Term Loans pursuant to this
Section 2.05(a) shall be applied (x) ratably to the Term A-1 Facility and the
Term A-2 Facility and (y) to the principal repayment installments thereof on a
pro-rata basis, and subject to Section


55

--------------------------------------------------------------------------------





2.17, each such prepayment shall be paid to the Lenders in accordance with their
respective Applicable Percentages in respect of each of the relevant Facilities.
(ii)The Borrowers may, upon notice to the applicable Swing Line Lender (with a
copy to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans, in the applicable currency in which each such Swing
Line Loan was made, in whole or in part without premium or penalty; provided
that (A) such notice must be received by such Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the date of the prepayment, and
(B) any such prepayment shall be in a minimum principal amount of (1) in the
case of Swing Line Loans denominated in Dollars, $100,000, (2) in the case of
Swing Line Loans denominated in Euro, the Dollar Equivalent of €100,000, or (3)
in the case of Swing Line Loans designated in any other Alternative Currency, in
an amount of such Alternative Currency with a Dollar Equivalent of at least
$1,000,000. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by the Company, the Company shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.
(b)Mandatory.
(i)Prepayment Upon Overadvance.
(A)If the Administrative Agent notifies the Company at any time that the
Outstanding Amount under the Revolving Credit Facility at such time exceeds an
amount equal to 105% of the aggregate amount of all Revolving Credit Commitments
then in effect, then, within two (2) Business Days after receipt of such notice,
the Borrowers shall prepay Revolving Credit Loans and/or the Company shall Cash
Collateralize the L/C Obligations in an aggregate amount sufficient to reduce
such Outstanding Amount as of such date of payment to an amount not to exceed
100% of the aggregate Revolving Credit Commitments then in effect; provided
that, subject to the provisions of Section 2.16, the Company shall not be
required to Cash Collateralize the L/C Obligations pursuant to clause (vi) of
this Section 2.05(b) unless after the prepayment in full of the Revolving Credit
Loans the Total Revolving Credit Outstandings exceed the aggregate Revolving
Credit Commitments then in effect.
(B)If the Administrative Agent notifies the Company at any time that the
Outstanding Amount under the Global Revolving Credit Facility at such time
exceeds an amount equal to 105% of the Global Revolving Credit Facility then in
effect, then, within two (2) Business Days after receipt of such notice, the
Borrowers shall prepay Global Revolving Credit Loans in an aggregate amount
sufficient to reduce such Outstanding Amount as of such date of payment to an
amount not to exceed 100% of the Global Revolving Credit Facility then in
effect.
(ii)Mandatory Prepayment Upon Asset Disposition. The Company shall prepay the
principal of the Loans (in an amount equal to 100% of such Net Sale Proceeds)
within five (5) Business Days after the date of receipt thereof by the Company
and/or any of its Subsidiaries of Net Sale Proceeds from any Asset Disposition
(other than an Asset Disposition permitted by Section 7.03 or Sections 7.04(a)
through (1), (o) or (q)); provided that the Net Sale Proceeds therefrom shall
not be required to be so applied on such date to the extent that no Default or
Event of Default then exists and, if the aggregate Net Sale Proceeds from all
such Asset Dispositions exceed $70,000,000 in any given Fiscal Year, the Company
has delivered a certificate to the Administrative Agent on or prior to such date
stating that such Net Sale Proceeds shall be (A) used to purchase assets used or
to be used in the businesses referred to in Section 6.04 within 360 days
following the date of such Asset Disposition or (B) pending such purchase, used
to voluntarily prepay outstanding Revolving Credit Loans to the extent
outstanding on the date of receipt of such Net Sale Proceeds; and provided,
further, that (1) if all or any portion of such Net Sale Proceeds are not so
used (or contractually committed to be used) within such 360 day period and, to
the extent not previously used to voluntarily prepay Revolving Credit Loans
pursuant to clause (B), such remaining portion shall be applied on the last day
of the respective period as a mandatory repayment of principal of outstanding
Loans pursuant to the terms of Sections 2.05(b)(v) and (vi); and (2) if all or
any portion of such Net Sale Proceeds are not required to be applied on the
360th day referred to in clause (A) above because such amount is contractually
committed to be used and subsequent to such date such contract is terminated or
expires without such portion being so used, then such remaining portion shall be
applied on the date of such termination or expiration as a mandatory repayment
of principal of outstanding Loans as provided in this Section 2.05(b) to the
extent not previously used to voluntarily prepay Loans pursuant to clause (B).
(iii)Mandatory Prepayment With Proceeds of Permitted Accounts Receivable
Securitization.
(A)In the event that the Receivables Facility Attributable Debt with respect to
Domestic Receivables Securitizations in the aggregate equals or exceeds
$280,000,000, then on the date of receipt of cash proceeds arising from such
increased principal amount of Domestic Receivables Securitizations, the Company
shall, to the extent not previously prepaid pursuant to this Section
2.05(b)(iii)(A), prepay the principal of the Loans in an amount equal to 75% of
such excess (unless a Default or Event of Default then exists or would result
therefrom, in which case 100% of such excess shall be prepaid), with such amount
applied pursuant to the terms of Sections 2.05(b)(v) and (vi); provided that, so
long


56

--------------------------------------------------------------------------------





as no Default or Event of Default then exists or would result therefrom, the
Company and any of its Subsidiaries shall not be required to make such mandatory
prepayment to the extent that the aggregate net cash proceeds of any Domestic
Receivables Securitization do not exceed $7,000,000.
(B)In the event that the Receivables Facility Attributable Debt with respect to
the Foreign Receivables Securitizations in the aggregate equals or exceeds the
Alternative Currency Equivalent of $300,000,000, then on the date of receipt of
cash proceeds arising from such increased principal amount of the Foreign
Receivables Securitizations, the Company shall, to the extent not previously
prepaid pursuant to this Section 2.05(b)(iii)(B), prepay the principal of the
Loans in an amount equal to 75% of such excess (unless a Default or Event of
Default then exists or would result therefrom, in which case 100% of such excess
shall be prepaid), with such amount applied pursuant to the terms of Sections
2.05(b)(v) and (vi)); provided that, so long as no Default or Event of Default
then exists or would result therefrom, the Company and any of its Subsidiaries
shall not be required to make such mandatory prepayment to the extent that the
aggregate net cash proceeds of any Foreign Receivables Securitization do not
exceed the Alternative Currency Equivalent of $7,000,000.
(iv)Mandatory Prepayment with Proceeds of Certain Permitted Indebtedness. On the
Business Day of receipt thereof by the Company or any Subsidiary, the Company
shall cause an amount equal to 100% of the Net Offering Proceeds of any
Indebtedness permitted by Section 7.02(d) (other than Permitted Refinancing
Indebtedness in respect thereof) to be applied as a mandatory repayment of
principal of the Loans pursuant to the terms of Sections 2.05(b)(v) and (vi);
provided that, the Company shall not be required to make such mandatory
prepayment to the extent that such Net Offering Proceeds (A) were used to pay
all or any portion of the consideration for a Permitted Acquisition so long as
such Indebtedness is unsecured or (B) when aggregated with all other Net
Offering Proceeds from issuances of Indebtedness permitted by Section 7.02(d)
and not used as a mandatory prepayment pursuant to this clause (other than due
to clause (A) above) do not exceed the Dollar Equivalent of $14,000,000.
(v)Each prepayment of Loans (other than any prepayment pursuant to clauses
(b)(i) and (b)(ii) of this Section) pursuant to the foregoing provisions of this
clause (b) shall be applied, first, ratably to each of the Term Facilities and
to the principal repayment installments thereof on a pro-rata basis and, second,
to the Revolving Credit Facility in the manner set forth in clause (b)(vi) of
this Section. Each prepayment of Loans pursuant to clause (b)(ii) of this
Section shall be applied, at the option of the Company, either to the Revolving
Credit Facility in the manner set forth in clause (b)(vi) of this Section or
ratably to each of the Term Facilities and to the principal repayment
installments thereof on a pro-rata basis.
(vi)Prepayments of the Revolving Credit Facility made pursuant to this Section
2.05(b) (other than clause (b)(i)(B)), first, shall be applied ratably to the
L/C Borrowings and the Swing Line Loans; second, shall be applied ratably to the
outstanding U.S. Revolving Credit Loans and Global Revolving Credit Loans; and
third, only if, after giving effect to such applications, any additional
prepayment is required pursuant to clause (i) of this Section 2.05(b) to reduce
any excess of the Total Revolving Credit Outstandings over the Revolving Credit
Commitments then in effect, shall be used to Cash Collateralize the remaining
L/C Obligations, to the extent of any such excess; and, in the case of
prepayments of the Revolving Credit Facility required pursuant to clause (ii),
(iv) or (v) of this Section 2.05(b), the amount remaining, if any, after the
prepayment in full of all L/C Borrowings, Swing Line Loans and Revolving Credit
Loans outstanding at such time and the Cash Collateralization of the remaining
L/C Obligations in full (the sum of such prepayment amounts, cash
collateralization amounts and remaining amount being, collectively, the
“Reduction Amount”) may be retained by the Company for use in the ordinary
course of its business. Any amounts so repaid on the Revolving Credit Facility
may be reborrowed in accordance with the terms of this Agreement. Upon the
drawing of any Letter of Credit that has been Cash Collateralized, the funds
held as Cash Collateral shall be applied (without any further action by or
notice to or from the Company or any other Loan Party) to reimburse the L/C
Issuer or the Global Revolving Credit Lenders, as applicable.


2.06    Termination or Reduction of Commitments.
(a)Optional. The Company may, upon notice to the Administrative Agent, terminate
the U.S. Revolving Credit Facility or the Global Revolving Credit Facility, the
Letter of Credit Sublimit, the Dollar Swing Line Sublimit or the Alternative
Currency Swing Line Sublimit, or from time to time permanently reduce the U.S.
Revolving Credit Facility or the Global Revolving Credit Facility, the Letter of
Credit Sublimit, the Dollar Swing Line Sublimit or the Alternative Currency
Swing Line Sublimit; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. three (3) Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in
excess thereof and (iii) the Company shall not terminate or reduce (A) the U.S.
Revolving Credit Facility if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total U.S. Revolving Credit Outstandings would exceed
the U.S. Revolving Credit Facility, (B) the Global Revolving Credit Facility if,
after giving effect thereto and to any concurrent prepayments


57

--------------------------------------------------------------------------------





hereunder the Total Global Revolving Credit Outstandings would exceed the Global
Revolving Credit Facility, (C) the Letter of Credit Sublimit if, after giving
effect thereto, the Outstanding Amount of L/C Obligations not fully Cash
Collateralized hereunder would exceed the Letter of Credit Sublimit, (D) the
Dollar Swing Line Sublimit if, after giving effect thereto and to any concurrent
prepayments hereunder, the Outstanding Amount of Swing Line Loans denominated in
Dollars would exceed the Dollar Swing Line Sublimit or (E) the Alternative
Currency Swing Line Sublimit if, after giving effect thereto and to any
concurrent prepayments hereunder, the Outstanding Amount of Swing Line Loans
denominated in Alternative Currencies would exceed the Alternative Currency
Swing Line Sublimit.
(b)Mandatory.
(i)The aggregate Term A-1 Commitments and the aggregate Term A-2 Commitments
shall each be automatically and permanently reduced to zero on the date of the
applicable Term Borrowing.
(ii)If after giving effect to any reduction or termination of Revolving Credit
Commitments under this Section 2.06, the Letter of Credit Sublimit, the
Designated Borrower Sublimit, the Dollar Swing Line Sublimit or the Alternative
Currency Swing Line Sublimit exceeds the Revolving Credit Facility at such time,
such Sublimit shall be automatically reduced by the amount of such excess.
(c)Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit, Dollar Swing Line Sublimit, Alternative Currency
Swing Line Sublimit or the Revolving Credit Commitment under this Section 2.06.
Upon any reduction of the Revolving Credit Commitments, the Revolving Credit
Commitment of each Revolving Credit Lender shall be reduced by such Lender’s
Applicable Percentage of the applicable Reduction Amount. All fees in respect of
the Revolving Credit Facility accrued until the effective date of any
termination of the Revolving Credit Facility shall be paid on the effective date
of such termination.


2.07    Repayment of Loans.
(a)Term A-1 Loans. The Company shall repay to the Term A-1 Lenders the aggregate
principal amount of all Term A-1 Loans outstanding on the following dates in the
respective amounts set forth opposite such dates (which amounts shall be reduced
as a result of the application of prepayments in accordance with the order of
priority set forth in Section 2.05):

 
Date
Amount
  
The last Business Day of each Fiscal Quarter of the Company from (and including)
April 2021 through (and including) January 2024
$31,875,000
 
Maturity Date for Term A-1 Facility
The outstanding principal balance of the Term A-1 Loans



provided that the final principal repayment installment of the Term A-1 Loans
shall be repaid on the Maturity Date for the Term A-1 Facility and in any event
shall be in an amount equal to the aggregate principal amount of all Term A-1
Loans outstanding on such date.
(b)Term A-2 Loans. Greif Packaging shall repay to the Term A-2 Lenders the
aggregate principal amount of all Term A-2 Loans outstanding on the following
dates in the respective amounts set forth opposite such dates (which amounts
shall be reduced as a result of the application of prepayments in accordance
with the order of priority set forth in Section 2.05):

 
Date
Amount
  
Maturity Date for Term A-2 Facility
The outstanding principal balance of the Term A-2 Loans



provided that the final principal repayment installment of the Term A-2 Loans
shall be repaid on the Maturity Date for the Term A-2 Facility and in any event
shall be in an amount equal to the aggregate principal amount of all Term A-2
Loans outstanding on such date.


58

--------------------------------------------------------------------------------





(c)Revolving Credit Loans. Each Borrower shall repay to (i) the U.S. Revolving
Credit Lenders on the Maturity Date for the Revolving Credit Facility the
aggregate principal amount of all U.S. Revolving Credit Loans made to such
Borrower outstanding on such date and (ii) the Global Revolving Credit Lenders
on the Maturity Date for the Revolving Credit Facility the aggregate principal
amount of all Global Revolving Credit Loans made to such Borrower outstanding on
such date.
(d)Swing Line Loans. Each Borrower shall repay each Swing Line Loan, in the
applicable currency in which such Swing Line Loan was made, on the earlier to
occur of (i) the date that is fourteen (14) Business Days after such Loan is
made and (ii) the Maturity Date for the Revolving Credit Facility.


2.08    Interest.
(a)Subject to the provisions of Section 2.08(b), (i) each Eurodollar Rate Loan
under a Facility shall bear interest on the outstanding principal amount thereof
for each Interest Period at a rate per annum equal to the Eurodollar Rate for
such Interest Period, plus the Applicable Rate for such Facility; (ii) each Base
Rate Loan under a Facility shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate, plus the Applicable Rate for such Facility; and (iii) each Swing
Line Loan shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate to be mutually agreed by the Company and
the Swing Line Lender.
(b)Default Interest.
(i)If any amount of principal of any Loan is not paid when due (without regard
to any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.
(ii)If any amount (other than principal of any Loan) payable by any Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
(iii)Upon the request of the Required Lenders, while any Event of Default exists
(other than as set forth in clauses (b)(i) and (b)(ii) above), the Borrowers
shall pay interest on the principal amount of all outstanding Obligations
hereunder at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
(iv)Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.
(c)Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.


2.09    Fees. In addition to certain fees described in Sections 2.03(j) and (k):
(a)Facility Fee. The Company shall pay to the Administrative Agent for the
account of each applicable Lender in accordance with its Applicable Percentage,
a facility fee in Dollars equal to the Applicable Rate times the actual daily
amount of the Revolving Credit Facility (or, if the Revolving Credit Facility
has terminated, on the Outstanding Amount of all Revolving Credit Loans, Swing
Line Loans and L/C Obligations), in all cases, regardless of usage, subject to
adjustment as provided in Section 2.17. The facility fee shall accrue at all
times during the Revolving Credit Facility Availability Period for the Revolving
Credit Facility (and thereafter so long as any Revolving Credit Loans, Swing
Line Loans or L/C Obligations remain outstanding), including at any time during
which one or more of the conditions in Article IV is not met, and shall be due
and payable (x) quarterly in arrears on the last Business Day of each January,
April, July and October, commencing with the first such date to occur after the
Restatement Effective Date and (y) on the last day of the Revolving Credit
Facility Availability Period for the Revolving Credit Facility (and, if
applicable, thereafter on demand). The facility fee shall be calculated
quarterly in arrears.
(b)Other Fees.
(i)The Company shall pay to each Arranger and the Administrative Agent for their
own respective accounts, in Dollars, fees in the amounts and at the times
specified in their respective Fee Letters. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.
(ii)The Company shall pay to the Lenders, in Dollars, such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.


2.10    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.
(a)All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year), or, in the case of
interest in respect


59

--------------------------------------------------------------------------------





of Loans denominated in Alternative Currencies as to which market practice
differs from the foregoing, in accordance with such market practice. Interest
shall accrue on each Loan for the day on which the Loan is made, and shall not
accrue on a Loan, or any portion thereof, for the day on which the Loan or such
portion is paid; provided that any Loan that is repaid on the same day on which
it is made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.
(b)If, as a result of any restatement of or other adjustment to the financial
statements of the Company or for any other reason, the Company or the Lenders
determine that (i) the Leverage Ratio as calculated by the Company as of any
applicable date was inaccurate and (ii) a proper calculation of the Leverage
Ratio would have resulted in higher pricing for such period, the Company shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders or the L/C Issuer, as the case may be,
promptly on demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to the Company under
the Bankruptcy Code of the United States, automatically and without further
action by the Administrative Agent, any Lender or the L/C Issuer), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period. This paragraph shall not limit the rights of the Administrative Agent,
any Lender or the L/C Issuer, as the case may be, under Section 2.03(c)(iii),
2.03(k) or 2.08(b) or under Article VIII. The Company’s obligations under this
paragraph shall survive the termination of the Aggregate Commitments and the
repayment of all other Obligations hereunder.


2.11    Evidence of Debt.
(a)The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrowers and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrowers hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender to a Borrower
made through the Administrative Agent, such Borrower shall execute and deliver
to such Lender (through the Administrative Agent) a Note, which shall evidence
such Lender’s Loans to such Borrower in addition to such accounts or records.
Each Lender may attach schedules to its Note and endorse thereon the date, Type
(if applicable), amount and maturity of its Loans and payments with respect
thereto.
(b)In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.


2.12    Payments Generally; Administrative Agent’s Clawback.
(a)General. All payments to be made by the Borrowers shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein and except
with respect to principal of and interest on Loans denominated in an Alternative
Currency, all payments by the Borrowers hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in Dollars and
in Same Day Funds not later than 2:00 p.m. on the date specified herein. Except
as otherwise expressly provided herein, all payments by the Borrowers hereunder
with respect to principal and interest on Loans denominated in an Alternative
Currency shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Alternative Currency and in Same Day Funds
not later than the Applicable Time specified by the Administrative Agent on the
dates specified herein. Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement be
made in the United States. If, for any reason, any Borrower is prohibited by any
Law from making any required payment hereunder in an Alternative Currency, such
Borrower shall make such payment in Dollars in the Dollar Equivalent of the
Alternative Currency payment amount. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage in respect of the relevant
Facility (or other applicable share as provided herein) of such payment in like
funds as received by wire transfer to such Lender’s Lending Office. All payments
received by the Administrative Agent (i) after 2:00 p.m., in the case of
payments in Dollars, or (ii) after the Applicable Time specified by the
Administrative Agent in the case of payments in an Alternative Currency, shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. If any payment to be made by any
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected on computing interest or fees, as the case may be.
(b)Fundings, etc.
(i)Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans


60

--------------------------------------------------------------------------------





(or, in the case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 (or, in the case of a Borrowing of Base Rate Loans,
that such Lender has made such share available in accordance with and at the
time required by Section 2.02) and may, in reliance upon such assumption, make
available to the applicable Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of (I) the Federal Funds
Effective Rate and (II) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, and (B) in the
case of a payment to be made by such Borrower, the interest rate applicable to
Base Rate Loans. If such Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by such Borrower
shall be without prejudice to any claim such Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.
(ii)Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the L/C Issuer, as the case
may be, the amount due. In such event, if such Borrower has not in fact made
such payment, then each of the Appropriate Lenders or the L/C Issuer, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the L/C Issuer, in Same Day
Funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Federal Funds Effective Rate.
A notice of the Administrative Agent to any Lender or any Borrower with respect
to any amount owing under this clause (b) shall be conclusive, absent manifest
error.
(c)Failure to Satisfy Conditions Precedent. If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in Article
IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall reasonably promptly return such funds (in like funds
as received from such Lender) to such Lender, without interest.
(d)Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Term Loans and Revolving Credit Loans, to fund participations in Letters of
Credit and Swing Line Loans and to make payments pursuant to Section 10.04(c)
are several and not joint. The failure of any Lender to make any Loan, to fund
any such participation or to make any payment under Section 10.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 10.04(c).
(e)Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
(f)Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.


2.13    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of (a)
Obligations in respect of any of the Facilities due and payable to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
due and payable to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facilities due and payable to all Lenders
hereunder and under the other Loan Documents at such time) of payments on
account of the Obligations in respect of the Facilities due and payable to all
Lenders hereunder and under the other Loan Documents at


61

--------------------------------------------------------------------------------





such time obtained by all the Lenders at such time or (b) Obligations in respect
of any of the Facilities owing (but not due and payable) to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
owing (but not due and payable) to such Lender at such time to (ii) the
aggregate amount of the Obligations in respect of the Facilities owing (but not
due and payable) to all Lenders hereunder and under the other Loan Documents at
such time) of payment on account of the Obligations in respect of the Facilities
owing (but not due and payable) to all Lenders hereunder and under the other
Loan Documents at such time obtained by all of the Lenders at such time then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations and Swing Line Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of Obligations in respect of the Facilities
then due and payable to the Lenders or owing (but not due and payable) to the
Lenders, as the case may be; provided that:
(i)if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)the provisions of this Section shall not be construed to apply to (A) any
payment made by or on behalf of a Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender or a Disqualified Lender); (B) the
application of Cash Collateral provided for in Section 2.16; or (C) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or subparticipations in L/C Obligations or
Swing Line Loans to any assignee or participant, other than an assignment to the
Company or any Subsidiary thereof (as to which the provisions of this Section
shall apply).
Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation. This Section 2.13 shall not apply to any action taken by
CoBank with respect to any CoBank Equities held by Greif Packaging.
2.14    Incremental Facilities.
(a)Request for Increase. Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the applicable Revolving
Credit Lenders), the Company may from time to time request (x) an increase to
the existing Revolving Credit Commitments (each, an “Incremental Revolving
Commitment”) and/or (y) the establishment of one or more new term loan
commitments (each, an “Incremental Term Loans”; Incremental Term Loans and
Incremental Revolving Commitments are collectively referred to herein as the
“Incremental Facilities”); provided that (i) the aggregate amount (calculated as
of the date such Indebtedness was incurred, in the case of Incremental Term
Loans, or first committed, in the case of Incremental Revolving Commitments) of
all Incremental Facilities (after giving effect to all requests) shall not
exceed the sum of (A) $700,000,000 plus (B) the amount of any voluntary
prepayments of the Term Loans and voluntary permanent reductions of the
Revolving Credit Commitments effected after the Restatement Effective Date (it
being understood that any prepayment of Term Loans with the proceeds of
substantially concurrent borrowings of new Loans hereunder or any reduction of
Revolving Credit Commitments in connection with a substantially concurrent
issuance of new revolving commitments hereunder shall not increase the
calculation of the amount under this clause (B)) plus (C) an unlimited
additional amount such that, in the case of this clause (C) only, after giving
pro forma effect thereto (assuming full drawing under such Incremental
Facilities), the Secured Leverage Ratio calculated on a Pro Forma Basis for the
most recent Test Period shall not exceed 2.50:1 (other than to the extent such
Incremental Facilities are incurred pursuant to this clause (C) concurrently
with the incurrence of Incremental Facilities in reliance on clause (A), in
which case the Secured Leverage Ratio shall be permitted to exceed 2.50:1 to the
extent of such Incremental Facilities incurred in reliance on clause (A)), (ii)
any such request for an increase shall specify the amount of the proposed
Incremental Facility and shall in any event be in a minimum amount of
$25,000,000, and (iii) the Company may make a maximum of six (6) such requests.
At the time of sending such notice, the Company (in consultation with the
Administrative Agent) shall specify the time period within which each Lender is
requested to respond (which shall in no event be less than ten (10) Business
Days from the date of delivery of such notice to the Lenders).
(b)Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its
applicable Commitment in respect of the Incremental Facilities and, if so,
whether by an amount equal to, greater than, or less than its ratable portion
(based on such Lender’s Applicable Percentage in respect of the applicable
Facility of such requested increase (it being understood and agreed that any
existing Lender approached to provide all or a portion of the Incremental
Facilities may elect or decline, in its sole discretion, to provide such
Incremental Facilities). Any Lender not responding within such time period shall
be deemed to have declined to provide such Incremental Facilities.
(c)Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Company and each applicable Lender of the Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested increase, and subject to the approval of the Administrative Agent
(and, solely in the case of any Incremental Revolving Commitment request, the
L/C Issuer and each Swing Line Lender) (which approval(s) shall not be
unreasonably withheld), the


62

--------------------------------------------------------------------------------





Company may also invite additional Eligible Assignees to become Lenders pursuant
to a joinder agreement in form and substance satisfactory to the Administrative
Agent and its counsel.
(d)Effective Date and Allocations. Upon receipt of sufficient commitments for
the Incremental Facilities to become effective in accordance with this Section,
the Administrative Agent and the Company shall determine the effective date (the
“Increase Effective Date”) and the final allocation and amount of such increase,
which may be less than the requested amount so long as the same is acceptable to
the Administrative Agent. The Administrative Agent shall promptly notify the
Company and the applicable Lenders of the final allocation of the applicable
Incremental Facilities and the Increase Effective Date.
(e)Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Company shall deliver to the Administrative Agent (i) such
assurances, certificates, documents, consents or opinions as the Administrative
Agent may reasonably request to be satisfied that such increase will not violate
or cause a default under the Senior Note Documents or otherwise provide the
holders of the Senior Notes the right to collateral to secure the obligations
under the Senior Note Documents and (ii) a certificate of each Loan Party dated
as of the Increase Effective Date (in sufficient copies for each Lender) signed
by a Responsible Officer of such Loan Party (A) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase,
and (B) in the case of the Company, certifying that, before and after giving
effect to such increase, (1) the representations and warranties contained in
Article V and the other Loan Documents are true and correct on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Section, the representations and warranties contained in clause (a) of Section
5.05 shall be deemed to refer to the most recent statements furnished pursuant
to clauses (a) and (b), respectively, of Section 6.01, and (2) no Default
exists. In connection with any Incremental Revolving Commitment, the Borrowers
shall prepay any Revolving Credit Loans outstanding on the Increase Effective
Date (and pay any additional amounts required pursuant to Section 3.05) to the
extent necessary to keep the outstanding Revolving Credit Loans ratable with any
revised Applicable Percentages arising from any nonratable increase in the
Revolving Credit Commitments under this Section. In connection with any
Incremental Term Loans, such additional Term Loans shall be made by the Term
Lenders participating therein pursuant to the procedures set forth in Section
2.02.
(f)Limitations on Incremental Term Loans. The terms of any Incremental Term Loan
shall be substantially consistent with the terms of the Term A-1 Loans (except
for covenants or other provisions applicable only to periods after the Maturity
Date of the Term A-2 Loans, conditions to funding of such Incremental Term
Loans, fees, interest rate and other economic terms); provided that (i) the
maturity date of any Incremental Term Loan shall not be earlier than the
Maturity Date with respect to the Term A-2 Facility, except that, at the
Company’s election, Incremental Term Loans in an aggregate principal amount
outstanding not to exceed $200,000,000 from time to time may have a final
maturity date earlier than the Maturity Date for the Term A-2 Facility but no
earlier than the Maturity Date for the Term A-1 Facility and (ii) Weighted
Average Life to Maturity of any Incremental Term Loan shall not be shorter than
the then-remaining Weighted Average Life to Maturity of the Term A-2 Loans,
except that, at the Company’s election, Incremental Term Loans in an aggregate
principal amount outstanding not to exceed $200,000,000 from time to time may
have a Weighted Average Life to Maturity shorter than the remaining Weighted
Average Life to Maturity for the Term A-2 Loans but no shorter than the Weighted
Average Life to Maturity of the Term A-1 Loans.
(g)Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.


2.15    New Borrowers.
(a)It is acknowledged and agreed by all parties hereto that, as of the
Restatement Effective Date, each of the Company, Greif Packaging, Greif UK,
Greif International Holding and Greif Luxembourg Holding is a “Borrower”
hereunder and may receive Loans for its account on the terms and conditions set
forth in this Agreement.
(b)The Company may at any time, upon not less than fifteen (15) Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), designate any
additional Wholly-Owned Subsidiary of the Company (an “Applicant Borrower”) as a
Borrower (which, in the case of a Wholly-Owned Foreign Subsidiary, shall also be
referred to in the Loan Documents as a “Designated Borrower”) to receive Loans
hereunder by delivering to the Administrative Agent (which shall promptly
deliver counterparts thereof to each Lender) a duly executed notice and
agreement in substantially the form of Exhibit F (a “New Borrower Request and
Assumption Agreement”). The parties hereto acknowledge and agree that prior to
any Applicant Borrower becoming entitled to utilize the credit facilities
provided for herein the Administrative Agent and the Lenders shall have received
(w) documentation and other information so requested in connection with
applicable “know your customer” and anti-money-laundering rules and regulations,
including, without limitation, the PATRIOT Act, to the extent requested at least
three (3) Business Days prior to the date that such Wholly-Owned Subsidiary is
to become a Borrower hereunder, (x) to the extent that such Applicant Borrower
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, to each Lender that so requests, a Beneficial Ownership
Certification in relation to such Applicant Borrower, to the extent requested at
least five (5) Business Days prior to the date that such Wholly-Owned Subsidiary
is to become a Borrower hereunder, (y) such supporting resolutions, incumbency
certificates, opinions of counsel and other documents or information, in form,
content and scope reasonably satisfactory to the Administrative Agent, as may be
required by the Administrative Agent or the Required Lenders in their reasonable
discretion, and (z) Notes signed by such new Borrowers to the extent any Lenders
so require (the foregoing clauses (w), (x), (y) and (z), collectively, the
“Applicant Borrower Documents”).


63

--------------------------------------------------------------------------------





If the Administrative Agent and the Required Lenders agree that an Applicant
Borrower shall be entitled to receive Loans hereunder, then promptly following
receipt of all Applicant Borrower Documents, the Administrative Agent shall send
a notice in substantially the form of Exhibit G (a “New Borrower Notice”) to the
Company and the Lenders specifying the effective date upon which the Applicant
Borrower shall constitute a Borrower for purposes hereof, whereupon each of the
Lenders agrees to permit such Borrower to receive Loans hereunder, on the terms
and conditions set forth herein, and each of the parties agrees that such
Borrower otherwise shall be a Borrower for all purposes of this Agreement;
provided that no Loan Notice or Letter of Credit Application may be submitted by
or on behalf of such Borrower until the date five (5) Business Days after such
effective date.
Notwithstanding the foregoing, no Wholly-Owned Subsidiary of the Company that
becomes a Borrower after the Restatement Effective Date that is organized under
the laws of a jurisdiction other than the United States, any state thereof, the
District of Columbia, The Netherlands, Luxembourg or the United Kingdom may
borrow or maintain Loans if any Lender has notified the Administrative Agent
(which notice has not been withdrawn) that such Lender has determined in good
faith that such Lender cannot make or maintain Loans to such Borrower without
(x) adverse tax or legal consequences (unless such consequences only involve the
payment of money, in which case such Borrower may borrow and maintain Loans if
it agrees to pay such Lender such amounts as such Lender determines in good
faith are necessary to compensate such Lender for such consequences) or (y)
violating (or raising a substantial question as to whether such Lender would
violate) (A) any applicable law or regulation or any guideline or request from
any central bank or other Governmental Authority (whether or not having the
force of law) or (B) any internal policy of such Lender.
(c)The Obligations of the Company and each Borrower that is a Domestic
Subsidiary shall be joint and several in nature. The Obligations of all
Designated Borrowers shall be several in nature.
(d)Each Subsidiary of the Company that is or becomes a “Borrower” (including a
“Designated Borrower”) pursuant to this Section hereby irrevocably appoints the
Company as its agent for all purposes relevant to this Agreement and each of the
other Loan Documents, including (i) the giving and receipt of notices, (ii) the
execution and delivery of all documents, instruments and certificates
contemplated herein and all modifications hereto, and (iii) the receipt of the
proceeds of any Loans made by the Lenders to any such other Borrower hereunder.
Any acknowledgment, consent, direction, certification or other action which
might otherwise be valid or effective only if given or taken by all Borrowers,
or by each Borrower acting singly, shall be valid and effective if given or
taken only by the Company, whether or not any such other Borrower joins therein.
Any notice, demand, consent, acknowledgement, direction, certification or other
communication delivered to the Company in accordance with the terms of this
Agreement shall be deemed to have been delivered to each Borrower.
(e)The Company may from time to time, upon not less than fifteen (15) Business
Days’ notice from the Company to the Administrative Agent (or such shorter
period as may be agreed by the Administrative Agent in its sole discretion),
terminate a Borrower’s status as such (other than the Company, as a Borrower);
provided that there are no outstanding Loans made to such Borrower payable by
such Borrower, or other amounts payable by such Borrower on account of any Loans
made to it, as of the effective date of such termination. The Administrative
Agent will promptly notify the Lenders of any such termination of any
Subsidiary’s status as a “Borrower”.


2.16    Cash Collateral.
(a)Certain Credit Support Events. Upon the request of the Administrative Agent
or the L/C Issuer (i) if the L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an L/C
Borrowing, or (ii) if, as of the Letter of Credit Facility Expiration Date, any
L/C Obligation for any reason remains outstanding, the Company shall, in each
case, promptly Cash Collateralize the then Outstanding Amount of all L/C
Obligations. At any time that there shall exist a Defaulting Lender, promptly
upon the request of the Administrative Agent, the L/C Issuer or the Swing Line
Lender, the Company shall deliver to the Administrative Agent Cash Collateral in
an amount sufficient to cover all Fronting Exposure (after giving effect to
Section 2.17(a)(iv) and any Cash Collateral provided by the Defaulting Lender).
(b)Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
interest bearing deposit accounts at JPMorgan. The Company, and to the extent
provided by any Lender, such Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and Lenders (including the Swing Line Lender), and agrees
to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.16(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Company or the relevant Defaulting Lender will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.
(c)Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section or Sections 2.03,
2.04, 2.05, 2.17 or 8.02 in respect of Letters of Credit or Swing Line Loans
shall be held and applied to the satisfaction of the specific L/C Obligations,
Swing Line Loans, obligations to fund participations therein (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other


64

--------------------------------------------------------------------------------





obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.
(d)Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.06(b)(vii))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided that (x) that Cash Collateral furnished by or on behalf of a Loan Party
shall not be released during the continuance of a Default or Event of Default
(and following application as provided in this Section 2.16 may be otherwise
applied in accordance with Section 8.03), and (y) the Person providing Cash
Collateral and the L/C Issuer or Swing Line Lender, as applicable, may agree
that Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.


2.17    Defaulting Lenders.
(a)Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
10.01.
(ii)Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise) or received by the Administrative Agent from such Defaulting Lender
pursuant to Section 10.08 shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder; third, if so
determined by the Administrative Agent or requested by the L/C Issuer or Swing
Line Lender, to be held as Cash Collateral for future funding obligations of
that Defaulting Lender of any participation in any Swing Line Loan or Letter of
Credit; fourth, as the Company may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Company, to be held in a non-interest bearing
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) Cash Collateralize the L/C Issuer’s future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.16; sixth, to the
payment of any amounts owing to the Lenders, the L/C Issuer or Swing Line Lender
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender, the L/C Issuer or Swing Line Lender against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Company as a result of any judgment of a
court of competent jurisdiction obtained by the Company against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or L/C Borrowings in respect of
which such Defaulting Lender has not fully funded its appropriate share and (y)
such Loans or L/C Borrowings were made at a time when the conditions set forth
in Section 4.02 were satisfied or waived, such payment shall be applied solely
to pay the Loans of, and L/C Borrowings owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Borrowings owed to, such Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.17(a)(ii) shall be deemed paid to such Defaulting Lender (and as to
Borrowers shall be deemed made in satisfaction of the Obligations owing to such
Defaulting Lender notwithstanding any different application of such amounts as
provided above), and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.
(iii)Certain Fees. Each Defaulting Lender (x) shall be entitled to receive any
facility fee pursuant to Section 2.09(a) for any period during which such Lender
is a Defaulting Lender only to the extent allocable to the sum of (1) the
Outstanding Amount of the Loans funded by it and (2) its Applicable Percentage
of the stated amount of Letters of Credit and Swing Line Loans for which it has
provided Cash Collateral pursuant to Sections 2.03, 2.04, 2.16, or 2.17(a)(ii),
as applicable (and the Company shall (A) be required to pay to each of the L/C
Issuer and the Swing Line Lender, as applicable, the amount of such fee
allocable to its Fronting Exposure arising from that Defaulting Lender and (B)
not be required to pay the remaining amount of such fee that otherwise


65

--------------------------------------------------------------------------------





would have been required to have been paid to such Defaulting Lender) and (y)
shall be limited in its right to receive Letter of Credit Fees as provided in
Section 2.03(j).
(iv)Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations and Swing
Line Loans shall be reallocated among the non-Defaulting Lenders in accordance
with their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that such reallocation
does not cause the Global Revolving Credit Exposure and/or U.S. Revolving Credit
Exposure of any non-Defaulting Lender, as the case may be, to exceed such
non-Defaulting Lender’s Global Revolving Credit Commitment and/or U.S. Revolving
Credit Commitment, as applicable. No reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a non-Defaulting Lender as a result of such non-Defaulting Lender’s
increased exposure following such reallocation.
(v)Cash Collateral, Repayment of Swing Line Loans. If the reallocation described
in clause (a)(iv) above cannot, or can only partially, be effected, the Company
shall, without prejudice to any right or remedy available to it hereunder or
under applicable Law, (x) first, prepay Swing Line Loans in an amount equal to
the Swing Line Lenders’ Fronting Exposure and (y) second, Cash Collateralize the
L/C Issuers’ Fronting Exposure in accordance with the procedures set forth in
Section 2.16.
(b)Defaulting Lender Cure. If the Company, the Administrative Agent, Swing Line
Lender and the L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders (including payment of amounts that would have been
owing by the Company (assuming so demanded by the Administrative Agent) pursuant
to Section 3.05(a) if such payment had been made by a Borrower) or take such
other actions as the Administrative Agent may determine to be necessary to cause
the Loans and funded and unfunded participations in Letters of Credit and Swing
Line Loans to be held on a pro rata basis by the Lenders in accordance with
their Applicable Percentages (without giving effect to Section 2.17(a)(iv)),
whereupon that Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of a Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.


2.18    Assignment and Reallocation of Existing Commitment and Existing Loans.
(a)Each of the parties hereto severally and for itself agrees that on the
Restatement Effective Date, each Existing Lender hereby irrevocably sells,
transfers, conveys and assigns, without recourse, representation or warranty
(except as expressly set forth herein), to each Lender, and each such Lender
hereby irrevocably purchases from such Existing Lender, a portion of the rights
and obligations of such Existing Lender under the Existing Credit Agreement and
each other Loan Document in respect of its Existing Loans and Commitments under
(and as defined in) the Existing Credit Agreement such that, after giving effect
to the foregoing assignment and delegation and any increase in the Aggregate
Commitments effected pursuant hereto, each Lender’s Applicable Percentage of the
Commitments and portion of the Loans for the purposes of this Agreement and each
other Loan Document will be as set forth opposite such Person’s name on Schedule
2.01.
(b)Each Existing Lender hereby represents and warrants to each Lender that,
immediately before giving effect to the provisions of this Section, (i) such
Existing Lender is the legal and beneficial owner of the portion of its rights
and obligations in respect of its Existing Loans being assigned to each Lender
as set forth above; and (ii) such rights and obligations being assigned and sold
by such Existing Lender are free and clear of any adverse claim or encumbrance
created by such Existing Lender.
(c)Each of the Lenders hereby acknowledges and agrees that (i) other than the
representations and warranties contained above, no Lender nor the Administrative
Agent has made any representations or warranties or assumed any responsibility
with respect to (A) any statements, warranties or representations made in or in
connection with this Agreement or the execution, legality, validity,
enforceability, genuineness or sufficiency of this Agreement, the Existing
Credit Agreement or any other Loan Document or (B) the financial condition of
any Loan Party or the performance by any Loan Party of the Obligations; (ii) it
has received such information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Agreement; and (iii) it has made
and continues to make its own credit decisions in taking or not taking action
under this Agreement, independently and without reliance upon the Administrative
Agent or any other Lender.
(d)The Borrowers, each of the Lenders and the Administrative Agent also agree
that each of the Lenders shall, as of the Restatement Effective Date, have all
of the rights and interests as a Lender in respect of the Loans purchased and
assumed by it, to the extent of the rights and obligations so purchased and
assumed by it.
(e)Each Lender which is purchasing any portion of the Existing Loans shall
deliver to the Administrative Agent immediately available funds in the full
amount of the purchase made by it and the Administrative Agent shall, to the
extent


66

--------------------------------------------------------------------------------





of the funds so received, disburse such funds to the Existing Lenders that are
making sales and assignments in the amount of the portions so sold and assigned.


ARTICLE III


TAXES, YIELD PROTECTION AND ILLEGALITY
3.01    Taxes.
(a)Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes.
(i)Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of a Loan Party or the Administrative
Agent) require the deduction or withholding of any Tax from any such payment by
the Administrative Agent or a Loan Party, then the Administrative Agent or such
Loan Party shall be entitled to make such deduction or withholding, upon the
basis of the information and documentation to be delivered pursuant to clauses
(e) or (f) below.
(ii)If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) such Loan Party or
the Administrative Agent shall withhold or make such deductions as are
determined by it to be required based upon the information and documentation it
has received pursuant to clauses (e) or (f) below, (B) such Loan Party or the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by such Loan Party shall be increased as necessary so
that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.
(iii)If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment made to the applicable Recipient, then (A) such Loan Party or the
Administrative Agent, as required by such Laws, shall withhold or make such
deductions as are determined by it to be required based upon the information and
documentation it has received pursuant to clauses (e) or (f) below, (B) such
Loan Party or the Administrative Agent, to the extent required by such Laws,
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with such Laws, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes and subject
to the requirement that the relevant Lender has provided all the relevant
information and documentation to that Loan Party or to the Administrative Agent
pursuant to clauses (e) or (f) below before such payment is made, the sum
payable by such Loan Party shall be increased as necessary so that after any
required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such withholding or deduction been made.
(iv)A payment shall not be increased under Section 3.01(a)(iii) solely by reason
of a tax deduction on account of Taxes imposed by Luxembourg under the law of 23
December 2005, as amended.
(b)Payment of Other Taxes by the Borrowers. Without limiting the provisions of
clause (a) above, each Borrower shall timely pay to the relevant Governmental
Authority in accordance with applicable Laws, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.
(c)Tax Indemnifications.
(i)Each of the Borrowers shall, and does hereby, jointly and severally indemnify
each Recipient, and shall make payment in respect thereof within 10 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 3.01) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority unless such Recipient has
already been compensated under Section 3.01(a)(iii) or would have been
compensated under that Section had that Recipient met its requirement under
clause (e) or (f) below. A certificate as to the amount of such payment or
liability delivered to a Borrower by a Lender or the L/C Issuer (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender or the L/C Issuer, shall be conclusive absent manifest
error. Each of the Borrowers shall, and does hereby, jointly and severally
indemnify the Administrative Agent, and shall make payment in respect thereof
within 10 days after demand therefor, for any amount which a Lender or the L/C
Issuer for any reason fails to pay indefeasibly to the Administrative Agent as
required pursuant to Section 3.01(c)(ii) below.
(ii)Each Lender and the L/C Issuer shall, and does hereby, severally indemnify,
and shall make payment in respect thereof within 10 days after demand therefor,
(x) the Administrative Agent against any


67

--------------------------------------------------------------------------------





Indemnified Taxes attributable to such Lender or the L/C Issuer (but only to the
extent that any Borrower has not already indemnified the Administrative Agent
for such Indemnified Taxes and without limiting the obligation of the Borrowers
to do so), (y) the Administrative Agent and the Borrowers, as applicable,
against any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.06(d) relating to the maintenance of a Participant
Register and (z) the Administrative Agent and the Borrowers, as applicable,
against any Excluded Taxes attributable to such Lender or the L/C Issuer, in
each case, that are payable or paid by the Administrative Agent or a Borrower in
connection with any Loan Document, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent or such Borrower shall be conclusive
absent manifest error. Each Lender and the L/C Issuer hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender or the L/C Issuer, as the case may be, under this Agreement or
any other Loan Document against any amount due to the Administrative Agent under
this clause (ii).
(d)Evidence of Payments. As soon as practicable after any payment of Taxes by a
Borrower to a Governmental Authority as provided in this Section 3.01, such
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of any return required by Laws to report such payment or other evidence
of such payment reasonably satisfactory to the Administrative Agent.
(e)Status of Lenders; Tax Documentation.
(i)(A) With respect to all payments by the Borrowers under this Agreement or
under any other Loan Document which payments originate from an Existing Payment
Jurisdiction, each Lender shall deliver to the Company and to the Administrative
Agent, at the time or times prescribed by applicable Laws or when reasonably
requested by the Company or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable Laws or by the Governmental
Authority of any jurisdiction and such other reasonably requested information as
will permit the Company or the Administrative Agent, as the case may be, to
determine (I) whether or not any such payments are subject to Taxes required to
be withheld or deducted from such payments, (II) if applicable, the required
rate of withholding or deduction, and (III) such Lender’s entitlement to any
available exemption from, or reduction of, applicable Taxes in respect of such
payments and otherwise to establish such Lender’s status for withholding tax
purposes in the applicable jurisdictions. In addition, any Lender, if reasonably
requested by the Company or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. (B) With respect to
all payments by the Borrowers under this Agreement or under any other Loan
Document, other than payments that originate from an Existing Payment
Jurisdiction, each Lender shall deliver to the Company and to the Administrative
Agent, at the time or times reasonably requested by the Company or the
Administrative Agent, such properly completed and executed documentation and
other information reasonably requested by the Company or the Administrative
Agent, as the case may be, to make the determinations described under Section
3.01(e)(i)(A)(I)-(III) and otherwise to establish such Lender’s status for
withholding tax purposes in the applicable jurisdictions. Notwithstanding
anything to the contrary in this Section 3.01(e)(i)(B), the completion,
execution and submission of the documentation described in this Section
3.01(e)(i)(B) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
(ii)Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person,
(A)any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:
(I)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BENE (or W-8BEN, as
applicable) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan


68

--------------------------------------------------------------------------------





Document, IRS Form W-8BENE (or W-8BEN, as applicable) establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;
(II)executed copies of IRS Form W-8ECI;
(III)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of a Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BENE (or W-8BEN, as applicable); or
(IV)to the extent a Foreign Lender is not the beneficial owner (including a
Foreign Lender that is a partnership or participating Lender), (1) executed
originals of IRS Form W-8IMY, and (2) the relevant forms prescribed in clauses
(A), (B)(I), (B)(II), B(III) (in case of a participation, utilizing a U.S. Tax
Compliance Certificate substantially in the form of Exhibit H-2 or Exhibit H-3,
as applicable), and (C) of this Section 3.01(e)(ii) that would be required of
each such beneficial owner or partner of such partnership if such beneficial
owner or partner were a Lender; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner;
(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Company, the Borrowers or the
Administrative Agent to determine the withholding or deduction required to be
made; and
(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
(iii)Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Company and the Administrative Agent in writing of its legal
inability to do so and the reason therefore.
(f)Additional United Kingdom Withholding Tax Matters.
(i)Subject to clause (f)(ii) of this Section, each Lender and each UK Borrower
which makes a payment to such Lender shall cooperate in completing any
procedural formalities necessary for such UK Borrower to obtain authorization to
make such payment without withholding or deduction for Taxes imposed under the
laws of the United Kingdom and each Lender shall on or prior to the later of (A)
the date it becomes a Lender (whether on the Restatement Effective Date or such
later date in accordance with Section 10.06) and (B) the date of the initial
Credit Extension made to the UK Borrower, confirm to the UK Borrower whether or
not such Lender is a Qualifying Lender; provided that, in furtherance of the
foregoing, by its signature hereto, each Lender party hereto on the Restatement
Effective Date hereby confirms that it is a Qualifying Lender as of the
Restatement Effective Date solely for the purposes of UK withholding tax in
respect of any payment of interest payable by a UK Borrower.
(ii)As to any Lender that (A) holds a passport under the HMRC DT Treaty Passport
scheme and (B) wishes such scheme to apply to this Agreement,


69

--------------------------------------------------------------------------------





(A)as to any such Lender that is a Lender on the Restatement Effective Date,
such Lender shall provide its scheme reference number and its jurisdiction of
tax residence to each UK Borrower and the Administrative Agent by or reasonably
promptly following the Restatement Effective Date;
(B)as to any such Lender that becomes a Lender in accordance with this Agreement
after the Restatement Effective Date, such Lender shall provide its scheme
reference number and its jurisdiction of tax residence to each UK Borrower and
the Administrative Agent by or reasonably promptly following the date on which
such Lender becomes a Lender under this Agreement; and
(C)upon satisfying either clause (ii)(A) or (ii)(B), such Lender shall have
satisfied its obligation under clause (f)(i) of this Section.
(iii)If a Lender has confirmed its scheme reference number and its jurisdiction
of tax residence in accordance with clause (f)(ii) of this Section, the UK
Borrower(s) shall make a Borrower DTTP Filing with respect to such Lender, and
shall promptly provide such Lender with a copy of such filing; provided that,
if:
(A)each UK Borrower making a payment to such Lender has not made a Borrower DTTP
Filing in respect of such Lender; or
(B)each UK Borrower making a payment to such Lender has made a Borrower DTTP
Filing in respect of such Lender but:
(I)such Borrower DTTP Filing has been rejected by HM Revenue & Customs; or
(II)HM Revenue & Customs has not given such UK Borrower authority to make
payments to such Lender without a deduction for tax within sixty (60) days of
the date of such Borrower DTTP Filing;
and in each case, such UK Borrower has notified such Lender in writing of either
clause (I) or (II) of this clause (iii)(B), then such Lender and such UK
Borrower shall cooperate in completing any additional procedural formalities
necessary for such UK Borrower to obtain authorization to make that payment
without withholding or deduction for Taxes imposed under the laws of the United
Kingdom.
(iv)If a Lender has not confirmed its scheme reference number and jurisdiction
of tax residence in accordance with clause (f)(ii) of this Section, no UK
Borrower shall make a Borrower DTTP Filing or file any other form relating to
the HMRC DT Treaty Passport scheme in respect of such Lender’s Commitment(s) or
its participation in any Loan unless such Lender otherwise agrees.
(v)Each UK Borrower shall, promptly on making a Borrower DTTP Filing, deliver a
copy of such Borrower DTTP Filing to the Administrative Agent for delivery to
the relevant Lender.
(vi)Each Lender shall notify the Company, the UK Borrower and Administrative
Agent if it determines in its sole discretion that it ceases to be entitled to
claim the benefits of a Treaty with respect to payments of interest made by any
UK Borrower hereunder.
(g)Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If any Recipient determines, in its sole discretion, that it has received a
refund of any Taxes as to which it has been indemnified by any Borrower or with
respect to which any Borrower has paid additional amounts pursuant to this
Section 3.01, it shall pay to such Borrower an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by a
Borrower under this Section 3.01 with respect to the Taxes giving rise to such
refund), net of all reasonable out-of-pocket expenses (including Taxes) incurred
by such Recipient, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that each
Borrower, upon the request of the Recipient, agrees to repay the amount paid
over to such Borrower (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to the Recipient in the event the Recipient
is required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this subsection, in no event will the applicable
Recipient be required to pay any amount to a Borrower pursuant to this
subsection the payment of which would place the Recipient in a less favorable
net after-Tax position than such Recipient would have been in if the Tax subject
to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This subsection shall not
be construed to require any Recipient to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to any
Borrower or any other Person.
(h)Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.


3.02    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to the Eurodollar Rate (whether denominated
in Dollars or an Alternative Currency), or to determine or charge interest


70

--------------------------------------------------------------------------------





rates based upon the Eurodollar Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars or any Alternative Currency in the applicable
interbank market, then, on notice thereof by such Lender to the Company through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans in the affected currency or currencies, or, in the case of
Eurodollar Rate Loans in Dollars, to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Company that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, (x) the Borrowers shall, upon demand from such Lender (with a
copy to the Administrative Agent), prepay or, if applicable, and such Loans are
denominated in Dollars, convert all Eurodollar Rate Loans of such Lender and
Base Rate Loans as to which the interest rate is determined with reference to
the Eurodollar Rate to Base Rate Loans (the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate), either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurodollar Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans or Base Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof until the Administrative Agent is advised
in writing by such Lender that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Eurodollar Rate. 
Notwithstanding the foregoing and despite the illegality for such a Lender to
make, maintain or fund Eurodollar Rate Loans or Base Rate Loans as to which the
interest rate is determined with reference to the Eurodollar Rate, that Lender
shall remain committed to make Base Rate Loans and shall be entitled to recover
interest at the Base Rate.  Upon any such prepayment or conversion, the
Borrowers shall also pay accrued interest on the amount so prepaid or converted.


3.03    Inability to Determine Rates.
(a)If in connection with any request for a Eurodollar Rate Loan or a conversion
to or continuation thereof, (i) the Administrative Agent determines that (A)
deposits (whether in Dollars or an Alternative Currency) are not being offered
to banks in the applicable offshore interbank market for such currency for the
applicable amount and Interest Period of such Eurodollar Rate Loan, or (B)
adequate and reasonable means do not exist for determining the Eurodollar Rate
for any requested Interest Period with respect to a proposed Eurodollar Rate
Loan (whether denominated in Dollars or an Alternative Currency) or in
connection with an existing or proposed Base Rate Loan (in each case with
respect to clause (a)(i), “Impacted Loans”), or (ii) the Administrative Agent or
the Required Lenders for the applicable Facility (i.e., whether Term A-1
Facility, Term A-2 Facility, the U.S. Revolving Credit Facility or the Global
Revolving Credit Facility) determine that for any reason the Eurodollar Rate for
any requested Interest Period with respect to a proposed Eurodollar Rate Loan
does not adequately and fairly reflect the cost to such Lenders of funding such
Eurodollar Rate Loan, the Administrative Agent will promptly so notify the
Company and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurodollar Rate Loans in the affected currency or currencies shall
be suspended, (to the extent of the affected Eurodollar Rate Loans or Interest
Periods), and (y) in the event of a determination described in the preceding
sentence with respect to the Eurodollar Rate component of the Base Rate, the
utilization of the Eurodollar Rate component in determining the Base Rate shall
be suspended, in each case until the Administrative Agent (upon the instruction
of the applicable Required Lenders) revokes such notice. Upon receipt of such
notice, the Company may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans in the affected currency
or currencies (to the extent of the affected Eurodollar Rate Loans or Interest
Periods) or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein (or
the Dollar Equivalent thereof, in the case of an Alternative Currency).
Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in this clause (a)(i), the Administrative Agent, in
consultation with the Company and the Required Lenders for the applicable
Facility (i.e., whether Term A-1 Facility, Term A-2 Facility, the U.S. Revolving
Credit Facility or the Global Revolving Credit Facility), shall use its good
faith, commercially reasonable efforts to establish an alternative interest rate
for the Impacted Loans, in which case, such alternative rate of interest shall
apply with respect to the Impacted Loans until (1) the Administrative Agent
revokes the notice delivered with respect to the Impacted Loans under clause (a)
of the first sentence of this Section, (2) the Administrative Agent or the
applicable Required Lenders notify the Administrative Agent and the Company that
such alternative interest rate does not adequately and fairly reflect the cost
to such Lenders of funding the Impacted Loans, or (3) any Lender determines that
any Law has made it unlawful, or that any Governmental Authority has asserted
that it is unlawful, for such Lender or its applicable Lending Office to make,
maintain or fund Loans whose interest is determined by reference to such
alternative rate of interest or to determine or charge interest rates based upon
such rate or any Governmental Authority has imposed material restrictions on the
authority of such Lender to do any of the foregoing and provides the
Administrative Agent and the Company written notice thereof.
(b)Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if at any time the Administrative Agent provides notice to the
Company that it has determined (which determination shall be conclusive absent
manifest error) that:


71

--------------------------------------------------------------------------------





(i)the circumstances set forth in clause (a)(i) of this Section have arisen and
such circumstances are unlikely to be temporary; or
(ii)the circumstances set forth in clause (a)(i) of this Section have not arisen
but any of (w) the supervisor for the administrator of the LIBOR Screen Rate has
made a public statement that the administrator of the LIBOR Screen Rate is
insolvent (and there is no successor administrator that will continue
publication of the LIBOR Screen Rate), (x) the administrator of the LIBOR Screen
Rate has made a public statement identifying a specific date after which the
LIBOR Screen Rate will permanently or indefinitely cease to be published by it
(and there is no successor administrator that will continue publication of the
LIBOR Screen Rate), (y) the supervisor for the administrator of the LIBOR Screen
Rate has made a public statement identifying a specific date after which the
LIBOR Screen Rate will permanently or indefinitely cease to be published or (z)
the supervisor for the administrator of the LIBOR Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the LIBOR Screen Rate may no
longer be used for determining interest rates for loans,
then the Administrative Agent and the Company shall endeavor to establish an
alternate rate of interest to LIBOR that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable (but for the avoidance of doubt,
such related changes shall not include a reduction of the Applicable Rate unless
the consent of each Lender that is required to give consent pursuant to Section
10.01(a)(i) is obtained); provided that, if such alternate rate of interest as
so determined would be less than zero, such rate shall be deemed to be zero for
the purposes of this Agreement. Notwithstanding anything to the contrary in
Section 10.01, such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Administrative
Agent shall not have received, within five (5) Business Days of the date notice
of such alternate rate of interest is provided to the Lenders, a written notice
from the Required Lenders stating that such Required Lenders object to such
amendment. Until an alternate rate of interest shall be determined in accordance
with this clause (b) (but, in the case of the circumstances described in clause
(ii)(w), clause (ii)(x) or clause (ii)(y) of this clause (b), only to the extent
the LIBOR Screen Rate for the applicable currency and such Interest Period is
not available or published at such time on a current basis), (x) the obligation
of the Lenders to make or maintain Eurodollar Rate Loans shall be suspended (to
the extent of the affected Eurodollar Rate Loans or Interest Periods), and (y)
the Eurodollar Rate component shall no longer be utilized in determining the
Base Rate. Upon receipt of such notice, the Company may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans (to the extent of the affected Eurodollar Rate Loans or Interest Periods)
or, failing that, will be deemed to have converted such request into a request
for a Borrowing of Base Rate Loans (subject to the foregoing clause (y)) in the
amount specified therein (or the Dollar Equivalent thereof, in the case of an
Alternative Currency).
3.04    Increased Costs; Reserves on Eurodollar Rate Loans.
(a)Increased Costs Generally. If any Change in Law shall:
(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e), other than as
set forth below) or the L/C Issuer;
(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (e) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)impose on any Lender or the L/C Issuer or any applicable offshore interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Company will
pay (or cause the applicable Borrower to pay) to such Lender or the L/C Issuer,
as the case may be, such additional amount or amounts as will compensate such
Lender or the L/C Issuer, as the case may be, for such additional costs incurred
or reduction suffered.
(b)Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement,


72

--------------------------------------------------------------------------------





the Commitments of such Lender or the Loans made by, or participations in
Letters of Credit or Swing Line Loans held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy or liquidity), then from time
to time the Company will pay (or cause the applicable Borrower to pay) to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company for any such reduction suffered.
(c)Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in clause
(a) or (b) of this Section and delivered to the Company shall be conclusive
absent manifest error. The Company shall pay (or cause the applicable Borrower
to pay) such Lender or the L/C Issuer, as the case may be, the amount shown as
due on any such certificate within ten (10) days after receipt thereof.
(d)Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation; provided that no Borrower shall be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Company of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
(e)Additional Reserve Requirements. The Company shall pay (or cause the
applicable Borrower to pay) to each Lender as long as such Lender shall be
required to comply with any reserve ratio requirement or analogous requirement
of any central banking or financial regulatory authority imposed in respect of
the maintenance of the Commitments or the funding of Eurodollar Rate Loans, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan; provided
that the Company shall have received at least ten (10) days’ prior notice (with
a copy to the Administrative Agent) of such additional costs from such Lender.
If a Lender fails to give notice ten (10) days prior to the relevant Interest
Payment Date, such additional costs shall be due and payable ten (10) days from
receipt of such notice.


3.05    Compensation for Losses. Upon demand of the Administrative Agent, acting
at the request of a Lender, from time to time, the Company shall promptly
compensate (or cause the applicable Borrower to compensate) such Lender for and
hold such Lender harmless from any loss, cost or expense incurred by it as a
result of:
(a)any continuation, conversion, payment or prepayment of any Eurodollar Rate
Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);
(b)any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurodollar
Rate Loan on the date or in the amount notified by the Company or the applicable
Borrower;
(c)any failure by any Borrower to make payment of any Loan or drawing under any
Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or
(d)any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Company pursuant to
Section 10.13;
including any loss of anticipated profits, any foreign exchange losses with
respect to Loans in an Alternative Currency and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan,
from fees payable to terminate the deposits from which such funds were obtained
or from the performance of any foreign exchange contract. The Company shall also
pay (or cause the applicable Borrower to pay) any reasonable and customary
administrative fees charged by such Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Company (or the applicable
Borrower) to the Lenders under this Section 3.05, each Lender shall be deemed to
have funded each Eurodollar Rate Loan made by it at the Eurodollar Rate for such
Loan by a matching deposit or other borrowing in the offshore interbank market
for such currency for a comparable amount and for a comparable period, whether
or not such Eurodollar Rate Loan was in fact so funded.
3.06    Mitigation Obligations; Replacement of Lenders.
(a)Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires any Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, the L/C Issuer, or any Governmental
Authority for the account of any Lender or the L/C Issuer pursuant to Section
3.01, or if any Lender gives a notice pursuant to Section 3.02, then such Lender
or the L/C Issuer shall, as applicable, use reasonable efforts to designate a
different Lending Office


73

--------------------------------------------------------------------------------





for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender or the L/C Issuer, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or the L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or the L/C
Issuer, as the case may be. The Company hereby agrees to pay (or to cause the
applicable Borrower to pay) all reasonable costs and expenses incurred by any
Lender or the L/C Issuer in connection with any such designation or assignment.
(b)Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if any Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01 and, in each case, such Lender has declined or
is unable to designate a different lending office in accordance with Section
3.06(a) within thirty (30) days of the occurrence of such event, the Company may
replace such Lender in accordance with Section 10.13.
(c)Withholding Taxes. In addition to the actions described in Section 3.06(a),
each Lender shall take such steps as shall not be materially disadvantageous to
it, in the reasonable judgment of such Lender, and as may be reasonably
necessary to avoid any requirement of applicable Laws of any jurisdiction that
any Borrower or the Administrative Agent make any withholding or deduction for
taxes from amounts payable to such Lender.


3.07    Survival.
(a)All of the Borrowers’ obligations under this Article III shall survive
termination of the Termination Date, and resignation and/or replacement of the
Administrative Agent.
(b)The obligations and agreements of the Lenders and L/C Issuer in Section
3.01(c)(ii) shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender or the L/C Issuer, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all other Obligations.


ARTICLE IV


CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


4.01    Conditions of Initial Credit Extension. Subject (where applicable) to
the last paragraph of this Section, the effectiveness of this Agreement, and the
obligation of the L/C Issuer and each Lender to maintain and continue to make
Credit Extensions hereunder, including the Credit Extensions to be made on the
Restatement Effective Date, is subject to the following conditions precedent:
(a)Documentary Deliverables. The receipt by the Administrative Agent and each
Arranger (or, where applicable, any Lender) of the following, each of which
shall be originals or facsimiles (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Restatement Effective Date (or, in the case
of certificates of governmental officials, a recent date before the Restatement
Effective Date) and each in form and substance satisfactory to the
Administrative Agent and each Arranger:
(i)This Agreement, properly executed by a Responsible Officer of each Borrower
and a duly authorized officer of the Administrative Agent, each L/C Issuer and
each Lender;
(ii)Notes in respect of the applicable Facility executed by the Borrowers in
favor of each Lender requesting such a Note;
(iii)With respect to each applicable Loan Party, as and to the extent
applicable, executed counterparts of this Agreement, each Subsidiary Guaranty
(or any joinder thereto), the Security Agreement (or any joinder thereto), the
Reaffirmation Agreement, and each of the other Collateral Documents (if any) to
be delivered on the Restatement Effective Date by such Loan Party, duly executed
by such Loan Party;
(iv)to the extent not previously delivered to, appropriately filed and/or in the
possession of, the Administrative Agent as of the Restatement Effective Date,
(A) completed UCC financing statements for each appropriate jurisdiction as is
necessary, in the Administrative Agent’s sole reasonable discretion, to perfect
the Administrative Agent’s security interest in the Collateral, and (B) stock or
membership certificates, if any, evidencing the Pledged Equity and undated stock
or transfer powers duly executed in blank; in each case to the extent such
Pledged Equity is certificated; and
(v)searches of UCC filings in the jurisdiction of incorporation or formation, as
applicable, of each Loan Party and each jurisdiction where any Collateral is
located or where a filing would need to be made in order to perfect the
Administrative Agent’s security interest in the Collateral, copies of the
financing statements on file in such jurisdictions and evidence that no Liens
exist other than Permitted Liens;
(b)Legal Opinions. The Administrative Agent shall have received customary legal
opinions, addressed to the Administrative Agent and the Lenders (and which shall
expressly permit reliance by/disclosure to the successors and permitted assigns
of each of the Administrative Agent and the Lenders), from:
(i)Vorys, Sater, Seymour and Pease LLP, special U.S. counsel to the Loan
Parties;


74

--------------------------------------------------------------------------------





(ii)the General Counsel of the Company
(iii)Allen & Overy, special counsel to the Loan Parties relating to Dutch and
Luxembourg matters; and
(iv)Weightmans LLP, special counsel to the Loan Parties relating to UK matters.
(c)Certificates. The Administrative Agent shall have received, in each case, in
form and substance reasonably satisfactory to the Administrative Agent, a
certificate of a Responsible Officer of each Loan Party, dated the Restatement
Effective Date, attaching and certifying as to the Organizational Documents of
such Loan Party (which, to the extent filed with a Governmental Authority, shall
be certified as of a recent date by such Governmental Authority), the
resolutions of the governing body of such Loan Party, the good standing,
existence or its equivalent of such Loan Party in the jurisdiction of
incorporation or organization of such Loan Party (other than any Loan Party
organized under the laws of The Netherlands, but including for each Luxembourg
Loan Party, for the avoidance of doubt, (x) an electronic excerpt delivered by
the Luxembourg Register of Commerce and Companies and (y) an electronic copy of
a certificate of non-registration of judgments (certificat de non-inscription
d'une decision judiciaire) delivered by the Luxembourg Register of Commerce and
Companies) and of the incumbency (including specimen signatures) of the
Responsible Officers of such Loan Party (including as to any of the foregoing,
those certificates and other documents customarily delivered in any applicable
foreign jurisdiction to the extent such Loan Party is incorporated or organized
in such foreign jurisdiction) or, as to any such Organizational Document which
would otherwise be delivered with such certificate, a certification that the
same has not been amended, modified, revoked or otherwise altered since its
delivery to the Administrative Agent on the Original Closing Date and otherwise
remains in force.
(d)KYC Information, etc. Upon the request of any Lender at least ten (10)
Business Days prior to the Restatement Effective Date:
(i)Documentation and other information so requested in connection with
applicable “know your customer” and anti-money-laundering rules and regulations,
including, without limitation, the PATRIOT Act, in each case at least three (3)
Business Days prior to the Restatement Effective Date.
(ii)With respect to any Borrower or any other Loan Party that qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation, to each
Lender that so requests, a Beneficial Ownership Certification in relation to
such Borrower, at least five (5) days prior to the Restatement Effective Date.
(e)Project Peach Acquisition, etc.
(i)The Specified Representations shall (A) with respect to such representations
and warranties that contain a materiality qualification, be true and correct on
and as of the Restatement Effective Date and (B) with respect to representations
and warranties that do not contain a materiality qualification, be true and
correct in all material respects on and as of the Restatement Effective Date
(except to the extent any such representation and warranty specifically refers
to an earlier date, in which case such representation and warranty shall be true
and correct in all material respects (subject to subclause (A) with respect to
representations and warranties that contain a materiality qualification) as of
such earlier date).
(ii)The Project Peach Acquisition Agreement Representations shall (A) with
respect to such representations and warranties that contain a materiality
qualification, be true and correct on and as of the Restatement Effective Date
and (B) with respect to representations and warranties that do not contain a
materiality qualification, be true and correct in all material respects on and
as of the Restatement Effective Date (except to the extent any such
representation and warranty specifically refers to an earlier date, in which
case such representation and warranty shall be true and correct in all material
respects (subject to subclause (A) with respect to representations and
warranties that contain a materiality qualification) as of such earlier date).
(iii)The Project Peach Acquisition shall have been consummated on, or shall be
consummated substantially concurrently with, the Restatement Effective Date and
otherwise in accordance with applicable Law and with the terms and conditions of
Project Peach Acquisition Agreement, in any case, without giving effect to any
waiver, modification or consent thereunder that is materially adverse to the
interest of the Lenders unless consent to by the Arrangers (such consent not to
be unreasonably withheld, conditioned or delayed); it being understood that,
without limitation, any change in the amount or form of the purchase price, the
third party beneficiary rights applicable to the Administrative Agent, the
Arrangers and the Lenders or the governing law shall be deemed to be materially
adverse to the interests of the Lenders unless approved by the Arrangers, except
that (A) any decrease in the purchase price by less than 10% shall not be deemed
to be materially adverse to the interests of the Lenders if such reduction is
allocated, on a dollar-for-dollar basis, to a reduction of the 2027 Senior
Notes, (B) any increase in the purchase price shall not be deemed to be
materially adverse to the interests of the Lenders if such increase is not
funded with Indebtedness for borrowed money or disqualified or preferred Equity
Interests of the Company or any of its Subsidiaries and (C) any purchase price
adjustment expressly contemplated by the Project Peach Acquisition Agreement
(including any working capital purchase price adjustment) shall not be
considered an amendment or waiver of the Project Peach Acquisition Agreement.
(f)Material Adverse Effect. Since the date of the Project Peach Acquisition
Agreement, there shall not have occurred a Caraustar Material Adverse Effect.
(g)Financial Information; Solvency. The Administrative Agent and the Arrangers
shall have received:


75

--------------------------------------------------------------------------------





(i)With respect to Caraustar and its Subsidiaries, (A) audited consolidated
balance sheets and related consolidated statements of income, shareholder’s
equity and cash flows for the three most recently completed fiscal years ended
at least ninety (90) days prior to the Restatement Effective Date and (B)
unaudited consolidated balance sheets and related consolidated statements of
income and cash flows for the nine months ended September 30, 2018 and the nine
months ended September 30, 2017 (which interim financial statements described in
this clause (B) shall be SAS 100 reviewed), together with drafts of customary
comfort letters (including “negative assurance” comfort) from Caraustar’s
independent accountants related thereto that such auditors are prepared to issue
at the time of pricing and issuance of the 2027 Senior Notes.
(ii)A Solvency Certificate in substantially the form of Exhibit I signed by the
Chief Financial Officer of the Company certifying that (after giving pro forma
effect to the Transactions and the incurrence of indebtedness related thereto)
the Company and its Subsidiaries (on a consolidated basis) are Solvent.
(h)2027 Senior Notes. The Senior Note Documents relating to the 2027 Senior
Notes shall have been executed and delivered by the parties thereto, and the
Company shall have received on, or substantially concurrently with, the
Restatement Effective Date, gross cash proceeds of $500,000,000 in accordance
with the terms and conditions of the Senior Note Documents relating to the 2027
Senior Notes.
(i)Refinancing. The Refinancing (other than the 2019 Senior Notes Redemption)
shall have been consummated prior to, or shall be consummated substantially
simultaneously with the Borrowings on the Restatement Effective Date, and the
Administrative Agent and the Arrangers shall have received customary payoff
letters in connection therewith confirming that all Indebtedness with respect
thereto shall have been fully repaid (except to the extent being so repaid with
the proceeds of the Borrowings on the Restatement Effective Date and to the
extent outstanding letters of credit are continued under this Agreement as
Existing Letters of Credit) and all commitments thereunder shall have been
terminated and cancelled and all Liens in connection therewith shall have been
terminated and released, in each case prior to or concurrently with the
Borrowings on the Restatement Effective Date.
(j)Loan Notice. The Administrative Agent shall have received a Loan Notice with
respect to the Loans to be made on the Restatement Effective Date.
(k)Fees, Costs and Expenses.
(i)All accrued, reasonable fees and expenses required to be paid to the
Administrative Agent and the Arrangers on or before the Restatement Effective
Date shall have been paid.
(ii)All accrued, reasonable fees and expenses required to be paid to the Lenders
on or before the Restatement Effective Date shall have been paid.
(iii)Unless waived by the Administrative Agent, the Company shall have paid all
reasonable fees, charges and disbursements of counsel to the Administrative
Agent (directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the Restatement Effective Date, plus such
additional amounts of such fees, charges and disbursements as shall constitute
its reasonable estimate of such fees, charges and disbursements incurred or to
be incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Company
and the Administrative Agent).
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Restatement
Effective Date specifying its objection thereto.
Notwithstanding the foregoing, (a) in no event shall it constitute a condition
precedent to the availability of the Facilities on the Restatement Effective
Date for any of the Caraustar Entities to become a Loan Party on the Restatement
Effective Date, but instead each of the Caraustar Entities shall be required to
become a Loan Party after the Restatement Effective Date pursuant to and in
accordance with Section 6.11(b) and (b) to the extent any Lien in any Collateral
(other than (A) the perfection of the security interests in the certificated
Equity Interests of each Domestic Subsidiary of the Company (but, with respect
to any of the Caraustar Entities, only to the extent received from Caraustar
after use of commercially reasonable efforts to obtain such certificates), and
(B) in other assets with respect to which a Lien may be perfected by the filing
of a financing statement under the UCC) is not or cannot be perfected on the
Restatement Effective Date, then the perfection of a security interest in such
Collateral shall not constitute a condition precedent to the availability of the
Facilities on the Restatement Effective Date, but instead shall be required to
be perfected after the Restatement Effective Date pursuant to arrangements and
timing to be mutually agreed by the Administrative Agent and the Company acting
reasonably (but in any event no later than sixty (60) days after the Restatement
Effective Date (or such longer period as may be reasonably agreed by the
Administrative Agent).
4.02    Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Loan Notice requesting (x)
only a conversion of Loans to the other Type, or a continuation of Eurodollar
Rate Loans and (y) the Loans to be made on the Restatement Effective Date to
consummate the Transactions) is subject to the following conditions precedent:


76

--------------------------------------------------------------------------------





(a)The representations and warranties of the Company contained in Article V or
any other Loan Document, or which are contained in any document furnished at any
time under or in connection herewith or therewith, shall be true and correct in
all material respects on and as of the date of such Credit Extension, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects as of such earlier date, and except that for purposes of this Section
4.02, the representations and warranties contained in Section 5.05(a) shall be
deemed to refer to the most recent statements furnished pursuant to Sections
6.01(a) and (b), respectively.
(b)No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.
(c)The Administrative Agent and, if applicable, the L/C Issuer or the applicable
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.
(d)The conditions of Section 2.15 to the designation of such Borrower as a
“Borrower” under the Loan Documents shall have been met to the satisfaction of
the Administrative Agent.
(e)In the case of a Credit Extension to be denominated in an Alternative
Currency other than Euro, there shall not have occurred any change in national
or international financial, political or economic conditions or currency
exchange rates or exchange controls which in the reasonable opinion of the
Administrative Agent, the Required Global Revolving Lenders (in the case of any
Revolving Credit Loans to be denominated in an Alternative Currency) or the L/C
Issuer (in the case of any Letter of Credit to be denominated in an Alternative
Currency) would make it impracticable for such Credit Extension to be
denominated in the relevant Alternative Currency.
Each Request for Credit Extension (other than a Loan Notice requesting (x) only
a conversion of Loans to the other Type, or a continuation of Eurodollar Rate
Loans and (y) the Loans to be made on the Restatement Effective Date to
consummate the Transactions) submitted by the Company shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension; provided that the application of clauses (a) and (b) of this Section
to any Loan made in connection with any Limited Condition Acquisition shall, at
the Company’s option, be subject to Section 1.02(e).
ARTICLE V


REPRESENTATIONS AND WARRANTIES


Each Borrower, with respect to itself and its Subsidiaries, represents and
warrants to the Administrative Agent and the Lenders that:
5.01    Corporate Status. Each Loan Party (a) is a duly organized or formed or
incorporated, as the case may be, and validly existing organization in good
standing under the laws of the jurisdiction of its organization (to the extent
that such concept exists in such jurisdiction); (b) has the corporate or other
organizational power and authority to own its property and assets and to
transact the business in which it is engaged; and (c) is duly qualified and is
authorized to do business and is in good standing (to the extent such concept
exists in the relevant jurisdiction) in (i) Delaware in the case of the Company,
or its jurisdiction of organization in the case of a Subsidiary of the Company
and (ii) in each other jurisdiction where the ownership, leasing or operation of
property or the conduct of its business requires such qualification, except in
the case of clause (i) with respect to Foreign Subsidiaries which are not Loan
Parties and in the case of clause (ii) for such failure to be so qualified,
authorized or in good standing which, in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.


5.02    Corporate Power and Authority. Each Loan Party has the corporate or
other organizational power and authority to execute and deliver each of the Loan
Documents to which it is a party and to perform its obligations thereunder and
has taken all necessary action to authorize the execution, delivery and
performance by it of each of such Loan Documents. Each Loan Party has duly
executed and delivered each of the Loan Documents to which it is a party, and
each of such Loan Documents constitutes its legal, valid and binding obligation
enforceable in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws generally affecting creditors’ rights
and by equitable principles (regardless of whether enforcement is sought in
equity or at law).


5.03    No Violation. The execution and delivery by any Loan Party of the Loan
Documents to which it is a party (including, without limitation, the granting of
Liens pursuant to the Collateral Documents) and the performance of such Loan
Party’s obligations thereunder do not (a) contravene any provision of any Law
applicable to any Loan Party; (b) conflict with or result in any breach of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien (except pursuant to the Collateral
Documents) upon any of the property or assets of any Loan Party pursuant to the
terms of any Contractual Obligation to which any Loan Party is a party or by
which it or any of its property or assets is bound except for such
contraventions, conflicts, breaches or defaults that would not be reasonably
likely to have a Material Adverse Effect; (c) violate any provision of any
Organizational Document of any Loan Party; or (d) require any approval of
stockholders or any


77

--------------------------------------------------------------------------------





material approval or consent of any Person (other than a Governmental Authority)
except filings, consents, or notices which have been made, obtained or given and
except as set forth on Schedule 5.03 to the Disclosure Letter.


5.04    Governmental and Other Approvals. Except as set forth on Schedule 5.04
to the Disclosure Letter and except for filings necessary to create or perfect
security interests in the Collateral, no material order, consent, approval,
license, authorization or validation of, or filing, recording or registration
with (except as have been obtained or made on or prior to the Restatement
Effective Date), or exemption by, any Governmental Authority, is required to
authorize, or is required in connection with, (a) the execution and delivery of
any Loan Document or the performance of the obligations thereunder or (b) the
legality, validity, binding effect or enforceability of any such Loan Document.


5.05    Financial Statements; Etc.
(a)Financial Statements. The Audited Financial Statements (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; (ii) fairly present in all material
respects the financial condition of the Company and its Subsidiaries as of the
date thereof and their results of operations, cash flows and changes in
shareholder’s equity for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (iii) record or disclose all material indebtedness
and other liabilities, direct or contingent, of the Company and its Subsidiaries
as of the date thereof, including liabilities for taxes, material commitments
and Indebtedness to the extent required by GAAP.
(b)Solvency. On and as of the Restatement Effective Date and on and as of the
date of each Borrowing, on a pro forma basis after giving effect to the Loans to
be made on such date and to all Indebtedness incurred, and to be incurred, and
Liens created, and to be created, by each Loan Party on such date, each Loan
Party (on a consolidated basis with its Subsidiaries) is and will be Solvent.
(c)No Undisclosed Liabilities. Except as fully reflected in the financial
statements and the notes related thereto delivered pursuant to Section 5.05(a)
and on Schedule 5.05(c) to the Disclosure Letter, there were as of the
Restatement Effective Date (and after giving effect to the transactions
contemplated hereby) no liabilities or obligations with respect to the Company
and its Subsidiaries of any nature whatsoever (whether absolute, accrued,
contingent or otherwise and whether or not due) which, either individually or in
aggregate, would cause a Material Adverse Effect. As of the Restatement
Effective Date (and after giving effect to the transactions contemplated
hereby), the Borrowers do not know of any basis for the assertion against the
Company or any Subsidiary of any liability or obligation of any nature
whatsoever that is not reflected in the financial statements or the notes
related thereto delivered pursuant to Section 5.05(a) and on Schedule 5.05(c) to
the Disclosure Letter, other than the Obligations, which, either individually or
in the aggregate, would reasonably be expected to cause a Material Adverse
Effect.
(d)No Material Adverse Change. Since October 31, 2018, there has been no fact,
event, circumstance or occurrence which has caused or resulted in a Material
Adverse Effect.
(e)Projections. On and as of the Restatement Effective Date, the financial
projections previously delivered to Administrative Agent and the Lenders
(collectively, the “Projections”) are, at the time made, prepared on a basis
consistent with the financial statements referred to in Sections 6.01(a) and (b)
and are at the time made based on good faith estimates and assumptions made by
the management of the Company, and there are no statements or conclusions in the
Projections or any such budgets which, at the time made, are based upon or
include information known to the Company to be materially misleading or which
fail to take into account material information regarding the matters reported
therein. On the Restatement Effective Date, the Company believes that the
Projections are reasonable and attainable, it being understood that uncertainty
is inherent in any forecasts or projections, such Projections are not to be
viewed as facts, such Projections are subject to significant uncertainties and
contingencies, many of which are beyond any Person’s control, and that no
assurance can be given that the results set forth in the Projections will
actually be obtained and the differences may be material.


5.06    Litigation. There are no actions, suits or proceedings pending or, to
the best knowledge of the Company and its Subsidiaries, threatened (a) against
the Company or any Loan Party challenging the validity or enforceability of any
material provision of any Loan Document, or (b) that would reasonably be
expected to have a Material Adverse Effect.


5.07    True and Complete Disclosure. All factual information (taken as a whole)
heretofore or contemporaneously furnished by or on behalf of the Company or any
of its Subsidiaries in writing to any Lender (including, without limitation, all
information contained in the Loan Documents) (other than the Projections as to
which Section 5.05(e) applies) for purposes of or in connection with this
Agreement or any transaction contemplated herein is, and all other such factual
information (taken as a whole) hereafter furnished by or on behalf of the
Company or any of its Subsidiaries in writing to any Lender for purposes of or
in connection with this Agreement or any transaction contemplated herein, when
taken as a whole, do not contain as of the date furnished any untrue statement
of material fact or omit to state a material fact necessary in order to make the
statements contained herein or therein, in light of the circumstances under
which they were made, not misleading. As of the Restatement Effective Date, the
Borrowers have disclosed to the Lenders (a) all agreements, instruments and
corporate or other restrictions to which the Company or any of its Subsidiaries
is subject, and (b) all other matters known to any of them, that individually or
in the aggregate with respect to clauses (a) and (b) above, would reasonably be
expected to result in Material Adverse Effect.


78

--------------------------------------------------------------------------------





5.08    Use of Proceeds; Margin Regulations.
(a)Loan Proceeds. Subject to clause (c), all proceeds of the Loans incurred
hereunder shall be used by the Borrowers, as applicable, for ongoing working
capital needs and general corporate purposes including (i) Permitted
Acquisitions by the Company and its Subsidiaries and (ii) the 2019 Senior Notes
Redemption.
(b)Margin Regulations. No part of the proceeds of any Loan will be used to
purchase or carry any margin stock (as defined in Regulation U of the FRB),
directly or indirectly, or to extend credit for the purpose of purchasing or
carrying any such margin stock for the purpose of reducing or retiring any
indebtedness which was originally incurred to purchase or carry any margin
security or for any other purpose which might cause any of the Loans or other
Credit Extensions under this Agreement to be considered a “purpose credit”
within the meaning of Regulation T, U or X of the FRB.
(c)Loan Proceeds to Finance the Transactions. The proceeds of the Term A-1
Loans, together with approximately $205,000,000 of Revolving Credit Loans, shall
be used by the Company to finance the Transactions, including to fund a portion
of the purchase price for the Project Peach Acquisition.
(d)Term A-2 Loans. The proceeds of the Term A-2 Loans shall be used solely for
the Investment Purpose, it being understood and agreed that the Investment
Purpose may be satisfied by using the proceeds of the Term A-2 Loans to pay the
purchase price in connection with the consummation of the Project Peach
Acquisition, given the qualifying mills currently owned by the Caraustar
Entities.


5.09    Taxes.
(a)Each of the Company and its Subsidiaries has timely filed or caused to be
filed all material returns, statements, forms and reports for taxes required to
have been filed and has paid or caused to be paid all taxes required to have
been paid by it, except (i) Taxes that are being contested in good faith by
appropriate proceedings and for which the Company or such Subsidiary, as
applicable, has set aside on its books adequate reserves or (ii) to the extent
that the failure to do so would not reasonably be expected to result in a
Material Adverse Effect.
(b)Each Dutch Loan Party is resident for tax purposes only in its jurisdiction
of incorporation. The Dutch CIT Fiscal Unity does not include any Person other
than those Persons identified in the definition thereof.
(c)As of the Restatement Effective Date, none of the Company or any of its
Subsidiaries is required to make any deduction for or on account of Luxembourg
Taxes from any payment it may make under any Loan Document. Under the
regulations of Luxembourg, it is not necessary that the Loan Documents be filed,
recorded or enrolled with any court or other authority in that jurisdiction or
that any stamp, registration, notarial or similar tax or fee be paid on or in
relation to the Loan Documents or the transactions contemplated by the Loan
Documents except where the Loan Documents are physically attached (annexé(s)) to
a public deed or to any other document subject to mandatory registration, in
which case either a nominal registration duty or an ad valorem duty (of, for
instance, 0.24 per cent. of the amount of the payment obligation mentioned in
the document so registered) will be payable depending on the nature of the
document to be registered. These registration duties will equally be payable in
the case of voluntary registration of the Loan Documents.


5.10    Compliance With ERISA.
(a)Each Plan is in compliance with the applicable provisions of ERISA, the Code
and other Federal or state laws, except to the extent that the failure to so
comply would not reasonably be expected to result in a Material Adverse Effect.
Each Pension Plan that is intended to be a qualified plan under Section 401(a)
of the Code has received a favorable determination letter from the IRS to the
effect that the form of such Plan is qualified under Section 401(a) of the Code
and the trust related thereto has been determined by the IRS to be exempt from
federal income tax under Section 501(a) of the Code, or an application for such
a letter is currently being processed by the IRS, except to the extent that the
failure to be so qualified would not reasonably be expected to result in a
Material Adverse Effect. To the best knowledge of the Borrowers, nothing has
occurred that would prevent or cause the loss of such tax-qualified status,
except to the extent that the failure to be so qualified would not reasonably be
expected to result in a Material Adverse Effect.
(b)There are no pending or, to the best knowledge of the Borrowers, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that would reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or would
reasonably be expected to result in a Material Adverse Effect.
(c)Except as, in the aggregate, would not reasonably be expected to result in a
Material Adverse Effect, (i) no ERISA Event has occurred, and neither the
Company nor any ERISA Affiliate is aware of any fact, event or circumstance that
would reasonably be expected to constitute or result in an ERISA Event with
respect to any Pension Plan; (ii) the Company and each ERISA Affiliate has met
all applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) as of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Code) is 60% or higher and neither the
Company nor any ERISA Affiliate knows of any facts or circumstances that would
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below 60% as of the most recent valuation date; (iv) neither
the Company nor any ERISA Affiliate has incurred any liability to the PBGC other
than for the payment of premiums, and there are no premium payments which have
become due that are unpaid; (v) neither the Company nor


79

--------------------------------------------------------------------------------





any ERISA Affiliate has engaged in a transaction that would be subject to
Section 4069 or Section 4212(c) of ERISA; and (vi) no Pension Plan has been
terminated by the plan administrator thereof nor by the PBGC, and no event or
circumstance has occurred or exists that would reasonably be expected to cause
the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan.
(d)Neither the Company nor any ERISA Affiliate maintains or contributes to, or
has any unsatisfied obligation to contribute to, or liability under, any active
or terminated Pension Plan other than (i) on the Restatement Effective Date,
those listed on Schedule 5.10(d) to the Disclosure Letter and (ii) thereafter,
Pension Plans not otherwise prohibited by this Agreement, except to the extent
that the same would not reasonably be expected to result in a Material Adverse
Effect.
(e)Each Borrower represents and warrants, as of the Restatement Effective Date,
that such Borrower is not and will not be using “plan assets” (within the
meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA, or
otherwise) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Commitments.


5.11    Collateral Documents. When executed and delivered, the Security
Agreement will be effective to create in favor of the Administrative Agent, for
the benefit of the Secured Parties, legal and valid security interests in the
Collateral described therein and proceeds thereof. In the case of the Pledged
Equity to the extent represented by certificated securities (the “Certificated
Pledged Stock”) described in the Security Agreement, when stock certificates
representing such Certificated Pledged Stock are delivered to Administrative
Agent, and in the case of the other Collateral described in the Security
Agreement, when financing statements and other filings specified on Schedule
5.11 to the Disclosure Letter in appropriate form are filed in the offices
specified on Schedule 5.11 to the Disclosure Letter, the Security Agreement
shall constitute a fully perfected Lien (to the extent such Lien can be
perfected by filing, recording, registration or, with respect to the
Certificated Pledged Stock, possession) on, and security interest in, all right,
title and interest of the Loan Parties in such Collateral and the proceeds
thereof, as security for the Obligations (as defined in the Security Agreement),
to the extent provided therein, in each case prior and superior in right to any
other Person (except, in the case of Collateral other than Certificated Pledged
Stock, Permitted Liens, and only to the extent that priority can be obtained by
filing).


5.12    Senior Note Documents. There is no event of default or event or
condition which could become an event of default with notice or lapse of time or
both, under the Senior Note Documents, and each of the Senior Note Documents is
in full force and effect.


5.13    Ownership of Property.
(a)The Company and each Material Subsidiary has good and marketable title to, or
a subsisting leasehold interest in, all material items of real and personal
property used in its operations (except as to leasehold interests) free and
clear of all Liens, except Liens permitted by Section 7.01 and except to the
extent that the failure to have such title or interest (individually or in the
aggregate) would not reasonably be expected to have a Material Adverse Effect.
Substantially all items of real and material personal property owned by, leased
to or used by the Company and each Material Subsidiary are in adequate operating
condition and repair, ordinary wear and tear excepted, are free and clear of any
known defects except such defects as do not substantially interfere with the
continued use thereof in the conduct of normal operations, and are able to serve
the function for which they are currently being used, except to the extent the
failure to keep such condition (individually or in the aggregate) would not
reasonably be expected to have a Material Adverse Effect.
(b)Schedule 5.13(b) to the Disclosure Letter sets forth a complete and accurate
list of all Liens on the property or assets of the Company and each Domestic
Subsidiary (other than a Timber SPV, a Receivables Subsidiary or an Excluded
Domestic Joint Venture Subsidiary), showing as of the date hereof the lienholder
thereof, the principal amount of the obligations secured thereby and the
property or assets of such Person subject thereto.


5.14    Capitalization of the Company. All outstanding Equity Interests of the
Company have been duly authorized and validly issued and are fully paid and
non-assessable. A complete and correct copy of each of the Organizational
Documents of the Company in effect on the date of this Agreement has been
delivered to Administrative Agent.


5.15    Subsidiaries.
(a)Organization. Schedule 5.15 to the Disclosure Letter sets forth a true,
complete and correct list as of the date of this Agreement of each Subsidiary
and indicates for each such Subsidiary (i) its jurisdiction of organization,
(ii) its ownership (by holder and percentage interest) and (iii) whether such
Subsidiary is a Material Subsidiary.
(b)Capitalization. All Equity Interests of each Loan Party and, to the knowledge
of each Responsible Officer of the Company, each other Subsidiary, have been
duly authorized and validly issued, are fully paid and non-assessable and are
owned free and clear of all Liens except for Liens permitted by Section 7.01. A
complete and correct copy of each Organizational Document of each Borrower in
effect on the date of this Agreement has been delivered to Administrative Agent.
(c)Restrictions on or Relating to Subsidiaries. Except to the extent permitted
by Section 7.13, there does not exist any encumbrance or restriction on the
ability of:


80

--------------------------------------------------------------------------------





(i)any Subsidiary of the Company to pay dividends or make any other
distributions on its Equity Interests, or to pay any Indebtedness owed to the
Company or a Subsidiary of the Company;
(ii)any Subsidiary of the Company to make loans or advances to the Company or
any of the Company’s Subsidiaries; or
(iii)the Company or any of its Subsidiaries to transfer any of its properties or
assets to the Company or any of its Subsidiaries,
except, in connection with subclauses (i), (ii) or (iii) above, for such
encumbrances or restrictions existing under or by reason of (x) applicable Law,
(y) this Agreement or the other Loan Documents or (z) customary provisions
restricting subletting or assignment of any lease governing a leasehold interest
of the Company or a Subsidiary of the Company.
5.16    Compliance With Law, Etc. Neither the Company nor any of its Material
Subsidiaries is in default in any material respect under or in violation in any
material respect of any Law applicable to any of them (including, to the extent
applicable, the PATRIOT Act) or Contractual Obligation, or under its
Organizational Documents, as the case may be, in each case the consequences of
which default or violation, either in any one case or in the aggregate, would
have a Material Adverse Effect.


5.17    Investment Company Act. Neither the Company nor any of its Subsidiaries
is an “investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.


5.18    Environmental Matters.
(a)The Company and each of its Subsidiaries have complied in all material
respects with, and on the date of such Credit Extension are in compliance in all
material respects with, all applicable Environmental Laws and Environmental
Permits except for such non-compliance as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect. There are
no pending or, to the best knowledge of the Borrowers, threatened Environmental
Claims against the Company or any of its Subsidiaries or any real property
currently owned or operated by the Company or any of its Subsidiaries except for
such Environmental Claims that would not reasonably be expected to have a
Material Adverse Effect.
(b)Except as set forth on Schedule 5.18 to the Disclosure Letter, Hazardous
Materials have not at any time been generated, used, treated or stored on, or
transported to or from, or otherwise come to be located on, any real property
owned or at any time operated by the Company or any of its Subsidiaries where
such generation, use, treatment or storage has violated or would reasonably be
expected to violate or create liability under any Environmental Law in any
material respect and result, either individually or in the aggregate, in a
Material Adverse Effect. To the knowledge of the Borrowers, Hazardous Materials
have not at any time been Released on or from, or otherwise come to be located
on, any real property owned or at any time operated by the Company or any of its
Subsidiaries where such Release has violated or would reasonably be expected to
violate or create liability under any Environmental Law in any material respect
and result, either individually or in the aggregate, in a Material Adverse
Effect.


5.19    Labor Relations. Neither the Company nor any of its Subsidiaries is
engaged in any unfair labor practice that would reasonably be expected to have a
Material Adverse Effect. There is (a) no significant unfair labor practice
complaint pending against the Company or any of its Subsidiaries or, to the best
knowledge of the Borrowers, threatened against any of them before the National
Labor Relations Board or any similar Governmental Authority in any jurisdiction,
and no significant grievance or significant arbitration proceeding arising out
of or under any collective bargaining agreement is so pending against the
Company or any of its Subsidiaries or, to the best knowledge of the Borrowers,
threatened against any of them and (b) no significant strike, labor dispute,
slowdown or stoppage is pending against the Company or any of its Subsidiaries
or, to the best knowledge of the Borrowers, threatened against the Company or
any of its Subsidiaries, except (with respect to any matter specified in clause
(a) or (b) above, either individually or in the aggregate) such as would not
reasonably be expected to have a Material Adverse Effect.


5.20    Intellectual Property, Licenses, Franchises and Formulas. Each of the
Company and its Subsidiaries owns or holds licenses or other rights to or under
all the material patents, patent applications, trademarks, designs, service
marks, trademark and service mark registrations and applications therefor, trade
names, copyrights, copyright registrations and applications therefor, trade
secrets, proprietary information, computer programs, data bases, licenses,
permits, franchises and formulas, or rights with respect to the foregoing which
are material to the business of the Company and its Subsidiaries, taken as a
whole, (collectively, “IP Rights”), and has obtained assignments of all leases
and other rights of whatever nature, material to the present conduct of the
business of the Company and its Subsidiaries, taken as a whole, without any
known material conflict with the rights of others except, in each case, where
the failure to own or hold such rights or obtain such assignments would not
reasonably be expected to have a Material Adverse Effect. To the knowledge of
each Responsible Officer of the Company, neither the Company nor any of its
Subsidiaries is subject to any existing or threatened claim by any Person
contesting the validity, enforceability, use or ownership of the IP Rights, or
of any existing state of facts that would support a claim that use by the
Company or any of its Subsidiaries of any such IP Rights has infringed or
otherwise violated any proprietary rights of any other Person which would
reasonably be expected to have a Material Adverse Effect.


81

--------------------------------------------------------------------------------







5.21    Anti-Corruption Laws; Sanctions; Beneficial Ownership Certification.
(a)The Company has implemented and maintains in effect policies and procedures
reasonably designed to promote and achieve compliance in all material respects
by the Company, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Company, its Subsidiaries and their respective officers and directors and, to
the knowledge of the Company, its employees and agents, are in compliance in all
material respects with Anti-Corruption Laws and applicable Sanctions and are not
knowingly engaged in any activity that would reasonably be expected to result in
the Company, any such Subsidiary, and of their respective officers or directors
or, to the knowledge of the Company, any of its employees and agents, being
designated as a Sanctioned Person.
(b)None of (i) the Company, any Subsidiary or, to the knowledge of the Company
or such Subsidiary, any of the directors or officers of any Material Subsidiary,
or (ii) to the knowledge of the Company, any agent of the Company or any Loan
Party that will act in any capacity in connection with or benefit from any
Facility, is a Sanctioned Person. No Credit Extension, use of proceeds or other
transaction contemplated by this Agreement or any other Loan Document will
violate any Anti-Corruption Law or applicable Sanctions.
(c)As of the Restatement Effective Date, the information included in the
Beneficial Ownership Certification, if applicable, is true and correct in all
respects.


5.22    EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.




ARTICLE VI


AFFIRMATIVE COVENANTS


Each Borrower hereby agrees, as to itself and its Subsidiaries, that, so long as
any of the Commitments remains in effect, or any Loan or L/C Obligation remains
outstanding and unpaid or any other amount is owing to any Lender or the
Administrative Agent hereunder (other than contingent indemnity Obligations),
such Borrower shall:
6.01    Financial Statements. Furnish, or cause to be furnished, to each Lender:
(a)Quarterly Financial Statements. As soon as available, but in any event not
later than forty-five (45) days after the end of each of the Fiscal Quarters of
each Fiscal Year of the Company (commencing with the fiscal quarter ended April
30, 2019), the consolidated balance sheet and statements of income of the
Company and its consolidated Subsidiaries as at the end of such quarter and the
related unaudited consolidated statements of retained earnings and of cash flows
of the Company and its consolidated Subsidiaries for such quarter and the
portion of the Fiscal Year through the end of such quarter, all of which shall
be certified by the Chief Financial Officer or Treasurer of the Company, as at
the dates indicated and for the periods indicated, subject to normal year-end
audit adjustments and the absence of footnotes; and
(b)Annual Financial Statements. As soon as available, but in any event within
ninety (90) days after the end of each Fiscal Year of the Company (commencing
with the fiscal year ended October 31, 2019), a copy of the audited consolidated
balance sheet of the Company and its consolidated Subsidiaries as at the end of
such year and the related audited consolidated statements of income, retained
earnings and of cash flows for such year, setting forth in each case in
comparative form the figures for the previous year.
All such financial statements shall be prepared in accordance with GAAP applied
consistently throughout the periods reflected therein and with prior periods
(except as approved by the accountants preparing such statements or the Chief
Financial Officer or Treasurer, in the case of unaudited statements, and
disclosed therein) and, in the case of the consolidated financial statements
referred to in Section 6.01(b), shall be accompanied by a report thereon of
independent certified public accountants of recognized national standing, which
report shall contain no qualifications with respect to the continuance of the
Company and its Subsidiaries as going concerns and shall state that such
financial statements present fairly in all material respects the financial
position of the Company and its Subsidiaries as at the dates indicated and the
results of their operations and cash flow for the periods indicated in
conformity with GAAP.
6.02    Certificates; Other Information. Furnish to each Lender (or, if
specified below, to the Administrative Agent):
(a)Officer’s Certificates. Concurrently with the delivery of the financial
statements referred to in Sections 6.01(a) and 6.01(b), a certificate of a
Responsible Financial Officer substantially in the form of Exhibit D (a
“Compliance Certificate”) stating that to the best of such officer’s knowledge,
(i) such financial statements present fairly in all material respects, in
accordance with GAAP, the financial condition and results of operations of the
Company and its Subsidiaries for the period referred to therein (subject, in the
case of interim statements, to normal recurring adjustments and the absence of
footnotes) and (ii) no Default or Event of Default exists, except as specified
in such certificate and, if so specified, the action which the Company proposes
to take with respect thereto, which certificate shall set forth detailed
computations to the extent necessary to establish the Company’s compliance with
the covenants set forth in Section 7.15;


82

--------------------------------------------------------------------------------





(b)Audit Reports and Statements. Promptly following the Company’s receipt
thereof, copies of all final consolidated financial or other consolidated
reports or statements, if any, submitted to the Company or any of its Material
Subsidiaries by independent public accountants relating to any annual or interim
audit of the books of the Company or any of its Material Subsidiaries including,
without limitation, in each case to the extent available, audited reports with
respect to each Material Subsidiary that is a Foreign Subsidiary and
reconciliations thereof to GAAP prepared by independent public accountants,
within one hundred eighty (180) days after the end of each Fiscal Year of the
applicable Foreign Subsidiary (which delivery may, unless the Administrative
Agent, or a Lender requests executed originals, be by electronic communication
including fax or email and shall be deemed to be an original authentic
counterpart thereof for all purposes);
(c)“Material Weakness” Letters. Promptly after receipt thereof, a copy of any
definitive letter citing a “material weakness” received by the Company or any of
its Subsidiaries from its certified public accountants;
(d)Public Filings. Within ten (10) Business Days after the same become public,
copies of all financial statements, filings, registrations and reports which the
Borrowers may make to, or file with, the SEC or any successor or analogous
Governmental Authority;
(e)Annual Covenant Compliance Certificate. Concurrently with the delivery of the
financial statements set forth in Section 6.01(b) hereof, a certificate
certified by a Responsible Financial Officer of the Company setting forth the
Company and its Subsidiaries’ compliance with each of the covenants set forth in
Article VII hereof, including calculations of basket amounts, in each case in a
manner reasonably satisfactory to the Administrative Agent;
(f)KYC, etc. Information. Promptly following any request therefor, provide
information and documentation reasonably requested by the Administrative Agent
or any Lender for purposes of compliance with applicable “know your customer”
and anti-money-laundering rules and regulations, including, without limitation,
the PATRIOT Act and the Beneficial Ownership Regulation; and
(g)Other Requested Information. Such other information with respect to the
Company or any of its Subsidiaries or the Collateral as the Administrative Agent
or any Lender may from time to time reasonably request.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (a) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 10.02; or (b)
on which such documents are posted on the Company’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that (i) the Company shall deliver paper copies
of such documents to the Administrative Agent or any Lender upon its request to
the Company to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Company shall notify the Administrative Agent and each Lender (by
facsimile or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. The Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Company with any such request by a Lender for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.
Each Borrower hereby acknowledges that (a) the Administrative Agent and/or each
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of such Borrower hereunder (collectively,
the “Borrower Materials”) by posting the Borrower Materials on IntraLinks or
another similar electronic system (the “Platform”) and (b) certain of the
Lenders (each, a “Public Lender”) may have personnel who do not wish to receive
material non-public information with respect to any of the Borrowers or their
respective Affiliates, or the respective securities of any of the foregoing, and
who may be engaged in investment and other market-related activities with
respect to such Persons’ securities. Each Borrower hereby agrees that it will
use commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrowers
shall be deemed to have authorized the Administrative Agent, each Arranger, the
L/C Issuer and the Lenders to treat such Borrower Materials as not containing
any material non-public information (although it may be sensitive and
proprietary) with respect to the Borrowers or their respective securities for
purposes of United States Federal and state securities laws (provided that to
the extent such Borrower Materials constitute Information, they shall be treated
as set forth in Section 10.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information”; and (z) the Administrative Agent and each Arranger
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information”. The parties hereto hereby agree that, unless and
until the Administrative Agent and the Company agree otherwise, the Company
shall not be required to mark any Borrower Materials “PUBLIC” or otherwise, and
all Borrower Materials shall be posted on the portion of the Platform not
designated “Public Side Information”.


83

--------------------------------------------------------------------------------





6.03    Notices. Promptly and in any event within three (3) Business Days after
a Responsible Officer of the Company or of any of its Subsidiaries obtains
knowledge thereof, give written notice to the Administrative Agent (which shall
promptly provide a copy of such notice to each Lender) of:
(a)Default or Event of Default. The occurrence of any Default or Event of
Default, accompanied by a statement of a Responsible Financial Officer of the
Company setting forth details of the occurrence referred to therein and stating
what action the Borrowers propose to take with respect thereto;
(b)Litigation and Related Matters. The commencement of, or any material
development in, any action, suit, proceeding or investigation pending or
threatened against or affecting the Company or any of its Material Subsidiaries
or any of their respective properties before any arbitrator or Governmental
Authority, (i) in which the Company reasonably determines that potential
exposure not covered by insurance of the Company and its Subsidiaries exceeds
the Threshold Amount in the aggregate; (ii) with respect to any Loan Document or
any Indebtedness in a principal amount in excess of the Threshold Amount or
material preferred stock of the Company or any of its Subsidiaries; or (iii)
which, if determined adversely to the Company or any of its Subsidiaries, would
individually or when aggregated with any other action, suit, proceeding or
investigation reasonably be expected to have a Material Adverse Effect;
(c)Environmental Matters. The occurrence of one or more of the following
environmental matters which would reasonably be expected to subject the Company
or any of its Subsidiaries to liability individually or in the aggregate in
excess of the Threshold Amount:
(i)any pending or threatened material Environmental Claim against the Company or
any of its Subsidiaries or any real property owned or operated by the Company or
any of its Subsidiaries;
(ii)any condition or occurrence on or arising from any real property owned or
operated by the Company or any of its Subsidiaries that (A) results in material
noncompliance by the Company or any of its Subsidiaries with any applicable
Environmental Law or (B) would reasonably be expected to form the basis of a
material Environmental Claim against the Company or any of its Subsidiaries or
any such real property;
(iii)any condition or occurrence on any real property owned or operated by the
Company or any of its Subsidiaries that would reasonably be expected to cause
such real property to be subject to any material restrictions on the ownership,
occupancy, use or transferability of such real property under any Environmental
Law;
(iv)the taking of any Remedial Action on any real property at any time
(v)owned or operated by the Company or any of its Subsidiaries; and
(vi)all such notices shall describe in reasonable detail the nature of the
Environmental Claim, condition, occurrence or Remedial Action and the Company’s
or such Subsidiary’s response thereto. In addition, the Company will discuss
such Environmental Claim with the Administrative Agent at such times and in such
detail as may reasonably be requested by Administrative Agent; or
(d)The (i) occurrence of any Asset Disposition for which the Borrowers are
required to make a mandatory prepayment pursuant to Section 2.05(b)(ii), and
(ii) incurrence or issuance of any Indebtedness for which the Borrowers are
required to make a mandatory prepayment pursuant to Section 2.05(b)(iv).
Each notice pursuant to this Section 6.03 (other than Section 6.03(d)) shall be
accompanied by a statement of a Responsible Officer of the Company setting forth
details of the occurrence referred to therein and stating what action the
Company has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.
6.04    Conduct of Business and Maintenance of Existence. The Company and its
Subsidiaries shall (a) continue to engage in business of the same general types
as now conducted by them (including, without limitation, businesses reasonably
related or incidental thereto) and preserve, renew and keep in full force and
effect its and each of its Material Subsidiaries’ corporate existence and take
all reasonable action to maintain all rights, privileges and franchises material
to its and those of each of its Material Subsidiaries’ business except as
otherwise permitted pursuant to Sections 7.03 and 7.04 and comply and cause each
of its Subsidiaries to comply with all requirements of Law except to the extent
that failure to comply therewith would not in the aggregate reasonably be
expected to have a Material Adverse Effect; and (b) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which would reasonably be expected to have a Material
Adverse Effect.


6.05    Payment of Obligations. The Company shall pay or discharge or otherwise
satisfy at maturity or, to the extent permitted hereby, prior to maturity or
before they become delinquent, as the case may be, and cause each of its
Material Subsidiaries to pay or discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be:
(a)all taxes, assessments and governmental charges or levies imposed upon any of
them or upon any of their income or profits or any of their respective
properties or assets prior to the date on which penalties attach thereto; and
(b)all lawful claims prior to the time they become a Lien (other than Liens
permitted by Section 7.01) upon any of their respective properties or assets;


84

--------------------------------------------------------------------------------





provided that neither the Company nor any of its Subsidiaries shall be required
to pay or discharge any such tax, assessment, charge, levy or claim (i) while
the same is being contested by it in good faith and by appropriate proceedings
diligently pursued so long as the Company or such Subsidiary, as the case may
be, shall have set aside on its books adequate reserves in accordance with GAAP
(segregated to the extent required by GAAP) or their equivalent in the relevant
jurisdiction of the taxing authority with respect thereto; or (ii) that the
failure to pay, either individually or in the aggregate would not reasonably be
expected to result in a Material Adverse Effect.
6.06    Inspection of Property, Books and Records. The Company shall keep, or
cause to be kept, and cause each of its Subsidiaries to keep or cause to be
kept, adequate records and books of account, in which entries are to be made
reflecting its and their business and financial transactions in accordance with
GAAP and all material requirements of Law and permit, and cause each of its
Subsidiaries to permit, any Lender or its respective representatives, at any
reasonable time during normal business hours, and from time to time at the
reasonable request of such Lender and at such Lender’s expense made to the
Borrowers and upon reasonable notice (which shall be at least two (2) Business
Days’ notice), to visit and inspect its and their respective properties, to
examine and make copies of and take abstracts from its and their respective
records and books of account, and to discuss its and their respective affairs,
finances and accounts with its and their respective executive officers, and, if
an Event of Default exists and is continuing, independent public accountants
(and by this provision the Borrowers authorize such accountants to discuss with
the Lenders and such representatives, and in the presence of an executive
officer of the Company, the affairs, finances and accounts of the Company and
its Subsidiaries).


6.07    ERISA. The Company shall, and shall cause each of its Subsidiaries to
(a) maintain each Plan in compliance in all material respects with the
applicable provisions of ERISA, the Code and other applicable law; (b) cause
each Plan which is qualified under Section 401(a) of the Code to maintain such
qualification; and (c) make all required contributions to any Plan subject to
Section 412 of the Code, except where failure to comply with clause (a), (b) or
(c) would not, individually or in the aggregate, have a Material Adverse Effect.


6.08    Maintenance of Property, Insurance.
(a)The Company shall keep, and cause each of its Material Subsidiaries to keep,
all material property (including, but not limited to, equipment) useful and
necessary in its business in good working order and condition, normal wear and
tear and damage by casualty or condemnation excepted, and subject to Section
7.04;
(b)The Company shall maintain, and shall cause each of its Material Subsidiaries
to maintain, with reputable insurers, insurance with respect to its material
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts as are customarily carried under similar circumstances by such
other Persons. Such insurance shall be maintained with reputable insurers,
except that a portion of such insurance program (not to exceed that which is
customary in the case of companies engaged in the same or similar business or
having similar properties similarly situated) may be effected through
self-insurance, provided adequate reserves therefor, in all material respects in
accordance with GAAP, are maintained; and
(c)The Company shall furnish to Administrative Agent, on the Restatement
Effective Date, Schedule 6.08 to the Disclosure Letter listing the insurance
that the Company, each Loan Party and each Domestic Subsidiary which is a
Material Subsidiary carries as of such date.


6.09    Environmental Laws. The Company shall comply with, and cause its
Subsidiaries to comply with, and, in each case take reasonable steps to ensure
compliance by all tenants and subtenants, if any, with, all applicable
Environmental Laws and obtain and comply in all material respects with and
maintain, and take reasonable steps to ensure that all tenants and subtenants
obtain and comply in all material respects with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws except to the extent that failure to do so would
not in the aggregate reasonably be expected to have a Material Adverse Effect.


6.10    Use of Proceeds. Use all proceeds of the Loans as provided in Section
5.08.


6.11    Guarantee Obligations and Security; Further Assurances.
(a)The Company agrees, subject to clause (f) of this Section, to cause each
Domestic Subsidiary (other than a Receivables Subsidiary, a Timber SPV, an
Insurance Subsidiary or an Excluded Domestic Joint Venture Subsidiary) in
existence on the date hereof to become a party to the U.S. Subsidiary Guaranty
and the Security Agreement, in accordance with the terms hereof.
(b)Within sixty (60) days (or such later date as the Administrative Agent shall
agree in its reasonable discretion) after (x) with respect to each of the
Caraustar Entities that is a Domestic Subsidiary, the Restatement Effective Date
or (y) with respect to any other new direct or indirect Domestic Subsidiary by
any Loan Party (other than a Receivables Subsidiary, a Timber SPV, an Insurance
Subsidiary or an Excluded Domestic Joint Venture Subsidiary), the date of the
formation or acquisition of any such Domestic Subsidiary, the Company shall, at
the Company’s expense, cause such Domestic Subsidiary to (i) duly


85

--------------------------------------------------------------------------------





execute and deliver to the Administrative Agent (A) a supplement to the U.S.
Subsidiary Guaranty, guaranteeing the Obligations subject clause (f) below, and
(B) a Security Agreement Supplement (including delivery by the parent of such
Domestic Subsidiary of all Pledged Equity in and of such Domestic Subsidiary,
and other instruments of the type delivered by each other Domestic Subsidiary
that was a Loan Party on the Restatement Effective Date), securing payment of
the Obligations subject to clause (f) below and constituting a Lien on such
Domestic Subsidiary’s personal properties, as provided therein; and (ii) take
such actions to allow the filing of Uniform Commercial Code financing statements
as may be necessary or advisable in the reasonable opinion of the Administrative
Agent to vest in the Administrative Agent (or in any representative of the
Administrative Agent designated by it) valid and subsisting Liens on the
properties purported to be subject to security and pledge agreements delivered
pursuant to this Section, enforceable against all third parties in accordance
with their terms.
(c)Upon the date (i) of the formation or acquisition of any new Foreign
Subsidiary that is a direct parent of a Designated Borrower, (ii) on which any
Foreign Subsidiary becomes a Designated Borrower, or (iii) on which any
Specified Foreign Issuer (other than an Excluded Foreign Issuer) incurs
Specified Foreign Indebtedness, the Company shall (if it has not already done
so), at the Company’s expense, within sixty (60) days (or such later date as the
Administrative Agent shall agree in its reasonable discretion) after such date
(if applicable), cause such Foreign Subsidiary to duly execute and deliver to
the Administrative Agent, as applicable, (A) a Foreign Subsidiary Guaranty,
guaranteeing the Obligations subject to clause (f) below, and (B) a Foreign
Security Agreement, securing payment of the Obligations subject to clause (f)
below, and including the delivery of all relevant instruments of the type
delivered by each other Foreign Subsidiary that was a Loan Party on the
Restatement Effective Date; provided that Greif International Holding shall not
be required to deliver a Foreign Security Agreement.
(d)Within sixty (60) days (or such later date as the Administrative Agent shall
agree in its reasonable discretion) of (i) the formation or acquisition of any
new Subsidiary, (ii) the addition of a Designated Borrower under this Agreement
or (iii) the issuance of Specified Foreign Indebtedness by a Specified Foreign
Issuer (other than an Excluded Foreign Issuer), in each case as described in
clauses (b) and (c) above, the Company shall deliver to the Administrative
Agent, upon the request of the Administrative Agent in its sole discretion, a
signed copy of a favorable opinion, addressed to the Administrative Agent and
the other Secured Parties, of counsel for the Loan Parties reasonably acceptable
to the Administrative Agent as to such matters as the Administrative Agent may
reasonably request.
(e)Notwithstanding any other provision of this Agreement or any other Loan
Document, in the event that the Company obtains an Investment Grade Rating
(provided that if in the case of split ratings whereby one rating is an
Investment Grade Rating and another rating is below an Investment Grade Rating,
only so long as such split ratings are no more than one level apart), then the
Company shall have the option to require the Administrative Agent to release its
Liens (on behalf of the Secured Parties) in the Collateral; provided that if the
Company shall subsequently have corporate family ratings of (A) BB+ or lower
from S&P and (B) Ba1 or lower from Moody’s (or as detailed above, the split in
ratings are more than one level (regardless of whether one rating is an
Investment Grade Rating)), then, promptly (and in any event within ten (10) days
(or such later date as the Administrative Agent shall agree in its reasonable
discretion)) after receiving such corporate family ratings, the Company shall,
and shall cause each applicable Subsidiary (subject to the terms of this
Section) to, (1) take whatever action (including the filing of Uniform
Commercial Code financing statements) that may be necessary or advisable in the
opinion of the Administrative Agent to vest in the Administrative Agent (for the
benefit of the Secured Parties) valid and subsisting Liens on the Collateral and
(2) provide to the Lenders customary legal opinions in connection therewith, in
each case above, such deliveries to be substantially the same as those in place
immediately prior to the release of such Liens.
(f)Notwithstanding anything to the contrary in any Loan Document, (i) no more
than 66% of each class of the voting Equity Interests of any Subsidiary that is
a CFC (and that is held directly by the Company, any of its Domestic
Subsidiaries or any Foreign Subsidiary that is disregarded as a separate entity
from the Company or a Domestic Subsidiary for U.S. tax purposes) shall be
pledged as security for the Obligations of the Company, any of its Domestic
Subsidiaries or any Foreign Subsidiary that is disregarded as a separate entity
from the Company or a Domestic Subsidiary for U.S. tax purposes; (ii) no Equity
Interests of any Foreign Subsidiary not described in clause (i) shall be pledged
as security for the Obligations of the Company, any of its Domestic Subsidiaries
or any Foreign Subsidiary that is disregarded as a separate entity from the
Company or a Domestic Subsidiary for U.S. tax purposes; (iii) no Subsidiary that
is a CFC (or a Subsidiary that is held directly or indirectly by a CFC) shall be
required to pledge any of its assets as security for the Obligations of the
Company, any of its Domestic Subsidiaries or any Foreign Subsidiary that is
disregarded as a separate entity from the Company or a Domestic Subsidiary for
U.S. tax purposes; (iv) no Subsidiary that is a CFC (or a Subsidiary that is
held directly or indirectly by a CFC) shall be required to guarantee the
Obligations of the Company or its Domestic Subsidiaries or any Foreign
Subsidiary that is disregarded as a separate entity from the Company or a
Domestic Subsidiary for U.S. tax purposes; (v) with respect to any guarantee of,
or pledge of Equity Interests as security for, the Obligations that is not
otherwise described in clauses (i) through (iv) above, no such guarantee or
pledge shall be required if, and only to the extent, that it would represent an
investment of earnings in U.S. property described in Section 956 of the Code and
the Treasury Department regulations promulgated thereunder; (vi) no Subsidiary
shall be required to execute such documents to the extent and for so long as (A)
any restriction or limitation in the Senior Note Documents relating to each of
the 2019 Senior Notes and the 2021 Senior Notes would be violated thereby or (B)
any Law (including any exchange control, financial assistance, minimum
capitalization, fraudulent conveyance, mandatory labor advice or similar rules
or regulations) would be violated thereby if all relevant Persons have taken all
commercially reasonable steps to avoid or cure such violation; and (vii) no
Foreign Subsidiary shall be required to execute such documents to the extent and
for so long as the Company and the Administrative


86

--------------------------------------------------------------------------------





Agent reasonably agree that the costs of obtaining any such documents (including
as to the perfection of any assets covered thereby in the applicable local
jurisdiction) are excessive in relation to the benefit to the Secured Parties of
the guarantee and security to be afforded thereby.
(g)Promptly upon request by the Administrative Agent, or any Lender through the
Administrative Agent to a Subsidiary required to provide Collateral under this
Section, such Subsidiary shall (i) correct any material defect or error that may
be discovered in any Loan Document or in the execution, acknowledgment, filing
or recordation thereof, and (ii) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (A) carry out more effectively
the purposes of the Loan Documents; (B) to the fullest extent permitted by
applicable law, subject any Loan Party’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents; (C) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder; and (D) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so.
(h)The Administrative Agent and all the Lenders acknowledge and agree that,
notwithstanding anything contained herein or in any other Loan Documents to the
contrary, (i) the Liens granted on the Collateral pursuant to the Collateral
Documents secure, (ii) the guarantees set forth in the Guaranties guarantee, and
(iii) the Liens, guarantees and all other collateral or security set forth or
granted in or pursuant to the other Loan Documents secure or guarantee, in the
aggregate, only that portion of the Obligations equal to an amount which at all
times is one Dollar ($1.00) less than (and to the extent that such amount is so
secured or guaranteed, it is equal to an amount which at all times is one Dollar
($1.00) less than), the amount (A) described in the Senior Note Documents
relating to each of the 2019 Senior Notes and the 2021 Senior Notes as being the
amount at which the Company is obligated to provide, or cause to be provided, on
an equal and ratable basis, the same collateral or to issue, or cause to be
issued, a guarantee, as the case may be, to the holders of to each such Senior
Notes (it being understood that the Senior Note Documents relating to each of
the 2019 Senior Notes and the 2021 Senior Notes require the issuance of certain
guaranties and the provision of certain types of collateral only under certain
circumstances described therein, and the foregoing limitation shall apply only
to guaranties and types of collateral that may be required to be issued or
provided, respectively, pursuant to the Senior Note Documents), or (B) necessary
to avoid a default, breach or violation of the Senior Note Documents relating to
each of the 2019 Senior Notes and the 2021 Senior Notes.


6.12    End of Fiscal Years; Fiscal Quarters. Cause the Company’s annual
accounting periods to end on October 31 of each year (each a “Fiscal Year”),
with quarterly accounting periods ending on or about January 31, April 30, July
31 and October 31 of each Fiscal Year (each a “Fiscal Quarter”).


6.13    Foreign Pension Plan Compliance. The Company shall, and shall cause each
of its Subsidiaries and each ERISA Affiliate to, establish, maintain and operate
all Foreign Pension Plans to comply in all material respects with all laws,
regulations and rules applicable thereto and the respective requirements of the
governing documents for such Plans, except for failures to comply which, in the
aggregate, would, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.


6.14    Currency and Commodity Hedging Transactions. Each of the Company and
each of its Subsidiaries shall only enter into, purchase or otherwise acquire
Swap Contracts to the extent and only to the extent that such agreements or
arrangements are entered into, purchased or otherwise acquired in the ordinary
course of business of the Company and its Subsidiaries with reputable financial
institutions or counterparties and not for purposes of speculation.


6.15    Limitations on Activities of Subsidiaries. The Company shall cause
Insurance Subsidiary Holdco not at any time to conduct operations or business,
incur direct or indirect obligations, contingent or otherwise, and hold no
assets other than the following: (i) its Obligations under the Loan Documents,
(ii) Investments in its Subsidiaries permitted by this Agreement, and (iii) the
Equity Interests of Insurance Subsidiary.


6.16    Lien Searches. Promptly following receipt of the acknowledgment copy of
any financing statements filed under the Uniform Commercial Code in any
jurisdiction by or on behalf of the Secured Parties, and upon the reasonable
written request of the Administrative Agent, deliver to the Administrative Agent
completed requests for information listing such financing statement and all
other effective financing statements filed in such jurisdiction that name any
Loan Party as debtor, together with copies of such other financing statements.


6.17    Anti-Corruption Laws and Sanctions. The Company will maintain in effect
and enforce policies and procedures reasonably designed to promote and achieve
compliance in all material respects by the Company, its Subsidiaries and any
directors or officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.


87

--------------------------------------------------------------------------------





6.18    Centre of Main Interest. For the purposes of the Regulation (EU)
2015/848 of the European Parliament and of the Council of 20 May 2015 on
Insolvency Proceedings (recast) (the “Regulation”), the centre of main interest
(as that term is used in Article 3(1) of the Regulation) of each Loan Party that
is organized, incorporated or established in a jurisdiction that is a member of
the European Union is situated in its jurisdiction of incorporation or
establishment and it has no “establishment” as that term is used in Article
2(10) of the Regulation) in any other jurisdiction.


ARTICLE VII


NEGATIVE COVENANTS


Each Borrower hereby agrees, as to itself and its Subsidiaries, that, so long as
any of the Commitments remain in effect or any Loan or L/C Obligation remains
outstanding and unpaid or any other amount is owing to any Lender or
Administrative Agent hereunder (other than contingent indemnity Obligations):
7.01    Liens. No Borrower will nor will permit any of its Subsidiaries to
create, incur, assume or suffer to exist or become a party to any agreement,
note, indenture or other instrument pursuant to which such Person agrees to
create, incur or assume any Lien in, upon or with respect to any of its
properties or assets, whether now owned or hereafter acquired, except for the
following Liens (herein referred to as “Permitted Liens”):
(a)Liens created by the Loan Documents or otherwise securing the Obligations;
(b)Customary Permitted Liens;
(c)Liens securing Indebtedness permitted by Section 7.02(n);
(d)Liens on any property (including the interest of a lessee under a Capitalized
Lease (other than in respect of Capitalized Leases for automobiles leased in the
ordinary course of business that are not required to be capitalized under GAAP))
securing Indebtedness incurred or assumed for the purpose of financing (or
financing of the purchase price or cost of construction, repair, or improvement
within 180 days after the respective purchase of assets or completion of such
construction, repair or improvement) all or any part of the acquisition,
construction, repair or improvement cost of such property (including Liens to
which any property is subject at the time of acquisition thereof by the Company
or any of its Subsidiaries); provided that:
(i)any such Lien does not extend to any other property,
(ii)such Lien either exists on the date hereof or is created in connection with
the acquisition, construction, repair or improvement of such property as
permitted by this Agreement,
(iii)the indebtedness secured by any such Lien, (or the Capitalized Lease
Obligation with respect to any Capitalized Lease) does not exceed 100% of the
fair market value of such assets, at the time of acquisition; and
(iv)the Indebtedness secured thereby is permitted to be incurred pursuant to
Section 7.02(f);
(e)Liens on any assets of any Person at the time such assets are acquired or
such Person becomes a Subsidiary or is merged, amalgamated or consolidated with
or into a Subsidiary and, in each case, not created in contemplation of or in
connection with such event; provided that (i) no such lien shall extend to or
cover any other property or assets of any Borrower or of such Subsidiary, as the
case may be; (ii) the aggregate principal amount of the Indebtedness secured by
all such Liens in respect of any such property or assets shall not exceed 100%
of the fair market value of such property or assets at the time of such
acquisition nor, in the case of a Lien in respect of property or assets existing
at the time of such Person becoming a Subsidiary or being so consolidated or
merged, the fair market value of the property or assets acquired at such time;
and (iii) the Indebtedness secured thereby is permitted to be incurred pursuant
to Section 7.02(g);
(f)any Lien arising out of the replacement, refinancing, extension, renewal or
refunding of any Indebtedness secured by any Lien permitted by clauses (c), (d),
(e), (g) and (h) of this Section; provided that such Indebtedness is not
increased and is not secured by any additional assets;
(g)Liens on Receivables Facility Assets transferred in accordance with the terms
of the Receivables Documents pursuant to a Permitted Accounts Receivable
Securitization and Liens on the assets of a Timber SPV arising from a Timberland
Installment Note Transaction;
(h)Liens incurred in connection with Sale and Leaseback Transactions permitted
under Section 7.02(1);
(i)Liens securing Indebtedness of Foreign Subsidiaries; provided that such Liens
do not at any time encumber any Collateral or other assets located in the United
States and the Dollar Equivalent amount of such Indebtedness shall not exceed
$35,000,000 in the aggregate at any one time outstanding;
(j)Liens securing Indebtedness of the type referred to in Section 7.02(s); and
(k)additional Liens incurred by the Company and its Subsidiaries so long as,
without duplication, (i) the Dollar Equivalent of the value of the property
subject to such Liens at the time such Lien is incurred and (ii) the sum of (A)
the Dollar Equivalent of all Indebtedness (including any refinancings of such
Indebtedness) and other obligations secured thereby plus (B) the Dollar
Equivalent of all Indebtedness in respect of Secured Other Facilities, do not
exceed 12.5% of the Company’s Consolidated Tangible Assets in the aggregate at
any time.


88

--------------------------------------------------------------------------------





In addition, subject to Section 7.13, no Borrower will, nor will such Borrower
permit any of its Subsidiaries to, become a party to any agreement, note,
indenture or other instrument, or take any other action, which would prohibit
the creation of a Lien on any of its properties or other assets in favor of the
Administrative Agent for the benefit of the Secured Parties, as collateral for
the Obligations (other than in connection with a commitment to obtain
Indebtedness which would be used to indefeasibly pay in full all Obligations
outstanding hereunder and result in the termination of all Commitments
hereunder); provided that any agreement, note, indenture or other instrument in
connection with Indebtedness permitted under Section 7.02(b), (c), (e), (i) and
(t) and Indebtedness consisting of purchase money obligations or Capitalized
Lease Obligations permitted under Section 7.02(d) or (g) and any license
agreements under which the Company or any Subsidiary is a licensee, operating
leases of real property, and any other agreement that does not restrict in any
manner (directly or indirectly) Liens created pursuant to the Loan Documents and
does not require the direct or indirect granting of any Lien securing
Indebtedness for the benefit of any Person by virtue of the granting of Liens
hereunder, may prohibit the creation of a Lien in favor of the Administrative
Agent for the benefit of the Secured Parties on the items of property obtained
with the proceeds of such Indebtedness.
7.02    Indebtedness. No Borrower will nor will permit any of its Subsidiaries
to, incur, create, assume directly or indirectly, or suffer to exist any
Indebtedness except:
(a)Indebtedness incurred pursuant to this Agreement and the other Loan Documents
or otherwise evidencing any of the Obligations and Indebtedness existing on the
date hereof and set forth on Schedule 7.02(a) to the Disclosure Letter;
(b)Receivables Facility Attributable Debt incurred in connection with Permitted
Accounts Receivable Securitizations; provided that (i) such Indebtedness related
to Permitted Accounts Receivable Securitizations of Foreign Subsidiaries shall
not exceed the Dollar Equivalent of $300,000,000 and (ii) such Indebtedness
related to all Permitted Accounts Receivable Securitizations shall not exceed
the Dollar Equivalent of $600,000,000;
(c)Indebtedness evidenced by the Senior Notes;
(d)Permitted Additional Indebtedness;
(e)Indebtedness consisting of Permitted Acquired IRB Debt in an aggregate
principal amount outstanding not to exceed $35,000,000;
(f)Indebtedness of the Borrowers and their Subsidiaries secured by Liens
permitted under Section 7.01(d); provided that the Dollar Equivalent of the
aggregate outstanding principal amount of such Indebtedness at any time together
with the Dollar Equivalent of Indebtedness permitted to be outstanding pursuant
to Sections 7.02(g) and (l) shall not exceed 7.5% of the Company’s Consolidated
Tangible Assets as set forth on the last financial statements delivered by the
Company pursuant to Section 6.01;
(g)Indebtedness of a Subsidiary issued and outstanding on or prior to the date
on which such Person becomes a Subsidiary or is merged, amalgamated or
consolidated with or into a Subsidiary (other than Indebtedness issued as
consideration in, or to provide all of any portion of the funds utilized to
consummate, the transaction or series of related transactions pursuant to which
such Subsidiary became a Subsidiary or was acquired by the Company); provided
that the Dollar Equivalent of the aggregate outstanding principal amount of such
Indebtedness at any time together with the Dollar Equivalent of Indebtedness
permitted to be outstanding pursuant to Sections 7.02(f) and (l) shall not
exceed 7.5% of the Company’s Consolidated Tangible Assets as set forth on the
last financial statements delivered by the Company pursuant to Section 6.01;
(h)Indebtedness under Swap Contracts providing protection against fluctuations
in interest rates, currency or commodity values in connection with any
Borrowers’ or any of their Subsidiaries’ operations so long as management of
such Borrower or any such Subsidiary, as the case may be, has determined that
the entering into of such Swap Contracts was for bona fide hedging activities;
(i)Indebtedness of a Timber SPV arising in connection with a Timberland
Installment Note Transaction;
(j)Intercompany Indebtedness to the extent permitted by Section 7.07; provided
that in the event of any subsequent issuance or transfer of any Equity Interests
which results in the holder of such Indebtedness ceasing to be a Subsidiary or
Borrowers or any subsequent transfer of such Indebtedness (other than to the
Company or any of its Subsidiaries) such Indebtedness shall be required to be
permitted under another clause of this Section 7.02; provided, further, that in
the case of Intercompany Indebtedness consisting of a loan or advance to a Loan
Party, each such loan or advance outstanding at any time after the Restatement
Effective Date shall be subordinated to the indefeasible payment in full of all
of such Loan Party’s Obligations;
(k)Indebtedness constituting Permitted Guarantee Obligations;
(l)Indebtedness in respect of Sale and Leaseback Transactions; provided that at
the time of such entering into such Sale and Leaseback Transaction and after
giving effect thereto, the aggregate Dollar Equivalent amount of Attributable
Debt for such Sale and Leaseback Transaction and for all Sale and Leaseback
Transactions so entered into by Borrowers and their Subsidiaries, together with
the Dollar Equivalent of Indebtedness permitted to be outstanding pursuant to
clauses (f) and (g) of this Section 7.02 does not exceed 7.5% of the Company’s
Consolidated Tangible Assets as set forth on the last financial statements
delivered by the Company pursuant to Section 6.01;
(m)Indebtedness, in addition to that referred to elsewhere in this Section 7.02,
(i) constituting Specified Foreign Indebtedness, in a Dollar Equivalent
principal amount not to exceed 10% of the Company’s Consolidated Tangible
Assets; plus (ii) constituting other Indebtedness incurred by Foreign
Subsidiaries, in a Dollar Equivalent principal amount not to exceed


89

--------------------------------------------------------------------------------





7.5% of the Company’s Consolidated Tangible Assets; provided that the aggregate
principal amount of the Indebtedness described in clauses (i) and (ii) above
that may be secured under Section 7.01(i) shall not exceed $35,000,000;
(n)Indebtedness incurred by Domestic Subsidiaries (other than the Excluded
Domestic Joint Venture Subsidiaries) in addition to that referred to elsewhere
in this Section 7.02 in a principal amount not to exceed in the aggregate
$80,000,000;
(o)Indebtedness of the Borrowers or any of their Subsidiaries consisting of
take-or-pay obligations consistent with past practice contained in supply
agreements entered into in the ordinary course of business;
(p)Indebtedness in respect of obligations secured by Customary Permitted Liens;
(q)Guarantees incurred by the Company or any Subsidiary of obligations of any
employee, officer or director of the Company or any such Subsidiary in respect
of loans made to such employee, officer or director in connection with such
Person’s acquisition of Equity Interests, phantom stock rights, capital
appreciation rights or similar equity-like interests in the Company or any such
Subsidiary in an aggregate amount not to exceed $10,500,000 outstanding at any
one time;
(r)Indebtedness in respect of Secured Other Facilities;
(s)Indebtedness of (i) Pinwheel, in an aggregate principal amount not to exceed
$200,000,000, and (ii) the Excluded Domestic Joint Venture Subsidiaries, in an
aggregate principal amount (on a cumulative basis for all such Excluded Domestic
Joint Venture Subsidiaries) not to exceed $50,000,000; provided that, in each
case, both before and immediately after giving effect to the incurrence of any
such Indebtedness, (A) no Default or Event of Default shall have occurred and be
continuing and (B) the Company shall be in pro forma compliance with the
financial covenants set forth in Section 7.15; and
(t)Permitted Refinancing Indebtedness with respect to Indebtedness described in
clauses (a) through (s) above.


7.03    Fundamental Changes. No Borrower will nor will permit any of its
Subsidiaries to, merge into, amalgamate or consolidate with any other Person, or
permit any other Person to merge into, amalgamate or consolidate with it, or
liquidate, wind-up or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Event of Default shall have occurred
and be continuing, the Company may amalgamate with or merge with any Person in a
transaction where the Company is the surviving corporation and any Subsidiary
(other than a Receivables Subsidiary, Insurance Subsidiary or Timber SPV) (a)
may amalgamate with or merge into the Company in a transaction in which the
Company is the surviving corporation, (b) may amalgamate with or merge into any
Loan Party in a transaction in which the surviving entity is a Loan Party or
that becomes a Loan Party simultaneously with such merger in connection with a
Permitted Acquisition and pursuant to which such surviving Loan Party assumes
all of the Obligations of the Person so amalgamated or merged, (c) that is not a
Loan Party may amalgamate with or merge into any Subsidiary that is not a Loan
Party or any Person that becomes a Loan Party or a Subsidiary simultaneously
with such merger, (d) may merge into any other Person that becomes a Loan Party
in connection with a Permitted Acquisition, and (e) may liquidate, wind-up or
dissolve if the Company determines in good faith that such liquidation,
winding-up or dissolution is in the best interests of the Company and is not
materially disadvantageous to the Lenders; provided that (i) any such
amalgamation or merger involving a Person that is not a Controlled Subsidiary
immediately prior to such amalgamation or merger shall not be permitted unless
also permitted by Section 7.07 and (ii) none of the foregoing shall prevent or
otherwise restrict the Company and its Subsidiaries from consummating the
Project Peach Acquisition on the Restatement Effective Date in accordance with
applicable Law and the Project Peach Acquisition Agreement.


7.04    Asset Sales. No Borrower will nor will permit any of its Subsidiaries
to, convey, sell, lease or otherwise dispose of (or become party to any
agreement, note, indenture or other instrument pursuant to which such Person
agrees to do any of the foregoing at any future time without the Administrative
Agent’s prior written consent) all or any part of their property or assets, or
enter into any Sale and Leaseback Transaction, except that:
(a)the Company and its Subsidiaries may sell, contribute and make other
transfers of Receivables Facility Assets pursuant to the Receivables Documents
under a Permitted Accounts Receivable Securitization and Soterra LLC may sell
Timber Assets in connection with any Timberland Installment Note Transaction;
(b)the Borrowers and their Subsidiaries may lease, including subleases and
assignments of leases and subleases, real or personal property in the ordinary
course of business;
(c)the Borrowers and their Subsidiaries may sell Inventory in the ordinary
course of business;
(d)the Borrowers and their Subsidiaries may sell or discount, in each case
without recourse and in the ordinary course of business, accounts receivable
arising in the ordinary course of business (x) which are overdue, or (y) which
such Borrower or Subsidiary may reasonably determine are difficult to collect
but only in connection with the compromise or collection thereof consistent with
prudent business practice (and not as part of any bulk sale or financing of
receivables); provided that any Foreign Subsidiary may effect a sale or discount
with recourse or without recourse if such sale or discount is consistent with
its past practice or is consistent with customary practice in such Subsidiary’s
country of business;
(e)Asset Dispositions by the Company or any of its Subsidiaries to the Company
or any Domestic Subsidiary (other than a Timber SPV), Asset Dispositions by any
Foreign Borrower to any other Foreign Borrower; Asset Dispositions from any
Foreign Subsidiary (other than any Foreign Borrower) to any other Foreign
Subsidiary and to the extent


90

--------------------------------------------------------------------------------





permitted by Section 7.07, Asset Dispositions by any Domestic Subsidiary to any
Foreign Borrower and any other transaction permitted by Section 7.07;
(f)the Borrowers and their Subsidiaries may enter into consignment arrangements
(as consignor or as consignee) or similar arrangements for the sale or purchase
of goods in the ordinary course of business;
(g)the Borrowers and their Subsidiaries may make Investments and acquisitions
permitted pursuant to Section 7.07;
(h)the Borrowers and their Subsidiaries may enter into licenses or sublicenses
of software, trademarks and other IP Rights and general intangibles in the
ordinary course of business and which do not materially interfere with the
business of such Person;
(i)the Borrowers and their Subsidiaries may enter into Sale and Leaseback
Transactions permitted under Section 7.02(l);
(j)the Borrowers and their Subsidiaries may make Restricted Payments permitted
pursuant to Section 7.05, may grant Permitted Liens, may enter into transactions
permitted by Section 7.07, and may lease property in transactions not prohibited
by this Agreement;
(k)the Borrowers and their Subsidiaries may make dispositions in the ordinary
course of business of equipment and other tangible personal property that is
obsolete, uneconomical, surplus, worn-out, excess or no longer useful in the
Company’s and its Subsidiaries’ business;
(l)the Borrowers and their Subsidiaries may make dispositions of owned or leased
vehicles in the ordinary course of business;
(m)the Borrowers and their Subsidiaries may make other Asset Dispositions
(excluding a Soterra Disposition) for fair value; provided that (A) at least 75%
of the aggregate sales price from such Asset Disposition shall be paid in Cash
or Cash Equivalents; and (B) that the aggregate book value (at the time of
disposition thereof) of all assets then proposed to be disposed of together with
all other assets disposed of since the Original Closing Date pursuant to this
clause (m), does not exceed 15% of the Consolidated Tangible Assets of the
Company at such time, in each case, measured as of the date of the last such
sale based on the last financial statements delivered by the Company pursuant to
Section 6.01; provided that to the extent that the Net Sale Proceeds of any
Asset Disposition that are not required to be used to prepay the Loans pursuant
to Section 2.05(b)(ii) are used to purchase assets used or to be used in the
businesses referred to in Section 6.04 in the time period prescribed in Section
2.05(b)(ii), and if the Company or such Subsidiary has complied with the
provisions of Section 6.10 with respect to any assets purchased with such
reinvested proceeds, such Asset Disposition shall be disregarded for purposes of
calculations pursuant to this clause (m) (and shall otherwise be deemed to be
permitted under this clause (m)) to the extent of the reinvested proceeds, from
and after the time of compliance with Section 6.10 with respect to the
acquisition of such other property;
(n)the Soterra Disposition; provided that such Soterra Disposition is pursuant
to a substantially contemporaneous exchange for, or acquisition of, other
timberland properties, or that at the time of such Soterra Disposition and after
giving effect thereto, (i) no Default or Event of Default shall have occurred
and be continuing; (ii) the Company shall be in pro forma compliance with the
financial covenants in Section 7.15 hereof as if the Soterra Disposition had
occurred on the first day of the most recently completed fiscal period for
measuring compliance with such financial covenants; (iii) the Net Sale Proceeds
therefrom are applied pursuant to Section 2.05(b)(ii) or Section 7.05(b); and
(iv) the Soterra Disposition will not result in the breach of or default under
any material Contractual Obligation of the Company or any of its Subsidiaries;
(o)the sale of equipment to the extent that such equipment is exchanged for
credit against the purchase price of similar replacement equipment, or the
proceeds of such sale are reasonably promptly applied to the purchase price of
similar replacement equipment;
(p)transfers of property subject to casualty events or via eminent domain;
(q)the unwinding of any Swap Contract pursuant to its terms; and
(r)Asset Dispositions contemplated by Schedule 7.04 to the Disclosure Letter so
long as made for fair market value as reasonably determined by the Company and
on ordinary business terms and so long as the Net Sale Proceeds therefrom are
applied pursuant to Section 2.05(b)(ii).
In the event the Required Lenders waive the provisions of this Section 7.04 with
respect to the sale of any Collateral, or any Collateral is sold as permitted by
this Section 7.04, such Collateral shall be sold free and clear of the Liens
created by the Collateral Documents, and Administrative Agent shall be
authorized to take any actions deemed appropriate in order to effect the
foregoing.
7.05    Dividends or Other Distributions.
(a)No Borrower will, nor will it permit any of its Subsidiaries to, either: (i)
declare or pay any dividend or make any distribution on or in respect of its
Equity Interests (each a “Dividend”) to the direct or indirect holders of its
Equity Interests (except (A) dividends or distributions payable solely in such
Equity Interests or in options, warrants or other rights to purchase such Equity
Interests and (B) dividends, distributions or redemptions payable to (1) the
Company or a Wholly-Owned Subsidiary of the Company, (2) any other Subsidiary of
the Company in compliance with applicable corporation or other organizational
law or (3) any other Person that holds Equity Interests in any Subsidiary of the
Company, if the Company or one of its Subsidiaries simultaneously receives a
portion of any such dividend, distribution or redemption based on its pro rata
share of the Equity Interests of such Subsidiary); or (ii) purchase, redeem or
otherwise acquire or retire for value any Equity Interests


91

--------------------------------------------------------------------------------





of the Borrowers other than in exchange for, or out of proceeds of, the
substantially concurrent sale (other than to an Affiliate of any Borrower) of
other Equity Interests of such Borrower or as permitted under clause (a)(i)(B)
above or (iii) purchase, defease, redeem, prepay, decrease or otherwise acquire
or retire for value, prior to any scheduled final or stated maturity, any
Indebtedness (other than with the proceeds of Permitted Refinancing
Indebtedness) that is either subordinate or junior in right of payment to the
Obligations (other than Intercompany Indebtedness subordinated as a result of
Section 7.02(k) or as permitted by Section 7.12) (any of the foregoing being
hereinafter referred to as a “Restricted Payment”); provided that the Company
may make scheduled principal and interest payments on Indebtedness permitted
pursuant to Section 7.02 in accordance with the terms of the documents governing
such Indebtedness and make distributions to the extent necessary to enable the
Company or a Subsidiary of the Company to pay their taxes as they legally become
due; and provided, further, that, so long as no Default or Event of Default then
exists pursuant to Section 8.01(a), (e) or (f) or would result therefrom, the
Company may make any Restricted Payment which, together with all other
Restricted Payments made pursuant to this Section 7.05(a) since November 1, 2018
would not exceed the sum of:
(I)    75% of Consolidated Net Income for each Fiscal Year, commencing with the
Fiscal Year ended October 31, 2018, ending immediately prior to the date of such
Restricted Payment and for which financial statements complying with Section
6.01(b) have been delivered to the Lenders (it being understood that there shall
not be any deductions for any net loss as shown on the Company’s income
statement for any Fiscal Year prepared in accordance with GAAP);
(II)    the aggregate Net Offering Proceeds received by the Company from the
issue or sale of its Common Stock (including the issuance of Common Stock in
conjunction with the exercise of stock options) or Permitted Preferred Stock
subsequent to October 31, 2018 (other than an issuance or sale to a Subsidiary
or an employee stock ownership plan); and
(III)    $375,000,000;
(b)So long as no Default or Event of Default has occurred and is continuing or
would result therefrom, the Company can make a Soterra Disposition in the form
of a dividend payment of its Equity Interests in Soterra LLC, or the Company may
make a Restricted Payment from the Net Sale Proceeds of any Soterra Disposition
when the Net Sale Proceeds thereof are not used to make a substantially
contemporaneous exchange for, or acquisition of, other timberland properties,
and any Subsidiary may declare and make dividend payments and other
distributions so long as any such payments pursuant thereto by any
non-Wholly-Owned Subsidiary of the Company are made on a pro rata basis to such
Subsidiary’s shareholders generally.
(c)On and after the date on which the Company achieves Dual Investment Grade
Status, and for so long as such Dual Investment Grade Status exists, the Company
may make Restricted Payments without restriction; provided that (i) no Default
or Event of Default has occurred, is continuing or would result therefrom and
(ii) that in the event that Dual Investment Grade Status ceases to exist, any
Restricted Payments made pursuant to this Section 7.05(c) shall be counted for
purposes of the calculation of Restricted Payments (as if such Restricted
Payments had been made pursuant to Section 7.05(a)) and determining the
Company’s ability to make Restricted Payments pursuant to Section 7.05(a).
Notwithstanding the foregoing, (x) the Company may pay Dividends of up to the
lesser of (I) $0.01 per share of Class A Common Stock for each four consecutive
Fiscal Quarters and (II) $300,000 for each consecutive Fiscal Quarter, and the
Company may pay Dividends within 60 days after the date of declaration thereof
if at such date of declaration such Dividend would have complied with this
Section 7.05; provided that such Dividend if permitted only by Section 7.05(a)
shall be included (without duplication) in the calculation of the amount of
Restricted Payment for purpose of Section 7.05(a); and (y) the Company may pay
Dividends and make other Restricted Payments not otherwise permitted under this
Agreement if (I) no Default or Event of Default is existing or would result
therefrom and (II) the Leverage Ratio, immediately after giving pro forma effect
to any such Dividend or Restricted Payment, shall be less than 3:00:1).
7.06    Issuance of Stock.
(a)The Company will not issue any Equity Interests, except for such issuances of
Equity Interests of the Company consisting of Common Stock or Permitted
Preferred Stock.
(b)No Borrower will nor will permit any of its Subsidiaries to, directly or
indirectly, issue, sell, assign, pledge or otherwise encumber or dispose of any
shares of Equity Interests of any Subsidiary of the Company, except (i) to the
Company, (ii) to another Wholly-Owned Subsidiary of the Company, (iii) to
qualified directors if required by applicable law, (iv) pursuant to employee
stock ownership or employee benefit plans in effect on the date hereof or (v) as
otherwise permitted in connection with an Investment permitted by Section 7.07;
provided that the Company can make the Soterra Disposition in the form of a
dividend payment of its Equity Interests in Soterra LLC; and provided, further,
that nothing in this Section 7.06(b) will prohibit the Company or any Subsidiary
from disposing of any Equity Interests if the transaction would otherwise be
permitted by Section 7.04.


7.07    Loans, Investments and Acquisitions. No Borrower will nor will permit
any of its Subsidiaries to, make any Investments or make any acquisitions
except:


92

--------------------------------------------------------------------------------





(a)the Borrowers and their Subsidiaries may acquire and hold Cash and Cash
Equivalents;
(b)Investments existing on the date hereof identified on Schedule 7.07(b) to the
Disclosure Letter, without giving effect to any additions thereto, but including
any renewal or extension of any thereof in the ordinary course of business and
on ordinary business terms in an amount not to exceed the original amount
thereof;
(c)Investments required pursuant to the terms of any Permitted Accounts
Receivable Securitization;
(d)Investments (including debt obligations) in trade receivables or received in
connection with the bankruptcy or reorganization of suppliers and customers and
in settlement (including settlements of litigation) of delinquent obligations
of, and other disputes with, customers and suppliers arising in the ordinary
course of business;
(e)the Company may enter into Swap Contracts in compliance with Section 7.02(h);
(f)pledges or deposits made in the ordinary course of business;
(g)(i) Investments by the Company or any Subsidiary in their respective
Subsidiaries outstanding on the date hereof; (ii) Investments by the Company or
any Subsidiary in Loan Parties; (iii) Investments by Subsidiaries of the Company
that are not Loan Parties in other Subsidiaries that are not Loan Parties; and
(iv) Investments in any Wholly-Owned Foreign Subsidiary (excluding Investments
of the type described in Section 7.07(q)(ii)), (A) to the extent made in the
ordinary course of business and in a manner consistent with the Company’s past
business practice to fund or support the ordinary course operations of such
Wholly-Owned Foreign Subsidiary or (B) if de minimis and made in connection with
the organization or formation thereof;
(h)the Borrowers or any Subsidiary may make Permitted Acquisitions (including
payments permitted by Section 7.02(i)) subject to clause (g) above in the case
of Investments by the Company and any Domestic Subsidiary in any Foreign
Subsidiary;
(i)extensions of trade credit, accounts or notes receivable and prepaid expenses
in the ordinary course of business and Investments consisting of non-cash
consideration received in the form of securities, notes or similar obligations
in connection with Asset Dispositions not prohibited by this Agreement;
(j)(i) Investments in Pinwheel and the Excluded Domestic Joint Venture
Subsidiaries existing on the date hereof; (ii) after the Restatement Effective
Date, Investments in Pinwheel in an aggregate amount of $150,000,000, of which
no more than $100,000,000 of such $150,000,000 may be in the form of an equity
contribution; and (iii) other Investments in joint ventures (other than
Pinwheel) by the Company or any of its Subsidiaries not at any time exceeding
the sum of (A) in the aggregate a Dollar Equivalent amount of $55,000,000 in any
Fiscal Year following the Restatement Effective Date, plus (B) the aggregate net
cash received by the Company and its Subsidiaries since the Restatement
Effective Date in connection with Investments under this clause (j) as interest,
dividends, distributions or other income and returns of capital from Investments
under this clause (j);
(k)other Investments not in excess of the sum of (i) the greater of (A) the
Dollar Equivalent amount of $140,000,000 outstanding at any one time and (B)
5.0% of the Company’s Consolidated Tangible Assets as set forth on the last
financial statements delivered by the Company pursuant to Section 6.01, plus
(ii) the aggregate net cash received by the Company and its Subsidiaries since
the Original Closing Date in connection with Investments under this clause (k)
as interest, dividends, distributions or other income and returns of capital
from Investments under this clause (k); provided that any such Investment that
is an acquisition complies with clauses (a) through (d) of the definition of
Permitted Acquisition;
(l)advances, loans or extensions of credit to suppliers in the ordinary course
of business consistent with past practice as of the Restatement Effective Date;
(m)advances, loans or extensions of credit by the Company or any Subsidiary to
any of its employees (other than employees of any Insurance Subsidiary, Timber
SPV or any Receivables Subsidiary) in the ordinary course of business; provided
that the aggregate amount of all such loans, advances and extensions of credit
shall not at any time exceed in the aggregate a Dollar Equivalent amount of
$10,500,000;
(n)Investments of any Person in the amount existing at the time such Person
became a Subsidiary, to the extent such Investment was not made in connection
with, or in contemplation of, such Person becoming a Subsidiary;
(o)Soterra LLC and any Timber SPV may make Investments in connection with any
Timberland Installment Note Transaction;
(p)Investments of Greif Packaging in the CoBank Equities, which, as of the
Restatement Effective Date, shall equal the Dollar Equivalent amount of $1,000;
and
(q)(i) so long as no Default has occurred and is continuing or would result from
such Investment, Investments by the Loan Parties in Foreign Subsidiaries that
are not Loan Parties, or joint ventures in which the Company or any Subsidiary
has an interest; and (ii) Investments consisting of the transfer of equipment
(and any intellectual property rights necessary for the use of such assets) to
Foreign Subsidiaries in the ordinary course of business; provided that the
aggregate amount of Investments described in clauses (i) and (ii) above shall
not exceed 5% of the total assets of the Company (in each case measured at the
time of such Investment and, in the case of clause (ii) above, based upon the
sum of the current book value of the assets transferred, plus the book values of
all other assets previously transferred to Foreign Subsidiaries pursuant to
clause (ii) above).


7.08    Transactions with Affiliates. No Borrower will nor will permit any of
its Subsidiaries to, conduct any business or enter into any transaction or
series of similar transactions (including the purchase, sale, lease or exchange
of any property or the rendering of any service) with any Affiliate of any
Borrower (other than a Loan Party) unless the terms of such business,
transaction or series of transactions are as favorable to such Borrower, such
Subsidiary as terms that would be obtainable at the


93

--------------------------------------------------------------------------------





time for a comparable transaction or series of similar transactions in
arm’s-length dealings with an unrelated third Person or, if such transaction is
not one which by its nature could be obtained from such Person, is on fair and
reasonable terms; provided that the following shall be permitted: (u) the
payment of customary fees to members of the Board of Directors of the Company
and compensation or employee benefit arrangements with employees of the Company
or any Subsidiary, (v) employment and severance arrangements among the Borrowers
or any of their Subsidiaries and their respective officers and employees in the
ordinary course of business, (w) transactions expressly permitted by Section
7.03 or Section 7.05, (x) transactions described in Schedule 7.08 to the
Disclosure Letter or transactions pursuant to a Soterra Disposition, (y)
transactions in connection with Permitted Accounts Receivable Securitizations
and any Timberland Installment Note Transaction and (z) consummation by the
Company and its Subsidiaries of the Project Peach Acquisition on the Restatement
Effective Date in accordance with applicable Law and the Project Peach
Acquisition.


7.09    Insurance Subsidiary. Notwithstanding anything to the contrary in this
Agreement, Insurance Subsidiary shall not engage in any business other than the
business of serving as a captive insurance company for the Company and its
Subsidiaries (and, in such capacity, insuring the risks of the Company and its
Subsidiaries) and engaging in such necessary activities related thereto as may
be permitted to be engaged in by a Bermuda captive insurance company pursuant to
applicable Bermuda captive insurance company rules and regulations.


7.10    Sale or Discount of Receivables. The Borrowers shall not, and shall not
cause or permit any Subsidiary to, directly or indirectly, sell, with or without
recourse, or discount (other than in connection with trade discounts or
arrangements necessitated by the creditworthiness of the other party, in each
case in the ordinary course of business consistent with past practice) or
otherwise sell for less than the face value thereof, notes or accounts
receivable, except (i) to any Domestic Loan Party (other than a Timber SPV) and
(ii) other than pursuant to a Permitted Accounts Receivable Securitization and
transactions permitted by Section 7.04(d) or Section 7.07.


7.11    Fiscal Year. The Company will not change its Fiscal Year.


7.12    Limitation on Voluntary Payments and Modifications, Etc. No Borrower
will nor will permit any of its Subsidiaries to:
(a)make (or give any notice in respect of) any voluntary or optional payment or
prepayment on or redemption or acquisition for value of (including, without
limitation, by way of depositing with the trustee with respect thereto or any
other Person money or securities before due for the purpose of paying when due)
any Indebtedness with a principal amount in excess of the Dollar Equivalent of
$14,000,000 (other than Intercompany Indebtedness subordinated as a result of
Section 7.02(j)) that is either contractually subordinate or junior in right of
payment to the Obligations (for the avoidance of doubt the making of the 2019
Senior Notes Redemption is not a payment of Indebtedness that is contractually
subordinate or junior in right of payment of the Obligations), other than
pursuant to the issuance of Permitted Refinancing Indebtedness, except (i)
regularly scheduled payments of interest and regularly scheduled payments of
principal on Indebtedness permitted by Section 7.02, (ii) the conversion or
exchange of any Indebtedness into Equity Interests of any Borrower, and (iii)
Permitted Refinancing Indebtedness;
(b)amend, terminate or modify, or permit the amendment, termination or
modification of, any provision of any documents governing Indebtedness described
in clause (a) above in a manner materially adverse to the interests of the
Lenders;
(c)enter into any Receivables Documents other than in connection with a
Permitted Accounts Receivable Securitization (unless such Receivables Documents
have been approved by the Administrative Agent or are non-material documentation
entered into pursuant to such approved Receivables Documents) or amend or modify
in any material respect which is adverse to the Lenders any of such Receivables
Documents except as permitted by Section 7.10 unless such amendment or
modification has been approved by the Administrative Agent (which shall not be
unreasonably withheld); provided that if the Receivables Documents, after giving
effect to such amendment or modification, would constitute a Permitted Accounts
Receivable Securitization, then such approval of the Administrative Agent shall
not be required; or
(d)amend, modify or change in any way materially adverse to the interests of the
Lenders, its Organizational Documents (including, without limitation, by filing
or modification of any certificate of designation) or bylaws, or any agreement
entered into by it, with respect to its Equity Interests, or enter into any new
agreement with respect to its preferred stock in any manner materially adverse
to the interests of the Lenders.


7.13    Limitation on Certain Restrictions on Subsidiaries. No Borrower will nor
will permit any of its Material Subsidiaries, to create or otherwise cause or
permit to exist or become effective any consensual encumbrance or restriction on
the ability of any Borrower or any Material Subsidiary of any Borrower to (a)
pay dividends or make any other distributions on its Equity Interests or pay any
Indebtedness or other Obligation owed to the Company or any of its other
Subsidiaries, (b) make any loans or advances to the Company or any of its other
Material Subsidiaries, or (c) transfer any of its property to the Company or any
of its other Material Subsidiaries, except:


94

--------------------------------------------------------------------------------





(i)any encumbrance or restriction pursuant to the Loan Documents, the Senior
Note Documents, any documents evidencing Permitted Refinancing Indebtedness with
respect to any of the foregoing, any Permitted Accounts Receivable
Securitization (including limitations set forth in the charter documents of any
Receivable Subsidiary) or an agreement in effect at or entered into on the
Restatement Effective Date and reflected on Schedule 7.13 to the Disclosure
Letter or any encumbrance or restriction on the assets of a Timber SPV arising
out of a Timberland Installment Note Transaction;
(ii)any encumbrance or restriction with respect to a Subsidiary of the Company
pursuant to an agreement relating to any Indebtedness issued by such Subsidiary
on or prior to the date on which such Subsidiary became a Subsidiary of the
Company or was acquired by the Company (other than Indebtedness issued as
consideration in, or to provide all or any portion of the funds utilized to
consummate, the transaction or series of related transactions pursuant to which
such Subsidiary became a Subsidiary or was acquired by the Company) and
outstanding on such date;
(iii)any such encumbrance or restriction consisting of customary provisions
restricting subletting or assignment of any leases governing leasehold interests
of the Company or any of its Subsidiaries and customary provisions restricting
assignment of any agreement or license entered into by the Company or any
Subsidiary in the ordinary course of business and customary restrictions in
sales agreements pending the closing of the applicable sale;
(iv)any encumbrance or restriction existing solely as a result of a requirement
of Law; and
(v)Permitted Liens or other restrictions contained in security agreements or
Capitalized Leases securing or otherwise related to Indebtedness permitted
hereby to the extent such restrictions restrict the transfer of the property
subject to such security agreements.


7.14    Accounting Changes. No Borrower will, nor will permit any of its
Subsidiaries to, make any change in accounting policies affecting the
presentation of financial statements from those employed by it on the date
hereof, unless (a) such change is disclosed to the Lenders through the
Administrative Agent or otherwise; (b) relevant prior financial statements that
are affected by such change are restated (in form and detail reasonably
satisfactory to the Administrative Agent) as may be required by GAAP to show
comparative results; and (c) the Company delivers a report to the Administrative
Agent calculating all financial statements and other relevant financial terms
without giving effect to such change.


7.15    Financial Covenants.
(a)Leverage Ratio. The Company shall not permit the Leverage Ratio as of the
last day of any Fiscal Quarter for the Test Period ending during any period set
forth below to be more than the ratio set forth below opposite such period:

 
Test Period Ending
Maximum Leverage Ratio
  
July 31, 2020 through (but excluding) January 31, 2022
4.50:1
 
January 31, 2022 through (but excluding) July 31, 2023
4.25:1
 
July 31, 2023 and thereafter
4.00:1



; provided that, notwithstanding any of the foregoing to the contrary, during
any Collateral Release Period, the Company shall not permit the Leverage Ratio
as of the last day of any Fiscal Quarter for the Test Period then ended to be
more than 3.75:1.
(b)Consolidated Interest Coverage Ratio. The Company shall not permit the
Consolidated Interest Coverage Ratio as of the end of any Fiscal Quarter of the
Company to be less than 3.00:1.


7.16    Senior Notes Guarantees. The Company shall not cause or permit any
Subsidiary to guarantee any obligations of the Company or any other Subsidiary
arising under or otherwise evidenced by any of the Senior Note Documents unless
such Subsidiary is (or, simultaneous with such guarantee of such obligations,
becomes) a Guarantor.


7.17    Use of Proceeds. No Borrower will request any Credit Extension, and no
Borrower shall use (and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use) the proceeds
of any Credit Extension (a) in furtherance of a direct offer, payment, promise
to pay, or authorization of the direct payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (b) for
the purpose of directly funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, to the extent such activities, business or transaction would be
prohibited by Sanctions if conducted by a corporation incorporated in the United


95

--------------------------------------------------------------------------------





States, the United Kingdom or in a European Union member state, or (c) in any
manner that would result in the violation of any Sanctions applicable to any
party hereto.


ARTICLE VIII


EVENTS OF DEFAULT AND REMEDIES


8.01    Events of Default. Any of the following events, acts, occurrences or
state of facts shall constitute an “Event of Default” for purposes of this
Agreement:
(a)Failure to Make Payments When Due. Any Borrower (i) shall default in the
payment of principal on any of the Loans or any reimbursement obligation with
respect to any Letter of Credit; or (ii) shall default in the payment of
interest on any of the Loans or default in the payment of any fee or any other
Obligation when due and such default in payment of such interest, fee or other
Obligation (other than principal) shall continue for five (5) Business Days; or
(b)Representations and Warranties. Any representation or warranty made by any
Loan Party, as the case may be, to Administrative Agent or any Lender contained
in any Loan Document or certificate delivered to Administrative Agent or any
Lender pursuant hereto or thereto shall have been incorrect in any material
respect on the date as of when made or deemed made, or
(c)Covenants. Any Loan Party shall (i) default in the performance or observance
of any term, covenant, condition or agreement on its part to be performed or
observed under Article VII (other than Section 7.09 or 7.12(d)) hereof, Section
6.03(a) or Section 6.04 (solely as to any failure to maintain in full force and
effect the corporate existence of any Borrower), or (ii) default in the due
performance or observance by it of any other term, covenant or agreement
contained in this Agreement and such default shall continue unremedied for a
period of thirty (30) days after written notice to the Company by Administrative
Agent; or
(d)Default Under Other Loan Documents. Any Loan Party shall default in the
performance or observance of any term, covenant, condition or agreement on its
part to be performed or observed hereunder or under any Loan Document (and not
constituting an Event of Default under any other clause of this Section 8.01)
and such default shall continue unremedied for a period of thirty (30) days
after written notice thereof has been given to the Company by Administrative
Agent; or
(e)Voluntary Insolvency, Etc. Any Borrower or any Material Subsidiary shall
become insolvent or generally fail to pay, or admit in writing its inability to
pay, its debts as they become due, or shall voluntarily commence any proceeding,
make any proposal, seek any relief under or file any petition or proposal under
any bankruptcy, insolvency or similar law in any jurisdiction or seeking
dissolution, reorganization, arrangement, composition or readjustment or the
appointment of a receiver, receiver and manager, interim receiver, trustee,
custodian, court appointed monitor, administrator, administrative receiver,
liquidator or other similar official for it or a substantial portion of its
property, assets or business or to effect a plan or other arrangement with its
creditors, or shall file any answer admitting the jurisdiction of the court and
the material allegations of an involuntary petition filed against it in any
bankruptcy, insolvency or similar proceeding in any jurisdiction, or shall be
adjudicated bankrupt, or shall make a general assignment for the benefit of
creditors, or shall consent to, or acquiesce in the appointment of, a receiver,
receiver and manager, interim receiver, trustee, custodian, sequestrator, court
appointed monitor, administrator, administrative receiver, liquidator or other
similar official for a substantial portion of its property, assets or business,
shall call a meeting of its creditors with a view to arranging a composition or
adjustment of its debts or shall take any corporate action authorizing any of
the foregoing; or
(f)Involuntary Insolvency, Etc. Involuntary proceedings or an involuntary
petition shall be commenced or filed against any Borrower or any Material
Subsidiary under any bankruptcy, insolvency or similar law in any jurisdiction
or seeking the dissolution, reorganization, arrangement, composition,
readjustment, winding up, liquidation, suspension of operations of it or the
appointment of a receiver, receiver and manager, interim receiver, trustee,
custodian, court appointed monitor, administrator, administrative receiver,
liquidator or other similar official for it or of a substantial part of its
property, assets or business, or to effect a plan or other arrangement with its
creditors or any writ, judgment, warrant of attachment, sequestration, execution
or similar process shall be issued or levied against a substantial part of its
property, assets or business, and (other than in respect of a Dutch Person) such
proceedings or petition shall not be dismissed, or such writ, judgment, warrant
of attachment, execution or similar process shall not be released, vacated or
fully bonded, within sixty (60) days after commencement, filing or levy, as the
case may be, or any order for relief shall be entered in any such proceeding; or
(g)Default Under Other Agreements. (i) Any Loan Party shall default in the
payment when due, whether at stated maturity or otherwise, of any Indebtedness
(other than Indebtedness owed to the Lenders under the Loan Documents) in excess
of the Threshold Amount in the aggregate beyond the period of grace, if any,
provided in the instrument or agreement under which such Indebtedness was
created, (ii) a default shall occur in the performance or observance of any
Permitted Debt Document, any agreement or condition to any such Indebtedness
referred to in clause (i) of this Section 8.01(g) or contained in any instrument
or agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause (determined
without regard to whether any notice of acceleration or similar notice is
required), any such Indebtedness to become due or be repaid prior to its stated
maturity, or (iii) any such Indebtedness referred to in clause


96

--------------------------------------------------------------------------------





(i) of this Section 8.01(g) of the Loan Parties shall be declared to be due and
payable, or required to be prepaid other than by a regularly scheduled required
payment or prepayment, prior to the stated maturity thereof; or
(h)Invalidity of Subordination Provisions. The subordination provisions of any
agreement, instrument or other documents evidencing, guaranteeing or otherwise
governing subordinated notes evidencing any Permitted Additional Indebtedness or
any Permitted Refinancing Indebtedness therefor is for any reason revoked or
invalidated, or otherwise ceases to be in full force and effect, or the Loans
and the other Obligations hereunder entitled to receive the benefits of any Loan
Document is for any reason subordinated or does not have the priority
contemplated by this Agreement or such subordination provisions; or
(i)Judgments. One or more judgments or decrees shall be entered against a Loan
Party involving, individually or in the aggregate, a liability (to the extent
not paid or covered by insurance) of the Threshold Amount or more and shall not
have been vacated, discharged, satisfied, stayed or bonded pending appeal within
sixty (60) days from the entry thereof; or
(j)Collateral Documents. Except as contemplated by Section 7.10, at any time
after the execution and delivery thereof, any of the Collateral Documents shall
cease to be in full force and effect (other than in accordance with its terms,
or as otherwise provided in any Loan Document) or shall cease to give
Administrative Agent for the benefit of the Secured Parties the Liens, rights,
powers and privileges purported to be created thereby (including, without
limitation, a first priority perfected security interest in, and Lien on, all of
the Collateral), in favor of Administrative Agent for the benefit of the Secured
Parties superior to and prior to the rights of all third Persons and subject to
no other Liens (except to the extent expressly permitted herein or therein); or
(k)Guaranties. Any Guaranty or any provision thereof shall (other than as a
result of the actions taken by Administrative Agent or the Lenders to release
such Guaranty) cease to be in full force and effect in accordance with its terms
or the terms of any other Loan Document, or any Guarantor or any Person acting
by or on behalf of such Guarantor shall deny or disaffirm such Guarantor’s
obligations under any Guaranty (except to the extent expressly permitted herein
or therein); or
(l)ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of the Company under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Company or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or
(m)Change of Control. A Change of Control shall occur; or
(n)Dissolution. Any order, judgment or decree shall be entered against any
Borrower or any Material Subsidiary decreeing its involuntary dissolution or
split up and such order shall remain undischarged and unstayed for a period in
excess of sixty (60) days; or Company or any Material Subsidiary shall otherwise
dissolve or cease to exist except as specifically permitted by this Agreement.
If any of the foregoing Events of Default shall have occurred and be continuing,
Administrative Agent, at the written direction of the Required Lenders, shall
take one or more of the following actions for the ratable benefit of the Secured
Parties: (i) by written notice to Borrowers declare all Commitments to be
terminated whereupon such Commitments shall forthwith terminate, (ii) by written
notice to Borrowers declare all sums then owing by Borrowers hereunder and under
the Loan Documents to be forthwith due and payable, whereupon all such sums
shall become and be immediately due and payable without presentment, demand,
protest or notice of any kind, all of which are hereby expressly waived by
Borrowers, (iii) direct Borrowers to Cash Collateralize (and each Borrower
agrees that upon receipt of such notice, or immediately and automatically upon
the occurrence and during the continuance of any Event of Default specified in
Section 8.01(e) or Section 8.01(f) with respect to such Borrower it will Cash
Collateralize) the then Outstanding Amount of all L/C Obligations, and (iv)
enforce, as Administrative Agent the Guaranties and all of the Liens and
security interests created pursuant to the Collateral Documents in accordance
with their terms. In cases of any occurrence of any Event of Default described
in Section 8.01(e) or Section 8.01(f) with respect to the Company, the Loans,
together with accrued interest thereon and all of the other Obligations, shall
become immediately and automatically due and payable forthwith and all
Commitments immediately and automatically terminated without the requirement of
any such acceleration or request, and without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by each Borrower,
any provision of this Agreement or any other Loan Document to the contrary
notwithstanding, and other amounts payable by Borrowers hereunder shall also
become immediately and automatically due and payable all without notice of any
kind.
Anything in this Section 8.01 to the contrary notwithstanding, Administrative
Agent shall, at the request of the Required Lenders, rescind and annul any
acceleration of the Loans by written instrument filed with Borrowers; provided
that, at the time such acceleration is so rescinded and annulled: (A) all past
due interest and principal, if any, on the Loans and all other sums payable
under this Agreement and the other Loan Documents shall have been duly paid, and
(B) no Event of Default shall have occurred and be continuing which shall not
have been waived in accordance with the provision of Section 10.1 hereof.
8.02    Application of Funds. After the exercise of remedies provided for in
Section 8.01, any amounts received on account of the Obligations shall, subject
to the provisions of Sections 2.16 and 2.17, be applied by the Administrative
Agent in the following order:


97

--------------------------------------------------------------------------------





First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
(including fees and time charges for attorneys who may be employees of any
Lender or the L/C Issuer) arising under the Loan Documents and amounts payable
under Article III, ratably among them in proportion to the respective amounts
described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuer in proportion to the respective amounts described in this clause
Third payable to them;
Fourth, ratably to (i) payment of that portion of the Obligations constituting
unpaid principal of the Loans, L/C Borrowings and Ancillary Obligations, ratably
among the Lenders, the L/C Issuer, the Hedge Banks, the Cash Management Banks,
the Secured Facility Banks and the Existing Guaranty Banks, in proportion to the
respective amounts described in this clause (i) held by them and (ii) the
Administrative Agent for the account of the L/C Issuer, to Cash Collateralize
that portion of L/C Obligations comprised of the aggregate undrawn amount of
Letters of Credit to the extent not otherwise Cash Collateralized by the Company
pursuant to Sections 2.03 and 2.16;
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full to the Company or as otherwise required by Law.
Subject to Sections 2.03(c) and 2.16, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above. Notwithstanding
the foregoing, amounts received from any Loan Party shall not be applied to any
Excluded Swap Obligation of such Loan Party.
Notwithstanding the foregoing, Ancillary Obligations shall be excluded from the
application described above if (a) the Administrative Agent has not received
written notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank,
Hedge Bank, Secured Facility Bank (in each case, together with the signature of
the Company), or Existing Guaranty Bank, as the case may be; or (b) the
Administrative Agent receives notice that any such Ancillary Obligations are
meant to be excluded from the application described above from the Company and
the applicable Cash Management Bank, Hedge Bank, Secured Facility Bank or
Existing Guaranty Bank, as the case may be. Each Cash Management Bank, Hedge
Bank, Secured Facility Bank or Existing Guaranty Bank not a party to the Credit
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto.
8.03    Collateral Allocation Mechanism. On the CAM Exchange Date, (a) the
Lenders shall automatically and without further act be deemed to have exchanged
participation interests in the Designated Obligations such that, in lieu of the
interests of each Lender in the Designated Obligations under each Loan in which
it shall participate as of such date, such Lender shall own an interest equal to
such Lender’s CAM Percentage in the Designated Obligations under each of the
Loans and (b) simultaneously with the deemed exchange of participation interests
pursuant to clause (a) above, the interests in the Designated Obligations to be
received in such deemed exchange shall, automatically and with no further action
required, be converted into the Dollar amount, determined using the Spot Rate
calculated as of such date, of such amount and on and after such date all
amounts accruing and owed to the Lenders in respect of such Designated
Obligations shall accrue and be payable in Dollars at the rate otherwise
applicable hereunder. Each Lender, each Person acquiring a participation from
any Lender as contemplated by Section 10.06 and each Borrower hereby consents
and agrees to the CAM Exchange. Each of the Borrowers and the Lenders agrees
from time to time to execute and deliver to the Administrative Agent all such
promissory notes and other instruments and documents as the Administrative Agent
shall reasonably request to evidence and confirm the respective interests and
obligations of the Lenders after giving effect to the CAM Exchange, and each
Lender agrees to surrender any promissory notes originally received by it in
connection with its Loans hereunder to the Administrative Agent against delivery
of any promissory notes so executed and delivered; provided that the failure of
any Borrower to execute or deliver or of any Lender to accept any such
promissory note, instrument or document shall not affect the validity or
effectiveness of the CAM Exchange. As a result of the CAM Exchange, on and after
the CAM Exchange Date, each payment received by the Administrative Agent
pursuant to any Loan Document in respect of the


98

--------------------------------------------------------------------------------





Designated Obligations shall be distributed to the Lenders pro rata in
accordance with their respective CAM Percentages (to be redetermined as of each
such date of payment).


ARTICLE IX


ADMINISTRATIVE AGENT


9.01    Appointment and Authority.
(a)Each of the Lenders and the L/C Issuer hereby irrevocably appoints JPMorgan
to act on its behalf as the Administrative Agent hereunder and under the other
Loan Documents and authorizes the Administrative Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto. The provisions of this Article are solely for
the benefit of the Administrative Agent, the Lenders and the L/C Issuer, and no
Borrower shall have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.
(b)The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank, a potential Cash Management Bank and a potential Secured
Facility Bank) and the L/C Issuer hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender and the L/C Issuer for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto. In this
connection, the Administrative Agent, as “collateral agent”, and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 9.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article IX and Article X (including Section 10.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.


9.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrowers or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.


9.03    Exculpatory Provisions.
(a)The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:
(i)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
(ii)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(iii)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Borrowers or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.
(b)The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and


99

--------------------------------------------------------------------------------





8.02) or (ii) in the absence of its own gross negligence or willful misconduct
as determined by a court of competent jurisdiction by final and nonappealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given in writing to
the Administrative Agent by the Company, a Lender or the L/C Issuer.
(c)The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document; (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith; (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default; (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents; (v) the value or the sufficiency of any Collateral; or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
(d)Neither the Administrative Agent nor any of its Related Parties shall be
responsible or have any liability for, or have any duty to ascertain, inquire
into, monitor or enforce, compliance with the provisions of this Agreement
relating to Disqualified Lenders. Without limiting the generality of the
foregoing, the Administrative Agent shall not ý(i) be obligated to ascertain,
monitor or inquire as to whether any Lender or Participant or any prospective
Lender or prospective Participant is a Disqualified ýLender or (ii) have any
liability with respect to or arising out of any assignment or participation of
Loans, or disclosure of confidential information, to any ýDisqualified Lender.


9.04    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension or increase of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the L/C Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the L/C Issuer unless the Administrative Agent
shall have received notice to the contrary from such Lender or the L/C Issuer
prior to the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Company), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.


9.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.


9.06    Resignation of Administrative Agent.
(a)The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuer and the Company. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, subject to approval by
the Company if no Default exists and is continuing (such approval not to be
unreasonably withheld or delayed), to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders with the consent of the Company, if required, and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation (or such earlier day as shall be agreed by
the Required Lenders and the Company) (the “Resignation Effective Date”), then
the retiring Administrative Agent may (but shall not be obligated to) on behalf
of the Lenders and the L/C Issuer, appoint a successor Administrative Agent
meeting the qualifications set forth above, subject to approval by the Company
if no Default exists and is continuing (such approval not to be unreasonably
withheld or delayed). Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.
(b)If the Person serving as Administrative Agent is a Defaulting Lender pursuant
to clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to the Company and such Person
remove such Person as Administrative Agent and appoint a successor, subject to
approval by the Company if no Default exists and is continuing (such approval
not to be unreasonably withheld or delayed). If no such successor shall have
been


100

--------------------------------------------------------------------------------





so appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.
(c)With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring or removed Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed and, for purposes of the Loan Documents governed by Dutch
law, until the rights and obligations under the Parallel Debts have been assumed
by the successor Administrative Agent) and (2) except for any indemnity payments
or other amounts then owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the L/C Issuer directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or removed) Administrative Agent (other
than as provided in Section 3.01(h) and other than any rights to indemnity
payments or other amounts owed to the retiring or removed Administrative Agent
as of the Resignation Effective Date or the Removal Effective Date, as
applicable), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Company to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Company and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub‑agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent.
(d)Any resignation by JPMorgan as Administrative Agent pursuant to this Section
shall also constitute its resignation as L/C Issuer and Swing Line Lender. If
JPMorgan resigns as an L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto, including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c).  If JPMorgan resigns as Swing Line Lender,
it shall retain all the rights of the Swing Line Lender provided for hereunder
with respect to Swing Line Loans made by it and outstanding as of the effective
date of such resignation, including the right to require the Lenders to make
Base Rate Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c). Upon the appointment by the Company of a successor
L/C Issuer or Swing Line Lender hereunder (which successor shall in all cases be
a Lender other than a Defaulting Lender), (a) such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer or Swing Line Lender, as applicable, (b) the retiring L/C
Issuer and Swing Line Lender shall be discharged from all of their respective
duties and obligations hereunder or under the other Loan Documents, other than
those obligations arising prior to such resignation, and (c) the successor L/C
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to JPMorgan to effectively assume the obligations of JPMorgan with
respect to such Letters of Credit.


9.07    Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
the L/C Issuer acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.


9.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Arrangers, Bookrunners, Co-Syndication Agents, Co-Documentation
Agents or Managing Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.


9.09    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise
(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be


101

--------------------------------------------------------------------------------





necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(j) and (k), 2.09 and 10.04) allowed in such judicial
proceeding; and
(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.
9.10    Collateral and Guaranty Matters. Each of the Lenders (including in its
capacities as a potential Cash Management Bank, a potential Hedge Bank, a
potential Secured Facility Bank or an Existing Guaranty Bank) and the L/C Issuer
irrevocably authorize the Administrative Agent, at its option and in its
discretion,
(a)to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) on the date on which all Obligations
(including any then due and owing indemnity obligations hereunder but excluding
any Ancillary Obligations) shall be indefeasibly paid in full in cash (or cash
collateralized on reasonably satisfactory terms), and the Aggregate Commitments
hereunder shall have been terminated, (ii) that is sold or to be sold as part of
or in connection with any sale permitted hereunder or under any other Loan
Document, (iii) if approved, authorized or ratified in writing in accordance
with Section 10.01, or (iv) otherwise in accordance with Section 6.11(e).
(b)to release any Subsidiary Guarantor from its obligations under any Subsidiary
Guaranty if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder; and
(c)to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i).
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under any Subsidiary Guaranty
pursuant to this Section 9.10. In each case as specified in this Section 9.10,
the Administrative Agent will, at the Company’s expense, execute and deliver to
the applicable Loan Party such documents as such Loan Party may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Collateral Documents or to subordinate
its interest in such item, or to release such Subsidiary Guarantor from its
obligations under any Subsidiary Guaranty, in each case in accordance with the
terms of the Loan Documents and this Section 9.10.
The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith.
9.11    Existing Guaranties and Secured Lender Arrangements. No Existing
Guaranty Bank, Cash Management Bank, Hedge Bank or Secured Facility Bank that
obtains the benefits of Section 8.02, any Guaranty or any Collateral by virtue
of the provisions hereof or of any Guaranty, any Collateral Document or any
other Loan Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Article IX to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Ancillary Obligations unless the
Administrative Agent has received written notice of such Ancillary Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Existing Guaranty Bank, Cash Management Bank, Hedge
Bank or Secured Facility Bank, as the case may be.


The parties hereto hereby acknowledge and agree that, on the date on which all
Obligations (including any then due and owing indemnity obligations hereunder
but excluding any Ancillary Obligations) shall be indefeasibly paid in full in
cash (or cash collateralized on reasonably satisfactory terms), and the
Aggregate Commitments hereunder shall have been terminated (all of which shall
occur in accordance with the terms of the Loan Documents and whether or not any
Ancillary Obligations remain outstanding), any benefits obtained by any Existing
Guaranty Bank, Cash Management Bank, Hedge Bank or Secured Facility


102

--------------------------------------------------------------------------------





Bank pursuant to any Guaranty, any Collateral Document or any other Loan
Document shall terminate, regardless of whether any Ancillary Obligations remain
outstanding.
9.12    Credit Bidding. The Secured Parties hereby irrevocably authorize the
Administrative Agent, at the direction of the Required Lenders, to credit bid
all or any portion of the Obligations (including by accepting some or all of the
Collateral in satisfaction of some or all of the Obligations pursuant to a deed
in lieu of foreclosure or otherwise) and in such manner purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code of the United States, including under Sections 363, 1123 or 1129
thereof, or any similar Laws in any other jurisdictions to which a Loan Party is
subject (including any other Debtor Relief Laws), or (b) at any other sale,
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any applicable Law. In
connection with any such credit bid and purchase, the Obligations owed to the
Secured Parties shall be entitled to be, and shall be, credit bid by the
Administrative Agent at the direction of the Required Lenders on a ratable basis
(with Obligations with respect to contingent or unliquidated claims receiving
contingent interests in the acquired assets on a ratable basis that shall vest
upon the liquidation of such claims in an amount proportional to the liquidated
portion of the contingent claim amount used in allocating the contingent
interests) for the asset or assets so purchased (or for the equity interests or
debt instruments of the acquisition vehicle or vehicles that are issued in
connection with such purchase). In connection with any such bid (i) the
Administrative Agent shall be authorized to form one or more acquisition
vehicles and to assign any successful credit bid to such acquisition vehicle or
vehicles, (ii) each of the Secured Parties’ ratable interests in the Obligations
which were credit bid shall be deemed without any further action under this
Agreement to be assigned to such vehicle or vehicles for the purpose of closing
such sale, (iii) the Administrative Agent shall be authorized to adopt documents
providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the Administrative Agent with respect to such acquisition
vehicle or vehicles, including any disposition of the assets or equity interests
thereof, shall be governed, directly or indirectly, by, and the governing
documents shall provide for, control by the vote of the Required Lenders or
their permitted assignees under the terms of this Agreement or the governing
documents of the applicable acquisition vehicle or vehicles, as the case may be,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in Section 10.01),
(iv) the Administrative Agent on behalf of such acquisition vehicle or vehicles
shall be authorized to issue to each of the Secured Parties, ratably on account
of the relevant Obligations which were credit bid, interests, whether as equity,
partnership, limited partnership interests or membership interests, in any such
acquisition vehicle and/or debt instruments issued by such acquisition vehicle,
all without the need for any Secured Party or acquisition vehicle to take any
further action, and (v) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of Obligations credit bid
by the acquisition vehicle or otherwise), such Obligations shall automatically
be reassigned to the Secured Parties pro rata and the equity interests and/or
debt instruments issued by any acquisition vehicle on account of such
Obligations shall automatically be cancelled, without the need for any Secured
Party or any acquisition vehicle to take any further action. Notwithstanding
that the ratable portion of the Obligations of each Secured Party are deemed
assigned to the acquisition vehicle or vehicles as set forth in clause (ii)
above, each Secured Party shall execute such documents and provide such
information regarding the Secured Party (and/or any designee of the Secured
Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.


9.13    Certain ERISA Matters..
(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and each Arranger and not, for the
avoidance of doubt, to or for the benefit of any Borrower or any other Loan
Party, that at least one of the following is and will be true:
(i)such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,
(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or
(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made


103

--------------------------------------------------------------------------------





the investment decision on behalf of such Lender to enter into, participate in,
administer and perform the Loans, the Letters of Credit, the Commitments and
this Agreement, (C) the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement.
(b)In addition, unless clause (a)(i) of this Section is true with respect to a
Lender, such Lender further (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent and each
Arranger and not, for the avoidance of doubt, to or for the benefit of any
Borrower or any other Loan Party, that neither the Administrative Agent nor any
Arranger is a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Letters of Credit, the Commitments and this Agreement
(including in connection with the reservation or exercise of any rights by the
Administrative Agent or any Arranger under this Agreement, any Loan Document or
any documents related hereto or thereto).




ARTICLE X


MISCELLANEOUS


10.01    No Waiver; Modifications in Writing.
(a)No failure or delay on the part of the Administrative Agent or any Lender in
exercising any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. The remedies provided for herein are cumulative
and are not exclusive of any remedies that may be available to the
Administrative Agent or any Lender at law or in equity or otherwise. Neither
this Agreement nor any terms hereof may be amended, modified, supplemented,
waived, discharged, terminated or otherwise changed unless such amendment,
modification, supplement, waiver, discharge, termination or other change is in
writing signed by the Company and the Required Lenders; provided that (x) if the
Administrative Agent and the Company shall have jointly identified an obvious
error or any error or omission of an immaterial nature, in each case in any
provision of any Loan Document, then the Administrative Agent and the Company
shall be permitted to amend such provision and such amendment shall become
effective without any further action or consent of any other party to any Loan
Document if the same is not objected to in writing by the Required Lenders
within ten Business Days following receipt of notice thereof, and (y) no such
amendment, modification, supplement, waiver, discharge, termination or other
change shall, without the consent of:
(i)each Lender with Obligations directly affected thereby, extend the final
scheduled maturity of any Loan or Note (or extend the stated maturity of any
Letter of Credit beyond the Maturity Date with respect to the Revolving Credit
Facility), or reduce the rate or extend the time of payment of interest or fees
thereon, or reduce the principal amount thereof or extend the time of payment or
reduce the amount of any other amounts payable hereunder or under any other Loan
Document (provided that only the consent of the Required Lenders shall be
necessary (x) to amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest or Letter of Credit Fees at the
Default Rate or (y) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder),
(ii)each Lender, release all or substantially all of the value of the Guarantors
or all or substantially all of the Collateral (except as expressly provided in
the Collateral Documents or in this Agreement),
(iii)(x) each Lender, amend, modify or waive any provision of this Section 10.01
(except for technical amendments with respect to additional extensions of credit
pursuant to Section 2.14 which afford the protections to such additional
extensions of credit of the type provided to the Loans on the date hereof),
reduce any percentage specified in the definition of Required Lenders, or,
subject to clause (y), any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, or (y) each
Lender that has a Commitment and/or Loans outstanding under the applicable
Facility, reduce any percentage specified in the definition, as applicable, of
“Required Term A-1 Lenders”, “Required Term A-2 Lenders”, “Required Revolving
Lenders, “Required U.S. Revolving Lenders” or “Required Global Revolving
Lenders”,
(iv)each Lender, consent to the assignment or transfer by any Borrower of any of
its rights and obligations under this Agreement,
(v)(w) if such Facility is the Term A-1 Facility, the Required Term A-1 Lenders,
(x) if such Facility is the Term A-2 Facility, the Required Term A-2 Lenders,
(y) if such Facility is the U.S. Revolving Credit Facility, the Required U.S.
Revolving Lenders, and (z) if such Facility is the Global Revolving Credit
Facility, the Required


104

--------------------------------------------------------------------------------





Global Revolving Lenders, change Section 2.13 or Section 8.02, in either case,
in any manner that materially and adversely affects the Lenders under any such
Facility,
(vi)each Lender directly affected thereby, amend Section 1.08 or the definition
of “Alternative Currency”; and
provided, further, that no such amendment, modification, supplement, waiver,
discharge, termination or other change shall:
(A)increase or extend the Commitments of any Lender over the amount thereof then
in effect without the consent of such Lender (it being understood that waivers
or modifications of conditions precedent, representations, warranties,
covenants, Defaults or Events of Default shall not constitute an increase of the
Commitment of any Lender);
(B)without the consent of each L/C Issuer that has issued an outstanding Letter
of Credit, amend, modify or waive any provision of Section 2.03 or alter its
rights or obligations with respect to Letters of Credit;
(C)without the consent of the Administrative Agent, amend, modify or waive any
provision of Article IX as same applies to the Administrative Agent or any other
provisions as same relates to the rights or obligations of the Administrative
Agent;
(D)without the consent of the Administrative Agent, amend, modify or waive any
provisions relating to the rights or obligations of the Administrative Agent
under the other Loan Documents; or
(E)alter the required application of any prepayments or repayments (or
commitment reductions), as among the various Facilities, without the consent of
the Required Term A-1 Lenders, Required Term A-2 Lenders, the Required U.S.
Revolving Lenders and the Required Global Revolving Lenders, as applicable and
to the extent that their respective Facilities are being allocated a lesser
prepayment, repayment or commitment reduction; provided that the Required
Lenders may waive in whole or in part, any such prepayment, repayment or
commitment reduction so long as the application, as among the various
Facilities, of any such prepayment, repayment or commitment reduction which is
still required to be made is not altered; and
provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each Swing Line Lender in addition to the Lenders required
above, affect the rights or duties of the Swing Line Lenders under this
Agreement; and (ii) any of the Fee Letters may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender, or all Lenders or each affected Lender
under a Facility, may be effected with the consent of the applicable Lenders
other than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended, (y) the principal amount of the Loans
or L/C Borrowings of any Defaulting Lender may not be reduced or forgiven, (z)
the rate of interest for any Defaulting Lender may not be reduced (except as
expressly provided in clause (a)(i) above) in a way that would affect a
Defaulting Lender more adversely than the other affected Lenders, in each case,
without the consent of such Defaulting Lender.
(b)If, in connection with any proposed amendment, modification, supplement,
waiver, discharge, termination or other change of any of the provisions of this
Agreement as contemplated by clauses (a)(i) through (iv), inclusive, of the
first proviso to the third sentence of Section 10.01(a), the consent of the
Required Lenders (or, in the case of such proposed amendment, modification,
supplement, waiver, discharge, termination or other change that requires
approval of all Lenders or all affected Lenders in a Facility, the Required Term
A-1 Lenders, the Required Term A-2 Lenders, the Required U.S. Revolving Lenders
or the Required Global Revolving Lenders, as applicable) is obtained but the
consent of one or more of such other Lenders whose consent is required is not
obtained, then the Borrowers shall have the right to replace each such
non-consenting Lender (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”) (or, at the
option of the Borrowers if the respective Non-Consenting Lender’s consent is
required with respect to less than all Loans and/or Commitments, to replace only
the respective Loans and/or Commitments of the respective Non-Consenting Lender
which gave rise to the need to obtain such Non-Consenting Lender’s individual
consent) with one or more replacement Lenders pursuant to Section 10.13 so long
as at the time of such replacement, each such replacement Lender consents to the
proposed amendment, modification, supplement, waiver, discharge, termination or
other change. Promptly following any such replacement hereunder, the
Administrative Agent shall effect the vote on the proposed amendment,
modification, supplement, waiver, discharge, termination or other change.
(c)Notwithstanding the foregoing, (i) upon the execution and delivery of all
documentation required by the Administrative Agent to be delivered pursuant to
Section 2.14 in connection with any Incremental Facility, this Agreement


105

--------------------------------------------------------------------------------





shall be deemed amended without further action by any Lender to reflect, as
applicable, the new Lenders and the terms of such increase, (ii) this Agreement
may be amended by the Company, the applicable Applicant Borrower, the
Administrative Agent and each Lender that is to provide Commitments and/or Loans
in favor of such Applicant Borrower to add such provisions as are deemed
necessary, in the sole discretion of the Administrative Agent, to facilitate the
addition of any Applicant Borrower designated pursuant to Section 2.15 and (iii)
this Agreement may be amended by the Company and the Administrative Agent to add
such provisions as are deemed necessary, in the reasonable discretion of the
Administrative Agent, to facilitate the addition of any new Alternative Currency
designated pursuant to Section 1.08.


10.02    Notices; Effectiveness; Electronic Communications.
(a)Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in clause
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:
(i)if to a Borrower, the Administrative Agent, the L/C Issuer or any Swing Line
Lender, to the address, facsimile number, electronic mail address or telephone
number specified for such Person on Schedule 10.02 or, in respect of any notice
information for any L/C Issuer or Swing Line Lender not so specified on Schedule
10.02, to the address, facsimile number, electronic mail address or telephone
number specified by such L/C Issuer or Swing Line Lender in a notice to the
Administrative Agent and the Company; and
(ii)if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrowers).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through Electronic Systems, to the extent provided in
clause (b) below, shall be effective as provided in such clause (b).
(b)Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by using Electronic
Systems pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices pursuant to Article II if the
Administrative Agent or the applicable Lender or L/C Issuer, as applicable, has
notified the Administrative Agent and the Company that it is incapable of
receiving notices under such Articles through Electronic Systems. The
Administrative Agent, the Swing Line Lenders, the L/C Issuer or the Company may
each, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
(c)The Agency Site.
(i)Each Loan Party agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the L/C
Issuers and the Lenders by posting the Communications on its Agency Site, Debt
Domain, Intralinks, Syndtrak, ClearPar or a substantially similar Electronic
System.
(ii)ANY ELECTRONIC SYSTEM USED BY THE ADMINISTRATIVE AGENT (INCLUDING THE AGENCY
SITE) IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS DEFINED
BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR
THE ADEQUACY OF ANY SUCH ELECTRONIC SYSTEM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR ANY ELECTRONIC SYSTEM. In no event
shall the Administrative Agent or any of its Related Parties


106

--------------------------------------------------------------------------------





(collectively, the “Agent Parties”) have any liability to any Borrower, any
Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of any Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided that in no
event shall any Agent Party have any liability to any Borrower, any Lender, the
L/C Issuer or any other Person for indirect, special, incidental, consequential
or punitive damages (as opposed to direct or actual damages).
(d)Change of Address, Etc. Each of the Borrowers, the Administrative Agent, the
L/C Issuer and the Swing Line Lenders may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Company, the Administrative Agent, the L/C Issuer and the Swing Line Lenders. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent; and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Company or its securities for
purposes of United States Federal or state securities laws.
(e)Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic or electronic Loan Notices, Letter of Credit
Applications and Swing Line Loan Notices) purportedly given by or on behalf of
any Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein; or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Company shall indemnify the
Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of any
Borrower, except to the extent determined by a court of competent jurisdiction
by final and nonappealable judgment to have resulted from the gross negligence
or willful misconduct of the Administrative Agent, the L/C Issuer or any Lender.
All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.


10.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender,
the L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.


Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.01 for the benefit of all the
Lenders and the L/C Issuer; provided that the foregoing shall not prohibit (a)
the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents; (b) the L/C Issuer or any
Swing Line Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as L/C Issuer or Swing Line Lender, as the case
may be) hereunder and under the other Loan Documents; (c) any Lender from
exercising setoff rights in accordance with Section 10.08 (subject to the terms
of Section 2.13); or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (x) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.01; and (y)
in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
10.04    Expenses; Indemnity; Damage Waiver.
(a)Costs and Expenses. The Company shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its respective Affiliates
(including the reasonable fees, charges and disbursements of counsel for the


107

--------------------------------------------------------------------------------





Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated); (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment or extension of any Letter of
Credit or any demand for payment thereunder; and (iii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the L/C Issuer), and shall pay all
reasonable fees and time charges for attorneys who may be employees of the
Administrative Agent, any Lender or the L/C Issuer, in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with Loans made or Letters of Credit issued hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
(b)Indemnification by the Company. The Company shall indemnify the
Administrative Agent (and any sub-agent thereof), each Arranger, each Lender and
the L/C Issuer, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
reasonable expenses (including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all reasonable fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by any Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents;
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit);
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by any Borrower or any of its Subsidiaries,
or any Environmental Claim related in any way to any Borrower or any of its
Subsidiaries; or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Company or any
other Loan Party or any of the Company’s or such Loan Party’s directors,
shareholders or creditors, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (A) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (B) result from a claim brought by the
Company or any other Loan Party against an Indemnitee for breach in bad faith of
such Indemnitee’s obligations hereunder or under any other Loan Document, if the
Company or such other Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction.
Without limiting the provisions of Section 3.01(c), this Section 10.4(b) shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages, etc. arising from any non-Tax claim.
(c)Reimbursement by Lenders. To the extent that the Company for any reason fails
to indefeasibly pay any amount required under clause (a) or (b) of this Section
10.04 to be paid by it to the Administrative Agent (or any sub-agent thereof),
the L/C Issuer, the Swing Line Lenders or any Related Party of any of the
foregoing, but without affecting the Borrowers’ obligations with respect
thereto, each Lender severally agrees to pay to the Administrative Agent (or any
such sub-agent), the L/C Issuer, the Swing Line Lenders or such Related Party,
as the case may be, such Lender’s Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent), the L/C
Issuer or each Swing Line Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent), L/C Issuer or each Swing Line Lender in connection with such
capacity. The obligations of the Lenders under this clause (c) are subject to
the provisions of Section 2.12(d).
(d)Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Borrower shall assert any claim against any Indemnitee, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in clause (b) above shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.
(e)Payments. All amounts due under this Section shall be payable not later than
thirty (30) days after demand therefor (and, where applicable, presentation of a
reasonably detailed summary statement thereof).


108

--------------------------------------------------------------------------------





(f)Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent, the
L/C Issuer and any Swing Line Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.


10.05    Payments Set Aside. To the extent that any payment by or on behalf of
any Borrower is made to the Administrative Agent, the L/C Issuer or any Lender,
or the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Federal Funds Effective Rate from time to time in effect, in the
applicable currency of such recovery or payment. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.


10.06    Successors and Assigns.
(a)Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of Section 10.06(b), (ii)
by way of participation in accordance with the provisions of Section 10.06(d),
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of Section 10.06(e) (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in clause (d) of this Section 10.06 and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
(b)Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this Section 10.06(b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:
(i)Minimum Amounts.
(A)In the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and the Loans at the time owing to it
under such Facility or in the case of an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund, subject to Section 10.06(b)(vi) no minimum amount
need be assigned; and
(B)in any case not described in clause (b)(i)(A) of this Section 10.06, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“trade date” is specified in the Assignment and Assumption, as of such “trade
date”, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $5,000,000, in the case of any
assignment in respect of either Term Facility, unless each of the Administrative
Agent and, subject to Section 10.06(b)(vi) so long as no Event of Default has
occurred and is continuing, the Company otherwise consents (each such consent
not to be unreasonably withheld or delayed); provided that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;
(ii)Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to any Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis;
(iii)Required Consents. No consent shall be required for any assignment except
to the extent required by clause (b)(i)(B) of this Section and, in addition:


109

--------------------------------------------------------------------------------





(A)the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Company shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within eight (8) Business Days
after having received notice thereof;
(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
Term Commitment or Revolving Credit Commitment if such assignment is to a Person
that is not a Lender with a Commitment in respect of the applicable Facility, an
Affiliate of such Lender or an Approved Fund with respect to such Lender or (2)
any Term Loan to a Person that is not a Lender, an Affiliate of a Lender or an
Approved Fund;
(C)the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and
(D)the consent of each of the L/C Issuer and the Swing Line Lenders (such
consents not to be unreasonably withheld or delayed) shall be required for any
assignment in respect of the Revolving Credit Facility.
(iv)Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v)No Assignment to Certain Persons. No such assignment shall be made (A) to the
Company or any of the Company’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
Person).
(vi)Minimum Amounts for Assignment; Luxembourg Transfers.
(A)No such assignment with respect to any Obligations hereunder which are owed
by or committed to a Borrower incorporated or established under Dutch law, shall
be for an amount less than €100,000 (or its equivalent in another currency) or,
if it is less and until the interpretation of the term “public” (as referred to
in Article 4.7(7) of the Capital Requirements Regulation (EU/575/2013) has been
published by the competent authority, the new Lender shall confirm in writing to
such Borrower that it, the new Lender, is a professional market party within the
meaning of the Dutch Act on Financial Supervision (Wet op het financieel
toezicht). As soon as the interpretation of the term “public” has been published
by the competent authority, and the assigned amount is less than the new
threshold or in the event there is no new threshold and it is not clear that the
new Lender is not considered to be part of the public on the basis of such
interpretation, the new Lender shall upon reasonable request confirm in writing
to such Borrower that it, the new Lender, is not considered to be part of the
public on the basis of such interpretation.
(B)In the event that a transfer by any of the Lenders of its rights and/or
obligations under this Agreement (and any relevant Loan Documents) occurred or
was deemed to have occurred by way of novation, all Liens and guarantees created
under any Loan Documents shall be preserved for the benefit of the new Lender
and the other Lenders (to the extent such provisions are applicable, in
accordance with the provisions of article 1278 and article 1281 of the
Luxembourg Civil Code).
(vii)Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the


110

--------------------------------------------------------------------------------





assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment; provided
that, except to the extent otherwise expressly agreed by the affected parties,
no assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender. Upon request, each Borrower (at its expense) shall execute and deliver a
Note to the assignee Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this clause shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section
10.06(d).
(c)Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the applicable Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrowers, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. No assignment or transfer of a Lender’s Commitment or Loans
shall be effective unless such assignment or transfer shall have been recorded
in the Register by the Administrative Agent as provided in this Section. The
Register shall be available for inspection by the Borrowers and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
(d)Participations. Subject to Section 10.06(g), any Lender may at any time,
without the consent of, or notice to, any Borrower or the Administrative Agent,
sell participations to any Person (other than a natural person (or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of a natural Person), a Defaulting Lender or the Company or any of the
Company’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first or second
proviso to Section 10.01 that affects such Participant. Each Borrower agrees
that each Participant shall be entitled to the benefits of Sections 3.01, 3.04
and 3.05 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to Section 10.06(b) (it being understood that the
documentation required under Section 3.01(e) shall be delivered to the Lender
who sells the participation, and such Lender shall forward such documentation to
the Company and the Administrative Agent) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.01(e), 3.06 and 10.13 as if it were an assignee under
paragraph (b) of this Section and (B) shall not be entitled to receive any
greater payment under Sections 3.01 or 3.04, with respect to any participation,
than the Lender from whom it acquired the applicable participation would have
been entitled to receive, except to the extent such entitlement to receive a
greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at the Company’s request and expense, to use reasonable efforts to
cooperate with the Company to effectuate the provisions of Section 3.06 with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.08 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.13 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrowers, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent


111

--------------------------------------------------------------------------------





that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register. Without limiting the
foregoing or any other provision of this Agreement (including clause (h) of this
Section), no Lender shall provide, and no Disqualified Lender shall be entitled
to receive, any Information unless such Information is publicly available at the
time of the disclosure thereof.
(e)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
other central bank, reserve bank or other banking institution that is granted
the exclusive privilege to lend a government its currency; provided that no such
pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
(f)Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time any
L/C Issuer or any Swing Line Lender assigns all of its Revolving Credit
Commitment and Revolving Credit Loans pursuant to Section 10.06(b), (i) such L/C
Issuer may, upon 30 days’ notice to the Company and the Lenders, resign as an
L/C Issuer or (ii) such Swing Line Lender may, upon 30 days’ notice to the
Company, resign as a Swing Line Lender, as the case may be. In the event of any
such resignation as L/C Issuer or Swing Line Lender, the Company shall be
entitled to appoint from among the Lenders willing to accept such appointment in
their sole discretion a successor L/C Issuer or Swing Line Lender hereunder;
provided that no failure by the Company to appoint any such successor shall
affect the resignation of any L/C Issuer as an L/C Issuer or any Swing Line
Lender as a Swing Line Lender, as the case may be. If any L/C Issuer resigns as
an L/C Issuer, it shall retain all the rights, powers, privileges and duties of
the L/C Issuer hereunder with respect to all Letters of Credit outstanding as of
the effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to Section
2.03(c)). If any Swing Line Lender resigns as Swing Line Lender, it shall retain
all the rights of a Swing Line Lender provided for hereunder with respect to
Swing Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to Section
2.04(c). Upon the appointment of a successor L/C Issuer and/or Swing Line
Lender, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the resigning L/C Issuer or Swing Line
Lender, as the case may be, and (b) the successor L/C Issuer shall issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to the resigning
L/C Issuer to effectively assume the obligations of such L/C Issuer with respect
to such Letters of Credit.
(g)Voting Participations. Notwithstanding anything in this Section 10.06 to the
contrary, any Farm Credit System Institution that (a) has purchased a
participation in the minimum amount of $10,000,000 on or after the Original
Closing Date, (b) is, by written notice to the Company and the Administrative
Agent (“Voting Participant Notification”), designated by the selling Lender as
being entitled to be accorded the rights of a Voting Participant hereunder (any
Farm Credit System Institution so designated being called a “Voting
Participant”) and (c) receives the prior written consent of the Company and the
Administrative Agent to become a Voting Participant, shall be entitled to vote
(and the voting rights of the selling Lender shall be correspondingly reduced),
on a dollar for dollar basis, as if such participant were a Lender, on any
matter requiring or allowing a Lender to provide or withhold its consent, or to
otherwise vote on any proposed action; provided that (a) if any Voting
Participant has at any time failed to fund any portion of its participation when
required to do so and notice of such failure has been delivered by the selling
Lender to the Administrative Agent, then until such time as all amounts of such
Voting Participant’s participation required to have been funded have been funded
and notice of such funding has been delivered by the selling Lender to the
Administrative Agent, such Voting Participant shall not be entitled to exercise
its voting rights pursuant to the terms of this clause (g), and the voting
rights of the selling Lender shall not be correspondingly reduced by the amount
of such Voting Participant’s participation and (b) in no event will a Voting
Participant be a Lender for any purpose under this Agreement, nor will the
Company have any direct contractual agreements or obligations with a Voting
Participant under this Agreement (other than with respect to the voting rights
specifically granted to Voting Participants herein and the rights specifically
granted to Participants under this Section 10.06). To be effective, each Voting
Participant Notification shall, with respect to any Voting Participant, (i)
state the full name, as well as all contact information required of an assignee
as set forth in Exhibit E hereto and (ii) state the Dollar amount of the
participation purchased. The selling Lender and the Voting Participant shall
promptly notify the Administrative Agent and the Company of any termination of,
or reduction or increase in the amount of, the participation interests held by a
Voting Participant. No sub-participants shall be entitled to become a “Voting
Participant”. The voting rights of a Voting Participant hereunder are solely for
the benefit of the Voting Participant and shall not inure to any assignee or
sub-participant of a Voting Participant. The Company and the Administrative
Agent shall be entitled to conclusively rely on information contained in notices
delivered pursuant to this paragraph. Notwithstanding anything to the contrary
in this Section 10.06(g), each Farm Credit System Institution designated as a
Voting Participant in Schedule 10.06(g) shall, for so long as such Farm Credit
System Institution continues to hold a participation in any


112

--------------------------------------------------------------------------------





Commitment or Loan hereunder, be a Voting Participant without delivery of a
Voting Participant Notification and without the prior written consent of the
Company and the Administrative Agent.
(h)Disqualified Lenders.
(i)No assignment or, to the extent the DQ List has been posted on the Platform
for all Lenders (and the Administrative Agent agrees to so post such DQ List
from time to time upon its receipt of a written request from the Company),
participation shall be made to any Person that was a Disqualified Lender as of
the date (the “Trade Date”) on which the applicable Lender entered into a
binding agreement to sell and assign (or participate) all or a portion of its
rights and obligations under this Agreement to such Person (unless the Company
has consented to such assignment as otherwise contemplated by this Section
10.06(h), in which case such Person will not be considered a Disqualified Lender
for the purpose of such assignment). For the avoidance of doubt, with respect to
any assignee or participant that becomes a Disqualified Lender after the
applicable Trade Date (including as a result of the delivery of a notice
pursuant to, and/or the expiration of the notice period referred to in, the
definition of “Disqualified Lender”), (x) such assignee shall not retroactively
be disqualified from becoming a Lender or participant and (y) the execution by
the Company of an Assignment and Assumption with respect to such assignee will
not by itself result in such assignee no longer being considered a Disqualified
Lender. Any assignment in violation of this clause (h)(i) shall not be void, but
the other provisions of this clause (h) shall apply.
(ii)If any assignment is made to any Disqualified Lender without the Company’s
prior consent in violation of clause (i) above, or if any Person becomes a
Disqualified Lender after the applicable Trade Date, the Company may, in its
discretion and at its expense, upon notice to the applicable Disqualified Lender
and the Administrative Agent, (A) terminate any Commitment of such Disqualified
Lender and repay all obligations of the Company owing to such Disqualified
Lender in connection with such Commitment, (B) in the case of outstanding Term
Loans held by Disqualified Lenders, prepay such Term Loan by paying the lesser
of (x) the principal amount thereof and (y) the amount that such Disqualified
Lender paid to acquire such Term Loans, in each case plus accrued interest,
accrued fees and all other amounts (other than principal amounts) payable to it
hereunder and under the other Loan Documents and/or (C) require such
Disqualified Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in this Section), all of its interest,
rights and obligations under this Agreement and related Loan Documents to an
Eligible Assignee that shall assume such obligations at the lesser of (x) the
principal amount thereof and (y) the amount that such Disqualified Lender paid
to acquire such interests, rights and obligations, in each case plus accrued
interest, accrued fees and all other amounts (other than principal amounts)
payable to it hereunder and other the other Loan Documents; provided that (i)
the Company shall have paid to the Administrative Agent the assignment fee (if
any) specified in clause (b) of this Section, (ii) such assignment does not
conflict with applicable Laws and (iii) in the case of clause (B), the Company
shall not use the proceeds from any Loans to prepay Term Loans held by
Disqualified Lenders.
(iii)Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Lenders (A) will not (x) have the right to receive information,
reports or other materials provided to Lenders by the Company, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Lender will
be deemed to have consented in the same proportion as the Lenders that are not
Disqualified Lenders consented to such matter, and (y) for purposes of voting on
any plan of reorganization or plan of liquidation pursuant to any Debtor Relief
Laws (“Plan of Reorganization”), each Disqualified Lender party hereto hereby
agrees (1) not to vote on such Plan of Reorganization, (2) if such Disqualified
Lender does vote on such Plan of Reorganization notwithstanding the restriction
in the foregoing clause (1), such vote will be deemed not to be in good faith
and shall be “designated” pursuant to Section 1126(e) of the Bankruptcy Code of
the United States (or any similar provision in any other Debtor Relief Laws),
and such vote shall not be counted in determining whether the applicable class
has accepted or rejected such Plan of Reorganization in accordance with Section
1126(c) of the Bankruptcy Code of the United States (or any similar provision in
any other Debtor Relief Laws) and (3) not to contest any request by any party
for a determination by the Bankruptcy Court of the United States (or other
applicable court of competent jurisdiction) effectuating the foregoing clause
(2).
(iv)The Administrative Agent shall have the right, and the Company hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Lenders provided by the Company and any updates thereto from time
to time (collectively, the “DQ List”) on the Platform, including that portion of
the Platform that is designated for “public side” Lenders or (B) provide the DQ
List to each Lender requesting the same. The Company covenants and agrees to
send the DQ List and any updates and supplements thereto to the Administrative


113

--------------------------------------------------------------------------------





Agent at JPMDQ_Contact@jpmorgan.com and understands and agrees that no delivery
of any such DQ List, update or supplement shall be effective except upon receipt
thereof at such address (and otherwise subject to the provisions set out in the
definition of “Disqualified Lender”).


10.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Related Parties in connection with this Facility (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential on the terms hereof), (b) to the extent required
or requested by any regulatory authority purporting to have jurisdiction over
such Person or its Related Parties (including any self-regulatory authority,
such as the National Association of Insurance Commissioners), (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (d) to any other party hereto, (e) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or any Eligible
Assignee invited to be a Lender pursuant to Section 2.14(c) or (ii) any actual
or prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to a Borrower and
its obligations, this Agreement or payments hereunder (it being understood that
the DQ List may be disclosed to any assignee or Participant or prospective
assignee or Participant in reliance on this clause), (g) on a confidential basis
to (i) any rating agency in connection with rating the Company or its
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Company or
(i) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Company. In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement (but not any Information
about the Company or any of its Subsidiaries) to market data collectors, data
service providers (including information routinely provided by arrangers to
league table providers that serve the lending industry), similar service
providers to the lending industry and service providers to the Administrative
Agent and the Lenders in connection with the administration of this Agreement,
the other Loan Documents, and the Commitments.
For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by any Loan Party or any
Subsidiary thereof; provided that in the case of information received from a
Loan Party or any such Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.
10.08    Right of Setoff. Subject to the provisions of Section 2.13, if an Event
of Default shall have occurred and be continuing, each Lender, the L/C Issuer
and each of their respective Affiliates is hereby authorized at any time and
from time to time, to the fullest extent permitted by applicable law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final, in whatever currency) at any time held and other obligations (in
whatever currency) at any time owing by such Lender, the L/C Issuer or any such
Affiliate to or for the credit or the account of any Borrower against any and
all of the obligations of such Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the L/C Issuer,
irrespective of whether or not such Lender or the L/C Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of such Borrower may be contingent or unmatured or are owed to a
branch or office of such Lender or the L/C Issuer different from the branch or
office holding such deposit or obligated on such indebtedness; provided that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.17
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have. Each


114

--------------------------------------------------------------------------------





Lender and the L/C Issuer agrees to notify the Company and the Administrative
Agent promptly after any such setoff and application; provided that the failure
to give such notice shall not affect the validity of such setoff and
application.


10.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Company. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.


10.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging means (e.g. “pdf” or “tif”) shall be effective as delivery of
a manually executed counterpart of this Agreement.


10.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.


10.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the L/C Issuer or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.


10.13    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender, then the Company may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents of
all Persons other than such Lender required by, Section 10.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that:
(a)the Company shall have paid (or caused a Borrower to pay) to the
Administrative Agent the assignment fee specified in Section 10.06(b);
(b)such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Company or applicable Borrower (in the case of all other amounts);
(c)in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and
(d)such assignment does not conflict with applicable Laws.


115

--------------------------------------------------------------------------------





A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.
10.14    Governing Law; Jurisdiction; Etc.
(a)GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH PARTY HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST ANY BORROWER OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.
(c)WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.
(d)SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW


10.15    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


10.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Borrower acknowledges and agrees that: (i) (A) the arranging and other
services regarding this Agreement provided by the Administrative Agent and the
Arrangers are arm’s-length commercial transactions between such Borrower and its
Affiliates, on the one hand, and the Administrative Agent and the Arrangers, on
the other hand, (B) each Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C)
such Borrower is capable of evaluating, and understands and accepts, the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents; (ii) (A) the Administrative Agent and each Arranger each is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for such Borrower or any of its Affiliates, or any
other Person and (B) neither the Administrative Agent nor any Arranger has any
obligation to such Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents and as otherwise agreed in writing by the
relevant parties; and (iii) the Administrative Agent and the Arrangers and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of such Borrower and its Affiliates,
and neither the Administrative Agent nor any Arranger has any obligation to
disclose any of such interests to such Borrower or its Affiliates. To the
fullest extent permitted by law, each of the Borrowers hereby waives


116

--------------------------------------------------------------------------------





and releases any claims that it may have against the Administrative Agent and
the Arrangers with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.


10.17    Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that, notwithstanding anything contained herein to
the contrary, the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.


10.18    USA PATRIOT Act. Each Lender that is subject to the PATRIOT Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “PATRIOT Act”), it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the name
and address of the Borrowers and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify such Borrower in
accordance with the PATRIOT Act. Each Borrower shall, promptly following a
request by the Administrative Agent or any Lender, provide all documentation and
other information that the Administrative Agent or such Lender requests in order
to comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the PATRIOT Act.


10.19    Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable law).


10.20    Special Provisions in relation to Dutch Collateral.
(a)Each Loan Party that is or becomes a party to a Collateral Document governed
by Dutch law (each a “Dutch Law Credit Party”) hereby irrevocably and
unconditionally undertakes (such undertaking to become effective at the time of
effectiveness of the related Collateral Document) to pay to the Administrative
Agent as a separate and independent obligation an amount equal to the total
amount owed from time to time by such Loan Party to any Secured Party (excluding
any amount owed to the Administrative Agent under this Section 10.20) under the
Loan Documents, provided that, in furtherance of the foregoing and for the
avoidance of doubt, such amount shall not include any Obligations to the extent
that the same is prohibited by Section 6.11(f) (its “Parallel Debt”).
(b)For the avoidance of doubt it is confirmed that clause (a) above means:
(i)that any separate and independent payment obligation of a Dutch Law Credit
Party under clause (a) above shall be due and payable to the Administrative
Agent under this Section as soon as, and to the extent that, the amount owed by
such Dutch Law Credit Party to any Secured Party (excluding any amount owed to
the Administrative Agent under this Section) is due and payable under the Loan
Documents;
(ii)accordingly (without prejudice to the foregoing), that upon any Loans or
other amounts (the “Accelerated Amounts”) being declared due and payable or
payable on demand (as the case may be) by a Dutch Law Credit Party pursuant to
Section 10.01, a portion of the Parallel Debt of that Dutch Law Credit Party in
the same amount as the Accelerated Amounts shall be due and payable or payable
on demand (as the case may be) on the same terms as are applicable to the
Accelerated Amounts; and


117

--------------------------------------------------------------------------------





(iii)that the undertaking of each Dutch Law Credit Party under this Section
shall not increase the principal, interest, or fees owing by such Dutch Law
Credit Party under the Loan Documents.
(c)Each of the parties acknowledges that (i) for this purpose the Parallel Debt
of a Dutch Law Credit Party constitutes undertakings, obligations and
liabilities of such Dutch Law Credit Party which are separate and independent
from, and without prejudice to the obligations which such Dutch Law Credit Party
has to any Secured Party and; (ii) each Parallel Debt represents the
Administrative Agent’s own claim (vordering) to receive payment of such Parallel
Debt by each Dutch Law Credit Party and that the total amount which may become
due under a Parallel Debt pursuant to this Section shall never exceed the total
amount which becomes due by the relevant Dutch Law Credit Party to the Secured
Parties under the other provisions of the Loan Documents (other than under this
Section).
(d)Notwithstanding any of the other provisions of this Section:
(i)the total amount due and payable by each Dutch Law Credit Party under its
Parallel Debt shall be decreased to the extent such Dutch Law Credit Party shall
have paid any amounts to any Secured Party or any of them to reduce such Dutch
Law Credit Party’s outstanding obligations to the Secured Parties or any Secured
Party otherwise receives any amount in payment of such obligations (other than
by virtue of clause (f) of this Section); and
(ii)to the extent that any Dutch Law Credit Party shall have paid any amounts to
the Administrative Agent under its Parallel Debt or the Administrative Agent
shall have otherwise received monies in payment of such Parallel Debt, the total
amount due and payable by such Dutch Law Credit Party to the Secured Parties
shall de decreased by an equivalent amount as if said amounts were received
directly in payment of the amounts due to the Secured Parties (other than
amounts due under this Section).
(e)For the purpose of this Section, the Administrative Agent acts in its own
name and on behalf of itself but for the benefit of the Secured Parties and any
Lien granted to the Administrative Agent to secure any Parallel Debt is granted
to the Administrative Agent in its capacity as sole creditor of that Parallel
Debt.
(f)All payments received by the Administrative Agent shall be applied towards
payment of a Parallel Debt, whereupon the Administrative Agent shall distribute
all amounts to the Secured Parties in accordance with the terms hereof.
(g)If and to the extent any liability owed by any Loan Party to the
Administrative Agent in its capacity as Lender and/or L/C Issuer under the Loan
Documents cannot be validly secured through the Parallel Debt, such liability
itself shall be secured through the security provided by the Dutch Law Credit
Parties.
(h)Without limiting or affecting the Administrative Agent’s rights against the
Dutch Law Credit Parties (whether under this Section or under any other
provision of the Loan Documents), each Dutch Law Credit Party acknowledges that:
(i)nothing in this Section shall impose any obligation on the Administrative
Agent to advance any sum to any Dutch Law Credit Party or otherwise under any
Loan Document, except in its capacity as Lender and/or L/C Issuer; and
(ii)for the purpose of any vote taken under any Loan Document, the
Administrative Agent shall not be regarded as having any participation or
commitment other than those which it has in its capacity as a Lender and/or L/C
Issuer.
(i)If, at any time, a Dutch Loan Party is a member of a fiscal untiy (fiscale
eenheid) for Dutch corporate income tax (vennootschapsbelasting) purposes, and
such fiscal unity is, in respect of that Dutch Loan Party, terminated
(verbroken) or disrupted (beëindigd) as a result of or in connection with the
Administrative Agent enforcing its rights under any Collateral Document, such
Dutch Loan Party shall, at the request of the Administrative Agent and together
with the parent company (moedermaatschappij) or deemed parent company
(aangewezen moedermaatschappij) of that fiscal unity, for no consideration and
as soon as reasonably practicable lodge a request with the relevant Governmental
Authority to allocate and surrender any tax losses (within the meaning of
Article 20 of the Dutch CITA) to the Dutch Loan Party leaving that fiscal unity
to the extent such tax losses are attributable (toerekenbaar) to the Dutch Loan
Party leaving that fiscal unity (within the meaning of Article 15af of the Dutch
CITA).


10.21    CoBank Equities, etc.
(a)So long as (i) CoBank (or its Affiliate) is a Lender hereunder and (ii)
CoBank has notified Greif Packaging that it is eligible to receive patronage
distributions directly from CoBank on account of the Term A-2 Loans made (or
participated in) by CoBank hereunder, Greif Packaging will acquire (and CoBank
will make available to Greif Packaging for purchase) equity in CoBank in such
amounts and at such times as CoBank may require in accordance with CoBank’s
bylaws and capital plan or similar documents (as each may be amended from time
to time), except that the maximum amount of equity that Greif Packaging may be
required to purchase in CoBank in connection with the portion of the Term A-2
Loans made by CoBank (or its Affiliate) may not exceed the maximum amount
permitted by the applicable bylaws, capital plan and related documents at the
Restatement Effective Date. Greif Packaging acknowledges receipt as of the
Restatement Effective Date of a copy of (x) CoBank’s most recent annual report,
and if more recent, CoBank’s latest quarterly report, (y) CoBank’s Notice to
Prospective Stockholders and (z) CoBank’s Bylaws and Capital Plan, which
describe the nature of all Greif Packaging’s cash patronage, stock


118

--------------------------------------------------------------------------------





and other equities in CoBank acquired in connection with its patronage loan from
CoBank (or its Affiliate) (the “CoBank Equities”) as well as capitalization
requirements, and agrees to be bound by the terms thereof.
(b)Each party hereto acknowledges that CoBank’s Bylaws and Capital Plan (as each
may be amended from time to time) shall govern (x) the rights and obligations of
the parties with respect to the CoBank Equities and any patronage refunds or
other distributions made on account thereof or on account of Greif Packaging’s
patronage with CoBank, (y) Greif Packaging’s eligibility for patronage
distributions from CoBank (in the form of CoBank Equities and cash) and (z)
patronage distributions, if any, in the event of a sale of a participation
interest. CoBank reserves the right to assign or sell participations in all or
any part of its Commitments or outstanding Term A-2 Loans hereunder on a
non-patronage basis in accordance with Section 11.06. Subject to the first
sentence of this clause, any Term A-2 Loans made to Greif Packaging shall result
in the accrual of patronage refunds or distributions for the benefit of Greif
Packaging from the CoBank (or its Affiliate), and such patronage refunds or
distributions shall be payable directly for the account of Greif Packaging.
(c)Each party hereto acknowledges that CoBank has a statutory lien pursuant to
the Farm Credit Act of 1971 (as may be amended from time to time) on all CoBank
Equities that Greif Packaging may now own or hereafter acquire, which statutory
lien shall be for CoBank’s (or its Affiliate’s) sole and exclusive benefit. The
CoBank Equities shall not constitute security for the Obligations due to any
other Lender. To the extent that any of the Loan Documents create a Lien on the
CoBank Equities or on patronage accrued by CoBank for the account of Greif
Packaging (including, in each case, proceeds thereof), such Lien shall be for
CoBank’s (or its Affiliate’s) sole and exclusive benefit and shall not be
subject to pro rata sharing hereunder. Neither the CoBank Equities nor any
accrued patronage shall be offset against the Obligations except that, in the
event of an Event of Default, CoBank may elect, solely at its discretion, to
apply the cash portion of any patronage distribution or retirement of equity to
amounts owed to CoBank or its Affiliate under this Agreement, whether or not
such amounts are currently due and payable. Greif Packaging acknowledges that
any corresponding tax liability associated with such application is the sole
responsibility of Greif Packaging. CoBank shall have no obligation to retire
CoBank Equities of such person upon any Event of Default, Default or any other
default by Greif Packaging or any other Loan Party, or at any other time, either
for application to the Obligations or otherwise.
(d)For so long as any Term A-2 Loans remain outstanding, the Loan Parties agree
to maintain ownership of the mills and assets that were the subject of the
investments referred to in the definition of “Investment Purpose” (or similar
assets reasonably acceptable to CoBank).


10.22    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document to the extent such liability is unsecured may be subject
to the Write-Down and Conversion Powers of an EEA Resolution Authority and
agrees and consents to, and acknowledges and agrees to be bound by:
(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
(b)the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)a reduction in full or in part or cancellation of any such liability;
(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or
(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.


10.23    Effectiveness of Amendment and Restatement. On the Restatement
Effective Date, the Existing Credit Agreement shall be amended and restated in
its entirety. The parties hereto acknowledge and agree that (a) this Agreement
and the other Loan Documents, whether executed and delivered in connection
herewith or otherwise, do not constitute a novation or termination of the
Obligations (as defined in the Existing Credit Agreement) under the Existing
Credit Agreement as in effect immediately prior to the Restatement Effective
Date and which remain outstanding; and (b) except for any Obligations (as
defined in the Existing Credit Agreement) which are expressly contemplated to be
repaid on the Restatement Effective Date and to the extent are in fact so
repaid, the Obligations (as amended and restated hereby and which are
hereinafter subject to the terms herein) are in all respects continuing, and
shall continue to be secured as provided in the Collateral Documents.


10.24    Affirmation of Obligations. Each of the Borrowers hereby affirms all of
its obligations under the Loan Documents to which it is a party.


10.25    Dutch Attorney. If any Loan Party that is a Dutch Person is represented
by an attorney in connection with the signing and/or execution of this Agreement
or any other Loan Document (including by way of accession to this Agreement or
any other Loan Document) or any other agreement, deed or document referred to in
or made pursuant to this Agreement, it is hereby


119

--------------------------------------------------------------------------------





expressly acknowledged and accepted by the other parties to this Agreement that
the existence and extent of the attorney’s authority and the effects of the
attorney’s exercise or purported exercise of its authority shall be governed by
the laws of The Netherlands.




ARTICLE XI


COMPANY GUARANTY


11.01    Continuing Guaranty. In order to induce the Lenders and the L/C Issuers
to make Credit Extensions to the Borrowers and to induce the Secured Parties to
enter into Secured Lender Arrangements, the Company hereby absolutely,
unconditionally and irrevocably, for the benefit of each Secured Party:
(a)guarantees the full and punctual payment when due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or
otherwise, of all Obligations of each other Loan Party now or hereafter
existing, whether for principal, interest (including interest accruing at the
then Applicable Rate as provided in this Agreement after the occurrence of any
Default set forth in Section 8.01(e) or Section 8.01(f), whether or not a claim
for post-filing or post-petition interest is allowed under applicable Law
following the institution of a proceeding under any Debtor Relief Law), fees,
reimbursement obligations with respect to Letters of Credit or otherwise,
expenses or otherwise (including all such amounts which would become due but for
the operation of the automatic stay under Section 362(a) of the United States
Bankruptcy Code (11 U.S.C. §362(a)) and the operation of Sections 502(b) and
506(b) of the United States Bankruptcy Code (11 U.S.C. §502(b) and §506(b)) or
similar provisions under any other Debtor Relief Laws); and
(b)indemnifies and holds harmless each Secured Party for any and all costs and
expenses (including reasonable attorneys’ fees and expenses) incurred by such
Secured Party in enforcing any rights under this guaranty;
provided that the Company shall only be liable under this guaranty for the
maximum amount of such liability that can be hereby incurred without rendering
this guaranty, as it relates to the Company, voidable under applicable Law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount. This guaranty constitutes a guaranty of payment when due and not
of collection, and the Company specifically agrees that it shall not be
necessary or required that any Secured Party exercise any right, assert any
claim or demand or enforce any remedy whatsoever against any other Loan Party or
any other Person before or as a condition to the obligations of the Company
hereunder.
11.02    Payments Set Aside. To the extent that any payment by or on behalf of
any Loan Party is made to the Administrative Agent or any Lender or any other
Secured Party, or the Administrative Agent or any Lender or any other Secured
Party exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent or such Lender or such
Secured Party in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then to the extent of such recovery, the Obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such setoff had not occurred.


11.03    Guaranty Absolute, etc. This guaranty shall in all respects be a
continuing, absolute, unconditional and irrevocable guaranty of payment, and
shall remain in full force and effect until the Termination Date. The Company
guarantees that the Obligations of each other Loan Party will be paid strictly
in accordance with the terms of each Loan Document under which they arise,
regardless of any Law, regulation or order now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of any Secured Party with
respect thereto. The liability of the Company under this guaranty shall be
absolute, unconditional and irrevocable irrespective of:
(a)any lack of validity or enforceability of any Loan Document;
(b)the failure of any Secured Party (i) to assert any claim or demand or to
enforce any right or remedy against any Loan Party or any other Person
(including any other guarantor) under the provisions of any Loan Document or
otherwise, or (ii) to exercise any right or remedy against any other guarantor
(including any Subsidiary Guarantor) of, or Collateral securing, any
Obligations;
(c)any change in the time, manner or place of payment of, or in any other term
of, all or any part of the Obligations, or any other extension, compromise or
renewal of any Obligation;
(d)any reduction, limitation, impairment or termination of any Obligations for
any reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to (and the Company hereby waives any right
to or claim of) any defense or setoff, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality, nongenuineness,
irregularity, compromise, unenforceability of, or any other event or occurrence
affecting, any Obligations or otherwise;
(e)any amendment to, rescission, waiver or other modification of, or any consent
to or departure from, any of the terms of any Loan Document;


120

--------------------------------------------------------------------------------





(f)any addition, exchange or release of any Collateral or of any Person that is
(or will become) a guarantor (including any Subsidiary Guarantor) of the
Obligations, or any surrender or non-perfection of any Collateral, or any
amendment to or waiver or release of or addition to, or consent to or departure
from, any other guaranty held by any Secured Party securing any of the
Obligations; or
(g)any other circumstance which might otherwise constitute a defense available
to, or a legal or equitable discharge of any other Loan Party, any surety or the
Company.


11.04    Waiver.
(a)The Company hereby waives promptness, diligence, notice of acceptance and any
other notice with respect to any of the Obligations and this guaranty and any
requirement that any Secured Party protect, secure, perfect or insure any Lien,
or any property subject thereto, or exhaust any right or take any action against
any other Borrower, any other Loan Party or any other Person (including any
other guarantor) securing the Obligations, as the case may be.
(b)The Company agrees that it will not exercise any rights which it may acquire
by way of rights of subrogation under this guaranty or any other Loan Document
to which it is a party, nor shall the Company seek or be entitled to seek any
contribution or reimbursement from any other Loan Party in respect of any
payment made under any Loan Document or otherwise, until following the
Termination Date. Any amount paid to the Company on account of any such
subrogation rights prior to the Termination Date shall be held in trust for the
benefit of the Secured Parties and shall immediately be paid and turned over to
the Administrative Agent for the benefit of the Secured Parties in the exact
form received by the Company (duly endorsed in favor of the Administrative
Agent, if required), to be credited and applied against the Obligations, whether
matured or unmatured, in accordance with Section 11.05; provided that if the
Company has made payment to the Secured Parties of all or any part of the
Obligations and the Termination Date has occurred, then at the Company’s
request, the Administrative Agent (on behalf of the Secured Parties) will, at
the expense of the Company, execute and deliver to the Company appropriate
documents (without recourse and without representation or warranty) necessary to
evidence the transfer by subrogation to the Company of an interest in the
Obligations resulting from such payment. In furtherance of the foregoing, at all
times prior to the Termination Date, the Company shall refrain from taking any
action or commencing any proceeding against any other Borrower or any other Loan
Party (or its successors or assigns, whether in connection with a bankruptcy
proceeding or otherwise) to recover any amounts in respect of payments made
under this guaranty to any Secured Party.


11.05    Payments; Application. The Company hereby agrees with each Lender as
follows:
(a)The Company agrees that all payments made by the Company hereunder will be
made in the currency of the applicable Obligation to the Administrative Agent,
without setoff, counterclaim or other defense and in accordance with Sections
3.01 and 8.02, free and clear of and without deduction for any Taxes (subject to
the provisions and limitations of Section 3.01), the Company hereby agreeing to
comply with and be bound by the provisions of Sections 3.01 and 8.02 in respect
of all payments made by it under this Article.
(b)All payments made hereunder shall be applied upon receipt as set forth in
Section 8.02.




121

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
GREIF, INC.


By:/s/ David C. Lloyd
Name: David C. Lloyd
Title: Vice President and Treasurer


GREIF PACKAGING LLC


By:/s/ David C. Lloyd
Name: David C. Lloyd
Title: Vice President and Treasurer


GREIF UK INTERNATIONAL HOLDING LTD.


By:/s/ David C. Lloyd
Name: David C. Lloyd
Title: Director


GREIF INTERNATIONAL HOLDING B.V.


By:/s/ Gary R. Martz
Name: Gary R. Martz
Title: Director




GREIF LUXEMBOURG HOLDING S.À R.L.


By:/s/ David C. Lloyd
Name: David C. Lloyd
Title: Director






Greif Credit Agreement
Signature Page



--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as Administrative Agent




By:/s/ Eric B. Bergeson
Name: Eric B. Bergeson
Title: Authorized Officer






Greif Credit Agreement
Signature Page



--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender and L/C Issuer




By:/s/ Andrew G. Payne
Name: Andrew G. Payne
Title: Director




Jurisdiction of tax residence: United Stated of America
DTTP Scheme number: 13/W/61173/DTTP




Greif Credit Agreement
Signature Page



--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as a Lender and an L/C Issuer




By:/s/ Eric B. Bergeson
Name: Eric B. Bergeson
Title: Authorized Officer


Jurisdiction of tax residence: United States of America
DTTP Scheme number: 13/M/0268710/DTTP




Greif Credit Agreement
Signature Page



--------------------------------------------------------------------------------





GOLDMAN SACHS BANK USA,
as a Lender and an L/C Issuer




By:/s/ Robert Ehudin
Name: Robert Ehudin
Title: Authorized Signatory


Jurisdiction of tax residence: New York
DTTP Scheme number: 13/G/0351779/DTTP


Greif Credit Agreement
Signature Page



--------------------------------------------------------------------------------





BANK OF AMERICA, N.A.,
as a Lender and an L/C Issuer




By:/s/ Gregory J. Bosio
Name: Gregory J. Bosio
Title: Senior Vice President


Jurisdiction of tax residence: United States
DTTP Scheme number: 13/B/7418/DTTP




Greif Credit Agreement
Signature Page



--------------------------------------------------------------------------------





CITIZENS BANK, N.A.,
as a Lender




By:/s/ Carl S. Tabacjar, Jr.
Name: Carl S. Tabacjar, Jr.
Title: Senior Vice President




Jurisdiction of tax residence: United States of America
DTTP Scheme number: ______________






























































































Greif Credit Agreement
Signature Page



--------------------------------------------------------------------------------





COÕPERATIEVE RABOBANK U.A., NEW YORK BRANCH,
as a Lender




By:/s/ Bradley A. Pierce
Name: Bradley A. Pierce
Title: Executive Director
 


By:/s/ Piet Hein Knook
Name: Piet Hein Knook
Title: Vice President




Jurisdiction of tax residence: The Netherlands
DTTP Scheme number: 1/C/70166/DTTP










Greif Credit Agreement
Signature Page



--------------------------------------------------------------------------------





ING Bank N.V., Dublin Branch
as a Lender




By:/s/ Sean Hassett
Name: Sean Hassett
Title: Director
 


By:/s/ Shaun Hawley
Name: Shaun Hawley
Title: Director




Jurisdiction of tax residence: Netherlands
DTTP Scheme number: _____________________












Greif Credit Agreement
Signature Page



--------------------------------------------------------------------------------





MUFG BANK, LTD.,
as a Lender




By:/s/ Samantha Schumacher
Name: Samantha Schumacher
Title: Authorized Signatory
 
Jurisdiction of tax residence: Japan
DTTP Scheme number: 43/M/322072/DTTP












Greif Credit Agreement
Signature Page



--------------------------------------------------------------------------------





TD BANK, N.A.,
as a Lender




By:/s/ Michele Dragonetti
Name: Michele Dragonetti
Title: Senior Vice President
 
Jurisdiction of tax residence: Wilmington, DE
DTTP Scheme number: 13/T/358618/DTTP






















Greif Credit Agreement
Signature Page



--------------------------------------------------------------------------------





U.S. BANK NATIONAL ASSOCIATION,
as a Lender and L/C Issuer




By:/s/ Samantha Schumacher
Name: Robert P. Anderson
Title: Vice President/Senior Relationship Manager
 
Jurisdiction of tax residence: United States of America
DTTP Scheme number: 13/U/62184-DTTP


















Greif Credit Agreement
Signature Page



--------------------------------------------------------------------------------





CAPITAL ONE, NATIONAL ASSOCIATION
as a Lender




By:/s/ Timothy Miller
Name: Timothy Miller
Title: Director
 
Jurisdiction of tax residence: United States of America
DTTP Scheme number: 13/C/365299/DTTP














Greif Credit Agreement
Signature Page



--------------------------------------------------------------------------------





BANK OF THE WEST,
as a Lender




By:/s/ Michael Tams
Name: Michael Tams
Title: Vice President
 
Jurisdiction of tax residence: United States of America
DTTP Scheme number: 13/B/359711/DTTP










Greif Credit Agreement
Signature Page



--------------------------------------------------------------------------------





FIFTH THIRD BANK,
as a Lender




By:/s/ Jonathan James
Name: Jonathan James
Title: Managing Director
 
Jurisdiction of tax residence: United States
DTTP Scheme number: 13/F/24267/DTTP








Greif Credit Agreement
Signature Page



--------------------------------------------------------------------------------





PNC BANK, NATIONAL ASSOCIATION
as a Lender




By:/s/ Douglas H. Klamfoth
Name: Douglas H. Klamfoth
Title: Senior Vice President
 
Jurisdiction of tax residence: US
DTTP Scheme number: 13/P/63904/DTTP






Greif Credit Agreement
Signature Page



--------------------------------------------------------------------------------





SUNTRUST BANK
as a Lender




By:/s/ Lisa Garling
Name: Lisa Garling
Title: Director
 
Jurisdiction of tax residence: United States of America
DTTP Scheme number: 13/S/67712/DTTP














Greif Credit Agreement
Signature Page



--------------------------------------------------------------------------------





COBANK, ACB,
as a Lender




By:/s/ Patrick Sauer
Name: Patrick Sauer
Title: Vice President
 
Jurisdiction of tax residence: United States
DTTP Scheme number: 13/C/268454/DTTP








Greif Credit Agreement
Signature Page



--------------------------------------------------------------------------------





HSBC BANK USA, NATIONAL ASSOCIATION
as a Lender




By:/s/ Fik Durmus
Name: Fik Durmus
Title: Director
 
Jurisdiction of tax residence: United States
DTTP Scheme number: 13/H/314375/DTTP






















Greif Credit Agreement
Signature Page



--------------------------------------------------------------------------------





BRANCH BANKING AND TRUST COMPANY
as a Lender




By:/s/ Ryan T. Hamilton
Name: Ryan T. Hamilton
Title: Vice President
 
Jurisdiction of tax residence: USA
DTTP Scheme number: 13/B/357522/DTTP












Greif Credit Agreement
Signature Page



--------------------------------------------------------------------------------





CITIBANK, N.A.,
as a Lender




By:/s/ Paul Burroughs
Name: Paul Burroughs
Title: Vice President
 
Jurisdiction of tax residence: New York
DTTP Scheme number: _____________________






Greif Credit Agreement
Signature Page



--------------------------------------------------------------------------------





CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
as a Lender




By:/s/ Gordon Yip
Name: Gordon Yip
Title: Director
 
By:/s/ Mark Koneval
Name: Mark Koneval
Title: Managing Director
 


Jurisdiction of tax residence: France
DTTP Scheme number: 5/C/222082/DTTP








Greif Credit Agreement
Signature Page



--------------------------------------------------------------------------------





FIRST NATIONAL BANK OF PENNSYLVANIA
as a Lender




By:/s/ G. Matthew Ottaway, Jr.
Name: G. Matthew Ottaway, Jr.
Title: Vice President




Jurisdiction of tax residence: United States
DTTP Scheme number: _____________________




Greif Credit Agreement
Signature Page



--------------------------------------------------------------------------------





KEYBANK NATIONAL ASSOCIATION
as a Lender and L/C Issuer




By:/s/ Marcel Fournier
Name: Marcel Fournier
Title: Senior Vice President
 


Jurisdiction of tax residence: United States of America
DTTP Scheme number: 13/K/216374/DTTP






Greif Credit Agreement
Signature Page



--------------------------------------------------------------------------------





BMO HARRIS BANK, N.A.,
as a Lender




By:/s/ Joe Tilman
Name: Joe Tilman
Title: Vice President
 


Jurisdiction of tax residence: Chicago, IL
DTTP Scheme number: 13/B/359708/DTTP


    


Greif Credit Agreement
Signature Page



--------------------------------------------------------------------------------





INDUSTRIAL AND COMMERICAL BANK OF CHINA, LTD.,
NEW YORK BRANCH
as a Lender




By:/s/ Brian Foley
Name: Brian Foley
Title: Director
 
By:/s/ Gang Duan
Name: Gang Duan
Title: Executive Director
 


Jurisdiction of tax residence: China (with W8ECI in US)
DTTP Scheme number: 23 I 358686






Greif Credit Agreement
Signature Page



--------------------------------------------------------------------------------





THE HUNTINGTON NATIONAL BANK,
as a Lender




By:/s/ Dan Swanson
Name: Dan Swanson
Title: Vice President
 


Jurisdiction of tax residence: United States of America
DTTP Scheme number: 13/H/216377/DTTP




Greif Credit Agreement
Signature Page



--------------------------------------------------------------------------------





THE NORTHERN TRUST COMPANY,
as a Lender




By:/s/ John Di Legge
Name: John Di Legge
Title: Senior Vice President
 


Jurisdiction of tax residence: U.S.A
DTTP Scheme number: 13/N/60122/DTTP




Greif Credit Agreement
Signature Page



--------------------------------------------------------------------------------





FIRST TENNESSEE BANK NATIONAL ASSOCIATION,
as a Lender




By:/s/ Sharon Shipley
Name: Sharon Shipley
Title: Vice President
 


Jurisdiction of tax residence: USA
DTTP Scheme number: _____________________




Greif Credit Agreement
Signature Page



--------------------------------------------------------------------------------





ASSOCIATED BANK, N.A,
as a Lender




By:/s/ Matthew Gerhardt
Name: Matthew Gerhardt
Title: Relationship Manager
 
Jurisdiction of tax residence: _____________________
DTTP Scheme number: _____________________




Greif Credit Agreement
Signature Page



--------------------------------------------------------------------------------





FIRST FINANCIAL BANK,
as a Lender




By:/s/ Shawn L. Byerly
Name: Shawn L. Byerly
Title: Managing Director


Jurisdiction of tax residence: USA
DTTP Scheme number: N/A




Greif Credit Agreement
Signature Page



--------------------------------------------------------------------------------





CATHAY BANK,
as a Lender




By:/s/ Nancy A. Moore
Name: Nancy A. Moore
Title: Senior Vice President
 
Jurisdiction of tax residence: USA
DTTP Scheme number: 13/C/359747/DTTP






Greif Credit Agreement
Signature Page

